Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

Exhibit 10.1(a)

EXECUTION COPY

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of March 24, 2009,

among

CB RICHARD ELLIS SERVICES, INC.,

CB RICHARD ELLIS GROUP, INC.,

CERTAIN SUBSIDIARIES OF

CB RICHARD ELLIS SERVICES, INC.,

THE LENDERS NAMED HEREIN

and

CREDIT SUISSE,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

BARCLAYS,

HSBC BANK USA, NATIONAL ASSOCIATION,

THE ROYAL BANK OF SCOTLAND

and

WELLS FARGO,

as Co-Agents

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page ARTICLE I Definitions

SECTION 1.01. Defined Terms

   2

SECTION 1.02. Terms Generally

   43

SECTION 1.03. Classification of Loans and Borrowings

   44

SECTION 1.04. Pro Forma Calculations

   44

SECTION 1.05. Exchange Rate Calculations

   44

SECTION 1.06. Auctions

   44 ARTICLE II The Credits

SECTION 2.01. Commitments

   45

SECTION 2.02. Loans

   45

SECTION 2.03. Borrowing Procedure

   47

SECTION 2.04. Evidence of Debt; Repayment of Loans

   48

SECTION 2.05. Fees

   48

SECTION 2.06. Interest on Loans

   50

SECTION 2.07. Default Interest

   51

SECTION 2.08. Alternate Rate of Interest

   51

SECTION 2.09. Termination and Reduction of Commitments

   51

SECTION 2.10. Conversion and Continuation of Borrowings

   52

SECTION 2.11. Repayment of Term Borrowings

   54

SECTION 2.12. Prepayment

   57

SECTION 2.13. Mandatory Prepayments

   58

SECTION 2.14. Reserve Requirements; Change in Circumstances

   60

SECTION 2.15. Change in Legality

   61

SECTION 2.16. Indemnity

   62

SECTION 2.17. Pro Rata Treatment

   62

SECTION 2.18. Sharing of Setoffs

   63

SECTION 2.19. Payments

   63

SECTION 2.20. Taxes

   64

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

   65

SECTION 2.22. Swingline Loans

   67

SECTION 2.23. Letters of Credit

   69

SECTION 2.24. Bankers’ Acceptances

   73

 

-i-



--------------------------------------------------------------------------------

ARTICLE III Representations and Warranties

SECTION 3.01. Organization; Powers

   76

SECTION 3.02. Authorization

   76

SECTION 3.03. Enforceability

   76

SECTION 3.04. Governmental Approvals

   76

SECTION 3.05. Financial Statements

   77

SECTION 3.06. No Material Adverse Change

   77

SECTION 3.07. Title to Properties

   77

SECTION 3.08. Subsidiaries

   77

SECTION 3.09. Litigation; Compliance with Laws

   77

SECTION 3.10. Agreements

   78

SECTION 3.11. Federal Reserve Regulations

   78

SECTION 3.12. Investment Company Act

   78

SECTION 3.13. Use of Proceeds

   78

SECTION 3.14. Tax Returns

   78

SECTION 3.15. No Material Misstatements

   78

SECTION 3.16. Employee Benefit Plans

   78

SECTION 3.17. Insurance

   79

SECTION 3.18. Security Documents

   79 ARTICLE IV Conditions of Lending

SECTION 4.01. All Credit Events

   80

SECTION 4.02. Second Restatement Date

   80 ARTICLE V Affirmative Covenants

SECTION 5.01. Existence; Businesses and Properties

   82

SECTION 5.02. Insurance

   82

SECTION 5.03. Obligations and Taxes

   83

SECTION 5.04. Financial Statements, Reports, etc

   83

SECTION 5.05. Litigation and Other Notices

   84

SECTION 5.06. Information Regarding Collateral

   85

SECTION 5.07. Maintaining Records; Access to Properties and Inspections

   85

SECTION 5.08. Use of Proceeds

   85

SECTION 5.09. Further Assurances

   85

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VI Negative Covenants

SECTION 6.01. Indebtedness

   86

SECTION 6.02. Liens

   87

SECTION 6.03. Investments, Loans and Advances

   88

SECTION 6.04. Mergers, Consolidations, Sales of Assets and Acquisitions

   91

SECTION 6.05. Restricted Payments; Restrictive Agreements

   92

SECTION 6.06. Transactions with Affiliates

   93

SECTION 6.07. Business of Holdings, U.S. Borrower and Subsidiaries

   94

SECTION 6.08. Interest Coverage Ratio

   94

SECTION 6.09. Maximum Leverage Ratio

   94

SECTION 6.10. Fiscal Year

   94 ARTICLE VII Events of Default ARTICLE VIII The Administrative Agent and
the Collateral Agent ARTICLE IX Miscellaneous

SECTION 9.01. Notices

   99

SECTION 9.02. Survival of Agreement

   101

SECTION 9.03. Binding Effect

   102

SECTION 9.04. Successors and Assigns

   102

SECTION 9.05. Expenses; Indemnity

   106

SECTION 9.06. Right of Setoff

   107

SECTION 9.07. Applicable Law

   107

SECTION 9.08. Waivers; Amendment

   108

SECTION 9.09. Interest Rate Limitation

   108

SECTION 9.10. Entire Agreement

   109

SECTION 9.11. WAIVER OF JURY TRIAL

   109

SECTION 9.12. Severability

   109

SECTION 9.13. Counterparts

   109

SECTION 9.14. Headings

   110

SECTION 9.15. Jurisdiction; Consent to Service of Process

   110

 

-iii-



--------------------------------------------------------------------------------

SECTION 9.16. Confidentiality

   110

SECTION 9.17. Conversion of Currencies

   111

SECTION 9.18. Additional Borrowers

   111

SECTION 9.19. Release of Collateral

   112

SECTION 9.20. Loan Modification Offers

   112

SECTION 9.21. Effect of Certain Inaccuracies

   113

SECTION 9.22. USA PATRIOT Act Notice

   113

SECTION 9.23. No Advisory or Fiduciary Responsibility

   113

SECTION 9.24. Effect of Restatement

   114

 

Exhibits   

Exhibit A

   Form of Administrative Questionnaire

Exhibit B

   Form of Assignment and Acceptance

Exhibit C

   Form of Auction Assignment and Acceptance

Exhibit D

   Auction Procedures

Exhibit E

   Form of Borrowing Request

Exhibit F-1

   Form of Borrowing Subsidiary Agreement

Exhibit F-2

   Form of Borrowing Subsidiary Termination

Exhibit G

   Form of Collateral Agreement

Exhibit H

   Form of Purchaser Agreement

Exhibit I

   Form of Opinion for Purchaser Agreement

Exhibit J-1

   Form of Opinion of Assistant General Counsel of U.S. Borrower

Exhibit J-2

   Form of Opinion of Simpson Thacher & Bartlett LLP

Exhibit J-3

   Form of Opinion of Foreign Counsel

 

Schedules   

Schedule 1.01(a)

   Subsidiary Guarantors

Schedule 1.01(b)

   Additional Cost

Schedule 1.01(c)

   Approved Take Out Parties

Schedule 1.01(d)

   Existing Letters of Credit

Schedule 2.01

   Lenders

Schedule 3.08

   Subsidiaries

Schedule 3.09

   Litigation; Compliance with Laws

Schedule 3.18(a)

   UCC Filing Offices

Schedule 4.02(a)

   Foreign Counsel

Schedule 6.01(a)

   Indebtedness

Schedule 6.02(a)

   Liens

Schedule 6.03(k)

   Existing Investments

Schedule 6.03(p)

   D&I Investments

Schedule 6.03

   Committed Amounts

Schedule 6.05(d)

   Certain Existing Restrictions

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 24, 2009 (this
“Agreement”), among CB RICHARD ELLIS SERVICES, INC., a Delaware corporation (the
“U.S. Borrower”), CB RICHARD ELLIS LIMITED, a limited company organized under
the laws of England and Wales (with company no: 3536032) (the “U.K. Borrower”),
CB RICHARD ELLIS LIMITED, a corporation organized under the laws of the province
of New Brunswick (the “Canadian Borrower”), CB RICHARD ELLIS PTY LTD, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CB RICHARD ELLIS LIMITED, a company organized under the
laws of New Zealand (the “New Zealand Borrower”), CB RICHARD ELLIS GROUP, INC.,
a Delaware corporation (“Holdings”), the Lenders (as defined in Article I), and
CREDIT SUISSE, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders.

The Borrowers, Holdings, the Administrative Agent, the Collateral Agent and the
lenders party thereto previously entered into that certain Amended and Restated
Credit Agreement dated as of December 20, 2006 (the “Existing Credit
Agreement”), under which (a) the Tranche A Lenders made Tranche A Loans to the
U.S. Borrower in an aggregate principal amount of $1,100,000,000, (b) the
Tranche B Lenders made Tranche B Loans to the U.S. Borrower in an aggregate
principal amount of $1,100,000,000, (c) the Revolving Credit Lenders agreed to
extend credit in the form of (i) Domestic Revolving Loans to the U.S. Borrower
at any time and from time to time prior to the Revolving Credit Maturity Date,
in an aggregate principal amount at any time outstanding not in excess of
$500,000,000, (ii) Multicurrency Revolving Loans to the U.S. Borrower, the
Canadian Borrower, the Australian Borrower and the New Zealand Borrower at any
time and from time to time prior to the Revolving Credit Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $50,000,000,
and (iii) U.K. Revolving Loans to the U.S. Borrower and the U.K. Borrower at any
time and from time to time prior to the Revolving Credit Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $50,000,000,
(d) the Swingline Lenders agreed to extend credit in the form of (i) Domestic
Swingline Loans to the U.S. Borrower at any time and from time to time prior to
the Revolving Credit Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $20,000,000, and (ii) N.Z. Swingline Loans to the
New Zealand Borrower at any time and from time to time prior to the Revolving
Credit Maturity Date, in an aggregate principal amount at any time outstanding
not in excess of $35,000,000, and (e) the Issuing Bank agreed to issue Letters
of Credit, in an aggregate face amount at any time outstanding not in excess of
$100,000,000, to support payment obligations incurred in the ordinary course of
business by the Borrowers and the Subsidiaries.

Following the effectiveness of the Existing Credit Agreement, the U.S. Borrower,
Holdings, the Administrative Agent, the Collateral Agent and the Tranche A-1
Lenders entered into that certain Incremental Term Loan Assumption Agreement
dated as of March 27, 2008 (the “Tranche A-1 Loan Agreement”), under which the
Tranche A-1 Lenders made Tranche A-1 Loans to the U.S. Borrower in an aggregate
principal amount of $300,000,000.



--------------------------------------------------------------------------------

On the Second Restatement Date, immediately prior to giving effect to the Second
Restatement Date Prepayment, the aggregate outstanding principal amount of
(a) the Tranche A Loans was $827,000,000, (b) the Tranche A-1 Loans was
$297,750,000, and (c) the Tranche B Loans was $949,000,000.

The Borrowers, Holdings and the Required Lenders (as defined in the Existing
Credit Agreement) desire to amend and restate the Existing Credit Agreement and
the Tranche A-1 Loan Agreement in the form of this single Agreement.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptance Fee” shall mean a fee payable in Canadian Dollars by the Canadian
Borrower to the Administrative Agent for the account of a Canadian Lender with
respect to the acceptance of a B/A or the making of a B/A Equivalent Loan on the
date of such acceptance or loan, calculated on the face amount of the B/A or the
B/A Equivalent Loan at the rate per annum applicable on such date as set forth
in the row labeled “Fixed Rate Spread” in the definition of the term “Applicable
Percentage” on the basis of the number of days in the applicable Contract Period
(including the date of acceptance and excluding the date of maturity) and a year
of 365 days (it being agreed that the rate per annum applicable to any B/A
Equivalent Loan is equivalent to the rate per annum otherwise applicable to the
Bankers’ Acceptance which has been replaced by the making of such B/A Equivalent
Loan pursuant to Section 2.24).

“Accepting Lenders” shall have the meaning assigned to such term in
Section 9.20(a).

“Additional Cost” shall mean, in relation to any Borrowing that is denominated
in Pounds, for any Interest Period, the cost as calculated by the Administrative
Agent in accordance with Schedule 1.01(b) imputed to each Multicurrency
Revolving Credit Lender participating in such Borrowing of compliance with the
mandatory liquid assets requirements of the Bank of England during that Interest
Period, expressed as a percentage.

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted in
determining Consolidated Net Income for such period, the sum of (a) any
non-recurring fees, expenses or charges in connection with the consummation of
the Transactions and (b) any non-recurring fees, expenses or charges related to
any Equity Issuance, investment permitted under Section 6.03, Permitted
Acquisition or incurrence of Indebtedness, with the aggregate amount added back
pursuant to this clause (b) not to exceed $15,000,000 in such period.

 

2



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves;
provided, however, that, if such Eurocurrency Borrowing is denominated in
Pounds, then the “Adjusted LIBO Rate” shall be the LIBO Rate in effect for such
Interest Period plus Additional Cost. Notwithstanding the foregoing, the
“Adjusted LIBO Rate” shall be deemed to be not less than 2.00% per annum.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.

“Affected Class” shall have the meaning assigned to such term in
Section 9.20(a).

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.06, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any class of Equity Interests of the person specified or that is an officer or
director of the person specified.

“Aggregate Domestic Revolving Credit Exposure” shall mean the aggregate amount
of the Lenders’ Domestic Revolving Credit Exposures.

“Aggregate Multicurrency Revolving Credit Exposure” shall mean the aggregate
amount of the Lenders’ Multicurrency Revolving Credit Exposures.

“Aggregate U.K. Revolving Credit Exposure” shall mean the aggregate amount of
the Lenders’ UK Revolving Credit Exposures.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.17.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day (or, in the case of a
Dollar Loan to the Canadian Borrower, the U.S. Base Rate), (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (c) the sum of (i) the
Adjusted LIBO Rate in effect on such day for a one-month Interest Period and
(ii) 1.00%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the U.S. Base Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective on the effective date of such change in the Prime Rate,
the U.S. Base Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Alternative Currency” shall mean (a) with respect to U.K. Revolving Loans and
U.K. Letters of Credit, Pounds and Euro, and (b) with respect to Multicurrency
Loans and Multicurrency Letters of Credit, Australian Dollars, Canadian Dollars,
Japanese Yen and New Zealand Dollars.

“Alternative Currency Equivalent” shall mean, on any date of determination, with
respect to any amount denominated in dollars in relation to any specified
Alternative Currency, the equivalent in such specified Alternative Currency of
such amount in dollars, determined by the Administrative Agent pursuant to
Section 1.05 using the applicable Exchange Rate then in effect.

 

3



--------------------------------------------------------------------------------

“Amendment Fees” shall have the meaning assigned to such term in
Section 2.05(e).

“Amendment Period” shall mean the period commencing from and including the
Second Restatement Date through and including March 31, 2011.

“ANZ Sublimit” shall mean $35,000,000.

“Applicable Percentage” shall mean, for any day, subject to Section 2.07,
(a) with respect to the Facility Fees, the applicable percentage set forth below
under the caption “Facility Fee Revolving Loans”, based upon the Leverage Ratio
as of the relevant date of determination, (b) with respect to any Other Term
Loan or Other Revolving Loan, the “Applicable Percentage” set forth in the Loan
Modification Agreement relating thereto, and (c) with respect to any Fixed Rate
Tranche A Loan, Daily Rate Tranche A Loan, Fixed Rate Tranche A-1 Loan, Daily
Rate Tranche A-1 Loan, Fixed Rate Tranche B Loan, Daily Rate Tranche B Loan,
Fixed Rate Revolving Loan or Daily Rate Revolving Loan, the applicable
percentage set forth below under the caption “Fixed Rate Spread Tranche A
Loans”, “Daily Rate Spread Tranche A Loans”, “Fixed Rate Spread Tranche A-1 and
Tranche B Loans”, “Daily Rate Spread Tranche A-1 and Tranche B Loans”, “Fixed
Rate Spread Revolving Loans” or “Daily Rate Spread Revolving Loans”, as the case
may be, based upon the Leverage Ratio as of the relevant date of determination:

 

Leverage Ratio

   Fixed
Rate
Spread
Tranche
A Loans     Daily
Rate
Spread
Tranche
A Loans     Fixed
Rate
Spread
Tranche
A-1 and
Tranche
B Loans     Daily
Rate
Spread
Tranche
A-1 and
Tranche
B Loans     Fixed
Rate
Spread
Revolving
Loans     Daily
Rate
Spread
Revolving
Loans     Facility
Fee
Revolving
Loans  

Category 1

Greater than 4.00 to 1.0

   5.00 %    4.00 %    5.00 %    4.00 %    4.50 %    3.50 %    0.50 % 

Category 2

Greater than 3.75 to 1.0 but less than or equal to 4.00 to 1.0

   4.25 %    3.25 %    5.00 %    4.00 %    3.75 %    2.75 %    0.50 % 

Category 3

Greater than 3.25 to 1.0 but less than or equal to 3.75 to 1.0

   3.75 %    2.75 %    4.00 %    3.00 %    3.25 %    2.25 %    0.50 % 

 

4



--------------------------------------------------------------------------------

Leverage Ratio

   Fixed
Rate
Spread
Tranche
A Loans     Daily
Rate
Spread
Tranche
A Loans     Fixed
Rate
Spread
Tranche
A-1 and
Tranche
B Loans     Daily
Rate
Spread
Tranche
A-1 and
Tranche
B Loans     Fixed
Rate
Spread
Revolving
Loans     Daily
Rate
Spread
Revolving
Loans     Facility
Fee
Revolving
Loans  

Category 4

Greater than 2.75 to 1.0 but less than or equal to 3.25 to 1.0

   3.25 %    2.25 %    4.00 %    3.00 %    2.75 %    1.75 %    0.50 % 

Category 5

Greater than 2.25 to 1.0 but less than or equal to 2.75 to 1.0

   3.00 %    2.00 %    4.00 %    3.00 %    2.50 %    1.50 %    0.50 % 

Category 6

Equal to or less than 2.25 to 1.0

   2.75 %    1.75 %    4.00 %    3.00 %    2.25 %    1.25 %    0.50 % 

Notwithstanding the foregoing, if on the last Business Day of any fiscal quarter
set forth below, the aggregate outstanding principal amount of the Tranche A-1
Loans is greater than the “Targeted Outstanding Amount” (as set forth on the
table below) for such fiscal quarter, then from and including such Business Day
to but excluding the date on which the aggregate outstanding principal amount of
the Tranche A-1 Loans is reduced to the applicable Targeted Outstanding Amount
(or lower), the Applicable Percentage applicable to each outstanding Tranche A-1
Loans shall be increased by 2.00%:

 

Fiscal Quarter Ended

   Targeted Outstanding
Amount

March 2009

   $ 288,750,000

June 2009

   $ 277,500,000

September 2009

   $ 266,250,000

December 2009

   $ 255,000,000

March 2010

   $ 240,000,000

June 2010

   $ 225,000,000

 

5



--------------------------------------------------------------------------------

Fiscal Quarter Ended

   Targeted Outstanding
Amount

September 2010

   $ 210,000,000

December 2010

   $ 195,000,000

March 2011

   $ 180,000,000

June 2011

   $ 165,000,000

September 2011

   $ 150,000,000

December 2011

   $ 135,000,000

March 2012

   $ 120,000,000

June 2012

   $ 105,000,000

September 2012

   $ 90,000,000

December 2012

   $ 75,000,000

March 2013

   $ 56,250,000

June 2013

   $ 37,500,000

September 2013

   $ 18,750,000

In addition, (i) upon the prepayment pursuant to Section 2.12 of at least
$150,000,000 in the aggregate of Tranche A Loans and Tranche A-1 Loans (to be
allocated pro rata between such tranches) made after the Second Restatement Date
and in advance of the applicable amortization schedules therefor set forth in
Sections 2.11(a)(i) and (ii), respectively, the Applicable Percentage with
respect to Revolving Loans, Tranche A Loans and Tranche A-1 Loans shall be
reduced by 0.50%; and (ii) upon the prepayment pursuant to Section 2.12 of at
least $150,000,000 of Tranche B Loans made after the Second Restatement Date and
in advance of the amortization schedule therefor set forth in
Section 2.11(a)(iii), the Applicable Percentage with respect to Tranche B Loans
shall be reduced by 0.50%; provided that (A) the Applicable Percentage shall not
be reduced as a result of any such prepayment below (w) with respect to any
Fixed Rate Term Loan, 3.00%, (x) with respect to any Daily Rate Term Loan,
2.00%, (y) with respect to any Fixed Rate Revolving Loan, 2.50%, and (z) with
respect to any Daily Rate Revolving Loan, 1.50%, (B) any such prepayment shall
be in addition to the Second Restatement Date Prepayment, and (C) any such
prepayment shall be funded solely with the Net Cash Proceeds of (or made within
60 days prior to the issuance of a like amount of) Junior Capital after
January 1, 2009.

Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, indicating such change until the date

 

6



--------------------------------------------------------------------------------

immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing,
(a) at any time during which Holdings has failed to deliver the financial
statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, the Leverage Ratio shall be deemed to be in the
next highest category for purposes of determining the Applicable Percentages,
and (b) at any time after the occurrence and during the continuance of an Event
of Default, the Leverage Ratio shall be deemed to be in Category 1 for purposes
of determining the Applicable Percentages.

“Approved Credit Support” shall mean a reimbursement, indemnity or similar
obligation issued by a person (the “Support Provider”) pursuant to which the
Support Provider agrees to reimburse, indemnify or hold harmless the U.S.
Borrower or any Subsidiary for any Indebtedness, liability, or other obligation
of the U.S. Borrower or such Subsidiary, but only to the extent (a) the Support
Provider satisfies the criteria set forth in clause (a), (b), (c) or (d) of the
definition of the term “Approved Take Out Party” or (b) the obligations of the
Support Provider are secured by an irrevocable third-party letter of credit from
a financial institution with a senior unsecured non-credit-enhanced long-term
debt rating of A- or higher from S&P and A3 or higher from Moody’s.

“Approved Take Out Commitment” shall mean a Take Out Commitment (a) no less than
90% of which is issued by an Approved Take Out Party (with any remaining
percentage being provided by TCC or any of its Affiliates, in an aggregate
amount for all such Take Out Commitments provided by TCC and its Affiliates not
to exceed $10,000,000) and (b) in which the funding obligation of the issuer of
such Take Out Commitment is not subject to any material condition other than
(i) completion of construction in accordance with all requirements of applicable
law and agreed plans and specifications and by a date certain, (ii) issuance of
a certificate of occupancy and (iii) in the event the underlying transaction
involves a Qualifying Lease, the commencement of payment of rent thereunder by
the tenant thereunder. Any Approved Take Out Commitment shall cease to be an
Approved Take Out Commitment (x) if the issuer of such Take Out Commitment
(other than TCC or any of its Affiliates) at any time no longer meets the
definition of “Approved Take Out Party” (provided that the failure of one (but
not more than one) such provider of a Take Out Commitment to satisfy the
definition of “Approved Take Out Party” shall not result in the disqualification
of such Take Out Commitment pursuant to this clause (x) so long as, at the time
such Take Out Commitment was initially issued, such provider satisfied the
definition of Approved Take Out Party and only failed to meet such definition
due to its inability to meet the requirements outlined in (a) or (b) in the
definition of “Approved Take Out Party” after the issuance of such Take Out
Commitment), (y) to the extent the issuer of such Approved Take Out Commitment
fails or refuses to fund under such Approved Take Out Commitment or notifies
Holdings or any Subsidiary of its intention to not fund under such Approved Take
Out Commitment, or (z) at such time as Holdings or any Borrower acquires actual
knowledge that the Approved Take Out Commitment will not fund.

“Approved Take Out Party” shall mean a person that issues a Take Out Commitment
and that satisfies any of the following criteria: (a) the senior unsecured
non-credit-enhanced long-term debt of such person is rated BBB or higher by S&P
or Baa2 or higher by Moody’s, (b) such person is an endowment or pension fund
(or such Take Out Commitment is guaranteed by an endowment or pension fund) in
compliance with ERISA and having net liquid assets and a consolidated net worth
(including equity commitments) determined in accordance with GAAP (as reflected
in its most recent annual audited financial statements issued within 12 months
of the date of determination) of not less than $500,000,000, (c) such person is
set forth on Schedule 1.01(c), or (d) such person is otherwise approved by the
Administrative Agent after receipt of all information necessary to make such
determination.

 

7



--------------------------------------------------------------------------------

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the U.S. Borrower or any of the
Subsidiaries to any person other than the U.S. Borrower or any Subsidiary
Guarantor of any assets of the U.S. Borrower or any of the Subsidiaries (other
than (i) inventory, damaged, obsolete or worn out assets and Permitted
Investments, in each case disposed of in the ordinary course of business,
(ii) dispositions between or among Foreign Subsidiaries, (iii) the sale by
Melody of assets purchased and/or funded pursuant to a Melody Repo Arrangement,
a Melody Mortgage Warehousing Facility, the Melody Loan Arbitrage Facility or
Melody Lending Program Securities, (iv) the sale by the U.S. Borrower or CBRE
Inc. of assets purchased and/or funded pursuant to the CBRE Loan Arbitrage
Facility, (v) the sale by Melody of servicing rights in respect of mortgage
portfolios in the ordinary course of its business, (vi) the sale of interests or
investments in real estate or related assets by an Investment Subsidiary and
(vii) transfers of Equity Interests contemplated by the definition of the term
“Foreign Restructuring Transaction” in connection with the consummation of the
Foreign Restructuring Transaction); provided that any asset sale or series of
related asset sales having a value (net of related assumed liabilities) not in
excess of $5,000,000 shall be deemed not to be an “Asset Sale” for purposes of
this Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit B or such other form as shall be approved
by the Administrative Agent.

“Auction” shall mean an auction pursuant to which the Purchaser offers to
purchase Term Loans pursuant to the Auction Procedures.

“Auction Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and the Purchaser, and accepted by the Administrative
Agent, substantially in the form of Exhibit C or such other form as shall be
approved by the Administrative Agent.

“Auction Procedures” shall mean the procedures set forth in Exhibit D.

“Australian Dollars” or “A$” shall mean the lawful currency of Australia.

“Available Acquisition Amount” shall mean an amount equal to the sum of (a) 20%
of cumulative Consolidated EBITDA for each full fiscal quarter of the
U.S. Borrower commencing with the fiscal quarter beginning January 1, 2006
(taken as a single accounting period) and (b) the unused portion of the
Available Investment Amount at such time.

“Available Cash” shall mean, on any date, the amount of cash and Permitted
Investments held by the U.S. Borrower and the Domestic Subsidiaries on such
date, less the amount thereof that is (a) reflected as “Cash Surrender Value for
Insurance Policy for Deferred Compensation Plan” and “Prepaid Pension Costs” on
the most recent balance sheet of the U.S. Borrower delivered pursuant to this
Agreement or (b) subject to restrictions, directly or indirectly, on its use.

“Available Investment Amount” shall mean an amount equal to the excess of
(a) 20% of cumulative Adjusted Consolidated Net Income for each full fiscal
quarter of the U.S. Borrower commencing with the fiscal quarter beginning
January 1, 2006 (taken as a single accounting period) over (b) the aggregate
amount utilized pursuant to clause (b) of the definition of “Available
Acquisition Amount” prior to such time to finance Permitted Acquisitions.

 

8



--------------------------------------------------------------------------------

“Available Restricted Payment Amount” shall mean an amount equal to 50% of
cumulative Adjusted Consolidated Net Income for each full fiscal quarter of the
U.S. Borrower commencing with the fiscal quarter beginning January 1, 2006
(taken as a single accounting period).

“B/A Equivalent Loan” shall have the meaning assigned to such term in
Section 2.24(h).

“B/A Loan” shall mean a Borrowing comprised of one or more Bankers’ Acceptances
or, as applicable, B/A Equivalent Loans. For greater certainty, all provisions
of this Agreement that are applicable to Bankers’ Acceptances are also
applicable, mutatis mutandis, to B/A Equivalent Loans.

“Bank Bill Rate” shall mean, in relation to an Interest Period for any Loan
denominated in Australian Dollars or New Zealand Dollars, the rate determined by
the Administrative Agent (or, in the case of any N.Z. Swingline Loan, the N.Z.
Swingline Lender) to be the average bid rate displayed at or about 10:30 a.m.
(Local Time) on the first day of such Interest Period on the Reuters screen BBSY
page (for Australian Dollars) or BKBM page (for New Zealand Dollars), for a term
equivalent to such Interest Period. If (a) for any reason there is no rate
displayed for a period equivalent to such Interest Period or (b) the basis on
which such rate is displayed is changed and in the reasonable opinion of the
Administrative Agent (or, in the case of any N.Z. Swingline Loan, the N.Z.
Swingline Lender) such rate ceases to reflect the cost to a majority in interest
of the Multicurrency Lenders of funding to the same, then the Bank Bill Rate
shall be the rate determined by the Administrative Agent (or, in the case of any
N.Z. Swingline Loan, the N.Z. Swingline Lender) to be the average of the buying
rates quoted to the Administrative Agent (or, in the case of any N.Z. Swingline
Loan, the N.Z. Swingline Lender) by three reference banks selected by it at or
about that time on that date for bills of exchange that are accepted by an
Australian bank or a New Zealand bank, as the case may be, and that have a term
equivalent to the Interest Period. If there are no such buying rates the rate
shall be the rate reasonably determined by the Administrative Agent (or, in the
case of any N.Z. Swingline Loan, the N.Z. Swingline Lender) to be its cost of
funds. Rates will be expressed as a yield percent per annum to maturity and
rounded up or down, if necessary, to the nearest two decimal places. When used
in reference to any Loan or Borrowing, the term “Bank Bill Rate” refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Bank Bill Rate.

“Bankers’ Acceptance” and “B/A” shall mean a non-interest bearing instrument
denominated in Canadian dollars, drawn by the Canadian Borrower, and accepted by
a Multicurrency Lender in accordance with this Agreement, and shall include a
depository note within the meaning of the Depository Bills and Notes Act
(Canada) and a bill of exchange within the meaning of the Bills of Exchange Act
(Canada).

“Blum Funds” shall mean (i) Blum Strategic Partners, L.P. (as successor to RCBA
Strategic Partners, L.P.) and its successors, (ii) Blum Capital Partners, L.P.
and its successors and (iii) any investment fund which is an Affiliate of Blum
Capital Partners, L.P. or its successors.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower’s Portion of Specified Subordinated Indebtedness Proceeds” shall mean
the 35% of the Net Cash Proceeds of Specified Subordinated Indebtedness that are
not subject to mandatory prepayment pursuant to Section 2.13(f).

 

9



--------------------------------------------------------------------------------

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowers” shall mean, collectively, the U.S. Borrower, the Australian
Borrower, the Canadian Borrower, the Japanese Borrower, the New Zealand Borrower
and the UK Borrower and any other wholly owned Subsidiary of the U.S. Borrower
that becomes a party hereto as a Borrower pursuant to Section 9.18.

“Borrowing” shall mean (a) Loans of the same Class and Type and in the same
currency made, converted or continued on the same date and, in the case of a
Fixed Rate Loan, as to which a single Interest Period or Contract Period, as the
case may be, is in effect, or (b) a Swingline Loan.

“Borrowing Minimum” shall mean $5,000,000, £2,000,000, €2,000,000, A$1,000,000,
NZ$1,000,000, C$1,000,000 or ¥100,000,000, as the case may be.

“Borrowing Multiple” shall mean $1,000,000, £500,000, €500,000, A$250,000,
NZ$250,000, C$250,000 or ¥25,000,000, as the case may be.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit E, or such other
form as shall be approved by the Administrative Agent.

“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude (a) any day on which banks are not open for
dealings in dollar deposits in the London interbank market (if such Eurocurrency
Loan is denominated in dollars) and (b) any day that is not a TARGET Day (if
such Eurocurrency Loan is denominated in Euro), and, when used in connection
with any Calculation Date or determining any date on which any amount is to be
paid or made available in an Alternative Currency other than Euro, the term
“Business Day” shall also exclude any day on which commercial banks and foreign
exchange markets are not open for business in the principal financial center in
the country of such Alternative Currency.

“Calculation Date” shall mean (a) the date on which any Multicurrency Loan or
U.K. Loan is made, (b) the date of issuance, extension or renewal of any
Multicurrency Letter of Credit or U.K. Letter of Credit, (c) the date of
conversion or continuation of any Multicurrency Borrowing or U.K. Borrowing
pursuant to Section 2.10 or (d) such additional dates as the Administrative
Agent shall specify.

“Canadian Dollars” or “C$” shall mean the lawful currency of Canada.

“Canadian Prime Rate” shall mean, on any day, the annual rate of interest equal
to the greater of: (a) the annual rate of interest determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in Toronto, Ontario on such day for interest rates on Canadian
Dollar-Denominated commercial loans made in Canada; and (b) the annual rate

 

10



--------------------------------------------------------------------------------

of interest equal to the sum of (i) the CDOR Rate in effect on such day and
(ii) 1%. When used in reference to any Loan or Borrowing, “Canadian Prime Rate”
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Canadian Prime Rate.

“Canadian Sublimit” shall mean $5,000,000.

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of Holdings and its
consolidated Subsidiaries that are set forth as such in a consolidated statement
of cash flows of Holdings for such period prepared in accordance with GAAP and
(b) Capital Lease Obligations incurred by Holdings and its consolidated
Subsidiaries during such period, but excluding in each case (i) any such
expenditure made to restore, replace or rebuild property to the condition of
such property immediately prior to any damage, loss, destruction or condemnation
of such property, to the extent such expenditure is made with insurance
proceeds, condemnation awards, damage recovery proceeds or other indemnity
payments relating to any such damage, loss, destruction or condemnation within
365 days of receipt of such proceeds, (ii) any such expenditure made at the
request of, and for which Holdings or any consolidated Subsidiary receives
reimbursement in cash from, a person other than Holdings or any Subsidiary in
the ordinary course of business, and (iii) expenditures which represent any part
of the aggregate consideration paid in connection with any investment or
Permitted Acquisition permitted under Section 6.04.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“CBRE Loan Arbitrage Facility” shall mean a credit facility provided to the U.S.
Borrower or CBRE Inc. by any depository bank in which the U.S. Borrower or CBRE
Inc., as the case may be, makes deposits, so long as (i) the U.S. Borrower or
CBRE Inc., as the case may be, applies all proceeds of loans made under such
credit facility to purchase certain highly-rated debt instruments considered to
be permitted short-term investments under such credit facility, and (ii) all
such permitted short-term investments purchased by the U.S. Borrower or CBRE
Inc., as the case may be, with the proceeds of loans thereunder (and proceeds
thereof and distributions thereon) are pledged to the depository bank providing
such credit facility, and such bank has a first priority perfected security
interest therein, to secure loans made under such credit facility.

“CBRE Inc.” shall mean CB Richard Ellis, Inc., a Delaware corporation.

“CDOR Rate” shall mean, for each day in any period, the annual rate of interest
that is the rate based on an average rate applicable to Canadian Dollar bankers’
acceptances for a term equal to the term of the relevant Contract Period (or for
a term of 30 days for purposes of determining the Canadian Prime Rate) appearing
on the Reuters Screen CDOR Page at approximately 10:00 a.m. (Toronto time), on
such date, or if such date is not a Business Day, on the immediately preceding
Business Day; provided that if such rate does not appear on the Reuters Screen
CDOR Page on such date as contemplated, then the CDOR Rate on such date shall be
the rate that would be applicable to Canadian Dollar bankers’ acceptances quoted
by the Administrative Agent as of 10:00 a.m. (Toronto time) on such date or, if
such date is not a Business Day, on the immediately preceding Business Day.

 

11



--------------------------------------------------------------------------------

“Change in Control” shall mean any of the following events: (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934 as in effect on the Closing Date) other than the Permitted Investors
becomes, directly or indirectly, the beneficial owner of Equity Interests in
Holdings representing more than (i) 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings and
(ii) the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings beneficially owned, directly or
indirectly, by the Permitted Investors; (b) during any period of two consecutive
years, individuals who at the beginning of such period constituted the board of
directors of Holdings (together with any new directors whose election or
nomination for election by the stockholders was approved by a majority of the
directors then in office who were either directors at the beginning of such
period or whose election was previously so approved) cease for any reason to
constitute a majority of the board of directors of Holdings; (c) Holdings shall
cease to directly own 100% of the issued and outstanding Equity Interests of the
U.S. Borrower or (d) the occurrence of a “Change of Control” (however
designated) under and as defined in the definitive documentation governing any
Subordinated Indebtedness constituting Material Indebtedness.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Multicurrency Revolving Loans, U.K. Revolving Loans, Domestic Swingline Loans,
N.Z. Swingline Loans, Other Revolving Loans, Tranche A Loans, Tranche A-1 Loans,
Tranche B Loans or Other Term Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Domestic Revolving Credit
Commitment, Multicurrency Revolving Credit Commitment, U.K. Revolving Credit
Commitment, Domestic Swingline Commitment, N.Z. Swingline Commitment or Other
Revolving Credit Commitment.

“Closing Date” shall mean June 26, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-investment Vehicle” shall mean an entity (other than a Subsidiary) formed
for the purpose of investing principally in real estate related assets.

“Collateral” shall mean all the “Collateral” as defined in any Security
Document.

“Collateral Agreement” shall mean the Amended and Restated Guarantee and Pledge
Agreement substantially in the form of Exhibit G, among the U.S. Borrower,
Holdings, the Subsidiary Guarantors and the Collateral Agent for the benefit of
the Secured Parties.

“Commitment” shall mean, with respect to any Lender, such Lender’s Domestic
Revolving Credit Commitment, Multicurrency Revolving Credit Commitment, U.K.
Revolving Credit Commitment, Domestic Swingline Commitment or N.Z. Swingline
Commitment.

 

12



--------------------------------------------------------------------------------

“Common Stock” shall mean the Class A Common Stock of Holdings.

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrowers dated November 2006.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period (including deferred financing costs), (ii) consolidated
income tax expense for such period, (iii) all amounts attributable to
depreciation and amortization for such period, (iv) any non-recurring fees,
expenses or charges in connection with the consummation and implementation of
the Transactions, any Auction or any Loan Modification Offer, (v) any
non-recurring fees, expenses or charges related to any Equity Issuance,
investment permitted under Section 6.03, Permitted Acquisition or incurrence of
Indebtedness, in an amount not exceeding $15,000,000 for all such non-recurring
fees, expenses and charges in such period, (vi) any restructuring expenses
incurred prior to December 31, 2010 in an amount not to exceed $75,000,000 in
any period of four consecutive fiscal quarters ending on or prior to such date,
(vii) all other non-cash losses, expenses and charges of Holdings and its
consolidated subsidiaries (excluding (x) the write-down of current assets and
(y) any such non-cash charge to the extent that it represents an accrual of or
reserve for cash expenditures in any future period), (viii) all compensation
expense to the extent the proceeds of which are substantially concurrently used
by the employees receiving such compensation to purchase Common Stock from
Holdings pursuant to an employee stock purchase plan of Holdings and its
Subsidiaries and (ix) upfront fees or charges arising from any Permitted
Receivables Securitization for such period, and any other amounts for such
period comparable to or in the nature of interest under any Permitted
Receivables Securitization, and losses on dispositions of Receivables and
related assets in connection with any Permitted Receivables Securitization for
such period; and minus (b) without duplication (i) all cash payments made during
such period on account of reserves, restructuring charges and other noncash
charges added to Consolidated Net Income pursuant to clause (a)(vii) above in a
previous period and (ii) to the extent included in determining such Consolidated
Net Income, any extraordinary gains for such period, all determined on a
consolidated basis in accordance with GAAP. Notwithstanding the foregoing,
Consolidated EBITDA for any period of four consecutive fiscal quarters ending on
or prior to December 31, 2010 may also be increased by pro forma cost savings
that are directly attributable to identified restructuring initiatives that have
been commenced by the U.S. Borrower and are factually supportable, certified by
a Financial Officer of the U.S. Borrower, in an amount for each such period of
four consecutive fiscal quarters (net of actual cost savings included in such
Consolidated EBITDA) not to exceed $150,000,000; provided that any such expenses
and cost savings described in this sentence which were added to Consolidated
EBITDA for any quarter ended prior to December 31, 2010 may be included in
future calculations of Consolidated EBITDA which include such quarter but which
end after such date.

“Consolidated Interest Expense” shall mean, for any period, (a) the sum of
(i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of Holdings and its consolidated subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) any interest accrued during such period in respect of Indebtedness of
Holdings or any of its consolidated subsidiaries that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, minus (b) to the extent otherwise included in
Consolidated Interest Expense, (i) deferred

 

13



--------------------------------------------------------------------------------

financing costs, (ii) interest expense associated with any Non-Recourse
Indebtedness, (iii) interest capitalized in accordance with GAAP in connection
with the construction of real estate investments so long as the applicable
consolidated subsidiary has obtained construction loan financing pursuant to
which construction loan advances are made in the amount of such interest
expense, (iv) interest expense associated with Exempt Construction Loans to the
extent such interest expense is either fully supported by net operating income
from the underlying real estate investment or is covered by advances under such
Exempt Construction Loans, (v) interest expense associated with Melody Permitted
Indebtedness, Indebtedness under the CBRE Loan Arbitrage Facility or Excluded
Subordinated Indebtedness, (vi) any interest expense in respect of any Purchased
Loans as provided in Section 1.02 and (vii) any interest expense in respect of a
Permitted Receivables Securitization. For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by Holdings or any of its consolidated subsidiaries with respect to
interest rate Hedging Agreements.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Holdings and its consolidated subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any such consolidated subsidiary to the extent that
the declaration or payment of dividends or similar distributions by such
consolidated subsidiary of that income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
statute, rule or governmental regulation applicable to such consolidated
subsidiary, (b) except as set forth in Section 1.04, the income or loss of any
person accrued prior to the date it becomes a consolidated subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
consolidated subsidiaries or the date that such person’s assets are acquired by
Holdings or any of its consolidated subsidiaries, (c) any reduction for charges
made in accordance with Financial Accounting Standard No. 142—Goodwill and Other
Intangible Assets, (d) any income or gains associated with or resulting from the
purchase of Purchased Loans or any income associated with or resulting from
payments received by Holdings, the Purchaser or any Subsidiary pursuant to the
Purchaser Agreement, and (e) any gains or losses attributable to sales of assets
out of the ordinary course of business; provided further, that Consolidated Net
Income for any period shall be increased (i) by cash received during such period
by Holdings or any of its consolidated subsidiaries in respect of commissions
receivable (net of related commissions payable to brokers) on transactions that
were completed by any acquired business prior to the acquisition of such
business and which purchase accounting rules under GAAP would require to be
recognized as an intangible asset purchased, (ii) increased, to the extent
otherwise deducted in determining Consolidated Net Income for such period, by
the amortization of intangibles relating to purchase accounting in connection
with any Permitted Acquisition and (iii) increased (or decreased, as the case
may be), in connection with the sale of real estate during such period, to
eliminate the effect of purchase price allocations to such real estate resulting
from the consummation of any Permitted Acquisition.

“Contract Period” shall mean the term of a B/A Loan selected by the Canadian
Borrower in accordance with Section 2.24, commencing on the date of such B/A
Loan and expiring on a Business Day which shall be either 30 days, 60 days,
90 days or 180 days thereafter, provided that (a) subject to clause (b) below,
each such period shall be subject to such extensions or reductions as may be
reasonably determined by the Administrative Agent to ensure that each Contract
Period shall expire on a Business Day, and (b) no Contract Period shall extend
beyond the Revolving Credit Maturity Date.

 

14



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities provided for by this Agreement.

“Current Assets” shall mean, at any time, the consolidated current assets of
Holdings and the Subsidiaries at such time, but excluding, without duplication,
(a) cash, (b) Permitted Investments and (c) “real estate under development” and
“real estate and other assets held for sale” (or line items similar to the
foregoing) to the extent reflected as assets on the balance sheet of Holdings.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Holdings and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness,
(b) “notes payable on real estate” and “liabilities related to real estate and
other assets held for sale” (or line items similar to the foregoing) to the
extent reflected as liabilities on the balance sheet of Holdings, and
(c) outstanding Revolving Loans, Other Revolving Loans and Swingline Loans.

“D&I Business” shall mean the real estate development and investment activities
conducted by TCC and its subsidiaries.

“D&I Subsidiary” shall mean any subsidiary of TCC engaged principally in the D&I
Business.

“Daily Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate, the Canadian Prime Rate
or the Foreign Base Rate.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Revolving Credit Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Revolving
Loans or participations in Swingline Loans or Letters of Credit within three
Business Days of the date required to be funded by it hereunder (unless (i) such
Revolving Credit Lender and at least one other unaffiliated Revolving Credit
Lender shall have notified the Administrative Agent and the U.S. Borrower in
writing of their good faith determination that a condition to their obligation
to fund Revolving Loans or participations in Swingline Loans or Letters of
Credit shall not have been satisfied and (ii) Revolving Credit Lenders
representing a majority in interest of the Commitments of the applicable Class
shall not have advised the Administrative Agent in writing of their
determination that such condition has been satisfied), (b) notified Holdings or
any Borrower, the Administrative Agent, any Issuing Bank or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply

 

15



--------------------------------------------------------------------------------

with the terms of this Agreement relating to its obligations to fund prospective
Revolving Loans and participations in then outstanding Swingline Loans or
Letters of Credit, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good-faith
dispute, or (e) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
consented to, approved of or acquiesced in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has consented to, approved of or acquiesced in any such proceeding or
appointment; provided that (i) if a Lender would be a “Defaulting Lender” solely
by reason of events relating to a parent company of such Lender as described in
clause (e) above, the Administrative Agent may, in its discretion, determine
that such Lender is not a “Defaulting Lender” if and for so long as the
Administrative Agent is satisfied that such Lender will continue to perform its
funding obligations hereunder and (ii) the Administrative Agent may, by notice
to Holdings and the Lenders, declare that a Defaulting Lender is no longer a
“Defaulting Lender” if the Administrative Agent determines, in its discretion,
that the circumstances that resulted in such Lender becoming a “Defaulting
Lender” no longer apply.

“Deferred Compensation Plan” shall mean the Deferred Compensation Plan for
employees of the U.S. Borrower and the Subsidiaries and any successor plan
thereto, the 401(k) Restoration Plan of Insignia and any successor plan thereto
and the Trammell Crow Company Deferred Compensation Plan and any successor
thereto.

“Discount Proceeds” shall mean for any B/A (or, as applicable, any B/A
Equivalent Loan), an amount (rounded to the nearest whole cent, and with
one-half of one cent being rounded up) calculated on the applicable Borrowing
date by multiplying:

 

  (a) the face amount of the B/A (or, as applicable, any B/A Equivalent Loan);
by

 

  (b) the quotient of one divided by the sum of one plus the product of:

 

  (i) the Discount Rate (expressed as a decimal) applicable to such B/A (or, as
applicable, any B/A Equivalent Loan), and

 

  (ii) a fraction, the numerator of which is the number of days in the Contract
Period of the B/A (or, as applicable, any B/A Equivalent Loan) and the
denominator of which is 365,

with such quotient being rounded up or down to the fifth decimal place and
.000005 being rounded up.

“Discount Rate” shall mean: (a) with respect to any Lender that is a Schedule I
Bank, as applicable to a B/A being purchased by such Lender on any day, the CDOR
Rate; and (b) with respect to any Lender that is not a Schedule I Bank, as
applicable to a B/A being purchased by such Lender on any day, the lesser of
(A) the CDOR Rate plus 10 basis points (0.10%), and (B) the percentage discount
rate (expressed to two decimal places and rounded upward, if not in an increment
of 1/100th of 1%, to the nearest 0.01%) quoted by the Administrative Agent as
the percentage discount rate at which the Administrative Agent would, in
accordance with its normal market practice, at or about 10:00 a.m. (Toronto
time) on such date, be prepared to purchase bankers’ acceptances accepted by the
Administrative Agent having a face amount and term comparable to the face amount
and term of such B/A.

 

16



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
180th day following the latest final maturity date for any of the Loans, or
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest referred to in
clause (a) above, in each case at any time prior to 180th day following the
latest final maturity date for any of the Loans; provided, however, that Equity
Interests that were not Disqualified Stock when issued shall not become
Disqualified Stock solely as a result of the subsequent extension of the final
maturity date of any of the Loans pursuant to Section 9.20.

“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount denominated in any currency other than dollars, the equivalent in
dollars of such amount, determined by the Administrative Agent pursuant to
Section 1.05 using the applicable Exchange Rate with respect to such currency at
the time in effect.

“Dollar Loan” shall mean a Loan denominated in dollars.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic L/C Disbursement” shall mean a payment or disbursement made by the
Issuing Bank pursuant to a Domestic Letter of Credit.

“Domestic L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn and unexpired amount of all outstanding Domestic Letters of Credit at
such time and (b) the aggregate principal amount of all Domestic L/C
Disbursements that have not yet been reimbursed at such time. The Domestic L/C
Exposure of any Domestic Revolving Credit Lender at any time shall equal its Pro
Rata Percentage of the aggregate Domestic L/C Exposure at such time.

“Domestic Letter of Credit” shall mean any letter of credit issued (or deemed
issued) pursuant to Section 2.23 and designated (or deemed designated) as such.

“Domestic Obligations” shall have the meaning assigned to such term in the
Collateral Agreement.

“Domestic Revolving Credit Borrowing” shall mean a Borrowing comprised of
Domestic Revolving Loans.

“Domestic Revolving Credit Commitment” shall mean, with respect to each Lender,
the commitment of such Lender to make Domestic Revolving Loans hereunder as set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender assumed its Domestic Revolving Credit Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.

 

17



--------------------------------------------------------------------------------

“Domestic Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding
Domestic Revolving Loans of such Lender, plus the aggregate amount at such time
of such Lender’s Domestic Revolving L/C Exposure, plus the aggregate amount at
such time of such Lender’s Domestic Swingline Exposure.

“Domestic Revolving Credit Lender” shall mean a Lender with a Domestic Revolving
Credit Commitment or outstanding Domestic Revolving Credit Exposure.

“Domestic Revolving Loans” shall mean the revolving loans made by the Domestic
Revolving Credit Lenders to the U.S. Borrower pursuant to clause (i) of
Section 2.01.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Domestic Swingline Commitment” shall mean the commitment of the Domestic
Swingline Lender to make Domestic Swingline Loans to the U.S. Borrower pursuant
to Section 2.22, as the same may be reduced from time to time pursuant to
Section 2.09.

“Domestic Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding Domestic Swingline Loans. The Domestic
Swingline Exposure of any Domestic Revolving Credit Lender at any time shall
equal its Pro Rata Percentage of the aggregate Domestic Swingline Exposure at
such time.

“Domestic Swingline Lender” shall mean Credit Suisse, acting through any of its
branches or affiliates, in its capacity as lender of Domestic Swingline Loans
hereunder.

“Domestic Swingline Loan” shall mean any loan made by the Domestic Swingline
Lender to the U.S. Borrower pursuant to Section 2.22.

“DUS Subsidiary” shall mean an entity formed by the U.S. Borrower solely for the
purposes of participating in the Fannie Mae Delegated Underwriting and Servicing
(DUS) Program or any similar program sponsored by the Federal National Mortgage
Association or the Federal Home Loan Mortgage Corporation.

“ECF Prepayment Amount” shall have the meaning assigned to such term in
Section 2.13(d).

“ECF Prepayment Date” shall have the meaning assigned to such term in
Section 2.13(d).

“Employee Performance Payments” shall mean payments to employees of Holdings,
the U.S. Borrower or any Subsidiary pursuant to the “CBREI UK MAG scheme” or
similar plans designed to pay employees amounts reflecting the creation of value
or in recognition of other performance thresholds achieved by such employees;
provided that the aggregate amount of such payments made after the Closing Date
shall not exceed $20,000,000.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and binding agreements in each case, relating to protection of the
environment, natural resources, human health and safety (to the

 

18



--------------------------------------------------------------------------------

extent relating to exposure to Hazardous Materials) or the presence, Release of,
or exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.

“Equity Issuance” shall mean any issuance or sale by Holdings, the U.S. Borrower
or any of their respective subsidiaries of any Equity Interests or any
obligations convertible into or exchangeable for, or giving any person a right,
option or warrant to acquire such Equity Interests or such convertible or
exchangeable obligations, as applicable, except in each case for (a) any
issuance or sale to any Permitted Investor (other than any such person acting in
the capacity of an underwriter or placement agent with regard to such Equity
Issuance), Holdings, the U.S. Borrower or any Subsidiary, (b) any issuance of
directors’ qualifying shares and (c) sales or issuances of common stock of
Holdings or stock fund units in the Deferred Compensation Plan to management,
employees or consultants of Holdings, the U.S. Borrower or any Subsidiary under
the Deferred Compensation Plan or any employee stock option or stock purchase
plan or employee benefit plan in existence from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) a failure by
any Plan to satisfy the minimum funding standard (as defined in Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each instance,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is or, is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA); (e) the incurrence by the U.S. Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan (other than a standard termination pursuant to
Section 4041(b) of ERISA) or the withdrawal or partial withdrawal of the
U.S. Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; (f) the receipt by the U.S. Borrower or any of its ERISA Affiliates from
the PBGC or a plan administrator of any notice relating to the

 

19



--------------------------------------------------------------------------------

intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the receipt by the U.S. Borrower or any of its ERISA Affiliates of
any intent to withdraw from a Multiemployer Plan, or the receipt by any
Multiemployer Plan from the U.S. Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or is in “endangered”
or “critical” status within the meaning of Section 305 of ERISA; (h) the
occurrence of a nonexempt “prohibited transaction” with respect to which the
U.S. Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) or a “party of
interest” (within the meaning of Section 3(14) of ERISA) or with respect to
which the U.S. Borrower or any such Subsidiary could otherwise be liable;
(i) any other event or condition with respect to a Plan or Multiemployer Plan
that could result in liability of the U.S. Borrower or any Subsidiary; or
(j) any Foreign Benefit Event.

“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union as adopted as lawful currency by
certain member states under legislation of the European Union for European
Monetary Union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any period of four consecutive quarters
ending on June 30 of any year, the excess of (a) the sum, without duplication,
of (i) Consolidated EBITDA for such period and (ii) reductions to noncash
working capital of Holdings and the Subsidiaries for such period (i.e., the
decrease, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such period minus (b) the sum, without duplication, of (i) the
amount of any Taxes paid in cash by Holdings and the Subsidiaries with respect
to such period, (ii) Consolidated Interest Expense for such period paid in cash,
(iii) Capital Expenditures made in cash during such period, except to the extent
financed with the proceeds of Indebtedness, equity issuances, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA, (iv) permanent repayments of Indebtedness (other than
(x) mandatory prepayments of Loans under Section 2.13 (other than
Section 2.13(a) and (e)) and (y) Voluntary Prepayments) made by Holdings and the
Subsidiaries during such period, but only to the extent that such prepayments by
their terms cannot be reborrowed or redrawn and (except for the prepayment of
Term Loans with the Net Cash Proceeds of Junior Capital) do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(v) the amount of net investments (which, for purposes of this definition, shall
not be a negative number, regardless of returns of principal or capital) made in
cash in accordance with Section 6.03(g), (m), (p) or (r) (including investments
made in accordance with the last paragraph of 6.03) during such period to the
extent not financed with the proceeds of any Indebtedness or equity issuances or
other proceeds that would not be included in Consolidated EBITDA, (vi) the
amount of Restricted Payments made in cash by Holdings in accordance with
Section 6.05(a) during such period, (vii) any non-recurring fees, expenses or
charges in connection with the consummation of the Transactions, any Auction or
any Loan Modification Offer, to the extent added back in the determination of
Consolidated EBITDA with respect to such period pursuant to clause (iv) of the
definition of Consolidated EBITDA, (viii) any other non-recurring fees payable
to financial institutions in connection with any issuance of Indebtedness,
Equity Issuances or amendments to

 

20



--------------------------------------------------------------------------------

this Agreement, (ix) any payments in respect of restructuring expenses and the
amount of any pro forma cost savings permitted to be added to Consolidated
EBITDA with respect to such period pursuant to clause (a)(vi) or the last
sentence, respectively, of the definition of Consolidated EBITDA and
(x) additions to noncash working capital of Holdings and the Subsidiaries for
such period (i.e., the increase, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such period). Notwithstanding the
foregoing, Excess Cash Flow shall be neither decreased nor increased by the
amount of principal of, and interest on, the Purchased Loans paid to the
Purchaser, in each case to the extent the same is returned to the U.S. Borrower
pursuant to the Purchaser Agreement.

“Exchange Rate” shall mean, on any day, with respect to any currency other than
dollars (for purposes of determining the Dollar Equivalent) or dollars (for
purposes of determining the Alternative Currency Equivalent), the rate at which
such currency may be exchanged into dollars or the applicable Alternative
Currency, as the case may be, as set forth at approximately 11:00 a.m., Local
Time, on such date on the applicable Bloomberg Key Cross Currency Rates Page. In
the event that any such rate does not appear on any Bloomberg Key Cross Currency
Rates Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates selected by the
Administrative Agent for such purpose, or, at the discretion of the
Administrative Agent, such Exchange Rate shall instead be the arithmetic average
of the spot rates of exchange of the Administrative Agent in the market where
its foreign currency exchange operations in respect of such currency are then
being conducted, at or about 10:00 a.m., Local Time, on such date for the
purchase of dollars or the applicable Alternative Currency, as the case may be,
for delivery two Business Days later; provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

“Excluded Subordinated Indebtedness” shall mean the aggregate principal amount
of (a) Specified Subordinated Indebtedness and (ii) any other Subordinated
Indebtedness to the extent the Net Cash Proceeds thereof are used to prepay Term
Loans.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of a Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by (i) any Governmental
Authority of the United States of America (or any political subdivision or
taxing authority thereof or therein), or the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, or (ii) as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax (or any political subdivision or taxing authority
thereof or therein) other than a connection arising solely as a result of
entering into any Loan Document; (b) any branch profits taxes imposed by any
Governmental Authority of the United States of America (or any political
subdivision or taxing authority thereof or therein) or any similar tax imposed
by any other jurisdiction described in clause (a) above, and (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by a Borrower
under Section 2.21(a)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.20(f), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 2.20(a).

 

21



--------------------------------------------------------------------------------

“Exempt Construction Loan” shall mean any interim construction loan (or
Guarantee thereof) (a) that is subject to or backed by an Approved Take Out
Commitment, or (b) in which the D&I Subsidiary that is the obligor of such
construction loan has entered into a Qualifying Lease of the property securing
such Exempt Construction Loan (or Guarantee thereof) and such lease supports a
refinancing of the entire interim construction loan amount based upon prevailing
permanent loan terms at the time the interim construction loan is
closed. Notwithstanding the foregoing, construction loans (and Guarantees
thereof) shall cease to be treated as Exempt Construction Loans in the event
that any of the following occur: (i) the obligor of such Exempt Construction
Loan is in default beyond any applicable notice and cure periods of any
obligations under the credit agreement relating to such Exempt Construction
Loan; or (ii) the underlying real property securing such Exempt Construction
Loan has not been sold by a date which is no later than 15 months (unless
subject to or backed by an Approved Take Out Commitment, in which case no
deadline for the sale of such real property shall apply) after completion of
construction.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.

“Existing Letter of Credit” shall mean each Letter of Credit previously issued
for the account of TCC that (a) is outstanding on the Second Restatement Date
and (b) is listed on Schedule 1.01(d).

“Facility Fees” shall have the meaning assigned to such term in Section 2.05(a).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fees” shall mean the Amendment Fees, the Facility Fees, the Administrative
Agent Fees, the L/C Participation Fees and the Issuing Bank Fees.

“FHA Loans” shall mean commercial or multi-housing mortgage loans originated by
Melody (or any other Mortgage Banking Subsidiary) and insured by the Federal
Housing Administration or any other governmental entity.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, Treasurer or Controller of such person.

“First Restatement Date” shall mean December 20, 2006.

“First Restatement Transactions” shall mean the “Transactions” as defined in the
Existing Credit Agreement.

“Fixed Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate, the Discount Rate or the
Bank Bill Rate.

 

22



--------------------------------------------------------------------------------

“Foreign Base Rate” shall mean, with respect to any Alternative Currency (other
than Canadian Dollars) in any jurisdiction, the rate of interest per annum
determined by the Administrative Agent to be the rate of interest (in the
absence of a Fixed Rate) charged by it to borrowers of similar quality as the
applicable Borrower for short-term loans in such Alternative Currency in such
jurisdiction. Notwithstanding anything to the contrary contained herein, Loans
may be made or maintained as Foreign Base Rate Loans only to the extent
specified in Section 2.02(f), 2.08 or 2.15.

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan and (d) the incurrence of any liability in excess of $5,000,000 (or the
equivalent thereof in another currency) by Holdings, the U.S. Borrower or any of
its Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and could reasonably be expected to
result in the incurrence of any liability by Holdings, the U.S. Borrower or any
of its Subsidiaries, or the imposition on Holdings, the U.S. Borrower or any of
its Subsidiaries of any fine, excise tax or penalty resulting from any
noncompliance with any applicable law, in each case in excess of $5,000,000 (or
the equivalent thereof in another currency).

“Foreign Lender” shall mean, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Pension Plan” shall mean any plan that under applicable law of any
jurisdiction other than the United States of America is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

“Foreign Restructuring Transaction” shall mean (a) the creation of one or more
newly-formed holding companies that would be Foreign Subsidiaries of the U.S.
Borrower and direct of indirect parents of Relam and (b) the contribution or
other transfer of all the Equity Interests of the U.K. Borrower and/or the
Canadian Borrower to Relam, all on the terms and conditions previously disclosed
by the U.S. Borrower to the Administrative Agent and reasonably satisfactory to
the Administrative Agent.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

23



--------------------------------------------------------------------------------

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness or other obligation, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment of such Indebtedness or other
obligation or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation;
provided, however, that the term “Guarantee” shall not include (i) endorsements
for collection or deposit in the ordinary course of business, (ii) customary
environmental indemnities and non-recourse carve-out guarantees requested by
Lenders in financing transactions secured by real property, (iii) guarantees in
respect of Exempt Construction Loans or (iv) completion and budget guarantees.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other petroleum hydrocarbons, coal ash, radon gas, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances and (b) any chemical, material, substance
or waste that is prohibited, limited or regulated by or pursuant to any
Environmental Law.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Immaterial Subsidiary” shall mean (a) each Subsidiary that is formed for the
purpose of allowing employees to participate in the economic returns of certain
investments or investment programs and does not engage in any other business
activities or have any outstanding Indebtedness and (b) each other Subsidiary
that has consolidated total assets of less than $1,000,000.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding (i) with respect to clause (e), trade accounts payable and accrued
obligations incurred in the ordinary course of business and (ii) only with
respect to clauses (a) through (e), accrued obligations in respect of the
Deferred Compensation Plan), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such person of Indebtedness of others (other than
Guarantees by an Investment Subsidiary of any Indebtedness of any Co-investment
Vehicle; provided that neither such Guarantee nor the related Indebtedness is
recourse to Holdings, the U.S. Borrower or any

 

24



--------------------------------------------------------------------------------

other Subsidiary (other than an Investment Subsidiary)), (h) all Capital Lease
Obligations of such person, (i) all obligations of such person as an account
party in respect of letters of credit, (j) all obligations of such person in
respect of bankers’ acceptances, (k) all obligations of such person pursuant to
any Permitted Receivables Securitization to the extent such obligations are
reflected as indebtedness on the balance sheet of Holdings and (l) the aggregate
liquidation preference of all outstanding Disqualified Stock issued by such
person. The Indebtedness of any person shall include all Indebtedness of any
partnership, or other entity in which such person is a general partner, or other
equity holder with unlimited liability other than (x) Indebtedness which by its
terms is expressly non-recourse to such person (subject to customary
environmental indemnities or completion or budget guarantees, and subject to
customary exclusions from liability by lenders in non-recourse financing
transactions secured by real property (including by means of separate
indemnification agreements or carve-out guarantees)) and (y) if such person is
an Investment Subsidiary, the Indebtedness of a related Co-investment Vehicle.
Notwithstanding the foregoing, in connection with the purchase of any business,
Indebtedness shall not include post-closing payment adjustments to which the
seller may become entitled so long as (i) such payment is to be determined by a
final closing balance sheet or depends on the performance of such business after
the closing of the purchase, (ii) at the time of closing, the amount of any such
payment is not determinable and (iii) to the extent such payment thereafter
becomes fixed and determined, the amount is paid within 60 days thereafter.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Insignia” shall mean Insignia Financial Group, Inc., a Delaware corporation.

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA (less the amount, if any, thereof consisting of interest
or investment income on the deployment of the proceeds of Melody Permitted
Indebtedness or loans under the CBRE Loan Arbitrage Facility) for such period to
(b) Consolidated Interest Expense for such period.

“Interest Payment Date” shall mean (a) with respect to any Daily Rate Loan, the
last Business Day of each March, June, September and December and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurocurrency Borrowing or Bank
Bill Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or
6 months thereafter (or 9 or 12 months thereafter if, at the time of the
relevant Borrowing, all Lenders participating therein agree to make an interest
period of such duration available), as the applicable Borrower may elect;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

25



--------------------------------------------------------------------------------

“Investment Subsidiary” shall mean (a) any Subsidiary engaged principally in the
business of buying and holding real estate related assets in anticipation of
selling such assets or transferring such assets, which assets may include
securities of companies engaged principally in such business, (b) any Subsidiary
engaged principally in the business of investing in and/or managing
Co-investment Vehicles and (c) any D&I Subsidiary.

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse, in its
capacity as the issuer of Letters of Credit hereunder, (b) with respect to each
Existing Letter of Credit, the Lender that issued such Existing Letter of Credit
and (c) any other Lender that may become an Issuing Bank pursuant to
Section 2.23(i) or (k), with respect to Letters of Credit issued by such Lender.
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(d).

“Japanese Borrower” shall mean any wholly owned Subsidiary of the U.S. Borrower
organized under the laws of Japan that is designated as an additional Borrower
in accordance with Section 9.18.

“Japanese Sublimit” shall mean $10,000,000.

“Japanese Yen” or “¥” shall mean lawful currency of Japan.

“Junior Capital” shall mean Qualified Capital Stock of Holdings or Subordinated
Indebtedness.

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.23

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean at any time the sum of (a) the Domestic L/C Exposure,
(b) the Multicurrency L/C Exposure and (c) the U.K. L/C Exposure.

“L/C Participation Fees” shall mean the fees provided for in Section 2.05(c).

“Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC and Banc of
America Securities LLC, in their respective capacities as joint lead arrangers
of the Credit Facilities.

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include each Swingline Lender.

“Letter of Credit” shall mean (a) any letter of credit issued pursuant to
Section 2.23 and (b) any Existing Letter of Credit. A Letter of Credit shall be
a “Domestic Letter of Credit” if an Existing Letter of Credit or if issued or
deemed issued under the Domestic Revolving Credit Commitments, a “Multicurrency
Letter of Credit” if issued or deemed issued under the Multicurrency Revolving
Credit Commitments or a “U.K. Letter of Credit” if issued or deemed issued under
the U.K. Revolving Credit Commitments.

 

26



--------------------------------------------------------------------------------

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt less Available
Cash on such date to Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to or, with respect to Eurocurrency Borrowings denominated in Pounds, at
approximately 11:00 a.m. (London time) on the same day as, the commencement of
such Interest Period by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in dollars, Pounds, Euro or Japanese Yen, as
applicable (as set forth by the Bloomberg Information Service or any successor
thereto or any other service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates), for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars,
Pounds, Euro or Japanese Yen, as applicable, are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to or, with respect to Eurocurrency
Borrowings denominated in Pounds, at approximately 11:00 a.m. (London time) on
the same day as, the beginning of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset. For the avoidance of doubt, the grant by any person of a license to use
Intellectual Property (as defined in the Collateral Agreement) owned by,
licensed to, or developed by such person and such licensing activity shall not
constitute a grant by such person of a Lien on such Intellectual Property.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the Purchaser Agreement and each Loan Modification Agreement.

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
U.S. Borrower, among the U.S. Borrower, the other Loan Parties and one or more
Accepting Lenders.

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 9.20(a).

“Loan Parties” shall mean the Borrowers and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.
Unless the context otherwise requires, the term “Loans” shall include any Other
Term Loans and any Other Revolving Loans.

 

27



--------------------------------------------------------------------------------

“Local Time” shall mean, in relation to any Borrowing by (a) the U.S. Borrower,
New York time, (b) the Canadian Borrower, Toronto time, (c) the U.K. Borrower,
London time, (d) the Australian Borrower, Melbourne time, (e) the Japanese
Borrower, Tokyo time, and (f) the New Zealand Borrower, Auckland time.

“Liquidity Condition” shall mean, on any date, that the sum of (a) Holdings’
unrestricted cash and cash equivalents, on a consolidated basis, on such date
and (b) the unused and available Revolving Credit Commitments and Other
Revolving Credit Commitments on such date would exceed $450,000,000.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a materially adverse effect on (a) the
business, assets, operations or financial condition of the U.S. Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the U.S. Borrower or any
other Loan Party to perform any of its obligations under any Loan Document to
which it is or will be a party or (c) the rights of or benefits available to the
Lenders under any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than the Loans, Letters
of Credit and Non-Recourse Indebtedness), or obligations in respect of one or
more Hedging Agreements, of any one or more of Holdings, the U.S. Borrower and
the Subsidiaries in an aggregate principal amount exceeding $25,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings, the U.S. Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Holdings, the U.S. Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Material Third-Party Indebtedness” shall mean Indebtedness, or obligations in
respect of one or more Hedging Agreements, of any Non-Guarantor Subsidiary in an
aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Third-Party Indebtedness, the “principal amount” of the obligations of
any Non-Guarantor Subsidiary in respect of any Hedging Agreement at any time
shall be the maximum aggregate principal amount (giving effect to any netting
agreements) that such Non-Guarantor Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

“Melody” shall mean, collectively, (a) CBRE Capital Markets, Inc., a Texas
corporation (formerly known as CBRE Melody & Company), and (b) CBRE Capital
Markets of Texas, L.P., a limited partnership under the laws of the State of
Texas.

“Melody Loan Arbitrage Facility” shall mean a credit facility provided to Melody
by any depository bank in which a Melody entity makes deposits, so long as
(i) such Melody entity applies all proceeds of loans made under such credit
facility to purchase certain highly-rated debt instruments considered to be
permitted short-term investments under such credit facility, and (ii) all such
permitted short-term investments purchased by such Melody entity with the
proceeds of loans thereunder (and proceeds thereof and distributions thereon)
are pledged to the depository bank providing such credit facility, and such bank
has a first priority perfected security interest therein, to secure loans made
under such credit facility.

“Melody Loan Securitization Funds” shall mean one or more special purpose
investment funds formed by Melody solely for the purpose of originating,
securitizing and selling investment tranches of commercial real estate loans.

 

28



--------------------------------------------------------------------------------

“Melody Mortgage Warehousing Facility” shall mean (a) a credit facility provided
by any bank or other financial institution extended to Melody or any other
Mortgage Banking Subsidiary in connection with any Mortgage Banking Activities,
pursuant to which such lender makes loans to Melody or any other Mortgage
Banking Subsidiary, the proceeds of which loans are applied by Melody (or any
other Mortgage Banking Subsidiary) to fund commercial mortgage loans originated
and owned by Melody (or any other Mortgage Banking Subsidiary) subject to a
commitment (subject to customary exceptions) to purchase such mortgage loans or
mortgage-backed securities in respect thereof by (a) the Federal Home Loan
Mortgage Corporation, the Federal National Mortgage Association or any other
quasi-federal governmental agency or enterprise or government-sponsored entity
or its seller servicer or (b) any other commercial conduit lender, in each case
so long as (i) loans made by such lender to Melody (or any other Mortgage
Banking Subsidiary) thereunder are secured by a pledge of commercial mortgage
loans made by Melody (or any other Mortgage Banking Subsidiary) with the
proceeds of such loans, and such lender has a perfected first priority security
interest therein, to secure loans made under such credit facility and (ii) in
the case of loans to be sold to a commercial conduit lender, the related
Indebtedness of the Mortgage Banking Subsidiary does not exceed a term of
120 days or a loan to value of 80%, and (b) any other credit facility provided
by any bank or other financial institution extended to Melody or any other
Mortgage Banking Subsidiary pursuant to which such lender makes loans to Melody
or any other Mortgage Banking Subsidiary, the proceeds of which loans are
applied by Melody (or any other Mortgage Banking Subsidiary) to fund FHA Loans,
so long as such loans to Melody (or any other Mortgage Banking Subsidiary) are
repaid by Melody (or any other Mortgage Banking Subsidiary) to such lender with
the proceeds of the sale or issuance of Melody Lending Program Securities.

“Melody Lending Program Securities” shall mean mortgage-backed securities or
bonds issued by Melody or any other Mortgage Banking Subsidiary supported by FHA
Loans and Guaranteed by the Government National Mortgage Association or any
other quasi-federal governmental agency or enterprise or government-sponsored
entity, the proceeds of which securities or bonds are applied by Melody or any
other Mortgage Banking Subsidiary to refinance Indebtedness under a Melody
Mortgage Warehousing Facility.

“Melody Permitted Indebtedness” shall mean Indebtedness of Melody under the
Melody Loan Arbitrage Facility, a Melody Mortgage Warehousing Facility, the
Melody Working Capital Facility, the Melody Repo Arrangement and Melody Lending
Program Securities, and Indebtedness of any Mortgage Banking Subsidiary under a
Melody Mortgage Warehousing Facility that is, in all cases, non-recourse to the
U.S. Borrower or any of the other Subsidiaries.

“Melody Repo Arrangement” shall mean an arrangement whereby mortgage loans
originated by Melody are funded by a third party lender or financial institution
(a “Melody Repo Party”) pursuant to an agreement whereby the Melody Repo Party
funds and purchases from Melody such mortgage loans upon origination and sells
such loans to Melody prior to Melody’s sale of such loans to the Federal Home
Loan Mortgage Corporation or another counterparty.

“Melody Working Capital Facility” shall mean a credit facility provided by a
financial institution to Melody, so long as (i) the proceeds of loans thereunder
are applied only to provide working capital to Melody, (ii) loans under such
credit facility are unsecured, and (iii) the aggregate principal amount of loans
outstanding under such credit facility at no time exceeds $1,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

29



--------------------------------------------------------------------------------

“Mortgage Banking Activities” shall mean (a) the origination of mortgage loans
in respect of commercial and multi-family residential real property, and the
sale or assignment of such mortgage loans and the related mortgages to another
person (other than the U.S. Borrower or any Subsidiary) within 120 days after
the origination thereof (or thereafter, so long as the purchaser thereof is a
quasi-federal governmental agency or enterprise or government-sponsored entity
that shall have confirmed in writing its obligation to purchase such loans prior
to such 120th day), provided, however, that in each case prior to origination of
any mortgage loan, the U.S. Borrower or a Mortgage Banking Subsidiary, as the
case may be, shall have entered into a legally binding and enforceable agreement
with respect to such mortgage loan with a person that purchases such loans in
the ordinary course of business, (b) the origination of FHA Loans, and
(c) servicing activities related to the activities described in clauses (a) and
(b) above.

“Mortgage Banking Subsidiary” shall mean Melody and its subsidiaries that are
engaged in Mortgage Banking Activities.

“Multicurrency L/C Disbursement” shall mean a payment or disbursement made by
the Issuing Bank pursuant to a Multicurrency Letter of Credit.

“Multicurrency L/C Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn and unexpired amount of all outstanding Multicurrency Letters
of Credit at such time denominated in Dollars, plus the Dollar Equivalent of the
aggregate undrawn and unexpired amount of all outstanding Multicurrency Letters
of Credit at such time denominated in Alternative Currencies and (b) the
aggregate principal amount of all Multicurrency L/C Disbursements denominated in
dollars that have not yet been reimbursed at such time, plus the Dollar
Equivalent of the aggregate principal amount of all Multicurrency L/C
Disbursements denominated in Alternative Currencies that have not been
reimbursed at such time. The Multicurrency L/C Exposure of any Multicurrency
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Multicurrency L/C Exposure at such time.

“Multicurrency Letter of Credit” shall mean any letter of credit issued (or
deemed issued) pursuant to Section 2.23 and designated (or deemed designated) as
such.

“Multicurrency Revolving Credit Borrowing” shall mean a Borrowing comprised of
Multicurrency Revolving Loans.

“Multicurrency Revolving Credit Commitment” shall mean, with respect to each
Lender, the commitment of such Lender to make Multicurrency Revolving Loans
hereunder as set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender assumed its Multicurrency Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.

“Multicurrency Revolving Credit Exposure” shall mean, with respect to any Lender
at any time, the aggregate principal amount at such time of all outstanding
Multicurrency Revolving Loans of such Lender denominated in dollars, plus the
Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Multicurrency Revolving Loans of such Lender denominated in
Alternative Currencies, plus the aggregate amount at such time of such Lender’s
Multicurrency L/C Exposure, plus the aggregate amount at such time of such
Lender’s N.Z. Swingline Exposure.

 

30



--------------------------------------------------------------------------------

“Multicurrency Revolving Credit Lender” shall mean a Lender with a Multicurrency
Revolving Credit Commitment or outstanding Multicurrency Revolving Credit
Exposure.

“Multicurrency Revolving Loans” shall mean the revolving loans made by the
Multicurrency Revolving Credit Lenders to the Borrowers pursuant to clause (ii)
of Section 2.01.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale (other than
the sale of Receivables pursuant to a Receivables Securitization Transaction),
the cash proceeds (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received), net of
(i) selling expenses (including reasonable broker’s fees or commissions,
warranty reserves relating to condominium sales, legal fees, transfer and
similar taxes and the U.S. Borrower’s good faith estimate of taxes paid or
reasonably estimated to be payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Asset Sale (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash Proceeds)
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that, if (x) the U.S. Borrower shall deliver a certificate of
a Financial Officer to the Administrative Agent at the time of receipt thereof
setting forth the U.S. Borrower’s intent to reinvest such proceeds in assets of
a kind then used or usable in the business of the U.S. Borrower and its
Subsidiaries or in the Equity Interests of a person engaged in the same or
related business as that of the U.S. Borrower or any Subsidiary within 365 days
of receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used or contractually
committed to be used at the end of such 365-day period, at which time such
proceeds shall be deemed to be Net Cash Proceeds; and (b) with respect to any
incurrence or disposition of Indebtedness or any Equity Issuance, the cash
proceeds thereof, net of all taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith.

“New Zealand Dollars” or “NZ$” shall mean lawful currency of New Zealand.

“Non-Guarantor Subsidiary” shall mean any subsidiary of Holdings that is not a
Loan Party.

“Non-Recourse Indebtedness” shall mean Indebtedness of, or Guarantees by, an
Investment Subsidiary; provided that (x) such Indebtedness is incurred solely in
relation to the permitted investment or real estate development activities of
such Investment Subsidiary and (y) such Indebtedness is not Guaranteed by, or
otherwise recourse to, Holdings, the U.S. Borrower or any Subsidiary other than
an Investment Subsidiary (subject to customary environmental indemnities or
completion or budget guarantees, and subject to customary exclusions from
liability by lenders in non-recourse financing transactions secured by real
property (including by means of separate indemnification agreements or carve-out
guarantees)); provided further that, if any such Indebtedness is partially
Guaranteed by or otherwise recourse to Holdings, the U.S. Borrower or any
Subsidiary other than an Investment Subsidiary, the portion of such Indebtedness
not so Guaranteed or recourse shall be “Non-Recourse Indebtedness” hereunder.

 

31



--------------------------------------------------------------------------------

“N.Z. Swingline Commitment” shall mean the commitment of the N.Z. Swingline
Lender to make N.Z. Swingline Loans to the New Zealand Borrower pursuant to
Section 2.22, as the same may be reduced from time to time pursuant to
Section 2.09.

“N.Z. Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding N.Z. Swingline Loans. The N.Z. Swingline
Exposure of any Multicurrency Revolving Credit Lender at any time shall equal
its Pro Rata Percentage of the aggregate N.Z. Swingline Exposure at such time.

“N.Z. Swingline Lender” shall mean Citibank, N.A., acting through any of its
branches or affiliates, in its capacity as lender of N.Z. Swingline Loans
hereunder.

“N.Z. Swingline Loan” shall mean any loan made by the N.Z. Swingline Lender to
the New Zealand Borrower pursuant to Section 2.22.

“Obligations” shall have the meaning assigned to such term in the Collateral
Agreement.

“Original ECF Prepayment Amount” shall have the meaning assigned to such term in
Section 2.13(d).

“Other Revolving Credit Borrowing” shall mean a Borrowing comprised of Other
Revolving Loans.

“Other Revolving Credit Commitments” shall mean one or more Classes of revolving
credit commitments that result from a modification of the Revolving Credit
Commitments pursuant to a Loan Modification Offer.

“Other Revolving Loans” shall mean the revolving loans made pursuant to an Other
Revolving Credit Commitment.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Other Term Borrowing” shall mean a Borrowing comprised of Other Term Loans.

“Other Term Loan Maturity Date” shall mean the final maturity date of any Other
Term Loan, as set forth in the applicable Loan Modification Agreement.

“Other Term Loan Repayment Date” shall mean each date on which the principal of
any Other Term Loan is scheduled to be repaid, as set forth in the applicable
Loan Modification Agreement.

“Other Term Loans” shall mean one or more Classes of term loans that result from
a Permitted Amendment effected pursuant to a Loan Modification Offer.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

32



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean a Perfection Certificate substantially in
the form of Exhibit B to the Collateral Agreement.

“Performance Bond” shall mean any letter of credit, bond, or similar security
device securing the obligation of the U.S. Borrower or any Subsidiary to
complete construction of improvements to real property.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.03(g).

“Permitted Amendments” shall have the meaning assigned to such term in
Section 9.20(c).

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 from S&P or P-2 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Investors” shall mean (a) the Sponsors and any other person who is an
Affiliate of any of the foregoing, (b) DLJ Investment Partners II, Inc. and any
of its Affiliates and (c) any member of senior management of the U.S. Borrower
on the Second Restatement Date.

“Permitted Receivables Securitization” shall have the meaning assigned to such
term in Section 6.04(b)(iii).

 

33



--------------------------------------------------------------------------------

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA sponsored, maintained or contributed to by the U.S.
Borrower or any ERISA Affiliate.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Pounds” or “£” shall mean lawful currency for the time being of the United
Kingdom.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse as its prime rate in effect at its principal office in
New York City and notified to the U.S. Borrower.

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, in connection with or after the occurrence of any Permitted
Acquisition or Significant Asset Sale, compliance with such covenant or test
after giving effect to any such proposed Permitted Acquisition or Significant
Asset Sale (including pro forma adjustments arising out of events which are
directly attributable to the proposed Permitted Acquisition or Significant Asset
Sale, are factually supportable and are expected to have a continuing impact, in
each case determined on a basis consistent with Article 11 of Regulation S-X of
the Securities Act of 1933, as amended, and as interpreted by the staff of the
Securities and Exchange Commission using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
acquired or to be acquired or sold or to be sold and the consolidated financial
statements of the U.S. Borrower and the Subsidiaries which shall be reformulated
as if such Permitted Acquisition or Significant Asset Sale, and any other
Permitted Acquisitions or Significant Asset Sales that have been consummated
during or after the end of the relevant period, and any Indebtedness or other
liabilities incurred or repaid in connection with any such Permitted
Acquisitions or Significant Asset Sale or otherwise after the end of the
relevant period had been consummated or incurred or repaid, as the case may be,
at the beginning of such period and assuming that any such Indebtedness so
incurred bears interest during any portion of the applicable measurement period
prior to the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans during such period).

“Pro Forma Compliance” shall mean, at any date of determination, that Holdings
shall be in pro forma compliance with the covenants set forth in Sections 6.08
and 6.09 as of the last day of the most recent fiscal quarter-end (computed on
the basis of (a) balance sheet amounts as of the most recently completed fiscal
quarter, and (b) income statement amounts for the most recently completed period
of four consecutive fiscal quarters, in each case, for which financial
statements shall have been delivered to the Administrative Agent and calculated
on a Pro Forma Basis).

“Pro Rata Percentage” of any Domestic Revolving Credit Lender, Multicurrency
Revolving Credit Lender or U.K. Revolving Credit Lender at any time shall mean
the percentage of the Total Domestic Revolving Credit Commitment, Total
Multicurrency Revolving Credit Commitments or Total U.K. Revolving Credit
Commitment, respectively, represented by such Lender’s Domestic Revolving Credit
Commitment, Multicurrency Revolving Credit Commitment or U.K. Revolving Credit
Commitment, respectively. In the event the Domestic Revolving Credit
Commitments, Multicurrency Revolving Credit Commitments or U.K. Revolving Credit

 

34



--------------------------------------------------------------------------------

Commitments shall have expired or been terminated, the Pro Rata Percentages
shall be determined on the basis of the Domestic Revolving Credit Commitments,
Multicurrency Revolving Credit Commitments or U.K. Revolving Credit Commitments,
as the case may be, most recently in effect.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Purchase” shall mean the purchase of a Purchased Loan by the Purchaser pursuant
to an Auction.

“Purchased Loan” shall mean each Term Loan purchased by the Purchaser pursuant
to an Auction.

“Purchaser” shall mean a Delaware limited liability company or corporation that
is a wholly owned subsidiary of Holdings and that is formed by Holdings
specifically for the purpose of conducting Auctions and as to which the
Purchaser Funding Condition has been satisfied.

“Purchaser Agreement” shall mean the agreement that may be entered into by the
Purchaser and the Administrative Agent, for the benefit of the Lenders,
substantially in the form of Exhibit H.

“Purchaser Funding Condition” shall mean (a) the execution and delivery of the
Purchaser Agreement by the parties thereto, (b) the delivery to the
Administrative Agent by the Purchaser of a certificate of the Purchaser
certifying that attached thereto are correct copies of its organizational
documents and, if then available, its Federal Taxpayer Identification Number or
other organizational number, (c) the execution and delivery by Holdings or the
direct parent of the Purchaser of a supplement to the Collateral Agreement
pursuant to which all the Equity Interests of the Purchaser will be pledged to
the Collateral Agent for the ratable benefit of the Secured Parties, and (d) the
delivery to the Administrative Agent by counsel to the Purchaser of a written
legal opinion (which shall be addressed to the Administrative Agent and the
Senior Lenders (as defined in the Purchaser Agreement) and which shall be
substantially to the effect set forth in Exhibit I or otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

“Qualifying Lease” shall mean a lease agreement entered into by a D&I
Subsidiary, as lessor, to lease the real property owned by such D&I Subsidiary
upon completion of construction thereof to the extent that (a) the senior
unsecured non-credit-enhanced long-term debt of the tenant or the guarantor of
the tenant’s obligations under such lease is rated BBB- or higher by S&P or Baa3
or higher by Moody’s, (b) the obligation of such tenant to accept possession of
such real property and begin paying rent under such lease is not subject to any
material condition other than (i) completion of construction in accordance with
all requirements of applicable law and approved plans and specifications and on
or before a date certain and (ii) issuance of a certificate of occupancy,
(c) such lease has a non-cancelable primary term of 10 years or more, and
(d) such tenant has not failed or refused to perform under such lease agreement
or notified TCC or the applicable D&I Subsidiary of its intention to not perform
under such lease agreement (provided that the failure of one (but not more than
one) tenant under a Qualifying Lease to meet the ratings criteria set forth in
clause (a) above shall not result in the disqualification of such lease as a
Qualifying Lease so long as, at the time such lease was entered into, such
ratings criteria were satisfied, and such tenant only fails to satisfy such
ratings criteria due to subsequent rating downgrades).

 

35



--------------------------------------------------------------------------------

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Receivables” shall mean a right to receive payment arising from a sale or lease
of goods or the performance of services by a person pursuant to an arrangement
with another person by which such other person is obligated to pay for goods or
services under terms that permit the purchase of such goods and services on
credit, and all proceeds thereof and rights (contractual or other) and
collateral related thereto, and shall include, in any event, any items of
property that would be classified as accounts receivable on the balance sheet of
Holdings or any of the Subsidiaries prepared in accordance with GAAP or an
“account”, “chattel paper”, an “instrument”, a “general intangible” or a
“payment intangible” under the Uniform Commercial Code as in effect in the State
of New York and any “supporting obligations” or “proceeds” (as so defined) of
any such items.

“Receivables Securitization” shall mean, with respect to the U.S. Borrower
and/or any of the Subsidiaries, any transaction or series of transactions of
securitizations involving Receivables pursuant to which the U.S. Borrower or any
Subsidiary may sell, convey or otherwise transfer to a Securitization
Subsidiary, and may grant a corresponding security interest in, any Receivables
(whether now existing or arising in the future) of the U.S. Borrower or any
Subsidiary, and any assets related thereto including collateral securing such
Receivables, contracts and all Guarantees or other obligations in respect of
such Receivables, the proceeds of such Receivables and other assets which are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with securitizations involving Receivables.

“Receivables Securitization Amount” shall mean, with respect to any Receivables
Securitization, the amount of obligations outstanding under the legal documents
entered into as part of such Receivables Securitization on any date of
determination that would be characterized as principal if such Receivables
Securitization were structured as a secured lending transaction rather than as a
purchase.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Relam” shall mean Relam Amsterdam Holdings B.V.

“Related Fund” shall mean, with respect to any Lender, any other person that
(x) invests in bank loans and (y) is advised or managed by the same investment
advisor as such Lender, by an Affiliate of such investment advisor or by such
Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

36



--------------------------------------------------------------------------------

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the indoor or outdoor environment or within or upon any building or
fixture.

“Repayment Date” shall mean a Tranche A Repayment Date, a Tranche A-1 Repayment
Date, a Tranche B Repayment Date or an Other Term Loan Repayment Date.

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments and Term Loan Commitments (if any) representing at least a majority
of the sum of all Loans outstanding (excluding Swingline Loans), L/C Exposure,
Swingline Exposure and unused Revolving Credit Commitments and Term Loan
Commitments (if any) at such time.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property other than Qualified Capital Stock) with
respect to any Equity Interests in Holdings, the U.S. Borrower or any
Subsidiary, or any payment (whether in cash, securities or other property other
than Qualified Capital Stock), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in Holdings, the U.S. Borrower or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the U.S. Borrower or any Subsidiary; provided, however,
that neither Employee Performance Payments nor the payment to employees of
Holdings, the U.S. Borrower or any Subsidiary of “co-investment return” or
“carried interest” or any distribution of an equity interest in respect thereof,
or any other incentive distributions from Investment Subsidiaries shall be
deemed to be Restricted Payments.

“Revolving Credit Borrowing” shall mean a Domestic Revolving Credit Borrowing, a
Multicurrency Revolving Credit Borrowing or a U.K. Revolving Credit Borrowing.

“Revolving Credit Commitment” shall mean a Domestic Revolving Credit Commitment,
a Multicurrency Revolving Credit Commitment or a U.K. Revolving Credit
Commitment.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of such Lender’s Domestic Revolving Credit Exposure, Multicurrency
Revolving Credit Exposure and U.K. Revolving Credit Exposure.

“Revolving Credit Lender” shall mean a Domestic Revolving Credit Lender, a
Multicurrency Revolving Credit Lender or a U.K. Revolving Credit Lender.

“Revolving Credit Maturity Date” shall mean June 24, 2011.

“Revolving Loans” shall mean the Domestic Revolving Loans, the Multicurrency
Revolving Loans and the U.K. Revolving Loans.

“S&P” shall mean Standard & Poor’s Ratings Service or any successor thereto.

 

37



--------------------------------------------------------------------------------

“Schedule I Bank” shall mean a bank that is a Canadian chartered bank listed on
Schedule I under the Bank Act (Canada).

“Schedule II Bank” shall mean a bank that is a bank listed on Schedule II or
Schedule III under the Bank Act (Canada).

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Restatement Date” shall mean March 24, 2009.

“Second Restatement Date Prepayment” shall have the meaning assigned to such
term in Section 4.02(h).

“Secured Parties” shall have the meaning assigned to such term in the Collateral
Agreement.

“Securitization Subsidiary” shall mean any Subsidiary formed solely for the
purpose of engaging, and that engages only, in one or more Permitted Receivables
Securitizations, all the Equity Interests of which shall be pledged to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to the
Collateral Agreement.

“Security Documents” shall mean the Collateral Agreement and each of the
security agreements and other instruments and documents executed and delivered
pursuant thereto or pursuant to Section 5.09.

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition (whether in one transaction or a series of related transactions, but
in each case only if the aggregate fair market value of the assets so sold
exceeds 5% of Total Assets at the time of such sale, transfer, lease or other
disposition) by Holdings, the U.S. Borrower or any Subsidiary to any person
other than Holdings, the U.S. Borrower or any Subsidiary of all or substantially
all of the assets of, or a majority of the Equity Interests in, a person, or a
division or line of business or business unit of a person.

“Significant Domestic Subsidiary” shall mean each Domestic Subsidiary (a) that
has consolidated total assets of more than $5,000,000 and (b) of which
securities or other ownership interests representing more than 80% of the equity
or more than 80% of the ordinary voting power or more than 80% of the general
partnership interests are, at the time any determination is being made, owned,
Controlled or held, directly or indirectly, by the U.S. Borrower.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Subordinated Indebtedness” shall mean all Subordinated Indebtedness
issued after the Second Restatement Date; provided that such Subordinated
Indebtedness will be considered “Specified Subordinated Indebtedness” only to
the extent the Net Cash Proceeds thereof do not exceed $300,000,000.

“Specified Subsidiary” shall mean (a) CBRE Multifamily Capital, Inc., (b) CBRE
HMF, Inc. and (c) any other entity formed or acquired by Melody for the primary
purpose of engaging in Mortgage Banking Activities.

 

38



--------------------------------------------------------------------------------

“Sponsors” shall mean Blum Strategic Partners, L.P. and Freeman Spogli & Co.
Incorporated.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,
Affiliate, or other fronting office making or holding a Loan) is subject for
Eurocurrency Liabilities (as defined in Regulation D of the Board). Eurocurrency
Loans shall be deemed to constitute Eurocurrency Liabilities as defined in
Regulation D of the Board) and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D. Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subordinated Indebtedness” shall mean unsecured Indebtedness of Holdings or the
U.S. Borrower, which may be Guaranteed on a subordinated basis by Holdings, the
U.S. Borrower or one or more Subsidiary Guarantors, that (a) is expressly
subordinated to the prior payment in full in cash of the Obligations, on terms
and conditions reasonably satisfactory to the Administrative Agent, (b) contains
no financial “maintenance” covenants and (c) matures on or after the 180th day
following the latest final maturity date for any of the Loans and has no
scheduled amortization, payments of principal, sinking fund payments or similar
scheduled payments (other than regularly scheduled payments of interest) prior
to the 180th day following the latest final maturity date for any of the Loans;
provided, however, that Indebtedness that was Subordinated Indebtedness when
issued shall not cease to be Subordinated Indebtedness solely as a result of the
subsequent extension of the final maturity date of any of the Loans pursuant to
Section 9.20.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests (other than the general partnership interests
or similar interests owned, Controlled or held by the U.S. Borrower or any
Subsidiary in any Co-investment Vehicle) are, at the time any determination is
being made, owned, Controlled or held, or (b) that is, at the time any
determination is being made, otherwise consolidated in the financial statements
of the parent in accordance with GAAP.

“Subsidiary” shall mean any subsidiary of Holdings; provided, however, that
neither the DUS Subsidiary nor any of the Melody Loan Securitization Funds shall
be deemed to be a Subsidiary for purposes of this Agreement or the other Loan
Documents.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary listed on
Schedule 1.01(a) and each other Subsidiary that is or becomes a party to the
Collateral Agreement.

“Swingline Commitments” shall mean the Domestic Swingline Commitment and the
N.Z. Swingline Commitment.

“Swingline Exposure” shall mean at any time the sum of (a) the Domestic
Swingline Exposure and (b) the N.Z. Swingline Exposure.

 

39



--------------------------------------------------------------------------------

“Swingline Lender” shall mean, as the context may require, the Domestic
Swingline Lender and/or the N.Z. Swingline Lender.

“Swingline Loans” shall mean the Domestic Swingline Loans and the N.Z. Swingline
Loans.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the U.S.
Borrower or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a person other than Holdings,
the U.S. Borrower or any Subsidiary of any Equity Interest or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest) the
amount of which is determined by reference to the price or value at any time of
any Equity Interest; provided that no phantom stock or similar plan providing
for payments only to current or former directors, officers, employees or
consultants of Holdings, the U.S. Borrower or the Subsidiaries (or to their
heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.

“Take Out Commitment” shall mean a written obligation of a person either (a) to
purchase real property and the improvements thereon for an amount sufficient to
repay the interim construction loan used to acquire and construct such real
property and improvements, or (b) to provide debt and/or equity financing the
proceeds of which are to be used to repay the interim construction loan used to
acquire and construct real property and improvements thereon.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

“TCC” shall mean Trammell Crow Company.

“Term Borrowing” shall mean a Borrowing comprised of Tranche A Loans, Tranche
A-1 Loans, Tranche B Loans or other Term Loans.

“Term Lender” shall mean a Lender with an outstanding Term Loan.

“Term Loan Commitments” shall mean the commitments of the Lenders to make Term
Loans pursuant to the Existing Credit Agreement. On the Second Restatement Date,
there are no Term Loan Commitments.

“Term Loans” shall mean the Tranche A Loans, the Tranche A-1 Loans, the
Tranche B Loans and the Other Term Loans (if any).

“Total Assets” shall mean, at any date of determination, the total consolidated
assets of the U.S. Borrower and its consolidated Subsidiaries at such date
determined on a consolidated basis in accordance with GAAP, but excluding the
consolidated assets of (a) any Subsidiary with Non-Recourse Indebtedness,
(b) any Non-Guarantor Subsidiary with Material Third-Party Indebtedness and
(c) the Purchaser.

“Total Debt” shall mean, at any time, the total Indebtedness of Holdings and its
consolidated subsidiaries at such time, determined on a consolidated basis in
accordance with GAAP, excluding (a) Melody Permitted Indebtedness,
(b) Non-Recourse Indebtedness, (c) the UK Acquisition Notes, to the extent the
bank guarantee in respect thereof is cash collateralized as permitted hereunder,
(d) Indebtedness of the type described in clause (i) of the definition of such

 

40



--------------------------------------------------------------------------------

term and Indebtedness under Performance Bonds, in each case, except to the
extent of any unreimbursed drawings thereunder, (e) Exempt Construction Loans of
any D&I Subsidiary, (f) the amount of any Indebtedness supported by Approved
Credit Support, (g) Indebtedness under the CBRE Loan Arbitrage Facility,
(h) Excluded Subordinated Indebtedness, (i) any Purchased Loans as provided in
Section 1.02 and (j) any Permitted Receivables Securitization.

“Total Domestic Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Domestic Revolving Credit Commitments, as in effect at
such time. The Total Domestic Revolving Credit Commitment in effect on the
Second Restatement Date is $500,000,000.

“Total Multicurrency Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Multicurrency Revolving Credit Commitments, as in effect
at such time. The Total Multicurrency Revolving Credit Commitment in effect on
the Second Restatement Date is $50,000,000.

“Total U.K. Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the U.K. Revolving Credit Commitments, as in effect at such time. The
Total U.K. Revolving Credit Commitment in effect on the Second Restatement Date
is $50,000,000.

“Tranche A Borrowing” shall mean a Borrowing comprised of Tranche A Loans.

“Tranche A Lender” shall mean a Lender with an outstanding Tranche A Loan.

“Tranche A Loans” shall mean the term loans made by the Lenders to the U.S.
Borrower pursuant to clause (a)(i) of Section 2.01 of the Existing Credit
Agreement.

“Tranche A Maturity Date” shall mean December 20, 2011.

“Tranche A Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a)(i).

“Tranche A-1 Borrowing” shall mean a Borrowing comprised of Tranche A-1 Loans.

“Tranche A-1 Lender” shall mean a Lender with an outstanding Tranche A-1 Loan.

“Tranche A-1 Loan Agreement” shall have the meaning assigned to such term in the
preliminary statement.

“Tranche A-1 Loans” shall mean the term loans made by the Lenders to the U.S.
Borrower pursuant to the Tranche A-1 Loan Agreement.

“Tranche A-1 Maturity Date” shall mean December 20, 2013.

“Tranche A-1 Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a)(ii).

“Tranche B Borrowing” shall mean a Borrowing comprised of Tranche B Loans.

“Tranche B Lender” shall mean a Lender with an outstanding Tranche B Loan.

“Tranche B Maturity Date” shall mean December 20, 2013.

 

41



--------------------------------------------------------------------------------

“Tranche B Loans” shall mean the term loans made by the Lenders to the U.S.
Borrower pursuant to clause (a)(ii) of Section 2.01 of the Existing Credit
Agreement.

“Tranche B Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a)(iii).

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Second Restatement Date, including (a) the execution and delivery of this
Agreement, (b) the execution and delivery of the Collateral Agreement and any
other Security Documents required to be executed and delivered pursuant to
Section 5.09, and (c) the payment of all fees and expenses to be paid on or
prior to the Second Restatement Date and owing in connection with the foregoing.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the Alternate Base Rate, the Bank Bill Rate, the Canadian
Prime Rate, the U.S. Base Rate, the Foreign Base Rate and the Discount Rate
applicable to Bankers’ Acceptances and B/A Equivalent Loans.

“UK Acquisition Notes” shall mean the floating rate guaranteed loan notes due
April 30, 2010, issued by Insignia to the vendors of Richard Ellis Group Limited
pursuant to an instrument dated March 26, 2001, each of which is fully
guaranteed as to principal and interest by the Royal Bank of Scotland plc (such
guarantee secured by restricted cash deposits by Insignia or its Subsidiaries
with the Royal Bank of Scotland plc pursuant to Memoranda of Cash Deposits).

“U.K. L/C Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to a U.K. Letter of Credit.

“U.K. L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn and unexpired amount of all outstanding U.K. Letters of Credit at such
time denominated in dollars, plus the Dollar Equivalent of the aggregate undrawn
and unexpired amount of all outstanding U.K. Letters of Credit at such time
denominated in Alternative Currencies and (b) the aggregate principal amount of
all U.K. L/C Disbursements denominated in dollars that have not yet been
reimbursed at such time, plus the Dollar Equivalent of the aggregate principal
amount of all U.K. L/C Disbursements denominated in Alternative Currencies that
have not been reimbursed at such time. The U.K. L/C Exposure of any U.K.
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate U.K. L/C Exposure at such time.

“U.K. Letter of Credit” shall mean any letter of credit issued (or deemed
issued) pursuant to Section 2.23 and designated (or deemed designated) as such.

“U.K. Revolving Credit Borrowing” shall mean a Borrowing comprised of U.K.
Revolving Loans.

“U.K. Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make U.K. Revolving Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its U.K. Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

 

42



--------------------------------------------------------------------------------

“U.K. Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding U.K.
Revolving Loans of such Lender denominated in dollars, plus the Dollar
Equivalent of the aggregate principal amount at such time of all outstanding
U.K. Revolving Loans of such Lender denominated in Alternative Currencies, plus
the aggregate amount at such time of such Lender’s U.K. L/C Exposure.

“U.K. Revolving Credit Lender” shall mean a Lender with a U.K. Revolving Credit
Commitment or outstanding U.K. Revolving Credit Exposure.

“U.K. Revolving Loans” shall mean the revolving loans made by the Lenders to the
U.S. Borrower or the U.K. Borrower pursuant to clause (iii) of Section 2.01.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law on October 26, 2001)).

“U.S. Base Rate” shall mean, for any day, a rate per annum equal to the greater
of (a) the rate of interest per annum determined from time to time by the
Administrative Agent as its base rate in effect at its principal office in
Toronto, Ontario for determining interest rates on U.S. dollar-denominated
commercial loans made in Canada and (b) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%.

“Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12 in any period of four consecutive quarters ending on
June 30 of any year (other than any such prepayment made with the proceeds of
Indebtedness, equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated EBITDA) to the extent
that such prepayment reduces the scheduled installments of principal due in
respect of Term Loans as set forth in Section 2.11(a) or (b), as the case may
be, in any subsequent period.

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such

 

43



--------------------------------------------------------------------------------

document as amended, restated, supplemented or otherwise modified from time to
time and (b) all terms of an accounting or financial nature shall be construed
in accordance with GAAP, as in effect from time to time; provided, however, that
if the U.S. Borrower notifies the Administrative Agent that the U.S. Borrower
wishes to amend any covenant in Article VI or any related definition to
eliminate the effect of any change in GAAP occurring after the date of this
Agreement on the operation of such covenant (or if the Administrative Agent
notifies the U.S. Borrower that the Required Lenders wish to amend Article VI or
any related definition for such purpose), then the U.S. Borrower’s compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the U.S. Borrower and the Required Lenders. For purposes of determining the
Leverage Ratio and the Interest Coverage Ratio under this Agreement (including
pro forma determinations thereof), the outstanding principal of, and
Consolidated Interest Expense with respect to, any Purchased Loans acquired by
the Purchaser shall be excluded for the entire fiscal quarter in which such
Purchased Loans were so acquired by the Purchaser and all subsequent fiscal
quarters.

SECTION 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Domestic
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Domestic Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Domestic Revolving Borrowing”) or
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Domestic Eurocurrency Revolving Borrowing”).

SECTION 1.04. Pro Forma Calculations. With respect to any period during which
any Permitted Acquisition or Significant Asset Sale occurs as permitted pursuant
to the terms hereof, and with respect to any proposed investment pursuant to the
last sentence of Section 6.03 or Restricted Payment pursuant to Section 6.05(b),
for purposes of determining compliance or Pro Forma Compliance with the
covenants set forth in Sections 6.08 and 6.09 (or the Leverage Ratio for
purposes of Section 6.03 or 6.05), the Interest Coverage Ratio and the Leverage
Ratio shall be calculated with respect to such period, and such Permitted
Acquisition or Significant Asset Sale, or with respect to the most recently
completed period of four consecutive fiscal quarters for purposes of determining
whether such investment or Restricted Payment may be made, on a Pro Forma Basis.

SECTION 1.05. Exchange Rate Calculations. On each Calculation Date, the
Administrative Agent shall (a) determine the Exchange Rate as of such
Calculation Date and (b) give notice thereof to the Borrowers and to any Lender
that shall have requested a copy of such notice (it being understood that a
Lender shall not have the right to independently request a determination of the
Exchange Rate). The Exchange Rates so determined shall become effective on such
Calculation Date and shall remain effective until the next succeeding
Calculation Date, and shall for all purposes of this Agreement (other than any
other provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rate employed in converting amounts between dollars and Alternative
Currencies.

SECTION 1.06. Auctions. For the avoidance of doubt, no provision of this
Agreement shall prohibit the funding of the Purchaser contemplated by
Section 6.03(q) and by the Purchaser Agreement, the purchase by the Purchaser of
Purchased Loans pursuant to Auctions and the transactions between Holdings and
its Subsidiaries, on the one hand, and the Purchaser, on the other hand, to the
extent carried out in accordance with the express provisions of this Agreement
and the Purchaser Agreement.

 

44



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. On the terms and subject to the conditions set forth
herein and in reliance upon the representations and warranties set forth herein
and in the other Loan Documents, each Lender agrees severally and not jointly to
make (i) Domestic Revolving Loans to the U.S. Borrower, in dollars, at any time
and from time to time on or after the Closing Date and prior the earlier of the
Revolving Credit Maturity Date and the termination of the Domestic Revolving
Credit Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Domestic Revolving Credit Exposure exceeding such Lender’s Domestic
Revolving Credit Commitment, (ii) Multicurrency Revolving Loans to the
U.S. Borrower in dollars, the Canadian Borrower in dollars or Canadian Dollars,
the Australian Borrower in Australian Dollars, or the Japanese Borrower in
Japanese Yen, at any time and from time to time on or after the Closing Date and
prior to the earlier of the Revolving Credit Maturity Date and the termination
of the Multicurrency Revolving Credit Commitment of such Lender in accordance
with the terms hereof, in a aggregate principal amount at any time outstanding
that will not result in (x) such Lender’s Multicurrency Revolving Credit
Exposure exceeding such Lender’s Multicurrency Revolving Credit Commitment, or
(y) the Aggregate Multicurrency Revolving Credit Exposure attributable to Loans
to, and Letters of Credit issued for the account of, (A) the Australian Borrower
and the New Zealand Borrower exceeding the ANZ Sublimit, (B) the Canadian
Borrower exceeding the Canadian Sublimit or (C) the Japanese Borrower exceeding
the Japanese Sublimit, and (iii) U.K. Revolving Loans to the U.S. Borrower in
dollars or the U.K. Borrower in Pounds or Euro, at any time and from time to
time on or after the Closing Date and prior to the earlier of the Revolving
Credit Maturity Date and the termination of the U.K. Revolving Credit Commitment
of such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s U.K.
Revolving Credit Exposure exceeding such Lender’s U.K. Revolving Credit
Commitment. The Borrowers and the Lenders acknowledge the making of Loans prior
to the Second Restatement Date under the Existing Credit Agreement and under the
Tranche A-1 Loan Agreement and agree that, to the extent outstanding on the
Second Restatement Date, such Loans shall continue to be outstanding pursuant to
the terms and conditions of this Agreement and the other Loan Documents. Within
the limits set forth in the first sentence of this Section 2.01 and subject to
the terms, conditions and limitations set forth herein, the Borrowers may
borrow, pay or prepay and reborrow Revolving Loans. Amounts paid or prepaid in
respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their respective applicable Commitments; provided, however, that
the failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum (except with respect to any
Other Term Borrowing or Other Revolving Credit Borrowing, to the extent
otherwise provided in the related Loan Modification Agreement) or (ii) equal to
the remaining available balance of the applicable Commitments.

 

45



--------------------------------------------------------------------------------

(b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of Daily Rate Loans or Fixed Rate Loans as the applicable Borrower may
request pursuant to Section 2.03. Each Lender may at its option make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the applicable Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrowers shall not be entitled to request any
Borrowing that, if made, would result in (i) more than (x) ten Fixed Rate
Borrowings of Domestic Revolving Loans, (y) ten Fixed Rate Borrowings of Tranche
A Loans or (z) ten Fixed Rate Borrowings of Tranche B Loans being outstanding
hereunder at any time or (ii) more than five Fixed Rate Borrowings of any other
Class being outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods or Contract Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans deemed made pursuant to Section 2.02(f), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account as the
Administrative Agent may designate not later than 4:00 p.m., Local Time, and the
Administrative Agent shall promptly credit the amounts so received to an account
in the name of the applicable Borrower, designated by such Borrower in the
applicable Borrowing Request, or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the applicable Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of such Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender for the first three days, a rate determined by
the Administrative Agent to represent its cost of overnight or short-term funds
for the applicable currency and for each day thereafter, the higher of such rate
and the applicable Daily Rate (which determination shall be conclusive absent
manifest error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request any Revolving Credit Borrowing if the Interest Period or
Contract Period, as the case may be, requested with respect thereto would end
after the Revolving Credit Maturity Date.

(f) If the Issuing Bank shall not have received from the applicable Borrower the
payment required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
applicable Revolving Credit Lender of such L/C

 

46



--------------------------------------------------------------------------------

Disbursement and its Pro Rata Percentage thereof. Each Domestic Revolving Credit
Lender (in respect of a Domestic L/C Disbursement), Multicurrency Revolving
Credit Lender (in the case of a Multicurrency L/C Disbursement) and U.K.
Revolving Credit Lender (in respect of a U.K. L/C Disbursement) shall pay by
wire transfer of immediately available funds to the Administrative Agent not
later than 2:00 p.m., Local Time, on such date (or, if such Revolving Credit
Lender shall have received such notice later than 12:00 (noon), Local Time, on
any day, not later than 10:00 a.m., Local Time, on the immediately following
Business Day), an amount equal to such Revolving Credit Lender’s Pro Rata
Percentage of such L/C Disbursement (it being understood that such amount shall
be deemed to constitute an ABR Revolving Loan (if denominated in dollars or
Canadian Dollars) or a Fixed Rate Loan with a one-month Interest Period or
Contract Period, as the case may be (if denominated in any other Alternative
Currency), of such Revolving Credit Lender and such payment shall be deemed to
have reduced the applicable L/C Exposure), and the Administrative Agent will
promptly pay to the Issuing Bank amounts so received by it from such Revolving
Credit Lenders. The Administrative Agent will promptly pay to the Issuing Bank
any amounts received by it from a Borrower pursuant to Section 2.23(e) prior to
the time that any Revolving Credit Lender makes any payment pursuant to this
paragraph (f); any such amounts received by the Administrative Agent thereafter
will be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have made such payments and to the Issuing Bank, as their
interests may appear. If any Revolving Credit Lender shall not have made its
applicable Pro Rata Percentage of such L/C Disbursement available to the
Administrative Agent as provided above, such Revolving Credit Lender and the
applicable Borrower severally agree to pay interest on such amount, for each day
from and including the date such amount is required to be paid in accordance
with this paragraph to but excluding the date such amount is paid, to the
Administrative Agent for the account of the Issuing Bank at (i) in the case of
such Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Revolving Credit Lender, for the first such day, a rate determined by the
Issuing Bank to represent its cost of overnight or short-term funds for the
applicable currency, and for each day thereafter, the higher of such rate and
the Alternate Base Rate or the Foreign Base Rate, as the case may be.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section 2.03 shall not apply), the applicable Borrower shall hand deliver
or fax to the Administrative Agent a duly completed Borrowing Request (a) in the
case of a Fixed Rate Borrowing, not later than 1:00 p.m., Local Time, three
Business Days before a proposed Borrowing, and (b) in the case of a Daily Rate
Borrowing, not later than 12:00 noon, Local Time, on the Business Day of a
proposed Borrowing. Each Borrowing Request shall be irrevocable, shall be signed
by or on behalf of the applicable Borrower and shall specify the following
information: (i) the currency and Class of such Borrowing and whether such
Borrowing is to be a Fixed Rate Borrowing or a Daily Rate Borrowing; (ii) the
date of such Borrowing (which shall be a Business Day); (iii) the number and
location of the account to which funds are to be disbursed (which shall be an
account that complies with the requirements of Section 2.02(c)); (iv) the amount
of such Borrowing; and (v) if such Borrowing is to be a Fixed Rate Borrowing,
the Interest Period or Contract Period with respect thereto; provided, however,
that, notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be a Daily Rate Borrowing if
denominated in dollars or Canadian Dollars, and a Fixed Rate Borrowing with a
one-month Interest Period or Contract Period otherwise. If no election as to the
Class of any Revolving Credit Borrowing by the U.S. Borrower is received, then,
to the extent of the available Domestic Revolving Credit

 

47



--------------------------------------------------------------------------------

Commitments, such Borrowing shall be a Domestic Revolving Credit Borrowing. If
no Interest Period or Contract Period with respect to any Fixed Rate Borrowing
is specified in any such notice, then the applicable Borrower shall be deemed to
have selected an Interest Period or Contract Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The U.S. Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Term Loan of such Lender as provided in
Section 2.11. Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender on the Revolving Credit
Maturity Date the then unpaid principal amount of each Revolving Loan of such
Lender made to such Borrower. The U.S. Borrower hereby promises to pay to the
Domestic Swingline Lender the then unpaid principal amount of each Domestic
Swingline Loan on the Revolving Credit Maturity Date. The New Zealand Borrower
hereby promises to pay to the N.Z. Swingline Lender the then unpaid principal
amount of each N.Z. Swingline Loan on the Revolving Credit Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period or Contract Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from any Borrower or any Guarantor and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of any Borrower to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, each applicable Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and such Borrower. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

SECTION 2.05. Fees. (a) The U.S. Borrower agrees to pay to each Domestic
Revolving Credit Lender, through the Administrative Agent, on the last Business
Day of March, June, September and December in each year and on each date on
which the Domestic Revolving Credit Commitment of such Lender shall expire or be
terminated as provided herein, a facility fee equal to the Applicable Percentage
per annum in effect from time to time on the daily amount

 

48



--------------------------------------------------------------------------------

(whether used or unused) of the Domestic Revolving Credit Commitment of such
Lender during the preceding quarter (or other period commencing on the Closing
Date or ending with the Revolving Credit Maturity Date or the date on which the
Domestic Revolving Credit Commitment of such Lender shall expire or be
terminated). The U.S. Borrower and the U.K. Borrower jointly and severally agree
to pay to each U.K. Lender, through the Administrative Agent, on the last
Business Day of March, June, September and December in each year and on each
date on which the U.K. Revolving Credit Commitment of such Lender shall expire
or be terminated as provided herein, a facility fee equal to the Applicable
Percentage per annum in effect from time to time on the daily amount (whether
used or unused) of the U.K. Revolving Credit Commitment of such Lender during
the preceding quarter (or other period commencing on the Closing Date or ending
with the Revolving Credit Maturity Date or the date on which the U.K. Revolving
Credit Commitment of such Lender shall expire or be terminated). The
U.S. Borrower, the Canadian Borrower, the Japanese Borrower, the Australian
Borrower and the New Zealand Borrower jointly and severally agree to pay to each
Multicurrency Revolving Credit Lender, through the Administrative Agent, on the
last Business Day of March, June, September and December in each year and on
each date on which the Multicurrency Revolving Credit Commitment of such Lender
shall expire or be terminated as provided herein, a facility fee (together with
the facility fees provided for in the preceding two sentences, the “Facility
Fees”) equal to the Applicable Percentage per annum in effect from time to time
on the daily amount (whether used or unused) of the Multicurrency Revolving
Credit Commitment of such Lender during the preceding quarter (or other period
commencing on the Closing Date or ending with the Revolving Credit Maturity Date
or the date on which the Multicurrency Revolving Credit Commitment of such
Lender shall expire or be terminated). Notwithstanding the foregoing, if any
Revolving Credit Exposure remains outstanding following any expiration or
termination of the Revolving Credit Commitments as contemplated by the three
preceding sentences, the Facility Fees shall continue to accrue on such
Revolving Credit Exposure for so long as such Revolving Credit Exposure remains
outstanding and shall be payable on demand. All Facility Fees shall be computed
on the basis of the actual number of days elapsed in a year of 360 days. The
Facility Fee due to each Lender shall commence to accrue on and including the
Closing Date and shall cease to accrue on the date on which the applicable
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein and there is not any remaining Revolving Credit Exposure.

(b) The Borrowers agree to pay to the Administrative Agent, for its own account,
the administrative fees at the times and in the amounts agreed to by the
U.S. Borrower and the Administrative Agent from time to time (the
“Administrative Agent Fees”).

(c) Each Borrower agrees to pay to each Domestic Revolving Credit Lender (in the
case of Domestic L/C Exposure), each U.K. Revolving Credit Lender (in the case
of U.K. L/C Exposure) and each Multicurrency Revolving Credit Lender (in the
case of Multicurrency L/C Exposure), through the Administrative Agent, on the
last Business Day of March, June, September and December of each year and on the
date on which the applicable Revolving Credit Commitment of such Lender shall be
terminated as provided herein, a fee calculated on such Lender’s Pro Rata
Percentage of the daily aggregate L/C Exposure in respect of such Borrower
(excluding the portion thereof attributable to unreimbursed L/C Disbursements)
during the preceding quarter (or shorter period commencing on the Closing Date
or ending with the Revolving Credit Maturity Date or the date on which all
Letters of Credit of the applicable Class have been canceled or have expired and
the applicable Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Percentage from time to
time used to determine the interest rate on Revolving Credit Borrowings
comprised of Fixed Rate Loans pursuant to Section 2.06.

 

49



--------------------------------------------------------------------------------

(d) Each Borrower agrees to pay to the Issuing Bank with respect to each Letter
of Credit the standard fronting, issuance and drawing fees as agreed by the
Issuing Bank and such Borrower (the “Issuing Bank Fees”).

(e) The U.S. Borrower agrees to pay on the Second Restatement Date to each
Lender that executes and delivers a copy of this Agreement to the Administrative
Agent (or its counsel) at or prior to 5:00 pm New York City time, on March 23,
2009, through the Administrative Agent, an amendment fee (the “Amendment Fees”)
in an amount equal to 0.50% of the sum of the aggregate principal amount
outstanding of such Lender’s Term Loans and Revolving Credit Commitments
(whether used or unused) as of such date (prior to giving effect to the Second
Restatement Date Prepayment); provided that the U.S. Borrower shall have no
liability for any such Amendment Fees if this Agreement does not become
effective in accordance with Section 4.02.

(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. All L/C Participation Fees and Issuing Bank Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. Once paid,
none of the Fees shall be refundable under any circumstances.

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Domestic Swingline Loan,
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, when the Alternate Base Rate
is determined by reference to the Prime Rate and over a year of 360 days at all
other times) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Percentage in effect from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurocurrency Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days or, in the case of a Eurocurrency
Loan denominated in Pounds, 365 days) at a rate per annum equal to the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Subject to the provisions of Section 2.07, the Loans comprising each
Canadian Prime Rate Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be) at a rate per annum equal to the Canadian Prime Rate plus the Applicable
Percentage in effect from time to time.

(d) Subject to the provisions of Section 2.07, the Loans comprising each B/A
Borrowing shall be subject to an Acceptance Fee, payable by the Canadian
Borrower on the date of acceptance of the relevant B/A and calculated as set
forth in the definition of the term “Acceptance Fee” in Section 1.01.

(e) Subject to the provisions of Section 2.07, the Loans comprising each Bank
Bill Rate Borrowing, including each N.Z. Swingline Loan, shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be), at a rate per annum equal to the Bank Bill
Rate plus the Applicable Percentage in effect from time to time.

 

50



--------------------------------------------------------------------------------

(f) Subject to the provisions of Section 2.07, the Loans comprising each Foreign
Base Rate Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be) at a
rate per annum equal to the sum of the Foreign Base Rate and the Applicable
Percentage in effect from time to time.

(g) Interest on each Loan (other than pursuant to B/A Borrowings) shall be
payable on the Interest Payment Dates applicable to such Loan except as
otherwise provided in this Agreement. The applicable Alternate Base Rate,
Adjusted LIBO Rate, Discount Rate or Bank Bill Rate, as the case may be, shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(h) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or fee to be paid hereunder or in connection herewith is
to be calculated on the basis of any period of time that is less than a calendar
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360, 365 or
366, as applicable. The rates of interest under this Agreement are nominal
rates, and not effective rates or yields. The principal of deemed reinvestment
of interest does not apply to any interest calculation under this Agreement.

SECTION 2.07. Default Interest. If any Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, or under any other Loan Document, such
Borrower shall on demand from time to time pay interest, to the extent permitted
by law, on such defaulted amount to but excluding the date of actual payment
(after as well as before judgment) (a) in the case of overdue principal, at the
rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per
annum and (b) in all other cases, at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, when determined by reference to the Prime Rate and over a year of
360 days at all other times) equal to the rate that would be applicable to a
Daily Rate Revolving Loan in the applicable currency plus 2.00%.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing the Administrative Agent shall have
determined that deposits in the applicable currency in the principal amounts of
the Loans comprising such Borrowing are not generally available in the
applicable interbank market, or that the rates at which such deposits are being
offered will not adequately and fairly reflect the cost to a majority in
interest of the applicable Lenders of making or maintaining their Eurocurrency
Loans during such Interest Period, or that reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice of such determination to the
applicable Borrowers and the applicable Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the applicable
Borrowers and the applicable Lenders that the circumstances giving rise to such
notice no longer exist, any request by a Borrower for a Eurocurrency Borrowing
in the affected currency pursuant to Section 2.03 or 2.10 shall be deemed to be
a request for a Daily Rate Borrowing in such currency. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

SECTION 2.09. Termination and Reduction of Commitments. (a) The Revolving Credit
Commitments and the Swingline Commitments shall automatically terminate on the
Revolving Credit Maturity Date. The L/C Commitment shall automatically terminate
on the earlier to occur of (i) the termination of the Revolving Credit
Commitments and (ii) the date 30 days prior to the Revolving Credit Maturity
Date.

 

51



--------------------------------------------------------------------------------

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
(or telephone notice promptly confirmed by a written notice) to the
Administrative Agent, a Borrower may, without premium or penalty, at any time in
whole permanently terminate, or from time to time in part permanently reduce,
the Revolving Credit Commitments of any Class; provided, however, that (i) each
partial reduction of the Revolving Credit Commitments of any Class shall be in
an integral multiple of $1,000,000 and in a minimum amount of $5,000,000,
(ii) the Total Domestic Revolving Credit Commitment shall not be reduced to an
amount that is less than the Aggregate Domestic Revolving Credit Exposure at the
time, (iii) the Total U.K. Revolving Credit Commitment shall not be reduced to
an amount that is less than the Aggregate U.K. Revolving Credit Exposure at the
time and (iv) the Total Multicurrency Revolving Credit Commitment shall not be
reduced to an amount that is less than the Aggregate Multicurrency Revolving
Credit Exposure at the time.

(c) Each reduction in the Revolving Credit Commitments of any Class hereunder
shall be made ratably among the Lenders in accordance with their respective
applicable Commitments. The applicable Borrowers shall pay to the Administrative
Agent for the account of the applicable Lenders, on the date of each termination
or reduction, the Facility Fees on the amount of the Commitments so terminated
or reduced accrued to but excluding the date of such termination or reduction.

(d) Reductions and terminations of any Other Revolving Credit Commitments shall
be as provided for in the applicable Loan Modification Agreement.

SECTION 2.10. Conversion and Continuation of Borrowings. Each Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 1:00 p.m., Local Time, two Business Days prior to
conversion, to convert any Eurocurrency Borrowing denominated in dollars into an
ABR Borrowing or to convert any B/A Borrowing into a Canadian Prime Rate
Borrowing, (b) not later than 1:00 p.m., Local Time, three Business Days prior
to conversion or continuation, to convert any ABR Borrowing into a Eurocurrency
Borrowing denominated in dollars, to convert any Canadian Prime Rate Borrowing
into a B/A Borrowing or to continue any Eurocurrency Borrowing as a Eurocurrency
Borrowing for an additional Interest Period, (c) not later than 1:00 p.m., Local
Time, three Business Days prior to conversion, to convert the Interest Period
with respect to any Eurocurrency Borrowing to another permissible Interest
Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being

 

52



--------------------------------------------------------------------------------

converted by an equivalent principal amount; accrued interest on any
Eurocurrency Loan (or portion thereof) being converted shall be paid by the
applicable Borrower at the time of conversion;

(iv) if any Eurocurrency Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the applicable Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurocurrency Borrowing or
a B/A Borrowing;

(vi) any portion of a Eurocurrency Borrowing or a B/A Borrowing that cannot be
converted into or continued as a Eurocurrency Borrowing or a B/A Borrowing by
reason of the immediately preceding clause shall be automatically converted at
the end of the Interest Period in effect for such Borrowing into an
ABR Borrowing or a Canadian Prime Rate borrowing, as the case may be;

(vii) no Interest Period may be selected for any Eurocurrency Term Borrowing
that would end later than a Repayment Date occurring on or after the first day
of such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurocurrency Term Borrowings comprised of Tranche
A Loans, Tranche A-1 Loans, Tranche B Loans or Other Term Loans, as applicable,
with Interest Periods ending on or prior to such Repayment Date and (B) the
ABR Term Borrowings comprised of Tranche A Loans, Tranche A-1 Loans, Tranche B
Loans or Other Term Loans, as applicable, would not be at least equal to the
principal amount of Term Borrowings to be paid on such Repayment Date;

(viii) no B/A Borrowing may be converted or continued other than at the end of
the Contract Period applicable thereto; and

(ix) upon notice to the applicable Borrower from the Administrative Agent given
at the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurocurrency Loan or a B/A Loan and any
outstanding Eurocurrency Borrowing or B/A Borrowing shall, at the end of the
Interest Period or Contract Period applicable thereto (unless repaid pursuant to
the terms hereof), automatically be converted to an ABR Borrowing or a Canadian
Prime Rate Borrowing, as the case may be.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity, amount and Class of the
Borrowing that the applicable Borrower requests be converted or continued,
(ii) whether such Borrowing is to be converted to or continued as a Eurocurrency
Borrowing, an ABR Borrowing, a B/A Borrowing or a Canadian Prime Rate Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurocurrency Borrowing or a B/A Borrowing, the Interest Period or
Contract Period with respect thereto. If no Interest Period or Contract Period
is specified in any such notice with respect to any conversion to or
continuation as a Eurocurrency Borrowing or a B/A Borrowing, the applicable
Borrower shall be deemed to have selected an Interest Period or Contract Period
of one month’s duration. The Administrative Agent shall advise the applicable
Lenders of any notice

 

53



--------------------------------------------------------------------------------

given pursuant to this Section 2.10 and of each Lender’s portion of any
converted or continued Borrowing. If a Borrower shall not have given notice in
accordance with this Section 2.10 to continue any Borrowing into a subsequent
Interest Period or Contract Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period or Contract Period applicable thereto
(unless repaid pursuant to the terms hereof), automatically be converted to an
ABR Borrowing or a Canadian Prime Rate Borrowing, as applicable.

SECTION 2.11. Repayment of Term Borrowings. (a) (i) The U.S. Borrower shall pay
to the Administrative Agent, for the account of the Tranche A Lenders, on the
dates set forth below, or if any such date is not a Business Day, on the next
preceding Business Day (each such date being a “Tranche A Repayment Date”), a
principal amount of the Tranche A Loans (as adjusted from time to time pursuant
to Sections 2.11(d), 2.12 and 2.13(f)) equal to the amount set forth below for
such date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment (it being
understood that the amounts set forth below have been adjusted to reflect all
prepayments of the Tranche A Loans made prior to the Second Restatement Date,
but have not been adjusted to reflect the Second Restatement Date Prepayment):

 

Date

   Amount

March 31, 2009

   $ 48,600,000

June 30, 2009

   $ 48,650,000

September 30, 2009

   $ 48,650,000

December 31, 2009

   $ 48,650,000

March 31, 2010

   $ 72,975,000

June 30, 2010

   $ 72,975,000

September 30, 2010

   $ 72,975,000

December 31, 2010

   $ 72,975,000

March 31, 2011

   $ 85,137,500

June 30, 2011

   $ 85,137,500

September 30, 2011

   $ 85,137,500

Tranche A Maturity Date

   $ 85,137,500

(ii) The U.S. Borrower shall pay to the Administrative Agent, for the account of
the Tranche A-1 Lenders, on the dates set forth below, or if any such date is
not a Business Day, on the next preceding Business Day (each such date being a
“Tranche A-1 Repayment Date”), a principal amount of the Tranche A-1 Loans (as
adjusted from time to time pursuant to Sections 2.11(d), 2.12 and 2.13(f)) equal
to the amount set forth

 

54



--------------------------------------------------------------------------------

below for such date, together in each case with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of such payment (it
being understood that the amounts set forth below have been adjusted to reflect
all prepayments of the Tranche A-1 Loans made prior to the Second Restatement
Date, but have not been adjusted to reflect the Second Restatement Date
Prepayment):

 

Date

   Amount

March 31, 2009

   $ 750,000

June 30, 2009

   $ 750,000

September 30, 2009

   $ 750,000

December 31, 2009

   $ 750,000

March 31, 2010

   $ 750,000

June 30, 2010

   $ 750,000

September 30, 2010

   $ 750,000

December 31, 2010

   $ 750,000

March 31, 2011

   $ 750,000

June 30, 2011

   $ 750,000

September 30, 2011

   $ 750,000

December 31, 2011

   $ 750,000

March 31, 2012

   $ 750,000

June 30, 2012

   $ 750,000

September 30, 2012

   $ 750,000

December 31, 2012

   $ 750,000

March 31, 2013

   $ 750,000

June 30, 2013

   $ 750,000

September 30, 2013

   $ 750,000

Tranche A-1 Maturity Date

   $ 283,500,000

 

55



--------------------------------------------------------------------------------

(iii) The U.S. Borrower shall pay to the Administrative Agent, for the account
of the Tranche B Lenders, on the dates set forth below, or if any such date is
not a Business Day, on the next preceding Business Day (each such date being a
“Tranche B Repayment Date”), a principal amount of the Tranche B Loans (as
adjusted from time to time pursuant to Sections 2.11(d), 2.12 and 2.13(f)) equal
to the amount set forth below for such date, together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment (it being understood that the amounts set forth below have been
adjusted to reflect all prepayments of the Tranche B Loans made prior to the
Second Restatement Date):

 

Date

   Amount

March 31, 2007

   $ 2,750,000

June 30, 2007

   $ 2,750,000

September 30, 2007

   $ 2,750,000

December 31, 2007

   $ 2,750,000

March 31, 2008

   $ 2,750,000

June 30, 2008

   $ 2,750,000

September 30, 2008

   $ 2,750,000

December 31, 2008

   $ 2,750,000

March 31, 2009

   $ 2,750,000

June 30, 2009

   $ 2,750,000

September 30, 2009

   $ 2,750,000

December 31, 2009

   $ 2,750,000

March 31, 2010

   $ 2,750,000

June 30, 2010

   $ 2,750,000

September 30, 2010

   $ 2,750,000

December 31, 2010

   $ 2,750,000

March 31, 2011

   $ 2,750,000

June 30, 2011

   $ 2,750,000

September 30, 2011

   $ 2,750,000

 

56



--------------------------------------------------------------------------------

Date

   Amount

December 31, 2011

   $ 2,750,000

March 31, 2012

   $ 2,750,000

June 30, 2012

   $ 2,750,000

September 30, 2012

   $ 2,750,000

December 31, 2012

   $ 2,750,000

March 31, 2013

   $ 2,750,000

June 30, 2013

   $ 2,750,000

September 30, 2013

   $ 2,750,000

Tranche B Maturity Date

   $ 896,750,000

(iv) The U.S. Borrower shall pay to the Administrative Agent, for the account of
the applicable Accepting Lenders, on each Other Term Loan Repayment Date, a
principal amount of the Other Term Loans equal to the amount set forth for such
date in the applicable Loan Modification Agreement (as adjusted from time to
time to give effect to prepayments as provided for in the applicable Loan
Modification Agreement), together in each case with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of such payment.

(b) To the extent not previously paid, all Tranche A Loans, Tranche A-1 Loans,
Tranche B Loans and Other Term Loans shall be due and payable on the Tranche A
Maturity Date, the Tranche A-1 Maturity Date, the Tranche B Maturity Date and
the applicable Other Term Loan Maturity Date, respectively, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.

(c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

(d) Following any conversion or exchange of any Affected Class of Term Loans
pursuant to Section 9.20, the amortization schedule set forth above for such
Affected Class will be deemed modified by eliminating pro rata from each of the
remaining scheduled amortization payments for such Class an aggregate amount
equal to the principal amount of Term Loans of Accepting Lenders of such
Affected Class that accepted the related Loan Modification Offer.

SECTION 2.12. Prepayment. (a) Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing (other than Bankers’ Acceptances or
B/A Equivalent Loans, which may, however, be defeased as provided below), in
whole or in part, upon at least three Business Days’ prior written or fax notice
(or telephone notice promptly confirmed by written or fax notice) in the case of
Fixed Rate Loans, or written or fax notice (or telephone

 

57



--------------------------------------------------------------------------------

notice promptly confirmed by written or fax notice) on the Business Day of
prepayment in the case of Daily Rate Loans, to the Administrative Agent before
1:00 p.m., Local Time; provided, however, that each partial prepayment shall be
in an amount that is an integral multiple of the Borrowing Multiple and not less
than the Borrowing Minimum; and provided further that the Canadian Borrower may
defease any B/A or B/A Equivalent Loan by depositing with the Administrative
Agent an amount that, together with interest accruing on such amount to the end
of the Contract Period for such B/A or B/A Equivalent Loan at such rate as the
Administrative Agent shall specify upon receipt of such amount, is sufficient to
pay such maturing B/A or B/A Equivalent Loan when due.

(b) Optional prepayments of Term Loans and mandatory prepayments of Term Loans
under Section 2.13(e) shall be applied as directed by the U.S. Borrower.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing by
the amount stated therein on the date stated therein. All prepayments under this
Section 2.12 shall be subject to Section 2.16 but otherwise without premium or
penalty. All prepayments under this Section 2.12 shall be accompanied by accrued
and unpaid interest on the principal amount to be prepaid to but excluding the
date of payment.

SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments of a Class, the applicable Borrowers shall, on
the date of such termination, repay or prepay all their respective outstanding
Revolving Credit Borrowings (and Domestic Swingline Borrowings or N.Z. Swingline
Borrowings (in the case of a termination of the Domestic Revolving Credit
Commitments or the Multicurrency Revolving Credit Commitments, respectively) of
such Class, and replace all outstanding Letters of Credit of the applicable
Class and/or deposit an amount equal to the L/C Exposure of the applicable Class
in cash in a cash collateral account established with the Collateral Agent for
the benefit of the Secured Parties. If as a result of any partial reduction of
the Revolving Credit Commitments of a Class, the Aggregate Domestic Revolving
Credit Exposure, Aggregate Multicurrency Revolving Credit Exposure or Aggregate
U.K. Revolving Credit Exposure would exceed the Total Domestic Revolving Credit
Commitment, Total Multicurrency Revolving Credit Commitment or Total U.K.
Revolving Credit Commitment, respectively, after giving effect thereto, then the
applicable Borrowers shall, on the date of such reduction, repay or prepay
Revolving Credit Borrowings (and/or Swingline Loans (in the case of the Domestic
Revolving Credit Commitments or the Multicurrency Revolving Commitments)) and/or
cash collateralize Letters of Credit of the applicable Class in an amount
sufficient to eliminate such excess.

(b) If as a result of fluctuations in exchange rates, on any Calculation Date,
(i) the Aggregate Multicurrency Revolving Credit Exposure would exceed 105% of
the Total Multicurrency Revolving Credit Commitment, (ii) the Aggregate U.K.
Revolving Credit Exposure would exceed 105% of the Total U.K. Revolving Credit
Commitment, (iii) the portion of the Multicurrency Revolving Credit Exposure
represented by Loans to or Letters of Credit issued for the account of the
Canadian Borrower would exceed 105% of the Canadian Sublimit, (iv) the portion
of the Multicurrency Revolving Credit Exposure represented by Loans to or
Letters of Credit issued for the account of the Japanese Borrower would exceed
105% of the Japanese Sublimit or (v) the portion of the Multicurrency Revolving
Credit Exposure represented by Loans to or Letters of Credit issued for the
account of the Australian Borrower and the New Zealand Borrower would exceed
105% of the ANZ Sublimit, then, in each case, the applicable

 

58



--------------------------------------------------------------------------------

Borrowers shall, within three Business Days of such Calculation Date, prepay
Revolving Loans (or N.Z. Swingline Loans, in the case of the Multicurrency
Revolving Credit Commitments) and/or cash collateralize Letters of Credit such
that the applicable exposure does not exceed the applicable commitment or
sublimit set forth above without giving effect to the words “105% of”.

(c) Not later than the fifth Business Day following the completion of any Asset
Sale, the U.S. Borrower shall apply 100% of the Net Cash Proceeds received with
respect thereto to prepay outstanding Term Loans in accordance with
Section 2.13(f).

(d) No later than the earlier of (i) 45 days after June 30 of each year
(commencing with June 30, 2009), and (ii) the date on which Holdings delivers
its financial statements with respect to the period of four consecutive quarters
then ended pursuant to Section 5.04(b) (each such date, an “ECF Prepayment
Date”), the U.S. Borrower shall prepay outstanding Term Loans in accordance with
Section 2.13(f) in an aggregate principal amount (the “ECF Prepayment Amount”)
equal to (A) if the Leverage Ratio at the end of such period shall have been
greater than or equal to 3.00 to 1.00, 100% of Excess Cash Flow for such period,
(B) if the Leverage Ratio at the end of such period shall have been greater than
or equal to 2.50 to 1.00 but less than 3.00 to 1.00, 75% of Excess Cash Flow for
such period, and (C) if the Leverage Ratio at the end of such period shall have
been greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00, 50% of
Excess Cash Flow for such period; provided that no such prepayment shall be
required pursuant to this paragraph (d) in respect of any period if the Leverage
Ratio at the end of such period shall have been less than 2.0 to 1.0; provided
further that any Voluntary Prepayments made during such period shall be deducted
from any amounts payable by the U.S. Borrower pursuant to this paragraph (d).
Notwithstanding the foregoing, if the ECF Prepayment Amount for any ECF
Prepayment Date as calculated above shall be less than the principal amount of
Term Loans that would have been required to have been prepaid on such ECF
Prepayment Date pursuant to the Existing Credit Agreement (without giving effect
to the amendments thereto effected by this Agreement other than the inclusion of
clauses (a)(ii) and (b)(x) of the definition of the term “Excess Cash Flow” and
the defined terms related thereto) (the “Original ECF Prepayment Amount”), then
the ECF Prepayment Amount for such ECF Prepayment Date shall be the Original ECF
Prepayment Amount therefor.

(e) In the event that Holdings or any Subsidiary shall receive Net Cash Proceeds
from the incurrence of any Specified Subordinated Indebtedness, the U.S.
Borrower shall, substantially simultaneously with (and in any event not later
than the fifth Business Day next following) the receipt of such Net Cash
Proceeds by Holdings or such Subsidiary, apply an amount equal to 65% of such
Net Cash Proceeds to prepay outstanding Term Loans as directed by the U.S.
Borrower.

(f) Mandatory prepayments of outstanding Term Loans under this Agreement (other
than under Section 2.13(e)) shall be allocated pro rata among the then
outstanding Tranche A Loans, Tranche A-1 Loans, Tranche B Loans and Other Term
Loans, and, subject to paragraph (h) below, applied (i) against the scheduled
installments of principal due during the succeeding two years in respect of
Tranche A Loans, Tranche A-1 Loans, Tranche B Loans and Other Term Loans under
Sections 2.11(a)(i), (ii), (iii) and (iv), respectively, in direct order of
maturity, and (ii) thereafter, pro rata against the remaining scheduled
installments of principal due in respect of Tranche A Loans, Tranche A-1 Loans,
Tranche B Loans and Other Term Loans under Sections 2.11(a)(i), (ii), (iii) and
(iv), respectively.

(g) The U.S. Borrower shall deliver to the Administrative Agent, (i) at the time
of each prepayment required under this Section 2.13, a certificate signed by a
Financial Officer of the

 

59



--------------------------------------------------------------------------------

U.S. Borrower setting forth in reasonable detail the calculation of the amount
of such prepayment and (ii) to the extent practicable, at least three days’
prior written notice of such prepayment. Each notice of prepayment shall specify
the prepayment date, the Class of each Loan being prepaid and the principal
amount of each Loan (or portion thereof) to be prepaid. All prepayments of
Borrowings under this Section 2.13 shall be subject to Section 2.16, but shall
otherwise be without premium or penalty.

(h) So long as any Tranche A Loans shall remain outstanding, any Tranche B
Lender (or, to the extent so provided in the applicable Loan Modification
Agreement, any Accepting Lender) may elect, by notice to the Administrative
Agent in writing no later than 2:00 p.m., New York City time, on the second
Business Day after the Administrative Agent provides notice to such Lender of
any prepayment of Tranche B Loans or Other Term Loans required to be made by the
U.S. Borrower for the account of such Lender pursuant to this Section 2.13, to
cause all of such prepayment to be applied instead to prepay Tranche A Loans in
accordance with paragraph (f) above.

SECTION 2.14. Reserve Requirements; Change in Circumstances. Except with respect
to Taxes, which shall be governed exclusively by Section 2.20:

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or the Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate, the Discount Rate or the Bank Bill
Rate), or shall impose on such Lender or the Issuing Bank or any applicable
interbank market any other condition affecting this Agreement or Fixed Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than any change to the basis or rate of taxation applicable to any
Lender), and the result of any of the foregoing shall be to increase the cost to
such Lender or the Issuing Bank of making or maintaining any Fixed Rate Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or the Issuing Bank hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
or the Issuing Bank to be material (after taking into account the last sentence
of the definition of the term “Adjusted LIBO Rate”, if applicable), then the
applicable Borrowers will pay to such Lender or the Issuing Bank, as the case
may be, upon demand such additional amount or amounts (without duplication of
amounts paid by the Borrowers pursuant to Section 2.20) as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material (after taking into account the
last sentence of the definition of the term “Adjusted LIBO Rate”, if
applicable), then from time to time the applicable Borrower shall pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

60



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above, and setting
forth in reasonable detail the basis on which such amount or amounts were
calculated shall be delivered to the U.S. Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender or the
Issuing Bank the amount shown as due on any such certificate delivered by it
within 20 days after its receipt of the same.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
120 days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this
Section shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurocurrency Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the applicable Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurocurrency Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and Daily Rate Loans will not thereafter (for
such duration) be converted into Eurocurrency Loans), whereupon any request for
a Eurocurrency Borrowing (or to convert an ABR Borrowing to a Eurocurrency
Borrowing or to continue a Eurocurrency Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for a Daily Rate Loan
(or a request to continue a Daily Rate Loan as such or to convert a Eurocurrency
Loan into a Daily Rate Loan, as the case may be), unless such declaration shall
be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurocurrency Loans made by it
be converted to Daily Rate Loans, in which event all such Eurocurrency Loans
shall be automatically converted to Daily Rate Loans as of the effective date of
such notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurocurrency Loans that would have been made by such Lender or the
converted Eurocurrency Loans of such Lender shall instead be applied to repay
the Daily Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurocurrency Loans.

 

61



--------------------------------------------------------------------------------

(b) For purposes of this Section 2.15, a notice to the applicable Borrower by
any Lender shall be effective as to each Eurocurrency Loan made by such Lender,
if lawful, on the last day of the Interest Period then applicable to such
Eurocurrency Loan; in all other cases such notice shall be effective on the date
of receipt by the applicable Borrower.

SECTION 2.16. Indemnity. The Borrowers shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Fixed Rate Loan
prior to the end of the Interest Period or Contract Period in effect therefor,
(ii) the conversion of any Fixed Rate Loan to a Daily Rate Loan, or the
conversion of the Interest Period or Contract Period with respect to any Fixed
Rate Loan, in each case other than on the last day of the Interest Period or
Contract Period in effect therefor, or (iii) any Fixed Rate Loan to be made by
such Lender (including any Fixed Rate Loan to be made pursuant to a conversion
or continuation under Section 2.10) not being made after notice of such Loan
shall have been given by the Borrowers hereunder (any of the events referred to
in this clause (a) being called a “Breakage Event”) or (b) any default in the
making of any payment or prepayment of any Eurocurrency Loan required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Fixed Rate Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16, and setting
forth in reasonable detail the basis on which such amount or amounts were
calculated, shall be delivered to the Borrowers and shall be conclusive absent
manifest error.

SECTION 2.17. Pro Rata Treatment. Except as provided below in this Section 2.17
with respect to Swingline Loans and as required under Section 2.13(h) and
Section 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Facility
Fees, each reduction of the Term Loan Commitments or the Revolving Credit
Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). For purposes of
determining the available Domestic Revolving Credit Commitments or Multicurrency
Revolving Credit Commitments of the Lenders at any time, each outstanding
Swingline Loan shall be deemed to have utilized the Domestic Revolving Credit
Commitments (in the case of a Domestic Swingline Loan) or Multicurrency
Revolving Credit Commitments (in the case of a N.Z. Swingline Loan) of the
Lenders (including those Lenders which shall not have made Swingline Loans) pro
rata in accordance with such respective Domestic Revolving Credit Commitments or
Multicurrency Revolving Credit Commitments. Each Lender agrees that in computing
such Lender’s portion of any Borrowing to be made hereunder, the Administrative
Agent may, in its discretion, round each Lender’s percentage of such Borrowing
to the next higher or lower whole dollar amount.

 

62



--------------------------------------------------------------------------------

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against a
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or L/C Disbursement as a result of which the unpaid principal
portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest. The
Borrowers and Holdings expressly consent to the foregoing arrangements and agree
that any Lender holding a participation in a Loan or L/C Disbursement deemed to
have been so purchased may exercise any and all rights of banker’s lien, setoff
or counterclaim with respect to any and all moneys owing by any Borrower and
Holdings to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to a Borrower in the amount of such participation. For the
avoidance of doubt, this Section 2.18 shall not apply to any assignment of any
Purchased Loan by any Lender to the Purchaser.

SECTION 2.19. Payments. (a) Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 2:00
p.m., Local Time, on the date when due in immediately available funds, without
setoff, defense or counterclaim. Each such payment (other than (i) Issuing Bank
Fees, which shall be paid directly to the Issuing Bank, and (ii) principal of
and interest on Swingline Loans, which shall be paid directly to the applicable
Swingline Lender except as otherwise provided in Section 2.22(e)) shall be made
to the Administrative Agent at its offices at Eleven Madison Avenue, New York,
NY 10010 or such other address as the Administrative Agent may from time to time
designate. The Administrative Agent will promptly distribute to each Lender its
pro rata share (or other applicable share as provided herein) of such payment.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that such Borrower will
not make such payment, the

 

63



--------------------------------------------------------------------------------

Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if such Borrower does not in fact make such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Bank, as the case may be, and to pay interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest error)
in the applicable currency.

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower or any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if any Borrower or any Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to Indemnified Taxes and
Other Taxes payable under this Section) the Administrative Agent or such Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower or such Loan Party shall
make such deductions and (iii) such Borrower or such Loan Party shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Borrower shall indemnify the Administrative Agent and each Lender,
within 15 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of such Borrower or any Loan Party hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
applicable Borrower by a Lender, or by the Administrative Agent on its behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(d) If a Borrower determines in good faith that a reasonable basis exists for
contesting a Tax, the relevant Lender (or participant), or the Administrative
Agent, as applicable, shall cooperate with such Borrower in challenging such Tax
at such Borrower’s expense if requested by such Borrower. If a Lender (or
participant) or the Administrative Agent receives a refund (including pursuant
to a claim for refund made pursuant to the preceding sentence) in respect of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section 2.20, it shall within 30 days from the date of such
receipt pay over such refund to such Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 2.20 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Lender (or participant)
or the Administrative Agent (together with any interest paid by the relevant
Governmental Authority with respect to such

 

64



--------------------------------------------------------------------------------

refund); provided, however, that such Borrower, upon the request of such Lender
(or participant) or the Administrative Agent, agrees to repay the amount paid
over to such Borrower (plus penalties, interest or other charges) to such Lender
(or participant) or the Administrative Agent in the event such Lender (or
participant) or the Administrative Agent is required to repay such refund to
such Governmental Authority.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower or any other Loan Party to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or pursuant to any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by such Borrower as will permit such payments to be
made without withholding or at a reduced rate and shall deliver to such Borrower
and the Administrative Agent two further copies of any such form or
certification (or any applicable successor form) on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to such Borrower. Each Lender that shall become a participant or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.20(f) provided that in the case of a participant such participant
shall furnish all such required forms and statements to the Lender from which
the related participation shall have been purchased.

(g) The parties hereto agree that this Agreement, which amends and restates the
Existing Credit Agreement and the Tranche A-1 Loan Agreement, is a “significant
modification” of the Tranche A Loans, the Tranche A-1 Loans and the Tranche B
Loans within the meaning of U.S. Treasury Regulation Section 1.1001-3, and the
issue price of the Tranche A Loans, the Tranche A-1 Loans and the Tranche B
Loans is, in each case, equal to such loan’s “stated redemption price at
maturity” as defined in Section 1273(a)(2) of the Code. The parties hereto agree
not to take any position with a Governmental Authority that is inconsistent with
the treatment described in the previous sentence unless required by a
“determination” as defined in Section 1313(a) of the Code or otherwise
determined by the Internal Revenue Service.

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) any Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20, (iv) any Lender refuses to consent to a proposed amendment,
waiver, consent or other modification of this Agreement or any other Loan
Document which has been approved by the Required Lenders and which additionally
requires the consent of such Lender for approval pursuant to Section 9.08(b),
(v) any Revolving Credit Lender refuses to consent to a proposed Loan
Modification Offer with respect to its Revolving Credit Commitments or (vi) any
Lender becomes a Defaulting Lender, the U.S. Borrower may, at its sole expense
and effort, upon notice to such Lender or the Issuing Bank and the
Administrative

 

65



--------------------------------------------------------------------------------

Agent, require such Lender or the Issuing Bank to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
(or, in the case of clause (iv), (v) or (vi) above, all its interests, rights
and obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, amendment, waiver or other modification or that
has ongoing funding requirements) to an assignee that shall assume such assigned
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the U.S. Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, of the Issuing Bank and the Domestic Swingline Lender (in the
case of a Domestic Revolving Credit Commitment) and the N.Z. Swingline Lender
(in the case of a Multicurrency Revolving Credit Commitment)), which consent
shall not unreasonably be withheld, and (z) the applicable Borrower or such
assignee shall have paid to the affected Lender or the Issuing Bank in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or the Issuing Bank, respectively, plus all Fees
and other amounts accrued for the account of such Lender or the Issuing Bank
hereunder (including any amounts under Section 2.14 and Section 2.16), in each
case with respect to the Loans or Commitments subject to such assignment;
provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or the Issuing Bank’s
claim for compensation under Section 2.14 or notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender or the Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.15, or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender or the Issuing Bank pursuant to paragraph (b)
below), or if such Lender or the Issuing Bank shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event or shall withdraw its notice under Section 2.15 or shall waive its right
to further payments under Section 2.20 in respect of such circumstances or event
or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender or the Issuing Bank shall not
thereafter be required to make any such transfer and assignment hereunder.

(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) any Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by a Borrower or (y) to assign its rights and delegate and
transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such filing or assignment, delegation and transfer.

 

66



--------------------------------------------------------------------------------

SECTION 2.22. Swingline Loans. (a) Swingline Commitments. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, (i) the Domestic Swingline Lender agrees to make Domestic Swingline Loans
to the U.S. Borrower, in dollars, at any time and from time to time on and after
the Closing Date and until the earlier of the Revolving Credit Maturity Date and
the termination of the Domestic Revolving Credit Commitments in accordance with
the terms hereof, in an aggregate principal amount at any time outstanding that
will not result in (x) the aggregate principal amount of all Domestic Swingline
Loans exceeding $20,000,000 in the aggregate or (y) the Aggregate Domestic
Revolving Credit Exposure, after giving effect to any Domestic Swingline Loan,
exceeding the Total Domestic Revolving Credit Commitment, and (ii) the N.Z.
Swingline Lender agrees to make N.Z. Swingline Loans to the New Zealand
Borrower, in New Zealand Dollars, at any time and from time to time on and after
the Closing Date and until the earlier of the Revolving Credit Maturity Date and
the termination of the Multicurrency Revolving Credit Commitments in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in (x) the Aggregate Multicurrency Exposure attributable to
Loans to, and Letters of Credit issued for the account of, the Australian
Borrower and the New Zealand Borrower exceeding the ANZ Sublimit or (y) the
Aggregate Multicurrency Revolving Credit Exposure, after giving effect to any
N.Z. Swingline Loan, exceeding the Total Multicurrency Revolving Credit
Commitment. Each Swingline Commitment may be terminated or reduced from time to
time as provided herein. Within the foregoing limits, the U.S. Borrower and the
New Zealand Borrower may borrow, pay or prepay and reborrow Domestic Swingline
Loans and N.Z. Swingline Loans, respectively, hereunder, subject to the terms,
conditions and limitations set forth herein. Notwithstanding anything to the
contrary herein, neither the Domestic Swingline Lender nor the N.Z. Swingline
Lender shall be required to make Swingline Loans at any time that there exists a
Defaulting Lender under the Domestic Revolving Credit Commitments or the
Multicurrency Revolving Credit Commitments, respectively.

(b) Swingline Loans. The U.S. Borrower shall notify the Domestic Swingline
Lender by fax, or by telephone (confirmed by fax), not later than 12:00 noon,
New York City time, on the day of a proposed Domestic Swingline Loan. Such
notice shall be delivered on a Business Day, shall be irrevocable and shall
refer to this Agreement and shall specify the requested date (which shall be a
Business Day) and the amount of such Domestic Swingline Loan. The Domestic
Swingline Lender shall make each Domestic Swingline Loan available to the
U.S. Borrower by means of a credit to an account in the name of the
U.S. Borrower as designated by the U.S. Borrower in such notice by 3:00 p.m.,
New York City time, on the date such Domestic Swingline Loan is so requested.
The New Zealand Borrower shall notify the N.Z. Swingline Lender and the
Administrative Agent by fax, or by telephone (confirmed by fax), not later than
12:00 noon, Auckland time, three Business Days prior to the day of a proposed
N.Z. Swingline Loan. Such notice shall be delivered on a Business Day, shall be
irrevocable and shall refer to this Agreement and shall specify the requested
date (which shall be a Business Day) and the amount of such N.Z. Swingline Loan.
The N.Z. Swingline Lender shall make each N.Z. Swingline Loan available to the
New Zealand Borrower by means of a credit to an account in the name of the
New Zealand Borrower as designated by the New Zealand Borrower in such notice.
Notwithstanding anything to the contrary set forth in Section 9.08(b), the
borrowing mechanics in respect of the N.Z. Swingline Loans may be modified from
time to time by the agreement of the Administrative Agent, the U.S. Borrower and
the N.Z. Swingline Lender.

(c) Prepayment. The U.S. Borrower shall have the right at any time and from time
to time to prepay any Domestic Swingline Loan, in whole or in part, upon giving
written or fax notice (or telephone notice promptly confirmed by written, or fax
notice) to the Domestic

 

67



--------------------------------------------------------------------------------

Swingline Lender and to the Administrative Agent before 2:00 p.m., New York City
time, on the date of prepayment at the Domestic Swingline Lender’s address for
notices specified on Schedule 2.01. The New Zealand Borrower shall have the
right at any time and from time to time to prepay any N.Z. Swingline Loan, in
whole or in part, upon giving written or fax notice (or telephone notice
promptly confirmed by written, or fax notice) to the N.Z. Swingline Lender and
to the Administrative Agent before 12:00 noon, Auckland time, three Business
Days prior to the date of prepayment at the N.Z. Swingline Lender’s address for
notices specified on Schedule 2.01. All principal payments of Swingline Loans
shall be accompanied by accrued interest on the principal amount being repaid to
the date of payment and, in the case of N.Z. Swingline Loans, shall be subject
to Section 2.16.

(d) Interest. Each Domestic Swingline Loan shall be an ABR Loan and, subject to
the provisions of Section 2.07, shall bear interest as provided in
Section 2.06(a) as if it were an ABR Revolving Loan. Each N.Z. Swingline Loan
shall be a Bank Bill Rate Loan (except to the extent required to be a Foreign
Base Rate Loan as provided for herein) and, subject to the provisions of
Section 2.07, shall bear interest as provided in Section 2.06(e).

(e) Participations. The Domestic Swingline Lender may by written notice given to
the Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Domestic Revolving Credit Lenders to acquire
participations on such Business Day in all or a portion of the outstanding
Domestic Swingline Loans. If an Event of Default shall have occurred and be
continuing, the N.Z. Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Auckland time, on any Business
Day require the Multicurrency Revolving Credit Lenders to acquire participations
on the next Business Day in all or a portion of the outstanding N.Z. Swingline
Loans. Each notice shall specify the aggregate amount of Swingline Loans in
which such Revolving Credit Lenders will participate. The Administrative Agent
will, promptly upon receipt of such notice, give notice to each Domestic
Revolving Credit Lender or Multicurrency Revolving Credit Lender, as the case
may be, specifying in such notice such Revolving Credit Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. In furtherance of the foregoing,
each Domestic Revolving Credit Lender and Multicurrency Revolving Credit Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Domestic
Swingline Lender or N.Z. Swingline Lender, respectively, such Lender’s Pro Rata
Percentage of such Swingline Loans. Each Domestic Revolving Credit Lender and
Multicurrency Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Domestic Revolving
Credit Lender and Multicurrency Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02(c) with respect to Loans made by
such Revolving Credit Lender (and Section 2.02(c) shall apply, mutatis mutandis,
to the payment obligations of the Revolving Credit Lenders) and the
Administrative Agent shall promptly pay to the applicable Swingline Lender the
amounts so received by it from the Revolving Credit Lenders. The Administrative
Agent shall notify the U.S. Borrower and the New Zealand Borrower, as the case
may be, of any participations in any Swingline Loan of such Borrower acquired
pursuant to this paragraph and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to a Swingline Lender.
Any amounts received by a Swingline Lender from a Borrower (or other party on
behalf of a Borrower) in respect of a Swingline Loan of such Swingline Lender
after receipt by such

 

68



--------------------------------------------------------------------------------

Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Credit Lenders that shall have made their payments pursuant to
this paragraph and to the applicable Swingline Lender, as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve any Borrower (or other party liable for obligations
of any Borrower) of any default in the payment thereof.

SECTION 2.23. Letters of Credit. (a) General. Any Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any of
its Subsidiaries (in which case such Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time while the L/C Commitments to any Borrower remain in effect.
The Borrowers and the Lenders acknowledge the issuance of Letters of Credit
prior to the Second Restatement Date under the Existing Credit Agreement and
agree that, to the extent outstanding on the Second Restatement Date, such
Letters of Credit shall continue to be outstanding pursuant to the terms and
conditions of this Agreement and the other Loan Documents. This Section shall
not be construed to impose an obligation upon the Issuing Bank to issue any
Letter of Credit that is inconsistent with the terms and conditions of this
Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), a Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount of such Letter of Credit, the name
and address of the beneficiary thereof, whether such Letter of Credit is to be a
Domestic Letter of Credit, a Multicurrency Letter of Credit or a U.K. Letter of
Credit and such other information as shall be necessary to prepare such Letter
of Credit. All Existing Letters of Credit shall be deemed to be Domestic Letters
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if, and upon issuance, amendment, renewal or extension of each Letter of Credit
the applicable Borrower shall be deemed to represent and warrant that, after
giving effect to such issuance, amendment, renewal or extension (i) the L/C
Exposure shall not exceed $100,000,000, (ii) the Aggregate Domestic Revolving
Credit Exposure shall not exceed the Total Domestic Revolving Credit Commitment,
(iii) the Aggregate Multicurrency Revolving Credit Exposure shall not exceed the
Total Multicurrency Revolving Credit Commitment, and the Aggregate Multicurrency
Revolving Credit Exposure attributable to Loans to, and Letters of Credit issued
for the account of, (x) the Australian Borrower and the New Zealand Borrower
shall not exceed the ANZ Sublimit, (y) the Canadian Borrower shall not exceed
the Canadian Sublimit and (z) the Japanese Borrower shall not exceed the
Japanese Sublimit, and (iv) the Aggregate U.K. Revolving Credit Exposure shall
not exceed the Total U.K. Revolving Credit Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date that is one year after the date of the issuance of
such Letter of Credit and the date that is five Business Days prior to the
Revolving Credit Maturity Date, unless such Letter of Credit expires by its
terms on an earlier date; provided, however, that a Letter of Credit may, upon
the request of a Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond

 

69



--------------------------------------------------------------------------------

the date that is five Business Days prior to the Revolving Credit Maturity Date)
unless the Issuing Bank notifies the beneficiary thereof at least 30 days prior
to the then applicable expiration date that such Letter of Credit will not be
renewed.

(d) Participations. By the issuance of a Domestic Letter of Credit and without
any further action on the part of the Issuing Bank or the Lenders, the Issuing
Bank hereby grants to each Domestic Revolving Credit Lender, and each such
Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit (or, in the case of the Existing Letters of Credit,
upon the Closing Date). By the issuance of a Multicurrency Letter of Credit and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Multicurrency Revolving Credit Lender, and
each such Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit, effective upon the
issuance of such Letter of Credit. By the issuance of a U.K. Letter of Credit
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each U.K. Revolving Credit Lender, and each
such Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit, effective upon the
issuance of such Letter of Credit. In consideration and in furtherance of the
foregoing, each Domestic Revolving Credit Lender, each Multicurrency Revolving
Credit Lender and each U.K. Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Pro Rata Percentage of each Domestic L/C
Disbursement, Multicurrency L/C Disbursement or U.K. L/C Disbursement,
respectively, made by the Issuing Bank and not reimbursed by the applicable
Borrower (or, if applicable, another party pursuant to its obligations under any
other Loan Document) forthwith on the date due as provided in Section 2.02(f).
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the applicable Borrower shall pay to the Issuing
Bank an amount equal to such L/C Disbursement on or prior to the Business Day
following the day on which such Borrower shall have received notice from the
Issuing Bank that payment of such draft will be made; provided that to satisfy
its reimbursement obligation under this paragraph (e), a Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.22 an ABR Revolving Loan or a Domestic Swingline Loan (in the
case of a Domestic Letter of Credit), a Canadian Prime Rate Loan (in the case of
a Multicurrency Letter of Credit denominated in Canadian Dollars), a N.Z.
Swingline Loan (in the case of a Multicurrency Letter of Credit denominated in
New Zealand Dollars) or a Fixed Rate Loan (in the case of a U.K. Letter of
Credit or a Multicurrency Letter of Credit denominated in a currency other than
Canadian Dollars or New Zealand Dollars) to be made by the applicable Revolving
Credit Lenders or the applicable Swingline Lender, as the case may be, in the
aggregate amount of any such L/C Disbursement.

(f) Obligations Absolute. Each Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

70



--------------------------------------------------------------------------------

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of a Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrowers hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of the Issuing Bank.

 

71



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the applicable Borrower of such demand for payment and whether the Issuing Bank
has made or will make an L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse the Issuing Bank or the Revolving Credit Lenders with
respect to any such L/C Disbursement. The Administrative Agent shall promptly
give each applicable Revolving Credit Lender notice thereof.

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the applicable Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of the Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by such Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(f), at the rate per annum that would
apply to such amount if such amount were a Daily Rate Revolving Loan.

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the U.S. Borrower, and may be removed at any time by the
U.S. Borrower by notice to the Issuing Bank, the Administrative Agent and the
Lenders. Subject to the next succeeding paragraph, upon the acceptance of any
appointment as the Issuing Bank hereunder by a Lender that shall agree to serve
as successor Issuing Bank, such successor shall succeed to and become vested
with all the interests, rights and obligations of the retiring Issuing Bank and
the retiring Issuing Bank shall be discharged from its obligations to issue
additional Letters of Credit hereunder. At the time such removal or resignation
shall become effective, the Borrowers shall pay all accrued and unpaid fees
pursuant to Section 2.05(d). The acceptance of any appointment as the Issuing
Bank hereunder by a successor Lender shall be evidenced by an agreement entered
into by such successor, in a form satisfactory to the U.S. Borrower and the
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor Lender shall have all the rights and obligations of the
previous Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrowers shall, on the Business Day they receive notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date. Such deposit shall

 

72



--------------------------------------------------------------------------------

be held by the Collateral Agent as collateral for the payment and performance of
the Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits in Permitted Investments,
which investments shall be made at the option and sole discretion of the
Collateral Agent, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall (i) automatically be applied by the Administrative Agent to
reimburse the Issuing Bank for L/C Disbursements for which the Issuing Bank has
not been reimbursed, (ii) be held for the satisfaction of the reimbursement
obligations of the Borrowers for the L/C Exposure, and (iii) if the maturity of
the Loans has been accelerated (but subject to the consent of Revolving Credit
Lenders holding participations in outstanding Letters of Credit representing
greater than 50% of the aggregate undrawn amount of all outstanding Letters of
Credit), be applied to satisfy the Obligations. If the Borrowers are required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrowers within three Business Days after all Events of
Default have been cured or waived.

(k) Additional Issuing Banks. The U.S. Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph (k) shall be deemed (in
addition to being a Lender) to be the Issuing Bank with respect to Letters of
Credit issued or to be issued by such Lender, and all references herein and in
the other Loan Documents to the term “Issuing Bank” shall, with respect to such
Letters of Credit, be deemed to refer to such Lender in its capacity as Issuing
Bank, as the context shall require. Each Lender acting as an Issuing Bank
hereunder shall promptly provide to the Administrative Agent such information
with respect to the Letters of Credit issued by such Lender as the
Administrative Agent may reasonably request to allow the Administrative Agent to
calculate the L/C Exposure of any Class, the L/C Participation Fees and the
other Obligations with respect to outstanding Letters of Credit.

SECTION 2.24. Bankers’ Acceptances. (a) Subject to the terms and conditions of
this Agreement, the Canadian Borrower may request a Multicurrency Revolving
Credit Borrowing denominated in Canadian Dollars by presenting drafts for
acceptance and purchase as B/As by the Multicurrency Revolving Credit Lenders.

(b) No Contract Period with respect to a B/A to be accepted and, if applicable,
purchased as a Multicurrency Revolving Loan shall extend beyond the Revolving
Credit Maturity Date. All B/As and B/A Loans shall be denominated in Canadian
Dollars.

(c) To facilitate availment of B/A Loans, the Canadian Borrower hereby appoints
each Multicurrency Revolving Credit Lender as its attorney to sign and endorse
on its behalf (in accordance with a Borrowing Request relating to a B/A Loan
pursuant to Section 2.03 or 2.10), in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such Multicurrency Revolving Credit
Lender, blank forms of B/As in the form requested by such Multicurrency
Revolving Credit Lender. The Canadian Borrower recognizes and agrees that all
B/As signed and/or endorsed by a Multicurrency Revolving Credit Lender on behalf
of the Canadian Borrower shall bind the Canadian Borrower as fully and
effectually as if signed in the handwriting of and duly issued by the proper
signing officers of the Canadian Borrower. Each Multicurrency Revolving Credit
Lender is hereby authorized (in accordance with a Borrowing

 

73



--------------------------------------------------------------------------------

Request relating to a B/A Loan) to issue such B/As endorsed in blank in such
face amounts as may be determined by such Multicurrency Revolving Credit Lender;
provided that the aggregate amount thereof is equal to the aggregate amount of
B/As required to be accepted and purchased by such Multicurrency Revolving
Credit Lender. No Multicurrency Revolving Credit Lender shall be liable for any
damage, loss or other claim arising by reason of any loss or improper use of any
such instrument except for the gross negligence or wilful misconduct of such
Multicurrency Revolving Credit Lender or its officers, employees, agents or
representatives. Each Multicurrency Revolving Credit Lender shall maintain a
record, which shall be made available to the Canadian Borrower upon its request,
with respect to B/As (i) received by it in blank hereunder, (ii) voided by it
for any reason, (iii) accepted and purchased by it hereunder, and (iv) canceled
at their respective maturities. On request by or on behalf of the Canadian
Borrower, a Multicurrency Revolving Credit Lender shall cancel all forms of B/As
which have been pre-signed or pre-endorsed on behalf of the Canadian Borrower
and that are held by such Multicurrency Revolving Credit Lender and are not
required to be issued in accordance with the Canadian Borrower’s irrevocable
notice. Alternatively, the Canadian Borrower agrees that, at the request of the
Administrative Agent, the Canadian Borrower shall deliver to the Administrative
Agent a “depository note” which complies with the requirements of the Depository
Bills and Notes Act (Canada), and consents to the deposit of any such depository
note in the book-based debt clearance system maintained by the Canadian
Depository for Securities.

(d) Drafts of the Canadian Borrower to be accepted as B/As hereunder shall be
signed as set forth in this Section 2.24. Notwithstanding that any person whose
signature appears on any B/A may no longer be an authorized signatory for any
Multicurrency Revolving Credit Lender or the Canadian Borrower at the date of
issuance of a B/A, such signature shall nevertheless be valid and sufficient for
all purposes as if such authority had remained in force at the time of such
issuance and any such B/A so signed shall be binding on the Canadian Borrower.

(e) Promptly following the receipt of a Borrowing Request specifying a
Multicurrency Revolving Credit Borrowing by way of B/A, the Administrative Agent
shall so advise the Multicurrency Revolving Credit Lenders and shall advise each
Multicurrency Revolving Credit Lender of the aggregate face amount of the B/A to
be accepted by it and the applicable Contract Period (which shall be identical
for all Multicurrency Revolving Credit Lenders). In the case of Multicurrency
Revolving Loans comprised of B/A Loans, the aggregate face amount of the B/A to
be accepted by a Multicurrency Revolving Credit Lender shall be in a minimum
aggregate amount of C$100,000 and shall be a whole multiple of C$100,000, and
such face amount shall be in the Multicurrency Revolving Credit Lenders’ pro
rata portions of such Multicurrency Revolving Credit Borrowing, provided that
the Administrative Agent may in its sole discretion increase or reduce any
Multicurrency Revolving Credit Lender’s portion of such B/A Loan to the nearest
C$100,000 without reducing the aggregate Multicurrency Revolving Credit
Commitments.

(f) The Canadian Borrower may specify in a Borrowing Request pursuant to
Section 2.03 or 2.10 that it desires that any B/A requested by such Borrowing
Request be purchased by the Multicurrency Revolving Credit Lenders, in which
case the Multicurrency Revolving Credit Lenders shall, upon acceptance of a B/A
by a Multicurrency Revolving Credit Lender, purchase each B/A from the Canadian
Borrower at the Discount Rate for such Multicurrency Revolving Credit Lender
applicable to such B/A accepted by it and provide to the Administrative Agent
the Discount Proceeds for the account of the Canadian Borrower. The Acceptance
Fee payable by the Canadian Borrower to a Multicurrency Revolving Credit Lender
under Section 2.06(d) in respect of each B/A accepted by such Multicurrency
Revolving Credit Lender shall be set off against and deducted from the Discount
Proceeds payable by such Multicurrency Revolving Credit Lender under this
Section 2.24.

 

74



--------------------------------------------------------------------------------

(g) Each Multicurrency Revolving Credit Lender may at any time and from time to
time hold, sell, rediscount or otherwise dispose of any or all B/As accepted and
purchased by it.

(h) If a Multicurrency Revolving Credit Lender is not a chartered bank under the
Bank Act (Canada) or if a Multicurrency Revolving Credit Lender notifies the
Administrative Agent in writing that it is otherwise unable to accept Bankers’
Acceptances, such Multicurrency Revolving Credit Lender will, instead of
accepting and purchasing Bankers’ Acceptances, make an advance (a “B/A
Equivalent Loan”) to the Canadian Borrower in the amount and for the same term
as the draft that such Multicurrency Revolving Credit Lender would otherwise
have been required to accept and purchase hereunder. Each such Multicurrency
Revolving Credit Lender will provide to the Administrative Agent the Discount
Proceeds of such B/A Equivalent Loan for the account of the Canadian Borrower.
Each such B/A Equivalent Loan will bear interest at the same rate that would
result if such Multicurrency Revolving Credit Lender had accepted (and been paid
an Acceptance Fee) and purchased (on a discounted basis at the Discount Rate) a
Bankers’ Acceptance for the relevant Contract Period (it being the intention of
the parties that each such B/A Equivalent Loan shall have the same economic
consequences for the Multicurrency Revolving Credit Lenders and the Canadian
Borrower as the Bankers’ Acceptance which such B/A Equivalent Loan replaces).
All such interest shall be paid in advance on the date such B/A Equivalent Loan
is made, and will be deducted from the principal amount of such B/A Equivalent
Loan in the same manner in which the deduction based on the Discount Rate and
the applicable Acceptance Fee of a Bankers’ Acceptance would be deducted from
the face amount of the Bankers’ Acceptance.

(i) The Canadian Borrower waives presentment for payment and any other defense
to payment of any amounts due to a Multicurrency Revolving Credit Lender in
respect of a B/A accepted and purchased by it pursuant to this Agreement which
might exist solely by reason of such B/A being held, at the maturity thereof, by
such Multicurrency Revolving Credit Lender in its own right, and the Canadian
Borrower agrees not to claim any days of grace if such Multicurrency Revolving
Credit Lender, as holder, claims payment from or sues the Canadian Borrower on
the B/A for payment of the amount payable by the Canadian Borrower thereunder.
On the last day of the Contract Period of a B/A, or such earlier date as may be
required or permitted pursuant to the provisions of this Agreement, the Canadian
Borrower shall pay the Multicurrency Revolving Credit Lender that has accepted
and purchased a B/A or advanced a B/A Equivalent Loan the full face amount of
such B/A or B/A Equivalent Loan, as the case may be, and, after such payment,
the Canadian Borrower shall have no further liability in respect of such B/A and
such Multicurrency Revolving Credit Lender shall be entitled to all benefits of,
and be responsible for all payments due to third parties under, such B/A.

(j) Except as required by any Multicurrency Revolving Credit Lender upon the
occurrence of an Event of Default, no B/A Loan may be repaid by the Canadian
Borrower prior to the expiry date of the Contract Period applicable to such B/A
Loan; provided, however, that any B/A Loan may be defeased as provided in
Section 2.12(a).

 

75



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of Holdings and each Borrower, with respect to itself and the Subsidiaries,
represents and warrants to the Administrative Agent, the Collateral Agent, the
Issuing Bank and each of the Lenders that:

SECTION 3.01. Organization; Powers. Each of Holdings, each Borrower and the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrowers, to borrow hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which each is or will be a party and the
consummation by the Loan Parties of the Transactions (including the borrowings
by the Borrowers hereunder) (a) have been duly authorized by all requisite
corporate, partnership and, if required, stockholder and partner action and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation
in any material respect, or of the certificate or articles of incorporation,
partnership agreements or other constitutive documents or by-laws of Holdings,
any Borrower or any Subsidiary, (B) any order of any Governmental Authority or
(C) any provision of any indenture, agreement or other instrument to which
Holdings, any Borrower or any Subsidiary is a party or by which any of them or
any of their property is or may be bound in any material respect, (ii) or give
rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture, agreement or other
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by
Holdings, any Borrower or any Subsidiary (other than any Lien created hereunder
or under the Security Documents).

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and each Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, moratorium and other similar laws
relating to or affecting creditors’ rights generally and to general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except (a) for the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) for such as have been made or obtained and are in full force and
effect and (c) where the failure to obtain such consent or approval to make such
registration or filing or other action, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

SECTION 3.05. Financial Statements. The U.S. Borrower has heretofore furnished
to the Lenders its consolidated balance sheets and statements of income,
stockholder’s equity and cash flows as of and for the fiscal year ended
December 31, 2007, audited by and accompanied by the opinion of KPMG LLP,
independent public accountants. Such financial statements present fairly the
financial condition and results of operations and cash flows of the
U.S. Borrower and its consolidated Subsidiaries as of such date and for such
period. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of the U.S. Borrower and its consolidated
Subsidiaries as of the date thereof. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis.

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had a material adverse effect on the business, assets,
operations or financial condition, of Holdings, the U.S. Borrower and the
Subsidiaries, taken as a whole, since December 31, 2005.

SECTION 3.07. Title to Properties. Each of Holdings, each Borrower and the
Subsidiaries has good and marketable title to, or valid leasehold interests in,
all its material properties and assets necessary for the conduct of its
business, except for minor defects in title that do not interfere in any
material respect with its ability to conduct its business as currently conducted
or to utilize such properties and assets for their intended purposes. All such
material properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Second
Restatement Date a list of all subsidiaries of Holdings, the percentage
ownership interest of Holdings, the U.S. Borrower or other Subsidiaries therein
and, if applicable, whether such Subsidiary is an Immaterial Subsidiary or an
Investment Subsidiary. The shares of capital stock or other ownership interests
so indicated on Schedule 3.08 are fully paid and non-assessable and are owned by
Holdings or the U.S. Borrower, directly or indirectly, free and clear of all
Liens (other than Liens created under the Security Documents).

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of Holdings or any Borrower, threatened against or affecting Holdings
or any Borrower or any Subsidiary or any business, property or rights of any
such person (i) that involve any Loan Document or the Transactions or (ii) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) Since the Second Restatement Date, there has been no change in the status of
the matters disclosed on Schedule 3.09 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

(c) None of Holdings, the U.S. Borrower or any of the Subsidiaries or any of
their respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation, or is in default with respect to
any judgment, writ, injunction, decree or order of any Governmental Authority,
where such violation or default could reasonably be expected to result in a
Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

SECTION 3.10. Agreements. None of Holdings, the U.S. Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Material Indebtedness, or any other
material agreement or instrument to which it is a party or by which it or any of
its properties or assets are or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Federal Reserve Regulations. (a) None of Holdings, the
U.S. Borrower or any of the Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of the provisions of
Regulation T, U or X.

SECTION 3.12. Investment Company Act. None of Holdings, the U.S. Borrower or any
Subsidiary (other than any Investment Subsidiary) is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

SECTION 3.13. Use of Proceeds. The Borrowers will use the proceeds of the
Revolving Loans, Other Revolving Loans and Swingline Loans and will request the
issuance of Letters of Credit only for working capital and other general
corporate purposes.

SECTION 3.14. Tax Returns. Each of Holdings, the U.S. Borrower and the
Subsidiaries has filed or caused to be filed all Federal and all material state,
local and foreign tax returns or materials required to have been filed by it and
has paid or caused to be paid all material taxes due and payable by it and all
material assessments received by it, except taxes that are being contested in
good faith by appropriate proceedings and for which Holdings, the U.S. Borrower
or such Subsidiary, as applicable, shall have set aside on its books adequate
reserves.

SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished in writing by or on behalf of Holdings
or any Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not materially misleading as of the time when made or
delivered; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each of Holdings and each Borrower represents only that it acted in
good faith and utilized reasonable assumptions and due care in the preparation
of such information, report, financial statement, exhibit or schedule.

SECTION 3.16. Employee Benefit Plans. (a) Each of the U.S. Borrower and its
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder except for such non-compliance as could not
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all

 

78



--------------------------------------------------------------------------------

other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect. The present value of all benefit liabilities under all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
dates applicable thereto, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

(b) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan except to the extent such non-compliance could
not reasonably be expected to result in a Material Adverse Effect. With respect
to each Foreign Pension Plan, none of Holdings, the U.S. Borrower, the
Subsidiaries or any of their respective directors, officers, employees or agents
has engaged in a transaction that subject Holdings, the U.S. Borrower or any of
the Subsidiaries, directly or indirectly, to a tax or civil penalty that could
reasonably be expected to have a Material Adverse Effect. With respect to each
Foreign Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law and prudent business practice or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Foreign
Pension Plan is maintained, except for such failure as could not reasonably be
expected to result in a Material Adverse Effect. The aggregate unfunded
liabilities, with respect to such Foreign Pension Plans could not reasonably be
expected to result in a Material Adverse Effect. There are no actions, suits or
claims (other than routine claims for benefits) pending or threatened against
Holdings or any of its Affiliates with respect to any Foreign Pension Plan which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

SECTION 3.17. Insurance. The U.S. Borrower and its Subsidiaries have insurance
in such amounts and covering such risks and liabilities as are in accordance
with normal industry practice.

SECTION 3.18. Security Documents. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral (as defined in the
Collateral Agreement) and the proceeds thereof, and (i) assuming the Collateral
Agent maintains possession of the Pledged Collateral (as defined in the
Collateral Agreement), the Lien created under Collateral Agreement shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Pledged Collateral, in
each case prior and superior in right to any other person, and (ii) when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.18(a), the Lien created under the Collateral Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral (other than Intellectual
Property, as defined in the Collateral Agreement), in each case prior and
superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02.

(b) Upon the recordation of the Collateral Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Collateral Agent)
with the United States Patent and Trademark Office and the United States
Copyright Office, together with the financing statements in appropriate form
filed in the offices specified on Schedule 3.18(a), any Lien created under the
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the

 

79



--------------------------------------------------------------------------------

United States and its territories and possessions, in each case prior and
superior in right to any other person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the date hereof).

ARTICLE IV

Conditions of Lending

SECTION 4.01. All Credit Events. The obligations of the Lenders (including the
Swingline Lenders) to make Loans and of the Issuing Bank to issue, amend, extend
or renew any Letter of Credit (each such event being called a “Credit Event”)
are subject to the satisfaction of the following conditions on the date of each
Credit Event:

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
applicable Swingline Lender shall have received a notice requesting such
Swingline Loan as required by Section 2.22(b).

(b) The representations and warranties set forth in Article III hereof and in
each other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Event with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
each Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. Second Restatement Date. The effectiveness of the amendment and
restatement of the Existing Credit Agreement is subject to the satisfaction of
the following conditions:

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) the General
Counsel or Assistant General Counsel of the U.S. Borrower, substantially to the
effect set forth in Exhibit J-1, (ii) Simpson Thacher & Bartlett LLP, counsel
for Holdings and the Borrowers, substantially to the effect set forth in
Exhibit J-2, and (iii) each foreign counsel listed on Schedule 4.02(a),
substantially to the effect set forth in Exhibit J-3, in each case (A) dated on
the Second Restatement Date, (B) addressed to the Issuing Bank, the
Administrative Agent and the Lenders, and (C) covering such other matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request, and Holdings and the Borrowers hereby request such
counsel to deliver such opinions.

 

80



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received (i) a copy of the certificate,
articles of incorporation or partnership agreement (or comparable organizational
document), including all amendments thereto, of each Loan Party, certified as of
a recent date by the Secretary of State (or comparable entity) of the
jurisdiction of its organization, and a certificate as to the good standing
(where such concept is applicable) of each Loan Party as of a recent date, from
such Secretary of State (or comparable entity); (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated on the Second
Restatement Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws (or comparable organizational document) of such Loan Party
as in effect on the Second Restatement Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors or partners (or comparable governing body) of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate, articles of
incorporation or partnership agreement (or comparable organizational document)
of such Loan Party have not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above; and
(iv) such other documents as the Administrative Agent may reasonably request.

(c) The Administrative Agent shall have received a certificate, dated on or
shortly prior to the Second Restatement Date and signed by a Responsible Officer
of the U.S. Borrower, confirming compliance with the conditions precedent set
forth in paragraph (g) of this Section 4.02.

(d) The Administrative Agent shall have received all Fees, including the
Amendment Fees, and other amounts due and payable on or prior to the Second
Restatement Date, including, to the extent invoiced prior to the Second
Restatement Date, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder or under any other
Loan Document.

(e) The Security Documents, including the Collateral Agreement and all other
documents required by Section 5.09, shall have been duly executed by each Loan
Party that is to be a party thereto and shall be in full force and effect on the
Second Restatement Date, and all the Pledged Collateral (as defined therein)
shall have been duly and validly pledged thereunder, to the extent required
thereby, to the Collateral Agent for the ratable benefit of the Secured Parties,
and certificates representing such Pledged Collateral, to the extent such
Pledged Collateral is evidenced by certificated securities, accompanied by
instruments of transfer and stock powers endorsed in blank, shall be in the
actual possession of the Collateral Agent. The Collateral Agent on behalf of the
Secured Parties shall have a security interest in the Collateral of the type and
priority described in each Security Document upon completion of the filings or
other actions referred to therein.

(f) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Second Restatement Date and duly executed
by a Responsible Officer of Holdings, and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to Holdings, the U.S. Borrower and the Subsidiary

 

81



--------------------------------------------------------------------------------

Guarantors in the states of organization of such persons as indicated on such
Perfection Certificate, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Collateral Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 6.02
or have been or will be contemporaneously released or terminated.

(g) (i) The representations and warranties set forth in Article III shall be
true and correct in all material respects on the Second Restatement Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, and (ii) no
Default or Event of Default shall have occurred and be continuing.

(h) The U.S. Borrower shall have made a voluntary prepayment of $100,000,000
aggregate principal amount of Tranche A Loans and/or Tranche A-1 Loans at par,
together with accrued and unpaid interest thereon, which prepayment shall be
allocated between such tranches as the U.S. Borrower may direct (but in no event
ratably more to the Tranche A-1 Loans) and applied to reduce scheduled
installments of principal thereof in the direct order of maturity (the “Second
Restatement Date Prepayment”).

ARTICLE V

Affirmative Covenants

Each of Holdings and each Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Holdings and each Borrower
will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.04.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect: (i) do or cause to be done
all things necessary to obtain, preserve, renew, extend and keep in full force
and effect the rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary to the conduct of its business;
(ii) comply in all material respects with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, including
Environmental Laws, whether now in effect or hereafter enacted; and (iii) at all
times maintain and preserve all property necessary to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.

SECTION 5.02. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is

 

82



--------------------------------------------------------------------------------

customary with companies in the same or similar businesses operating in the same
or similar locations, including public liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it;
and maintain such other insurance as may be required by law.

SECTION 5.03. Obligations and Taxes. Pay its Material Indebtedness and other
material obligations promptly and in accordance with their terms and pay and
discharge promptly when due all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful material claims for labor, materials and supplies or otherwise that,
if unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the U.S. Borrower shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP and such contest operates
to suspend collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien.

SECTION 5.04. Financial Statements, Reports, etc. In the case of Holdings,
furnish to the Administrative Agent (which shall furnish such statements,
certificates or other documents received pursuant to this Section 5.04 to each
Lender and Issuing Bank):

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of Holdings and its consolidated subsidiaries as
of the close of such fiscal year and the results of its operations and the
operations of such consolidated subsidiaries during such year, together with
comparative figures for the immediately preceding fiscal year, all audited by
KPMG LLP or other independent public accountants of recognized national standing
and accompanied by an opinion of such accountants (which shall not be qualified
in any material respect) to the effect that such consolidated financial
statements fairly present the financial condition and results of operations of
Holdings and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
Holdings and its consolidated subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
consolidated subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, and comparative figures for the same periods in the
immediately preceding fiscal year, all certified by one of its Financial
Officers as fairly presenting the financial condition and results of operations
of Holdings and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments;

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (i) certifying that no Event
of Default or Default has occurred or, if such an Event of Default or Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (ii) setting forth the
calculation and uses of the Available Acquisition Amount and the Available
Investment Amount for the fiscal period then ended, and (iii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained

 

83



--------------------------------------------------------------------------------

in Sections 6.08 and 6.09 and, in the case of a certificate delivered with the
financial statements required by paragraph (b) above for the period ending on
June 30 of each year, setting forth Holdings’ calculation of Excess Cash Flow;

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(e) no later than 60 days after the end of each fiscal year of Holdings, a
detailed consolidated budget for the then current fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
U.S. Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;

(g) promptly after the receipt thereof by Holdings or the U.S. Borrower or any
of their respective subsidiaries, a copy of any “management letter” received by
any such person from its certified public accountants and the management’s
response thereto;

(h) promptly, following a request by any Lender, provide all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the
U.S. Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which shall furnish such notice to each Lender and Issuing Bank) prompt written
notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against Holdings, the
U.S. Borrower or any Subsidiary that could reasonably be expected to result in a
Material Adverse Effect; and

 

84



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the U.S. Borrower and the Subsidiaries in an aggregate
amount exceeding $15,000,000; and

(d) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. Holdings and the U.S.
Borrower agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral.

(b) In the case of Holdings and the U.S. Borrower, each year, at the time of
delivery of the annual financial statements with respect to the preceding fiscal
year pursuant to Section 5.04(a), deliver to the Administrative Agent a
certificate of a Financial Officer setting forth the information required
pursuant to Section 2 of the Perfection Certificate or confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Second Restatement Date or the date of the most recent
certificate delivered pursuant to this Section 5.06. Each certificate delivered
pursuant to this Section 5.06(b) shall identify in the format of Schedule III to
the Collateral Agreement all material Intellectual Property (as defined in the
Collateral Agreement) of any of Holdings, the U.S. Borrower and the Subsidiary
Guarantors in existence on the date thereof and not then listed on such Schedule
or previously so identified to the Administrative Agent or Collateral Agent.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all material requirements of law are made of all
dealings and transactions in relation to its business and activities. Each Loan
Party will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the properties of Holdings, the
U.S. Borrower or any Subsidiary at reasonable times and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent or any Lender
to discuss the affairs, finances and condition of Holdings, the U.S. Borrower or
any Subsidiary with the officers thereof and independent accountants therefor.
Without limiting the foregoing, Holdings and the U.S. Borrower agree to discuss
their affairs, finances and condition in conference calls with Lenders at such
times and at such intervals (but no more frequently than on a quarterly basis
within one week after the date of delivery of financial statements required by
Sections 5.04(a) and (b)) as shall be requested in writing by the Administrative
Agent or the Required Lenders.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes described in Section 3.13.

SECTION 5.09. Further Assurances. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements) that
may be required under applicable

 

85



--------------------------------------------------------------------------------

law, or that the Required Lenders, the Administrative Agent or the Collateral
Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and priority of the security interests created or intended
to be created by the Security Documents. The U.S. Borrower will cause any
subsequently acquired or organized Significant Domestic Subsidiary (other than
an Immaterial Subsidiary, an Investment Subsidiary, a Securitization Subsidiary,
a Specified Subsidiary and the Purchaser), or any Domestic Subsidiary that
ceases to be an Immaterial Subsidiary, an Investment Subsidiary or a Specified
Subsidiary and qualifies as a Significant Domestic Subsidiary, to become party
to the Collateral Agreement and each other applicable Security Document in favor
of the Collateral Agent; provided that no such Significant Domestic Subsidiary
that is not “100% owned” (as defined in Rule 3-10(h)(i) of Regulation S-X of
Securities Act of 1933) shall be required at any time to Guarantee any of the
Obligations to the extent that such a Guarantee would, directly or indirectly,
result in Holdings or the U.S. Borrower being required to file separate
financial statements of each of the Subsidiary Guarantors with the SEC and such
separate financial statements are not otherwise being provided to the SEC at
such time; provided, further, that the Guarantee of any Obligations by any such
Significant Domestic Subsidiary shall be automatically released if such release
is necessary to comply with the immediately preceding proviso.

(b) Within five Business days of the consummation of the Foreign Restructuring
Transaction, or as may be extended in the sole discretion of the Administrative
Agent, cause Relam, the U.K. Borrower and, to the extent included as part of the
Foreign Restructuring Transaction, the Canadian Borrower to Guarantee the
Obligations of the Borrowers (other than the U.S. Borrower), on terms and
conditions reasonably satisfactory to the Administrative Agent.

ARTICLE VI

Negative Covenants

Each of Holdings and each Borrower covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing:

SECTION 6.01. Indebtedness. Holdings and the Borrowers will not cause or permit
any of the Non-Guarantor Subsidiaries to incur, create, assume or permit to
exist any Indebtedness, except:

(a) Indebtedness existing on the First Restatement Date and set forth in
Schedule 6.01(a) and any extensions, renewals or replacements of such
Indebtedness to the extent the principal amount of such Indebtedness is not
increased, neither the final maturity nor the weighted average life to maturity
of such Indebtedness is shortened, such Indebtedness, if subordinated to the
Obligations, remains so subordinated on terms no less favorable to the Lenders,
and the obligors in respect of such Indebtedness at the time of such refinancing
remain the only obligors thereon;

(b) intercompany Indebtedness of the Non-Guarantor Subsidiaries to the extent
permitted by Section 6.03(c);

 

86



--------------------------------------------------------------------------------

(c) Indebtedness under Performance Bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

(d) Melody Permitted Indebtedness, Indebtedness under the CBRE Loan Arbitrage
Facility, Exempt Construction Loans, Indebtedness in respect of any Permitted
Receivables Securitization and Non-Recourse Indebtedness; and

(e) Non-Guarantor Subsidiaries may incur Indebtedness at any time if, after
giving effect thereto, the aggregate principal amount of all Indebtedness
incurred by Non-Guarantor Subsidiaries pursuant to this paragraph (e) and
outstanding at such time does not exceed 5% of Total Assets at such time.

SECTION 6.02. Liens. Holdings and the Borrowers will not, nor will they cause or
permit any of the Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or assets (including Equity Interests or other securities
of any person, including any Subsidiary) now owned or hereafter acquired by it
or on any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the U.S. Borrower and its Subsidiaries
existing on the First Restatement Date and set forth in Schedule 6.02(a);
provided that such Liens shall secure only those obligations which they secure
on the date hereof and extensions, renewals and replacements thereof permitted
hereunder;

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the U.S. Borrower or any Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, and
(ii) such Lien does not apply to any other property or assets of the
U.S. Borrower or any Subsidiary;

(d) Liens for taxes, fees, assessments or other governmental charges not yet due
or which are being contested in compliance with Section 5.03;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 5.03;

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the U.S. Borrower or any of its
Subsidiaries;

 

87



--------------------------------------------------------------------------------

(i) Liens arising out of judgments or awards in respect of which Holdings, the
U.S. Borrower or any of the Subsidiaries shall in good faith be prosecuting an
appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings; provided that
the aggregate amount of all such judgments or awards (and any cash and the fair
market value of any property subject to such Liens) does not exceed $25,000,000
at any time outstanding;

(j) Liens on investments made by Melody in connection with the Melody Loan
Arbitrage Facility to secure Indebtedness under the Melody Loan Arbitrage
Facility, if such investments were acquired by Melody with the proceeds of such
Indebtedness;

(k) Liens on investments made by the U.S. Borrower or CBRE Inc. in connection
with the CBRE Loan Arbitrage Facility to secure Indebtedness under the CBRE Loan
Arbitrage Facility, if such investments were acquired by the U.S. Borrower or
CBRE Inc., as the case may be, with the proceeds of such Indebtedness;

(l) Liens on mortgage loans originated and owned or held by Melody or any
Mortgage Banking Subsidiary pursuant to any Melody Mortgage Warehousing Facility
or the Melody Repo Arrangement, and Liens in connection with Melody Lending
Program Securities;

(m) Liens on Receivables securing any Permitted Receivables Securitization;

(n) any Lien existing on any property or asset of any person that exists at the
time such person becomes a Subsidiary; provided that (i) such Lien was not
created in contemplation of or in connection with such acquisition and (ii) such
Lien does not apply to any property or assets of the U.S. Borrower or any other
Subsidiary;

(o) Liens arising solely by virtue of any statutory, common law or contractual
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution or relating to Liens on brokerage accounts;

(p) Liens on the assets or Equity Interests of an Investment Subsidiary to
secure Exempt Construction Loans, Non-Recourse Indebtedness and Guarantees
thereof; and

(q) other Liens not permitted by the foregoing; provided that, at the time of
the incurrence thereof, neither the obligations secured thereby nor the
aggregate fair market value of the assets subject thereto shall exceed 5% of
Total Assets at the time (provided further that no Lien may be incurred by a
Loan Party pursuant to this paragraph (q) if, at the time thereof and after
giving effect thereto, the obligations secured by all such Liens incurred by
Loan Parties pursuant to this paragraph (q) or the fair market value of the
assets subject thereto would exceed 2.5% of Total Assets at the time).

SECTION 6.03. Investments, Loans and Advances. Holdings and the Borrowers will
not, nor will they cause or permit any of the Subsidiaries to, purchase, hold or
acquire any Equity Interests, evidences of indebtedness or other securities of,
make or permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person (other than investments in
insurance contracts pursuant to the Deferred Compensation Plan), except:

 

88



--------------------------------------------------------------------------------

(a) (i) investments by Holdings, the U.S. Borrower and the Subsidiaries existing
on the First Restatement Date in the Equity Interests of the U.S. Borrower and
the Subsidiaries (other than D&I Subsidiaries), (ii) additional investments by
Holdings, the U.S. Borrower and the Subsidiaries in the Equity Interests of the
Loan Parties (other than Melody or any Investment Subsidiary, except to the
extent such investments are made in the ordinary course of business or are being
made through Melody or such Investment Subsidiary as part of a series of
substantially concurrent transactions involving an investment in another Person
that is separately permitted by this Section 6.03); provided that, any such
Equity Interests held by Holdings, the U.S. Borrower or any Subsidiary Guarantor
shall be pledged pursuant to the Collateral Agreement to the extent required
thereby (provided that no Loan Party shall be required to pledge more than 65%
of the voting Equity Interests of any Foreign Subsidiary to secure Domestic
Obligations); and (iii) the transfers of Equity Interests contemplated by the
definition of the term Foreign Restructuring Transaction in connection with the
consummation thereof;

(b) Permitted Investments;

(c) loans or advances made by (i) any Loan Party to any other Loan Party or
(ii) any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary or any
Loan Party; provided, however, that no Loan Party shall make any loan or advance
to Melody or any Investment Subsidiary, except (A) loans and advances (including
pursuant to intercompany cash management arrangements) made in the ordinary
course of business) and (B) loans or advances made through Melody or such
Investment Subsidiary as part of a series of substantially concurrent
transactions involving an investment in another Person that is separately
permitted by this Section 6.03;

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) Holdings, the U.S. Borrower and the Subsidiaries may make loans and advances
in the ordinary course of business to their respective employees for moving,
arrival, promotion or retention incentives, entertainment and travel expenses,
drawing accounts and similar expenditures;

(f) the Borrowers and the Subsidiaries may enter into Hedging Agreements that
are not speculative in nature;

(g) the U.S. Borrower or any Subsidiary may acquire all or substantially all the
assets of a person or line of business of such person, or all or substantially
all of the Equity Interests of a person that as a result becomes a wholly owned
Subsidiary (referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, Holdings, the U.S. Borrower or any
Subsidiary; (ii) the Acquired Entity shall be a going concern and shall be in a
similar line of business as that of the U.S. Borrower and the Subsidiaries as
conducted during the current and most recent calendar year; and (iii) at the
time of such transaction (A) both before and after giving effect thereto, no
Event of Default or Default shall have occurred and be continuing; (B) Holdings
would be in Pro Forma Compliance, as evidenced by a certificate of a Financial
Officer of Holdings which shall have been prepared in good faith and based on
reasonably detailed written assumptions; (C) after giving effect to such
acquisition, there must be at least $40,000,000 of unused and available
Revolving Credit Commitments; and (D) the aggregate consideration paid in
connection with all such acquisitions pursuant to this Section 6.03(g)

 

89



--------------------------------------------------------------------------------

(including any Indebtedness of the Acquired Entity that is assumed by the
U.S. Borrower or any Subsidiary following such acquisition and the amount of any
forgivable loan to the Acquired Entity) shall not exceed an amount equal to the
sum of (i) $300,000,000 and (ii) the Available Acquisition Amount (any
acquisition of an Acquired Entity meeting all the criteria of this
Section 6.03(g) being referred to herein as a “Permitted Acquisition”);

(h) investments made by Melody and its subsidiaries in connection with the
Melody Loan Arbitrage Facility, any Melody Mortgage Warehousing Facility, the
Melody Repo Arrangement or Melody Lending Program Securities;

(i) investments made by the U.S. Borrower and CBRE Inc. in connection with the
CBRE Loan Arbitrage Facility;

(j) investments to the extent consisting of noncash consideration received in
connection with a sale of assets permitted by Section 6.04;

(k) investments by Holdings, the U.S. Borrower and the Subsidiaries existing on
the First Restatement Date and listed on Schedule 6.03(k);

(l) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods and services in the ordinary
course of business;

(m) investments in, and loans and advances to, the DUS Subsidiary in an
aggregate amount (determined without regard to any write-downs or write-offs of
such investments, loans and advances) not to exceed $20,000,000 in the aggregate
outstanding at any time;

(n) advances made by Melody, by an Affiliate of Melody or on behalf of Melody,
or through Melody’s servicing joint venture, in each case in such person’s role
as “master servicer” with respect to certain collateralized mortgage-backed
securities or collateralized debt obligations (“CMBS”), so long as (i) such
advances are funded by drawings under a Melody Mortgage Warehousing Facility (as
amended for this purpose) or other similar lending facilities established for
such purposes and (ii) the repayment of such advances and the practices and
protections afforded in connection therewith are consistent with market terms
typically applicable to such master servicer advances (including superpriority
of payment and/or guarantees applicable to such CMBS);

(o) investments arising in connection with any Permitted Receivables
Securitization;

(p) investments in, and loans and advances to, the D&I Subsidiaries so long as
the aggregate amount of investments, loans and advances made (whether before, on
or after the First Restatement Date) in or to the D&I Subsidiaries and
outstanding under this paragraph (p) at any time (determined without regard to
any write-downs or write-offs thereof, but net of all returns of capital or
principal thereon) does not exceed the sum of (i) the aggregate amount of such
investments, loans and advances set forth on Schedule 6.03(p) and
(ii) $250,000,000;

(q) after satisfaction of the Purchaser Funding Condition, Holdings, the U.S.
Borrower and the Subsidiaries may from time to time make loans or advances to or
other investments in the Purchaser; provided that (i) at the time of such loan,
advance or other investment, the Purchaser shall have initiated an Auction, and
Holdings shall cause the Purchaser to use such shares of Common Stock or cash
proceeds promptly to purchase Purchased Loans in accordance with the

 

90



--------------------------------------------------------------------------------

Purchaser Agreement (or, to the extent Term Loans will not be purchased in such
Auction, cause such proceeds to be returned to the Holdings, the U.S. Borrower
or such Subsidiary, as applicable), (ii) immediately prior to and after giving
effect to the making of such loan, advance or other investment, no Default or
Event of Default shall have occurred and be continuing, (iii) no Revolving Loans
or Swingline Loans may be borrowed for the purpose of funding any such loan,
advance or other investment in cash, (iv) if such loan, advance or other
investment shall be made in cash, the Liquidity Condition shall be satisfied as
of the date hereof and after giving effect thereto and (v) Holdings shall have
the capacity to make Restricted Payments pursuant to Section 6.05(b) (each such
loan, advance or other investment being deemed to have utilized, on a
dollar-for-dollar basis, such basket unless and until returned to Holdings, the
U.S. Borrower or such Subsidiary, as applicable, pursuant to clause (i) above;
provided that each such loan, advance or other investment in cash funded with
the Borrower’s Portion of Specified Subordinated Indebtedness Proceeds or the
Net Cash Proceeds from the issuance of Junior Capital shall not be subject to
the restriction of this clause (v) and shall not be deemed to be utilization of
such basket); and

(r) in addition to investments permitted by paragraphs (a) through (q) above,
additional investments, loans and advances by the U.S. Borrower and the
Subsidiaries so long as the aggregate amount invested, loaned or advanced
pursuant to this paragraph (r) on or after the First Restatement Date
(determined without regard to any write-downs or write-offs of such investments,
loans and advances, but net of all returns of capital or principal thereon) does
not exceed the sum of (i) $200,000,000 and (ii) the Available Investment Amount.

Notwithstanding anything to the contrary in this Section 6.03, the ability of
the U.S. Borrower or any Subsidiary to make Permitted Acquisitions pursuant to
paragraph (g) above and additional investments pursuant to paragraph (r) above,
in each case after the Second Restatement Date, shall be limited to $150,000,000
in the aggregate (net of all returns of capital or principal in respect of
investments made on or after the First Restatement Date pursuant to
paragraph (r) above) if at the time of any such Permitted Acquisition or
additional investment, as applicable, and after giving effect thereto, the
Leverage Ratio as of the last day of the most recent preceding fiscal quarter
for which financial statements are available was greater than or equal to 3.00
to 1.00; provided that there shall be excluded from this restriction (i) all
amounts committed for Permitted Acquisitions or such additional investments
prior to the Second Restatement Date and set forth in Schedule 6.03 that have
not yet been paid and (ii) Permitted Acquisitions or such additional investments
funded with the Net Cash Proceeds of any Qualified Capital Stock issued after
January 1, 2009.

SECTION 6.04. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Holdings and the Borrowers will not, nor will they cause or permit any of
the Subsidiaries to, merge into or consolidate with any other person, or permit
any other person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially all the assets (whether now owned or hereafter acquired) of the
U.S. Borrower, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person, except that if at the time thereof and immediately after giving effect
thereto no Event of Default or Default shall have occurred and be continuing
(i) any Subsidiary may (x) merge into the U.S. Borrower in a transaction in
which the U.S. Borrower is the surviving corporation, (y) liquidate or dissolve
into the U.S. Borrower or (z) dispose of all or substantially all its assets to
the U.S. Borrower, in each case, so long as no person other than the
U.S. Borrower or a wholly owned Subsidiary of any Borrower receives any
consideration, (ii) any Subsidiary may (x) merge into or consolidate with

 

91



--------------------------------------------------------------------------------

any other Subsidiary in a transaction in which the surviving entity is a
Subsidiary, (y) liquidate or dissolve into any other Subsidiary or (z) dispose
of all or substantially all of its assets to any other Subsidiary, in each case,
so long as no person other than the U.S. Borrower or a wholly owned Subsidiary
receives any consideration (provided that, if any party to any such transaction
is a Loan Party, the surviving entity of, or transferee in, such transaction
shall be a Loan Party, and provided further that, if both parties to any such
transaction are Loan Parties, but one is Melody or an Investment Subsidiary, the
surviving entity of, or transferee in, such transaction may not be Melody or
such Investment Subsidiary), (iii) any Immaterial Subsidiary may be liquidated
or dissolved and (iv) the U.S. Borrower and the Subsidiaries may make Permitted
Acquisitions.

(b) Holdings and the Borrowers will not, nor will they cause or permit any of
the Subsidiaries to, engage in any other Asset Sale except:

(i) (A) any such Asset Sale the consideration for which is at least 80% cash,
(B) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of, and (C) except for sales of the
Equity Interests of Savills plc, the fair market value of all assets sold,
transferred, leased or disposed of pursuant to this clause (i) shall not exceed
in any fiscal year 5% of the Total Assets as of the end of the preceding fiscal
year;

(ii) sales by the U.S. Borrower or the Subsidiaries of brokerage offices, or
transfers of the assets of brokerage offices and related assets, to joint
ventures in the ordinary course of business; and

(iii) sales of Receivables pursuant to a Receivables Securitization; provided
that (x) the material terms and conditions and the structure of such Receivables
Securitization have been approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) and (y) the aggregate Receivables
Securitization Amount outstanding at any time in respect of all Receivables
Securitizations does not exceed $100,000,000 (any Receivables Securitization
meeting the criteria of this Section 6.04(b)(iii) being referred to herein as a
“Permitted Receivables Securitization”).

SECTION 6.05. Restricted Payments; Restrictive Agreements. (a) Holdings and the
Borrowers will not, nor will they cause or permit any of the Subsidiaries to,
declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment (including pursuant to any Synthetic Purchase Agreement), or
incur any obligation (contingent or otherwise) to do so; provided, however, that
(i) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders, and (ii) the U.S. Borrower may make Restricted
Payments to Holdings (x) in an amount not to exceed $1,000,000 in any fiscal
year, to the extent necessary to pay actual out-of-pocket general corporate and
overhead expenses incurred by Holdings in the ordinary course of business and
(y) in an amount necessary to pay Tax liabilities directly attributable to (or
arising as a result of) the U.S. Borrower and the Subsidiaries, so long as such
Restricted Payments will be used by Holdings for such purposes within
10 Business Days of the receipt thereof or returned to the U.S. Borrower.

(b) Notwithstanding paragraph (a) above but subject to paragraph (c) below,
Holdings may make Restricted Payments, and the Borrowers may make Restricted
Payments to Holdings to fund such Restricted Payments by Holdings (and Holdings
and the Subsidiaries may agree or incur an obligation to do so), in an aggregate
amount not to exceed the sum of (i) $300,000,000 and (ii) the Available
Restricted Payment Amount; provided, however, that at the time thereof and after
giving effect thereto, (x) no Default or Event of Default shall have occurred
and be continuing and (y) Holdings would be in Pro Forma Compliance.

 

92



--------------------------------------------------------------------------------

(c) Notwithstanding paragraph (b) above, Holdings will be prohibited from making
any Restricted Payments pursuant to such paragraph on or prior to December 31,
2009. Thereafter, Holdings’ ability to make Restricted Payments pursuant to
paragraph (b) above shall be blocked if, after giving effect to any proposed
Restricted Payment, the Leverage Ratio would be greater than 3.00 to 1.00.
Notwithstanding the foregoing, subject to the requirements of paragraph (b)
above, (i) up to $100,000,000 of the basket set forth in paragraph (b) above
shall be available to be used for Purchases as contemplated by
Section 6.03(q)(v) and (ii) cash dividends may be paid in respect of preferred
Qualified Capital Stock if the proceeds thereof were used to prepay Term Loans
or fund Purchases.

(d) Holdings and the Borrowers will not, nor will they cause or permit any of
the Subsidiaries to, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of Holdings, the U.S. Borrower or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations, or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the U.S. Borrower or any other Subsidiary or to Guarantee
Indebtedness of the U.S. Borrower or any other Subsidiary; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (B) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (C) the
foregoing shall not apply to restrictions and conditions imposed on any Foreign
Subsidiary (other than a Borrower) by the terms of any Indebtedness of such
Foreign Subsidiary permitted to be incurred hereunder, (D) clause (i) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (E) the foregoing shall not apply to restrictions and conditions
existing on the First Restatement Date and identified on Schedule 6.05(d),
(F) the foregoing shall not apply to customary restrictions on or customary
conditions to the payment of dividends or other distributions on, or the
creation of Liens on, Equity Interests owned by the U.S. Borrower or any
Subsidiary in any joint venture or similar enterprise contained in the
constitutive documents, including shareholders’ or similar agreements, of such
joint venture or enterprise, (G) clause (i) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof and (H) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to any Permitted Receivables
Securitization; provided such restrictions and conditions apply solely to
(i) the Receivables involved in such Permitted Receivables Securitization and
(ii) any applicable Securitization Subsidiary.

(e) Notwithstanding anything to the contrary, this Section 6.05 shall not
prohibit the funding of the Purchaser contemplated by Section 6.03(q) and by the
Purchaser Agreement, the Purchase by the Purchaser of Purchased Loans pursuant
to Auctions and the transactions between Holdings and its Subsidiaries, on the
one hand, and the Purchaser and any of its Affiliates, on the other hand,
contemplated hereby and by the Purchaser Agreement.

SECTION 6.06. Transactions with Affiliates. Holdings and the Borrowers will not,
nor will they cause or permit any of the Subsidiaries to, except for
transactions by or among Loan

 

93



--------------------------------------------------------------------------------

Parties, sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates; provided that the foregoing restrictions shall not apply to
(a) reasonable and customary fees paid to members of the board of directors of
Holdings or any of its Subsidiaries, (b) Restricted Payments permitted under
Section 6.05 and (c) transactions arising in connection with any Permitted
Receivables Securitization; provided further that Holdings, the U.S. Borrower or
any Subsidiary may engage in any of the foregoing transactions at prices and on
terms and conditions not less favorable to Holdings, the U.S. Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties. Notwithstanding anything to the contrary, this Section 6.06 shall not
prohibit the funding of the Purchaser contemplated by Section 6.03(q) and by the
Purchaser Agreement, the Purchase by the Purchaser of Purchased Loans pursuant
to Auctions and the transactions between Holdings and its Subsidiaries, on the
one hand, and the Purchaser and any of its Affiliates, on the other hand,
contemplated hereby and by the Purchaser Agreement.

SECTION 6.07. Business of Holdings, U.S. Borrower and Subsidiaries. (a) Holdings
will not engage in any business activities or have any assets or liabilities
other than its ownership of the Equity Interests of the U.S. Borrower, its
activities as a holding company, the provision of certain administrative
services for its subsidiaries in the ordinary course of business, and
liabilities reasonably related thereto, including its liabilities pursuant to
the Collateral Agreement; provided, however, that Holdings shall be permitted to
guarantee Subordinated Indebtedness and ordinary course obligations of its
subsidiaries.

(b) The U.S. Borrower will not, nor will it cause or permit any of the
Subsidiaries to, engage at any time in any business or business activity other
than the businesses and business activities currently conducted by the U.S.
Borrower or any of the Subsidiaries and businesses and business activities
ancillary and reasonably related thereto.

(c) Notwithstanding anything to the contrary, this Section 6.07 shall not
prohibit the funding of the Purchaser contemplated by Section 6.03(q) and by the
Purchaser Agreement, the Purchase by the Purchaser of Purchased Loans pursuant
to Auctions and the transactions between Holdings and its Subsidiaries, on the
one hand, and the Purchaser and any of its Affiliates, on the other hand,
contemplated hereby and by the Purchaser Agreement.

SECTION 6.08. Interest Coverage Ratio. Holdings and the Borrowers will not, nor
will they cause or permit any of the Subsidiaries to, permit the Interest
Coverage Ratio for any period of four consecutive fiscal quarters, in each case
taken as one accounting period, to be less than (i) during the Amendment Period,
2.00 to 1.00, and (ii) thereafter, 2.25 to 1.00.

SECTION 6.09. Maximum Leverage Ratio. Holdings and the Borrowers will not, nor
will they cause or permit any of the Subsidiaries to, permit the Leverage Ratio
on the last day of any fiscal quarter to be greater than (i) during the
Amendment Period, 4.25 to 1.00, and (ii) thereafter, 3.75 to 1.00.

SECTION 6.10. Fiscal Year. Holdings and the U.S. Borrower will not change their
fiscal year-end to a date other than December 31.

 

94



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or L/C
Disbursement or any Fee or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;

(d) default shall be made in the due observance or performance by Holdings, any
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05(a) or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by Holdings, any
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the U.S. Borrower;

(f) (i) Holdings, any Borrower or any Subsidiary shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to (x) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness and (y) Indebtedness existing on the Closing Date which by its
terms provides for an option by the payee thereof to require repayment prior to
the scheduled maturity thereof;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, any Borrower or any Subsidiary (other than an Immaterial
Subsidiary), or of a substantial part of the property or assets of Holdings, any
Borrower or a Subsidiary (other than an Immaterial Subsidiary), under

 

95



--------------------------------------------------------------------------------

Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, any Borrower or any
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
the property or assets of Holdings, any Borrower or any Subsidiary (other than
an Immaterial Subsidiary) or (iii) the winding-up or liquidation of Holdings,
any Borrower or any Subsidiary (other than an Immaterial Subsidiary); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) Holdings, any Borrower or any Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, any Borrower or any Subsidiary (other than an
Immaterial Subsidiary) or for a substantial part of the property or assets of
Holdings, any Borrower or any Subsidiary (other than an Immaterial Subsidiary),
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against Holdings, any Borrower, any
Subsidiary or any combination thereof, which judgment is not fully covered by
insurance of an independent, third-party insurance company that has been
notified of such judgment and has not disputed coverage, and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of Holdings, any Borrower or
any Subsidiary to enforce any such judgment;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in a Material Adverse Effect;

(k) any Guarantee under the Collateral Agreement for any reason shall cease to
be in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability under the
Collateral Agreement (other than as a result of the discharge of such Guarantor
in accordance with the terms of the Loan Documents);

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by any Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from (i) the sale or other
disposition of Collateral in a transaction permitted by any Loan Document,
(ii) any action taken by the Collateral Agent to release any such Lien in
compliance with the provisions of this Agreement or any other Loan Document or
(iii) the failure of the Collateral Agent to maintain possession of certificates
representing securities pledged and delivered to it under the Collateral
Agreement or to file continuation statements under the Uniform Commercial Code;

 

96



--------------------------------------------------------------------------------

(m) there shall have occurred a Change in Control; or

(n) (i) any default shall be made in the due observance or performance by the
Purchaser of any material covenant, condition or agreement contained in the
Purchaser Agreement in any material respect or (ii) any security interest
purported to be created on any collateral in favor of the Collateral Agent under
the Purchaser Agreement shall cease to be, or shall be asserted by the Purchaser
or any Affiliate thereof not to be, a valid and perfected first priority (except
as otherwise expressly provided in the Purchaser Agreement) security interest on
such collateral, except to the extent that any such loss of perfection or
priority results from the failure of the Collateral Agent to file continuation
statements under the Uniform Commercial Code;

then, and in every such event (other than an event with respect to Holdings or
the U.S. Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrowers,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Holdings or the U.S. Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise

 

97



--------------------------------------------------------------------------------

the same as though it were not an Agent, and such bank and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with Holdings, any Borrower or any Subsidiary or other Affiliate thereof as if
it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, any Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or wilful
misconduct. Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Holdings, a
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for a Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the U.S. Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the

 

98



--------------------------------------------------------------------------------

U.S. Borrower and, unless an Event of Default shall have occurred and be
continuing, with the consent of the U.S. Borrower (which shall not be
unreasonably withheld), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrowers to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the
U.S. Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to a Borrower or Holdings, to it in care of the U.S. Borrower at CB
Richard Ellis Services, Inc., 11150 Santa Monica Boulevard, Suite 1600, Los
Angeles, CA 90025, Attention of Chief Financial Officer (Fax No. (310) 405
8950); at CB Richard Ellis Services, Inc., 11150 Santa Monica Boulevard, Suite
1600, Los Angeles, CA 90025, Attention of General Counsel, Corporate (Fax No.
(310) 405 8925); and at CB Richard Ellis Services, Inc., 100 N. Sepulveda Blvd.,
Suite 1100, El Segundo, CA 90245, Attention of Treasurer (Fax No. (310) 606
5035);

(b) if to the Administrative Agent, to Credit Suisse, Eleven Madison Avenue,
New York, NY 10010, Attention of Agency Group (Fax No. (212) 322 2291), Email:
agency.loanops@credit-suisse.com; and

(c) if to a Lender, to it at its address (or fax number or e-mail address) set
forth on Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand

 

99



--------------------------------------------------------------------------------

or overnight courier service or sent by fax or on the date five Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01. As agreed to among Holdings,
the U.S. Borrower, the Administrative Agent and the applicable Lenders from time
to time, notices and other communications may also be delivered to Holdings or
any Borrower at the e-mail address provided from time to time by such person to
the Administrative Agent. Holdings and any Borrower may each change the address
or e-mail address for service of notice and other communications by a notice in
writing to the other parties hereto.

Holdings hereby agrees, unless directed otherwise by the Administrative Agent or
unless the electronic mail address referred to below has not been provided by
the Administrative Agent to Holdings, that it will, or will cause its
Subsidiaries to, provide to the Administrative Agent all information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Loan Documents or to the Lenders under Article V, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing Request, a notice pursuant
to Section 2.10 or a notice requesting the issuance, amendment, extension or
renewal of a Letter of Credit pursuant to Section 2.23, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, Holdings and the U.S. Borrower agree, and agree to cause the
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.

Holdings and the U.S. Borrower hereby acknowledge that (a) the Administrative
Agent will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of Holdings and the U.S. Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). Holdings and the U.S. Borrower hereby
agree that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” Holdings and the U.S.
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Holdings or its securities for purposes
of United States federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 9.16); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”

 

100



--------------------------------------------------------------------------------

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers or Holdings herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and the Issuing Bank and shall survive the making by
the Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Bank, regardless of any investigation made by the Lenders or the Issuing Bank or
on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05

 

101



--------------------------------------------------------------------------------

shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers, Holdings and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of the Required Lenders.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, Holdings, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment by a Lender to a Lender or
an Affiliate or Related Fund of a Lender which does not result in any increased
costs or other additional amounts being paid by a Borrower, (x) the
U.S. Borrower and the Administrative Agent (and, in the case of any assignment
of a Revolving Credit Commitment, the Issuing Bank (and in the case of a
Domestic Revolving Credit Commitment or a Multicurrency Revolving Credit
Commitment, the applicable Swingline Lender)) must give their prior written
consent to such assignment (which consents shall not be unreasonably withheld or
delayed), provided, however, that the consent of the U.S. Borrower shall not be
required to any such assignment during the continuance of any Event of Default,
and (y) the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 (or, if less, the entire remaining amount of such
Lender’s Commitment or Loans), provided that such minimum amount shall be
aggregated for two or more simultaneous assignments to or by two or more Related
Funds, (ii) the parties to each such assignment shall (x) electronically execute
and deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent (which
initially shall be ClearPar, LLC) or (y) manually execute and deliver to the
Administrative Agent an Assignment and Acceptance and, except in the case of an
assignment by a Lender to an Affiliate or Related Fund of such Lender, pay to
the Administrative Agent a processing and recordation fee of $3,500 (which fee
may be waived or reduced at the discretion of the Administrative Agent),
provided that only one such fee shall be payable in the case of concurrent
assignments to persons that, after giving effect thereto, will be Related Funds,
and (iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any applicable tax
forms. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its

 

102



--------------------------------------------------------------------------------

obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance (including an
Auction Assignment and Acceptance), the assigning Lender thereunder and the
assignee thereunder shall be deemed to confirm to and agree with each other and
the other parties hereto as follows: (i) such assigning Lender warrants that it
is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim and that its Domestic Revolving Credit
Commitment, Multicurrency Revolving Credit Commitment and U.K. Revolving Credit
Commitment, and the outstanding balances of its Term Loans, Domestic Revolving
Loans, Multicurrency Revolving Loans and U.K. Revolving Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (ii) except as set forth in
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, any Borrower or any Subsidiary
or the performance or observance by Holdings, any Borrower or any Subsidiary of
any of its obligations under this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto; (iii) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance; (iv) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05 or delivered pursuant to Section 5.04 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrowers, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank, the Collateral
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

103



--------------------------------------------------------------------------------

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire (including
any tax documentation required therein) completed in respect of the assignee
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) above, if any, and, if required,
the written consent of the U.S. Borrower, a Swingline Lender, the Issuing Bank
and the Administrative Agent to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the
U.S. Borrower, the Issuing Bank and the Swingline Lenders. No assignment shall
be effective unless it has been recorded in the Register as provided in this
paragraph (e), and it shall be the sole responsibility of each assignee to
confirm such recordation.

(f) Each Lender may without the consent of any Borrower, a Swingline Lender, the
Issuing Bank or the Administrative Agent sell participations to one or more
banks or other entities in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant and solely to the extent that such participant agrees to comply
with the requirements of Section 2.20(f) as though it were a Lender) and
(iv) the Borrowers, the Administrative Agent, the Issuing Bank and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrowers relating to
the Loans or L/C Disbursements and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable to such participants hereunder or the
amount of principal of or the rate at which interest is payable on the Loans in
which such participant has an interest, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans in which
such participant has an interest, increasing or extending the Commitments in
which such participant has an interest or releasing any Guarantor or all or
substantially all of the Collateral).

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender
by or on behalf of a Borrower; provided that, prior to any such disclosure of
information designated by a Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

 

104



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the U.S. Borrower, the option to provide to a Borrower
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the
U.S. Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the U.S. Borrower and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC, subject to an
agreement to preserve the confidentiality of such non-public information.

(j) Neither Holdings nor any Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, the Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

(k) In the event that S&P, Moody’s, and Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate of deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)), then the Issuing Bank
shall have the right, but not the obligation, at its own expense, upon notice to
such Lender and the Administrative Agent, to replace (or to request the
U.S. Borrower to use its reasonable efforts to replace) such Lender with an
assignee (in accordance with and subject to the restrictions contained in
paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations in respect of
its Revolving Credit Commitments to such assignee; provided, however, that
(i) no such assignment shall conflict with any law, rule and regulation or order
of any Governmental Authority and (ii) the Issuing Bank or such assignee, as the
case may be, shall pay to such Lender in immediately available funds on the date
of such assignment the principal of and interest accrued to the date of payment
on the Loans made by such Lender hereunder and all other amounts accrued for
such Lender’s account or owed to it hereunder.

 

105



--------------------------------------------------------------------------------

(l) Notwithstanding anything to the contrary, this Section 9.04 shall not
prohibit the Lenders to assign Term Loans pursuant to, and in accordance with
the provisions of, the Auctions Procedures by executing and delivering an
Auction Assignment and Acceptance.

SECTION 9.05. Expenses; Indemnity. (a) The Borrowers and Holdings agree, jointly
and severally, to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Swingline
Lenders in connection with the syndication of the Credit Facilities provided for
herein and the preparation and administration of this Agreement and the other
Loan Documents or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby or
thereby contemplated shall be consummated) or incurred by the Administrative
Agent, the Collateral Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made or Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent and the Collateral
Agent, and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any other counsel for the
Administrative Agent, the Collateral Agent or any Lender.

(b) The Borrowers and Holdings agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, the Issuing Bank and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (other than
Excluded Taxes), including reasonable counsel fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the First Restatement Transactions, the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by a Borrower, any other Loan Party or
any of their respective Affiliates), or (iv) any actual or alleged presence or
Release of Hazardous Materials on any property owned or operated by any Borrower
or any of the Subsidiaries, or any Environmental Liability to the extent related
in any way to any Borrower or the Subsidiaries; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or wilful misconduct of such Indemnitee or (y) result
from a claim brought by a Borrower or any of its Subsidiaries against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower or such Subsidiary has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) To the extent that Holdings and the Borrowers fail to pay any amount
required to be paid by them to the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lenders under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay

 

106



--------------------------------------------------------------------------------

to the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lenders, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Collateral
Agent, the Issuing Bank or such Swingline Lender in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the Aggregate Domestic Revolving Credit Exposure, Aggregate
Multicurrency Revolving Credit Exposure, Aggregate U.K. Revolving Credit
Exposure, outstanding Term Loans and unused Commitments at the time.

(d) To the extent permitted by applicable law, neither Holdings nor any Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the First Restatement Transactions, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank. All amounts due under this Section 9.05 shall be payable on written demand
therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Borrower or Holdings against any of and all the
obligations of the Borrowers or Holdings now or hereafter existing under this
Agreement and other Loan Documents (to the extent such obligations of Holdings
or the Borrowers are then due and payable (by acceleration or otherwise)) held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The rights of each Lender under this Section 9.06
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

 

107



--------------------------------------------------------------------------------

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or the Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by a Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on a Borrower or Holdings in any case shall entitle any
Borrower or Holdings to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers, Holdings and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or any date for reimbursement of an L/C Disbursement,
or waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or L/C Disbursement, without the prior written consent of
each Lender affected thereby, (ii) increase or extend the Commitment or decrease
or extend the date for payment of any Fees of any Lender without the prior
written consent of such Lender, (iii) amend or modify the pro rata requirements
of Section 2.17, the provisions of Section 9.04(j) or the provisions of this
Section 9.08, or release any Guarantor or all or substantially all of the
Collateral, without the prior written consent of each Lender, (iv) change the
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of one Class
differently from the rights of Lenders holding Loans of any other Class without
the prior written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each adversely affected Class,
(v) modify the protections afforded to an SPC pursuant to the provisions of
Section 9.04(i) without the written consent of such SPC or (vi) reduce the
percentage contained in the definition of the term “Required Lenders” without
the consent of each Lender (it being understood that with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Commitments are included on the date hereof); provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Collateral Agent, the Issuing Bank or a
Swingline Lender hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank or such Swingline Lender, as the case may be.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be

 

108



--------------------------------------------------------------------------------

limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan or participation but were
not payable as a result of the operation of this Section 9.09 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
participations or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter dated
October 30, 2006, between the U.S. Borrower and the Administrative Agent, and
the other Loan Documents constitute the entire contract between the parties
relative to the subject matter hereof. Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement and the other Loan Documents. Nothing in this Agreement or in the
other Loan Documents, expressed or implied, is intended to confer upon any
person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder (including any Affiliate of the Issuing Bank
that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders) any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
customary means of electronic transmission (e.g., “pdf”) shall be as effective
as delivery of a manually signed counterpart of this Agreement.

 

109



--------------------------------------------------------------------------------

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of Holdings
and each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrowers, Holdings or their respective
properties in the courts of any jurisdiction.

(b) Each of Holdings and each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16. Confidentiality. (a) Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ officers, directors, trustees,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested or required by any
regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) in connection with the exercise of any remedies hereunder or under the
other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (v) subject to an agreement
containing provisions substantially the same as those of this Section 9.16, to
(y) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (z) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower or any Subsidiary or any of their respective
obligations, (vi) with the consent of the U.S. Borrower, (vii) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender or (viii) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16. For the purposes of this
Section, “Information” shall mean all information received from a

 

110



--------------------------------------------------------------------------------

Borrower or Holdings and related to a Borrower or Holdings or their business,
other than any such information that was available to the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to its disclosure by a Borrower or Holdings. Any person required to
maintain the confidentiality of Information as provided in this Section 9.16
shall be considered to have complied with its obligation to do so if such person
has exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.

(b) Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder or otherwise (and any Affiliate thereof
and any employee, representative or other agent of such party or such Affiliate)
may disclose to any and all persons, without limitation of any kind, the U.S.
federal income tax treatment and the U.S. federal income tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure. For this purpose, the tax treatment of the
transactions contemplated hereby is the purported or claimed U.S. federal income
tax treatment of such transactions and the tax structure of such transactions is
any fact that may be relevant to understanding the purported or claimed U.S.
federal income tax treatment of such transactions.

SECTION 9.17. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each party in respect of any sum due to any other party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the Loan Parties contained in
this Section 9.17 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.18. Additional Borrowers. The U.S. Borrower may designate any wholly
owned Subsidiary as a Borrower under any of the Revolving Credit Commitments;
provided that the Administrative Agent shall be reasonably satisfied that the
applicable Lenders may make loans and other extensions of credit to such person
in the applicable currency or currencies in such person’s jurisdiction in
compliance with applicable laws and regulations and without being subject to any
unreimbursed or unindemnified Tax or other expense. Upon the receipt by the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such a
wholly owned Subsidiary, Holdings and the U.S. Borrower, such wholly owned
Subsidiary shall be a Borrower and a party to this Agreement. A Subsidiary shall
cease to be a Borrower hereunder at such time as no Loans, Fees or any other
amounts due in connection therewith pursuant to the terms hereof shall be
outstanding by such Subsidiary, no Letters of Credit issued for the account of
such

 

111



--------------------------------------------------------------------------------

Subsidiary shall be outstanding and such Subsidiary and the U.S. Borrower shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination; provided that, notwithstanding anything herein to the contrary, no
Subsidiary shall cease to be a Borrower solely because it no longer is a wholly
owned Subsidiary.

SECTION 9.19. Release of Collateral. (a) If any of the Collateral shall be sold,
transferred or otherwise disposed of by Holdings, any Borrower or any other Loan
Party in a transaction permitted by this Agreement (including by way of merger,
consolidation or in connection with the sale of a Subsidiary permitted
hereunder), then the Collateral Agent, at the request of Holdings, any such
Borrower or such other Loan Party, as the case may be, shall execute and deliver
all releases or other documents necessary or desirable to evidence the release
of the Liens created by any of the Security Documents on such Collateral.

(b) Without limiting the foregoing, upon the consummation of the Foreign
Restructuring Transaction, the Equity Interests of Relam, the U.K. Borrower
and/or Canadian Borrower, as applicable, shall be automatically released from
the Liens created under the Collateral Agreement, in each case without
representation, warranty or recourse of any nature, to the extent the same shall
be transferred to a Foreign Subsidiary in connection with the Foreign
Restructuring Transaction; provided, however, that this provision shall not be
construed to limit the obligations of Holdings and the Borrowers pursuant to
Section 5.09(b).

(c) The Lenders hereby expressly authorize the Collateral Agent to, and the
Collateral Agent hereby agrees to execute and deliver to the Loan Parties all
such instruments and documents as the Loan Parties may reasonably request to
effectuate, evidence or confirm any release provided for in this Section 9.19,
all at the sole cost and expense of the Loan Parties. Any execution and delivery
of documents pursuant to this Section 9.19 shall be without recourse to or
representation or warranty by the Collateral Agent.

(d) Without limiting the provisions of Section 9.05, Holdings and the Borrowers
shall reimburse the Administrative Agent and the Collateral Agent upon demand
for all costs and expenses, including fees, disbursements and other charges of
counsel, incurred by any of them in connection with any action contemplated by
this Section 9.19.

SECTION 9.20. Loan Modification Offers. (a) Holdings and the U.S. Borrower may,
by written notice to the Administrative Agent from time to time, make one or
more offers (each, a “Loan Modification Offer”) to all the Lenders of one or
more Classes of Loans and/or Commitments (each Class subject to such a Loan
Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments (as defined in paragraph (c) below) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to Holdings or
the U.S. Borrower, as the case may be. Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendment and (ii) the date on which
such Permitted Amendment is requested to become effective (which shall not be
less than 10 Business Days nor more than 30 Business Days after the date of such
notice). Permitted Amendments shall become effective only with respect to the
Loans and Commitments of the Lenders of the Affected Class that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans
and Commitments of such Affected Class as to which such Lender’s acceptance has
been made.

(b) Holdings, the U.S. Borrower and each Accepting Lender shall execute and
deliver to the Administrative Agent a Loan Modification Agreement and such other
documentation as the

 

112



--------------------------------------------------------------------------------

Administrative Agent shall reasonably specify to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders of the Affected
Class (including any amendments necessary to treat the Loans and Commitments of
the Accepting Lenders of the Affected Class as Other Term Loans, Other Revolving
Loans and/or Other Revolving Credit Commitments). Notwithstanding the foregoing,
no Permitted Amendment shall become effective under this Section 9.20 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions
and/or an officer’s certificate consistent with those delivered on the Second
Restatement Date under Section 4.02(a) and (b).

(c) “Permitted Amendments” shall be (i) an extension of the final maturity date
of the applicable Loans and/or Commitments of the Accepting Lenders (provided
that such extensions may not result in having more than one additional final
maturity date under this Agreement in any year without the consent of the
Administrative Agent), (ii) a reduction or elimination of the scheduled
amortization of the applicable Loans of the Accepting Lenders, (iii) an increase
in the Applicable Percentage with respect to the applicable Loans and/or
Commitments of the Accepting Lenders and the payment of additional fees to the
Accepting Lenders (such increase and/or payments to be in the form of cash,
Equity Interests or other property to the extent not prohibited by this
Agreement) and (iv) the conversion of Revolving Loans to Term Loans.

SECTION 9.21. Effect of Certain Inaccuracies. In the event that any financial
statement or certificate delivered pursuant to Section 5.04(a), (b) or (c) is
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage actually used to
determine interest rates and Fees for such Applicable Period, then (a) Holdings
shall promptly deliver to the Administrative Agent a corrected financial
statement and a corrected certificate for such Applicable Period, (b) the
Applicable Percentage shall be determined based on the corrected certificate for
such Applicable Period, and (c) the applicable Borrowers shall promptly pay to
the Administrative Agent (for the account of the Lenders during the Applicable
Period or their successors and assigns) the accrued additional interest and/or
Fees owing as a result of such increased Applicable Percentage for such
Applicable Period. This Section 9.21 shall not limit the rights of the
Administrative Agent or the Lenders under Section 2.07 or Article VII, and shall
survive the termination of this Agreement.

SECTION 9.22. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and each
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
each Borrower, which information includes the name and address of Holdings and
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and each Borrower in
accordance with the USA PATRIOT Act.

SECTION 9.23. No Advisory or Fiduciary Responsibility. Holdings and the
Borrowers acknowledge and agree, and acknowledge the understanding of the other
Loan Parties and the

 

113



--------------------------------------------------------------------------------

respective Affiliates of each of the foregoing, that (a) the Credit Facilities
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) constitute an arm’s-length commercial transaction between
Holdings, the Borrowers, the other Loan Parties and their respective Affiliates,
on the one hand, and the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Lenders and the Lead Arrangers, on the other hand, and Holdings, each
Borrower and each other Loan Party is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the First
Restatement Transactions, the Transactions and the transactions contemplated by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof), (b) in connection with the process leading to the First
Restatement Transactions and the Transactions, each of the Administrative Agent,
the Collateral Agent, the Issuing Bank, the Lenders and the Lead Arrangers is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary for Holdings, any Borrower, any other Loan Party or any of
their respective Affiliates, stockholders, creditors or employees or any other
person, (c) none of the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Lenders and the Lead Arrangers has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of Holdings, any Borrower or any
other Loan Party with respect to any of the First Restatement Transactions, the
Transactions or the process leading thereto, including with respect to any
amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent, the Collateral Agent, the
Issuing Bank, any Lender or either Lead Arranger has advised or is currently
advising Holdings, any Borrower, any other Loan Party or any of their respective
Affiliates on other matters) and none of the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Lenders and the Lead Arrangers has any
obligation to Holdings, any Borrower, any other Loan Party or any of their
respective Affiliates with respect to the First Restatement Transactions or the
Transactions except those obligations expressly set forth herein and in the
other Loan Documents, (d) the Administrative Agent, the Collateral Agent, the
Issuing Bank, the Lenders and the Lead Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of Holdings, the Borrowers, the other Loan Parties and their
respective Affiliates, and none of the Administrative Agent, the Collateral
Agent, the Issuing Bank, the Lenders and the Lead Arrangers has any obligation
to disclose any such interest by virtue of any advisory, agency or fiduciary
relationship, and (e) the Administrative Agent, the Collateral Agent, the
Issuing Bank, the Lenders and the Lead Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the First Restatement Transactions, the Transactions (including any amendment,
waiver or other modification hereof or of any other Loan Document) and each of
Holdings, the Borrowers and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.

SECTION 9.24. Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing Credit Agreement from and
after the Second Restatement Date with respect to the transactions hereunder and
with respect to the Loans and Letters of Credit outstanding under the Existing
Credit Agreement as of the Second Restatement Date. The parties hereto
acknowledge and agree, however, that (a) this Agreement and all other Loan
Documents executed and delivered herewith do not constitute a novation, payment
and reborrowing or termination of the Obligations under the Existing Credit
Agreement and the other Loan Documents as in effect prior to the Second
Restatement Date, (b) such Obligations are in all respects continuing with only
the terms being modified as provided in this Agreement and the other Loan
Documents, (c) the liens and security interests in favor of the Collateral Agent
for the benefit of the Secured Parties securing payment of such Obligations are
in all respects continuing

 

114



--------------------------------------------------------------------------------

and in full force and effect with respect to all Obligations and (d) all
references in the other Loan Documents to the Credit Agreement shall be deemed
to refer without further amendment to this Agreement.

[Signature Pages Follow]

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date and year first
above written.

 

CB RICHARD ELLIS SERVICES, INC., by    

/s/ Debera Fan

  Name:   Debera Fan   Title:   Sr. Vice President & Treasurer

 

CB RICHARD ELLIS GROUP, INC., by    

/s/ Debera Fan

  Name:   Debera Fan   Title:   Sr. Vice President & Treasurer

 

CB RICHARD ELLIS LIMITED, a limited company organized under the laws of England
and Wales, by    

/s/ P Emburey

  

/s/ M F Creamer

  Name:   P Emburey    M F Creamer   Title:   Director    Director



--------------------------------------------------------------------------------

CB RICHARD ELLIS LIMITED, a corporation organized under the laws of the province
of New Brunswick, by    

/s/ Camille McKee

  Name:   Camille McKee   Title:   CFO, Vice President

 

CB RICHARD ELLIS PTY LTD, a company organized under the laws of Australia, by  
 

/s/ John Bell

  

/s/ Belinda Tozer

  Name:   John Bell    Belinda Tozer   Title:   Director    Secretary

 

CB RICHARD ELLIS LIMITED, a company organized under the laws of New Zealand, by
   

/s/ John Bell

  Name:   John Bell   Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, individually and as Administrative Agent,
Collateral Agent, Issuing Bank and Domestic Swingline Lender, by    

/s/ Bill O’Daly

  Name:   Bill O’Daly   Title:   Director by    

/s/ Mikhail Faybusovich

  Name:   Mikhail Faybusovich   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

CHINATRUST BANK (USA), as a Lender, by    

 

  Name:     Title:  

 

E.SUN COMMERCIAL BANK, LTD.,

LOS ANGELES BRANCH, as a Lender,

by    

 

  Name:     Title:   FIRST TENNESSEE BANK, as a Lender, by    

 

  Name:     Title:   MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. LOS ANGELES
BR., as a Lender, by    

 

  Name:     Title:   PEOPLE’S UNITED BANK, (formerly known as People’s Bank), as
a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

TAIWAN COOPERATIVE BANK,

LOS ANGELES BRANCH, as a Lender,

by    

 

  Name:     Title:  

BANK OF CHINA, LOS ANGELES BRANCH,

as a Lender,

by    

 

  Name:     Title:   THE BANK OF NOVA SCOTIA, as a Lender, by    

 

  Name:     Title:   BNP PARIBAS, as a Lender, by    

 

  Name:     Title:   BARCLAYS BANK PLC, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

BAYERISCHE LANDESBANK, NEW YORK BRANCH, as a Lender, by    

 

  Name:     Title:   by  

 

  Name:     Title:  

CHANG HWA COMMERCIAL BANK, LTD.,

NEW YORK BRANCH, as a Lender,

by    

 

  Name:     Title:   CITICORP USA INC., as a Lender, by    

 

  Name:     Title:   CITY NATIONAL BANK, N.A., as a Lender, by    

 

  Name:     Title:   COMERICA BANK, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

COMMERZBANK, AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender, by    

 

  Name:     Title:   by  

 

  Name:     Title:   CREDIT SUISSE, CAYMAN ISLANDS BRANCH, individually and as
Administrative Agent, Collateral Agent, Issuing Bank and Domestic Swingline
Lender, by    

 

  Name:     Title:   FIFTH THIRD BANK, as a Lender, by    

 

  Name:     Title:  

FIRST COMMERCIAL BANK

NEW YORK AGENCY, as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender, by    

 

  Name:     Title:  

HUA NAN COMMERCIAL BANK LTD.

LOS ANGELES BRANCH, as a Lender,

by    

 

  Name:     Title:   BAYERISCHE HYPO-UND VEREINBANK, AG, NEW YORK BRANCH, as a
Lender, by    

 

  Name:     Title:   by  

 

  Name:     Title:  

KEYBANK NATIONAL ASSOCIATION,

as a Lender,

by    

 

  Name:     Title:  

MIZUHO CORPORATE BANK, LTD.,

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

NATIXIS, as a Lender, by    

 

  Name:     Title:   by  

 

  Name:     Title:   NATIONAL CITY BANK, as a Lender, by    

 

  Name:     Title:   THE NORINCHUKIN BANK, NEW YORK BRANCH, as a Lender, by    

 

  Name:     Title:   NORTHERN TRUST COMPANY, as a Lender, by    

 

  Name:     Title:   RAYMOND JAMES BANK, FSB, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

REGIONS BANK, as a Lender, by    

 

  Name:     Title:   ROYAL BANK OF SCOTLAND PLC, as a Lender, by    

 

  Name:     Title:   SUNTRUST BANK, as a Lender, by    

 

  Name:     Title:   TAIPEI FUBON BANK, LOS ANGELES BRANCH, as a Lender, by    

 

  Name:     Title:   UNION BANK, N.A., as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY, as a Lender, by    

 

  Name:     Title:   by  

 

  Name:     Title:   WACHOVIA BANK, N.A., as a Lender, by      

 

  Name:     Title:   WELLS FARGO BANK, NA, as a Lender by      

 

  Name:     Title:   BANK OF AMERICA, N.A., as a Lender, by      

 

  Name:     Title:   CITIBANK N.A., individually and as N.Z. Swingline Lender,
by      

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

AIB DEBT MANAGEMENT, LIMITED,

as a Lender,

by    

 

  Name:     Title:   by  

 

  Name:     Title:   BANCO ESPÍRITO SANTO, S.A. – NEW YORK BRANCH, as a Lender,
by    

 

  Name:     Title:   SCOTIABANC INC., as a Lender, by    

 

  Name:     Title:  

GREYROCK CDO LTD., as a Lender,

 

By: Aladdin Capital Management, LLC, as manager

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LANDMARK III CDO LIMITED, as a Lender,

 

By: Aladdin Capital Management, LLC, as manager

by    

 

  Name:     Title:  

LANDMARK IV CDO LIMITED, as a Lender,

 

By: Aladdin Capital Management, LLC, as manager

by    

 

  Name:     Title:  

LANDMARK VI CDO LTD, as a Lender,

 

By: Aladdin Capital Management, LLC, as manager

by    

 

  Name:     Title:  

LANDMARK VIII CLO LTD, as a Lender,

 

By: Aladdin Capital Management, LLC, as manager

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

COLUMBUS PARK CDO LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

ESSEX PARK CDO LTD.

 

By: Blackstone Debt Advisors L.P.

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

LAFAYETTE SQUARE CDO LTD.

 

By: GSO Capital Partners LP,

as Portfolio Manager

 

as a Lender,

by    

 

  Name:     Title:  

LOAN FUNDING VI LLC,

for itself or as agent for Corporate Loan Funding VI LCC

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

MONUMENT PARK CDO LTD.

 

By: Blackstone Debt Advisors L.P.

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

UNION SQUARE CDO LTD.

 

By: Blackstone Debt Advisors L.P.

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

RIVERSIDE PARK CLO LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

CALLIDUS DEBT PARTNERS CLO FUND III LTD.

 

By: its Collateral Manager, Callidus Capital Management, LLC

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

CALLIDUS DEBT PARTNERS CLO FUND II, LTD.

 

By: Its Collateral Manager, Callidus Capital Management, LLC

 

as a Lender,

by    

 

  Name:     Title:  

FM LEVERAGED CAPITAL FUND II

 

By: GSO Debt Funds Management LLC

as Subadviser to FriedbergMilstein LLC

 

as a Lender,

by    

 

  Name:     Title:  

GALE FORCE 1 CLO, LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

GALE FORCE 3 CLO, LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

GALE FORCE 4 CLO, LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

HUDSON STRAITS CLO 2004, LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

TRIBECA PARK CLO LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

GULF STREAM-COMPASS CLO 2005-I LTD

 

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

GULF STREAM-RASHINBAN CLO 2006-I LTD

 

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

GULF STREAM-COMPASS CLO 2007-I LTD

 

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

NEPTUNE FINANCE CCS, LTD.

 

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:   HSBC BANK PLC, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

IKB CAPITAL CORPORATION, as a Lender, by    

 

  Name:     Title:   GRAND CENTRAL ASSET TRUST, LBAM SERIES, as a Lender, by    

 

  Name:     Title:  

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

 

By: New York Life Investment Management LLC, its Investment Manager

 

as a Lender,

by    

 

  Name:     Title:  

NEW YORK LIFE INSURANCE COMPANY,

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

NYLIM FLATIRON CLO 2003-1 LTD.

 

By: New York Life Investment Management LLC, as Collateral Manager and
Attorney-In-Fact

 

as a Lender,

by    

 

  Name:     Title:  

NYLIM FLATIRON CLO 2004-1 LTD.

 

By: New York Life Investment Management LLC, as Collateral Manager and
Attorney-In-Fact

 

as a Lender,

by    

 

  Name:     Title:  

NYLIM FLATIRON CLO 2005-1 LTD.

 

By: New York Life Investment Management LLC, as Collateral Manager and
Attorney-In-Fact

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

NYLIM FLATIRON CLO 2006-1 LTD.

 

By: New York Life Investment Management LLC, as Collateral Manager and
Attorney-In-Fact

 

as a Lender,

by    

 

  Name:     Title:  

FLATIRON CLO 2007-1 LTD.

 

By: New York Life Investment Management LLC, as Collateral Manager and
Attorney-In-Fact

 

as a Lender,

by    

 

  Name:     Title:  

NYLIM INSTITUTIONAL FLOATING RATE FUND L.P.

 

By: New York Life Investment Management LLC, its Investment Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

SILVERADO CLO 2006-II LIMITED

 

By: New York Life Investment Management LLC, as Portfolio Manager and
Attorney-In-Fact

 

as a Lender,

by    

 

  Name:     Title:  

NYLIM INSTITUTIONAL FLAT RATE COLLECTIVE FUND,

 

By: New York Life Investment Management LLC, its Investment Advisor

 

as a Lender,

by    

 

  Name:     Title:  

MAINSTAY FLOATING RATE FUND,

a series of Eclipse Funds, Inc.

 

By: New York Life Investment Management LLC, its Investment Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

MAINSTAY VP FLOATING RATE PORTFOLIO, a series of MainStay VP Series Fund, Inc.

 

By: New York Life Investment Management LLC, its Investment Manager

 

as a Lender,

by    

 

  Name:     Title:  

ROSEDALE CLO II LTD

 

By: Princeton Advisory Group, Inc.,

the Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  

ROSEDALE CLO LTD.

 

By: Princeton Advisory Group, Inc.,

the Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

TRIMARAN CLO IV LTD

BY TRIMARAN ADVISORS, L.L.C., as a Lender,

by    

 

  Name:     Title:  

TRIMARAN CLO V LTD

BY TRIMARAN ADVISORS, L.L.C., as a Lender,

by    

 

  Name:     Title:   THE BANK OF EAST ASIA, LIMITED. NEW YORK BRANCH, as a
Lender, by    

 

  Name:     Title:   by  

 

  Name:     Title:   FIRST FINANCIAL BANK, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

KEYSTONE NAZARETH BANK AND TRUST

(a division of National Penn Bank), as a Lender,

by    

 

  Name:     Title:   STATE BANK OF INDIA, LOS ANGELES AGENCY, as a Lender, by  
 

 

  Name:     Title:  

ACA CLO 2005-1, LTD, as a Lender

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

ACA CLO 2006-2, LTD, as a Lender

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

ACA CLO 2006-1, LTD, as a Lender

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

ACA CLO 2007-1, LTD, as a Lender

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:   ALADDIN FLEXIBLE INVESTMENT FUND SPC FOR ACCOUNT OF SERIES
2008-01, as a Lender, by    

 

  Name:     Title:   ALADDIN FLEXIBLE INVESTMENT FUND SPC FOR ACCOUNT OF SERIES
2007-01, as a Lender, by    

 

  Name:     Title:  

ACAS CLO 2007-1 LTD.

 

By: American Capital Asset Management, LLC

as Portfolio Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

AMMC CLO III, LIMITED

 

By: American Money Management Corp., as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  

AMMC CLO IV LIMITED,

 

By: American Money Management Corp., as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  

AMMC CLO VI, LIMITED

 

By: American Money Management Corp.

as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  

AMMC VII, Limited,

 

By: American Money Management Corp., as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

AF III US BD HOLDINGS, LP, as a Lender, by    

 

  Name:     Title:  

INWOOD PARK CDO LTD.

 

By: Blackstone Debt Advisors L.P.

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

PROSPECT PARK CDO LTD.

 

By: Blackstone Debt Advisors L.P.

as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:   BLT 18 LLC, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

DEL MAR CLO I, LTD.

 

By: Caywood-Scholl Capital Management, LLC, as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  

FLOATING RATE SENIOR LOAN FUNDING I LLC, as a Lender

 

By: Golub Capital Management LLC, as Collateral Manager

by    

 

  Name:     Title:   OLYMPIC CLO I, as a Lender, by    

 

  Name:     Title:   SHASTA CLO I, as a Lender, by    

 

  Name:     Title:   SIERRA CLO II, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

WHITNEY CLO I, as a Lender, by    

 

  Name:     Title:   SAN GABRIEL CLO I, as a Lender, by    

 

  Name:     Title:  

EAGLE MASTER FUND LTD.

 

By: Citigroup Alternative Investments LLC,

as Investment Manager for and on behalf of Eagle Master Fund, Ltd.,

 

as a Lender,

by    

 

  Name:     Title:  

LMP CORPORATE LOAN FUND INC.

 

By: Citigroup Alternative Investments LLC

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

REGATTA FUNDING LTD.

 

By: Citigroup Alternative Investments LLC,

attorney-in-fact

 

as a Lender,

by    

 

  Name:     Title:   SHINNECOCK 2006-1 CLO, as a Lender by      

 

  Name:     Title:   COLUMBUSNOVA CLO LTD. 2006-I, as a Lender, by    

 

  Name:     Title:  

CREDIT SUISSE LOAN FUNDING LLC,

as a Lender,

by    

 

  Name:     Title:  

BURR RIDGE CLO PLUS LTD.

 

By: Deerfield Capital Management LLC,

as its Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

MARKET SQUARE CLO LTD.

 

By: Deerfield Capital Management LLC,

as its Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

SCHILLER PARK CLO LTD.

 

By: Deerfield Capital Management LLC,

as its Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

GENESIS CLO 2007-1 LTD.

 

By: Ore Hill Partners LLC

its Investment Advisor

 

as a Lender,

by    

 

  Name:     Title:   ERSTE GROUP BANK AG, as a Lender, by    

 

  Name:     Title:   by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

BALLYROCK CLO 2006-1 LTD,

 

BY: BALLYROCK INVESTMENT ADVISORS LLC, AS COLLATERAL MANAGER, as a Lender,

by    

 

  Name:     Title:  

BALLYROCK CLO 2006-2 LTD,

 

BY: BALLYROCK INVESTMENT ADVISORS LLC, AS COLLATERAL MANAGER, as a Lender

by    

 

  Name:     Title:  

FIDELITY ADVISOR SERIES I:

FIDELITY ADVISOR FLOATING RATE HIGH INCOME FUND, as a Lender,

by    

 

  Name:     Title:   FIDELITY CENTRAL INVESTMENT PORTFOLIOS LCC: FIDELITY
FLOATING RATE CENTRAL INVESTMENT PORTFOLIO, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FRANKLIN TEMPLETON SERIES II FUNDS

 

FRANKLIN FLOATING RATE II FUND,

 

as a Lender,

by    

 

  Name:     Title:   FRANKLIN FLOATING RATE DAILY ACCESS FUND, as a Lender, by  
 

 

  Name:     Title:  

FRANKLIN TEMPLETON LIM.

DURATION INCOME TRUST, as a Lender,

by    

 

  Name:     Title:  

FRANKLIN FLOATING RATE MASTER SERIES,

as a Lender,

by    

 

  Name:     Title:  

GE BUSINESS FINANCIAL SERVICES,

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender, by    

 

  Name:     Title:  

GOLDMAN SACHS CREDIT PARTNERS, L.P.,

as a Lender,

by    

 

  Name:     Title:  

CHELSEA PARK CLO LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

GALE FORCE 2 CLO, LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:   HARCH CLO III LIMITED, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

HILLMARK FUNDING LTD.

 

BY: HILLMARK CAPITAL MANAGEMENT, L.P., AS COLLATERAL MANAGER

 

as a Lender,

by    

 

  Name:     Title:  

STONEY LANE FUNDING I LTD.

 

BY: HILLMARK CAPITAL MANAGEMENT, L.P., AS COLLATERAL MANAGER

 

as a Lender,

by    

 

  Name:     Title:   BACCHUS (U.S.) 2006-1 LTD., as a Lender, by    

 

  Name:     Title:   J.P. MORGAN WHITEFRIARS INC., as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

GENESIS CLO 2007-2 LTD. BY LLCP ADVISORS LLC AS COLLATERAL MANAGER, as a Lender,
by    

 

  Name:     Title:  

APOSTLE LOOMIS SAYLES CREDIT OPPORTUNITIES FUND, as a Lender

 

By: Loomis, Sayles & Company, L.P., the Investment Manager of the Fund

 

By: Loomis, Sayles & Company, Incorporated, the General Partner of Loomis,
Sayles & Company, L.P.

by    

 

  Name:     Title:  

APOSTLE LOOMIS SAYLES SENIOR LOAN FUND, as a Lender

 

By: Loomis, Sayles & Company, L.P.,

its Investment Manager

 

By: Loomis, Sayles & Company, Incorporated, its General Partner

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LOOMIS SAYLES LEVERAGED SENIOR LOAN FUND LTD., as a Lender

 

By: Loomis, Sayles & Company, L.P., its Investment Manager

 

By: Loomis, Sayles & Company, Incorporated, its General Partner

by    

 

  Name:     Title:  

THE LOOMIS SAYLES SENIOR LOAN FUND, LLC, as a Lender

 

By: Loomis Sayles and Company, L.P., its Manager

 

By: Loomis Sayles and Company, Inc., its General Partner

by    

 

  Name:     Title:  

LOOMIS SAYLES SENIOR LOAN FUND II LLC, as a Lender

 

By: Loomis, Sayles & Company, L.P., its Managing Member

 

By: Loomis, Sayles & Company, Inc., its General Partner

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

NATIXIS LOOMIS SAYLES SENIOR LOAN FUND, as a Lender

 

By: Loomis, Sayles and Company, L.P., its Manager

 

By: Loomis, Sayles and Company, Inc., its General Partner

by    

 

  Name:     Title:  

CONFLUENT 4 LIMITED, as a Lender

 

By: Loomis, Sayles & Company, L.P., As

Sub-Manager

 

By: Loomis, Sayles & Company, Incorporated,

its General Partner

by    

 

  Name:     Title:   LATITUDE CLO III LTD, as a Lender, by    

 

  Name:     Title:  

LCM I LIMITED PARTNERSHIP

 

By: Lyon Capital Management LLC,

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LCM II LIMITED PARTNERSHIP

 

By: Lyon Capital Management LLC,

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

LCM III LTD.

 

By: Lyon Capital Management LLC,

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

LCM IV LTD.

 

By: Lyon Capital Management LLC,

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

LCM V LTD.

 

By: Lyon Capital Management LLC,

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LCM VI, LTD.

 

By: Lyon Capital Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

VEER CASH FLOW CLO, LIMITED

 

By its Investment advisor, MJK Management

 

as a Lender,

by    

 

  Name:     Title:  

VENTURE II CDO 2002, LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  

VENTURE III CDO LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

VENTURE IV CDO LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  

VENTURE IX CDO, LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  

VENTURE V CDO LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  

VENTURE VI CDO LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

VENTURE VII CDO LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  

VENTURE VIII CDO, LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  

VISTA LEVERAGED INCOME FUND,

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  

MSIM PECONIC BAY, LTD.

 

By: Morgan Stanley Investment Management Inc., as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

MOUNTAIN CAPITAL CLO III LTD, as a Lender, by    

 

  Name:     Title:   MOUNTAIN CAPITAL CLO V LTD., as a Lender, by    

 

  Name:     Title:   MOUNTAIN CAPITAL CLO VI LTD., as a Lender, by    

 

  Name:     Title:   EXTRAYIELD $ LOAN FUND, as a Lender, by    

 

  Name:     Title:  

NAVIGARE FUNDING III CLO LTD

 

By: Navigare Partners LLC

as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

NACM CLO I, as a Lender, by    

 

  Name:     Title:   NACM CLO II, as a Lender, by    

 

  Name:     Title:   CLYDESDALE CLO 2004, LTD., as a Lender, by    

 

  Name:     Title:   CLYDESDALE CLO 2005, LTD., as a Lender, by    

 

  Name:     Title:   CLYDESDALE CLO 2006, LTD., as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

CLYDESDALE STRATEGIC CLO-I, LTD.,

as a Lender,

by    

 

  Name:     Title:  

JACKSON NATIONAL LIFE INSURANCE

 

By: PPM America, Inc. as Attorney-in-fact

 

as a Lender,

by    

 

  Name:     Title:  

APIDOS CDO I, as a Lender,

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

APIDOS CDO II, as a Lender,

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

APIDOS CDO III, as a Lender,

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

APIDOS CDO IV, as a Lender,

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

APIDOS CDO V, as a Lender,

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

APIDOS CDO VI, as a Lender,

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

APIDOS CINCO, as a Lender,

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

APIDOS QUATTRO CDO, as a Lender

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

CANNINGTON FUNDING LTD.

 

By Silvermine Capital Management LLC

As Investment Manager

 

as a Lender,

by    

 

  Name:     Title:  

COMSTOCK FUNDING LTD

 

By Silvermine Capital Management LLC

As Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

GREENS CREEK FUNDING LTD.

 

By Silvermine Capital Management LLC

As Investment Manager

 

as a Lender,

by    

 

  Name:     Title:  

LOAN FUNDING XIII LLC for itself or as agent for Corporate Funding XII,

 

as a Lender,

by    

 

  Name:     Title:   LIBRA GLOBAL LIMITED, as a Lender, by    

 

  Name:     Title:   SAN JOAQUIN COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION, as a
Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THE SUMITOMO TRUST & BANKING CO., LTD., NEW YORK BRANCH, as a Lender, by    

 

  Name:     Title:  

BAKER STREET FUNDING CLO 2005-I, LTD

 

By: Seix Investment Advisors LLC, as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

GRAND HORN CLO LTD.

 

By: Seix Investment Advisors LLC, as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  

MOUNTAIN VIEW CLO II LTD.

 

By: Seix Investment Advisors LLC, as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

MOUNTAIN VIEW CLO III LTD.

 

By: Seix Investment Advisors LLC, as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  

TRIMARAN CLO VI LTD

BY TRIMARAN ADVISORS, L.L.C., as a Lender,

by    

 

  Name:     Title:  

TRIMARAN CLO VII LTD

BY TRIMARAN ADVISORS, L.L.C., as a Lender,

by    

 

  Name:     Title:  

WHITEHORSE I, LTD.

 

By: WhiteHorse Capital Partners, L.P. as Collateral Manager

 

By: WhiteRock Asset Advisor, LLC, its G.P.

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

WHITEHORSE III, LTD.

 

By: WhiteHorse Capital Partners, L.P.

as Collateral Manager

 

By: WhiteRock Asset Advisor, LLC, its G.P.

 

as a Lender,

by    

 

  Name:     Title:  

WHITEHORSE IV, LTD.,

 

By: WhiteHorse Capital Partners, L.P. as Collateral Manager

 

By: WhiteRock Asset Advisor, LLC, its G.P.

 

as a Lender,

by    

 

  Name:     Title:  

WHITEHORSE V, LTD.,

 

By: WhiteHorse Capital Partners, L.P. as Collateral Manager

 

By: WhiteRock Asset Advisor, LLC, its G.P.

 

as a Lender,

by    

 

  Name:     Title:   COLUMBUS NOVA CLO LTD. 2007-I, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

COLUMBUS NOVA CLO LTD. 2007-II,

as a Lender,

by    

 

  Name:     Title:   HARLEYSVILLE NATIONAL BANK & TRUST CO., as a Lender, by    

 

  Name:     Title:  

METLIFE BANK, NATIONAL ASSOCIATION,

as a Lender,

by    

 

  Name:     Title:  

JERSEY STREET CLO, LTD.,

 

By its Collateral Manager, Massachusetts Financial Services Company (JLX), as a
Lender,

by    

 

  Name:     Title:  

MARLBOROUGH STREET CLO, LTD.,

 

By its Collateral Manager, Massachusetts Financial Services Company (JLX), as a
Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

MLS FLOATING RATE INCOME FUND,

 

By its Subinvestment Advisor, Massachusetts Financial Services Company (JLX), as
a Lender,

by    

 

  Name:     Title:   MFS SERIES TRUST X on behalf of one of its series, MFS
Floating Rate High Income Fund (FRH), as a Lender, by    

 

  Name:     Title:   BANK OF HAWAII, as a Lender, by    

 

  Name:     Title:   WATERFRONT CLO 2007-1, LTD., as a Lender, by    

 

  Name:     Title:   PREMIUM LOAN TRUST I, LTD, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LIGHTPOINT CLO 2004-I, LTD, as a Lender, by    

 

  Name:     Title:   LIGHTPOINT CLO III, LTD, as a Lender, by    

 

  Name:     Title:   LIGHTPOINT CLO IV, LTD, as a Lender, by    

 

  Name:     Title:   LIGHTPOINT CLO V, LTD, as a Lender, by    

 

  Name:     Title:   LIGHTPOINT CLO VIII, LTD, as a Lender, by    

 

  Name:     Title:   FREMONT CBNA LOAN FUNDING, as a Lender, by    

 

  Name:     Title:  

 



--------------------------------------------------------------------------------

Exhibit A to the Second Amended

and Restated Credit Agreement

[FORM OF]

ADMINISTRATIVE QUESTIONNAIRE

CB RICHARD ELLIS SERVICES, INC.

 

Agent Information

 

Agent Closing Contact

Credit-Suisse   Fax: 212-322-2291 Eleven Madison Avenue   E-Mail:
agency.loanops@credit-suisse.com New York, NY 10010  

Agent Wire Instructions

Bank of New York

ABA 021000018

Account Name: CS Agency Cayman Account

Account Number: 8900492627

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If
your institution is sub-allocating its allocation, please fill out an
administrative questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

                                                                  
                                         
                                         
                                         
                                                                      

Signature Block
Information:    _______________________________________________________________

 

• Signing Credit Agreement                  ¨Yes             ¨No

• Coming in via Assignment                 ¨Yes             ¨No

Type of Lender:    _________________________________________________________________________________________________

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other — please specify)

Lender Parent:    _______________________________________________________

 

Lender Domestic Address    Lender Eurodollar Address

 

  

 

 

  

 

 

  

 



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

    

Primary Credit Contact

  

Secondary Credit Contact

Name:   

 

  

 

Company:   

 

  

 

Title:   

 

  

 

Address:   

 

  

 

  

 

  

 

Telephone:   

 

  

 

Facsimile:   

 

  

 

E-Mail Address:   

 

  

 

    

Primary Operations Contact

  

Secondary Operations Contact

Name:   

 

  

 

Company:   

 

  

 

Title:   

 

  

 

Address:   

 

  

 

 

Lender’s Domestic Wire Instructions

 

Bank Name:

  

 

ABA/Routing No.:

  

 

Account Name:

  

 

Account No.:

  

 

FFC Account Name:

  

 

FFC Account No.:

  

 

Attention:

  

 

Reference:

  

 

 

2



--------------------------------------------------------------------------------

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
Federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
Federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Second Amended and
Restated Credit Agreement, the applicable tax form for your institution must be
completed and returned prior to the first payment of income. Failure to provide
the proper tax form when requested may subject your institution to U.S. tax
withholding.

 

3



--------------------------------------------------------------------------------

Exhibit B to the Second Amended

and Restated Credit Agreement

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Second Amended and Restated Credit Agreement dated as
of March 24, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CB Richard Ellis Services, Inc., a
Delaware corporation (the “U.S. Borrower”), CB Richard Ellis Limited, a limited
company organized under the laws of England and Wales (the “U.K. Borrower”), CB
Richard Ellis Limited, a corporation organized under the laws of the province of
New Brunswick (the “Canadian Borrower”), CB Richard Ellis Pty Ltd, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CB Richard Ellis Limited, a company organized under the
laws of New Zealand (the “New Zealand Borrower”), CB Richard Ellis Group, Inc.,
a Delaware corporation (“Holdings”), the lenders from time to time party thereto
(the “Lenders”) and Credit Suisse, as administrative agent (in such capacity,
the “Administrative Agent”) and collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders. Terms defined in the Credit Agreement are
used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (but not prior to the
registration of the information contained herein in the Register pursuant to
Section 9.04(e) of the Credit Agreement), the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, including, without limitation, the
amounts and percentages set forth below of (i) the Commitments of the Assignor
on the Effective Date set forth below (the “Effective Date”), (ii) the Loans
owing to the Assignor which are outstanding on the Effective Date and
(iii) participations in Letters of Credit and Swingline Loans which are
outstanding on the Effective Date. Each of the Assignor and the Assignee hereby
makes and agrees to be bound by all the representations, warranties and
agreements set forth in Section 9.04(c) of the Credit Agreement, a copy of which
has been received by each such party. From and after the Effective Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
Loan Documents and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement; provided that the
obligations of the Assignor under Section 9.16 of the Credit Agreement shall
survive the execution of this Assignment and Acceptance and the assignment of
interests effected hereby.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, any forms referred to in Section 2.20(f) of the
Credit Agreement, duly completed and executed by such Assignee, (ii) if the
Assignee is not already a Lender under the Credit Agreement, a completed
Administrative Questionnaire in the form of Exhibit A to the Credit Agreement
and (iii) if required by Section 9.04(b) of the Credit Agreement, a processing
and recordation fee of $3,500.

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

Date of Assignment:    
__________________________________________________________________________________________________________________________

Legal Name of Assignor (“Assignor”):    
______________________________________________________________________________________________________

Legal Name of Assignee (“Assignee”):    
______________________________________________________________________________________________________

Effective Date of Assignment (“Effective Date”):    
_______________________________________________________________________________________________

 

Facility/Commitment

  Principal  Amount
Assigned1  

Percentage Assigned of

Facility/Commitment1 (set forth, to at least

8 decimals, as a percentage of the Facility

and the aggregate Loans or Commitments

of all Lenders thereunder)

Tranche A Loans

  $   %

Tranche A-1 Loans

  $   %

Tranche B Loans

  $   %

Other Term Loans

  $   %

Domestic Revolving Loans/Credit Commitments

  $   %

Multicurrency Revolving Loans/Credit Commitments

  $   %

U.K. Revolving Loans/Credit Commitments

  $   %

Other Revolving Loans/Credit Commitments

  $   %

[Remainder of page intentionally left blank]

 

1

Amount of Commitments and/or Loans assigned is governed by Section 9.04(b) of
the Credit Agreement.

 

2



--------------------------------------------------------------------------------

The terms set forth above are

hereby agreed to:

   Accepted:                           , as Assignor       CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as Administrative Agent[, Domestic Swingline Lender and Issuing
Bank]2 by:   

 

      by:   

 

Name:

Title:

        

Name:

Title:

            by:            

Name:

Title:

                       , as Assignee       CB RICHARD ELLIS SERVICES, INC. by:
  

 

      by:   

 

Name:

Title:

        

Name:

Title:

            [N.Z. SWINGLINE LENDER,] 3          by:   

 

        

Name:

Title:

            [ISSUING BANK,] 4          by:   

 

        

Name:

Title:

  

 

2

To the extent such consents are required under Section 9.04(b) of the Credit
Agreement.

3

To the extent such consents are required under Section 9.04(b) of the Credit
Agreement

4

To the extent such consents are required under Section 9.04(b) of the Credit
Agreement

 

3



--------------------------------------------------------------------------------

Exhibit C to the Second Amended

and Restated Credit Agreement

[FORM OF]

AUCTION ASSIGNMENT AND ACCEPTANCE

Reference is made to the Second Amended and Restated Credit Agreement dated as
of March 24, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CB Richard Ellis Services, Inc., a
Delaware corporation (the “U.S. Borrower”), CB Richard Ellis Limited, a limited
company organized under the laws of England and Wales (the “U.K. Borrower”), CB
Richard Ellis Limited, a corporation organized under the laws of the province of
New Brunswick (the “Canadian Borrower”), CB Richard Ellis Pty Limited, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CB Richard Ellis Limited, a company organized under the
laws of New Zealand (the “New Zealand Borrower”, and together with the U.S.
Borrower, the U.K. Borrower, the Canadian Borrower, the Australian Borrower and
the New Zealand Borrower, the “Borrowers”), CB Richard Ellis Group, Inc., a
Delaware corporation (“Holdings”), the lenders from time to time party thereto
(the “Lenders”), and Credit Suisse, as administrative agent (in such capacity,
the “Administrative Agent”) and collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders. Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Credit Agreement and the
Auction Procedures set forth in Exhibit D thereto.

1. The Assignor hereby sells and assigns, without recourse, to the assignee set
forth below (the “Purchaser”), and the Purchaser hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Effective Date set
forth below (but not prior to the registration of the information contained
herein in the Register pursuant to Section 9.04(e) of the Credit Agreement), the
interests set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of the Loans
owing to the Assignor which are outstanding on the Effective Date. From and
after the Effective Date (i) the Purchaser shall be a party to and be bound by
the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Auction Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and under the Loan Documents within the
limits set forth in the Purchaser Agreement; (ii) the Assignor shall, to the
extent of the interests assigned by this Auction Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement; provided that the obligations of the Assignor under Section 9.16 of
the Credit Agreement shall survive the execution of this Auction Assignment and
Acceptance and the assignment of interests effected hereby; and (iii) the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Purchaser for amounts which have accrued from and after the Effective
Date, subject to the limits set forth in the Purchaser Agreement.

2. Each of the Assignor and the Purchaser hereby makes and agrees to be bound by
all the representations, warranties and agreements set forth in Section 9.04(c)
of the



--------------------------------------------------------------------------------

Credit Agreement, a copy of which has been received by each such party. In
addition, the Assignor acknowledges that: (i) the Purchaser is an Affiliate of
the Borrowers and, as such, has access to all information concerning Holdings,
the Borrowers and the Subsidiaries and may possess material, non public,
confidential information concerning Holdings, the Borrowers or any of the
Subsidiaries, as the case may be, and/or the Assigned Interest which may be
material regarding Holdings or the Borrowers, or any of the Subsidiaries, as the
case may be, their respective financial conditions, results of operations,
businesses, properties, assets, liabilities, management, projections,
appraisals, plans or prospects (the “Confidential Information”), (ii) the
Purchaser may not have disclosed all such Confidential Information to the
Assignor, (iii) the Confidential Information may be material to a determination
of a fair value for the Assigned Interest and that value may be substantially
different than the agreed consideration, (iv) the Assignor is experienced,
sophisticated and knowledgeable in the trading of syndicated loans and other
obligations of private and public companies and understands the disadvantage
that may result from purchasing or selling the Assigned Interest without
knowledge of the Confidential Information, (v) the Assignor believes, by reason
of its business or financial experience or its own independent investigation,
that it is capable of evaluating the merits and risks of the assignment of the
Assigned Interest and the transactions contemplated thereby and of protecting
its own interest in connection with the assignment of the Assigned Interest and
the transactions contemplated thereby, (vi) the Assignor has determined to
assign its Assigned Interest notwithstanding its lack of knowledge of the
Confidential Information and (vii) the Assignor expressly irrevocably releases
the Purchaser from any and all liabilities arising from its inability to review
the Confidential Information and agrees to make no claim against the Purchaser
or any of its Affiliates or their respective officers, employees, agents and
Controlling persons in respect of the assignment and assumption of the Assigned
Interest and the transactions contemplated thereby based on the failure to
disclose the Confidential Information. The Assignor further acknowledges that
the Confidential Information may not be available to the Administrative Agent or
the other Lenders.

3. This Auction Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

Date of Assignment:

Legal Name of Assignor (“Assignor”):

Effective Date of Assignment (“Effective Date”):1

 

Facility

   Principal  Amount
Assigned2    Percentage Assigned of Facility1
(set forth, to at least 8 decimals, as
a percentage of the Facility and the
aggregate Loans of all Lenders
thereunder)

Tranche A Loans

   $      %

Tranche A-1 Loans

   $      %

Tranche B Loans

   $      %

Other Term Loans

   $      %

[Remainder of page intentionally left blank]

 

1

To be inserted by the Administrative Agent and which shall be the effective date
of recordation of the transfer in the Register therefor.

2

To be inserted by the Manager as part of the acceptance procedures upon the
completion of a successful Auction.



--------------------------------------------------------------------------------

The terms set forth above are

hereby agreed to:

                    , as Assignor,

 

by:

 

 

Name:

 

Title:

 

[PURCHASER], as Assignee

by:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit D to the Second Amended

and Restated Credit Agreement

AUCTION PROCEDURES

Summary. The Purchaser may conduct one or more Auctions in order to purchase,
for cash or shares of Common Stock (the “Auction Consideration”), at the
Purchaser’s option, Tranche A Loans, Tranche A-1 Loans and/or Tranche B Loans
and/or Other Term Loans (each, an “Applicable Loan”) at any time on or after the
Second Restatement Date pursuant to the procedures described in this Exhibit D.
The aggregate amount of any cash used to purchase Purchased Loans by the
Purchaser shall not exceed the amounts received by the Purchaser pursuant to
Section 6.03(q) of the Second Amended and Restated Credit Agreement dated as of
March 24, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CB Richard Ellis Services, Inc., a
Delaware corporation, CB Richard Ellis Limited, a limited company organized
under the laws of England and Wales, CB Richard Ellis Limited, a corporation
organized under the laws of the province of New Brunswick, CB Richard Ellis Pty
Ltd, a company organized under the laws of Australia and registered in New South
Wales, CB Richard Ellis Limited, a company organized under the laws of
New Zealand, CB Richard Ellis Group, Inc., a Delaware corporation, the Lenders
from time to time party thereto and Credit Suisse, as Administrative Agent and
Collateral Agent for the Lenders. Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Credit Agreement.

Notice Procedures. In connection with an Auction, the Purchaser will engage a
dealer manager (the “Manager”) and will provide notification to such Manager and
the Administrative Agent, for distribution to the Lenders, of the Class or
Classes of Applicable Loans that will be the subject of the Auction (an “Auction
Notice”, substantially in the form attached hereto as Annex A with such changes
therein as the Purchaser, the Manager and the Administrative Agent may agree).
With respect to any Auction Notice, the Purchaser may elect in its sole
discretion either to limit such Auction Notice to any one of the Classes of Term
Loans as it may elect or to include any combination of Classes in such Auction
Notice. Each Auction Notice shall contain, for each Class included in such
Auction Notice, (i) an aggregate bid amount, which may be expressed at the
election of the Purchaser as either the total par principal amount of Term Loans
offered to be purchased or the total cash amount offered to be paid pursuant to
the Auction (each, an “Auction Amount”), (ii) the discount to par, which shall
be a range to be specified by the Purchaser (the “Discount Range”), representing
percentages of par of the principal amount of the Applicable Loans at issue
expressed as a price per $1,000 that represents the range of purchase prices
that could be paid in the Auction, and (iii) whether the Auction Consideration
will be cash or shares of Common Stock or, if both, the amount of each; provided
that the par principal amount of the Applicable Loans offered to be purchased in
each Auction shall be in a minimum aggregate amount of $10,000,000 in each case,
or such lesser amount for which funds are then available under Section 6.03(q)
of the Credit Agreement, and with minimum increments of $100,000 (it being
understood that the par principal amount of Applicable Loans actually purchased
may be less than such minimum amounts in the event that the aggregate par
principal amount of Applicable Loans actually offered by Lenders in such Auction
is less than the applicable minimum amounts). For purposes of the foregoing,
different Discount Ranges and Auction Amounts may apply to different Classes of
Applicable Loans.



--------------------------------------------------------------------------------

Reply Procedures. In connection with any Auction, each Lender holding Applicable
Loans subject to such Auction may provide the Manager with a notice of
participation (the “Return Bid”, substantially in the form attached hereto as
Annex B with such changes therein as the Purchaser, the Manager and the
Administrative Agent may agree) which shall specify (i) a discount to par that
must be expressed as a price per $1,000 (the “Reply Price”), which must be
within the applicable Discount Range and (ii) a principal amount of Applicable
Loans (specifying the identity of each) which must be in increments of $100,000
(subject to rounding requirements specified by the Manager and the
Administrative Agent) (the “Reply Amount”). The foregoing minimum increment
amount condition shall not apply if a Lender submits a Reply Amount equal to
such Lender’s entire remaining amount of the Applicable Loans. Lenders may only
submit one Return Bid with respect to each Class per Auction (unless the Manager
and the Purchaser elect to permit multiple bids, in which case the Manager and
the Purchaser may agree to establish procedures under which each Return Bid may
contain up to three bids with respect to each Class, only one of which can
result in a Qualifying Bid (as defined below) with respect to such Class).
Lenders may not submit a Reply Amount in excess of the aggregate principal
amount of Applicable Loans of such Lender. In addition to the Return Bid, the
participating Lender must execute and deliver, to be held in escrow by the
Manager, the Auction Form of Assignment and Acceptance. Upon consummation of an
Auction, the Manager will complete the Auction Form of Assignment and Acceptance
of each Lender whose Applicable Loan will be purchased in such Auction and
deliver the same to the Administrative Agent for execution by the Purchaser and
recordation in the Register by the Administrative Agent.

Acceptance Procedures. If more than one Class is included in an Auction, the
following procedures will apply separately for each such Class. Based on the
Reply Prices and Reply Amounts received by the Manager , the Manager, in
consultation with the Purchaser, will determine the applicable discounted price
(the “Applicable Discounted Price”) for the Auction, which will be the lower of
(i) the lowest Reply Price for which the Purchaser can complete the Auction at
the Auction Amount that is within the Discount Range specified by the Purchaser
and (ii) in the event that the aggregate amount of the Reply Amounts relating to
such Auction Notice are insufficient to allow the Purchaser to complete a
purchase of the entire Auction Amount, the highest Reply Price that is within
the Discount Range so that the Purchaser can complete the Auction at such
aggregate amount of Reply Amounts. The Purchaser shall purchase the Applicable
Loans (or the respective portions thereof) from each Lender with a Reply Price
that is equal to or less than the Applicable Discounted Price (“Qualifying
Bids”) at the Applicable Discounted Price; provided that if the aggregate amount
required to purchase Qualifying Bids (or, in the case of an Auction Amount
expressed as a total par principal amount, if the aggregate par principal
amounts of the Qualifying Bids) would exceed the Auction Amount for such
Auction, the Purchaser shall purchase such Qualifying Bids at the Applicable
Discounted Price ratably based on the respective principal amounts of such
Qualifying Bids (subject to rounding requirements specified by the Manager and
the Administrative Agent). In any Auction for which the Manager and the
Purchaser have

 

2



--------------------------------------------------------------------------------

elected to permit multiple bids, if a Lender has submitted a Return Bid
containing multiple bids at different Reply Prices, only the bid with the
highest Reply Price that is equal to or less than the Applicable Discounted
Price will be deemed the Qualifying Bid of such Lender. Each participating
Lender will receive notice of a Qualifying Bid as soon as reasonably practicable
but in no case later than five Business Days from the date the Return Bid was
due.

Additional Procedures. The Purchaser is not required to undertake any Auction,
but once initiated by an Auction Notice, the Purchaser may not withdraw an
Auction. Furthermore, in connection with any Auction, upon submission by a
Lender of a Return Bid, such Lender will be obligated to sell the entirety or
its pro rata portion of the Reply Amount at the Applicable Discounted Price. The
Purchaser will not have any obligation to purchase any Applicable Loans outside
of the applicable Discount Range nor will any Return Bids outside such
applicable Discount Range be considered in any calculation of the Applicable
Discounted Price or satisfaction of the Auction Amount. Each purchase of
Applicable Loans in an Auction shall be consummated pursuant to procedures
(including as to response deadlines, rounding amounts, type and Interest Period
of accepted Applicable Loans, settlement procedures (including, to the extent
Common Stock is used as Auction Consideration, the calculation of the number of
shares of Common Stock to be received by Lenders with a Qualifying Bid) and
calculation of Applicable Discounted Price referred to above) established
jointly by the Manager, the Administrative Agent and the Purchaser. To the
extent that no Lenders have validly tendered any Applicable Loans of a Class
requested in an Auction Notice, the Purchaser may amend such Auction Notice for
such Applicable Loans at least 24 hours before the then-scheduled expiration
time for such Auction. In addition, the Purchaser may extend the expiration time
of an Auction at least 24 hours before such expiration time. The provisions of
this Exhibit D shall not limit or restrict the Borrowers from making voluntary
prepayments of any Applicable Loans in accordance with the provisions of the
Credit Agreement

 

3



--------------------------------------------------------------------------------

Annex A

FORM OF

AUCTION NOTICE

[Purchaser Letterhead]

[Manager]

[Address]

Attention: [                    ]

Credit Suisse, as Administrative Agent

Eleven Madison Avenue

New York, New York 10010

Attention: [                    ]

Re: Auction

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of March 24, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CB Richard Ellis Services, Inc., a Delaware
corporation, CB Richard Ellis Limited, a limited company organized under the
laws of England and Wales, CB Richard Ellis Limited, a corporation organized
under the laws of the province of New Brunswick, CB Richard Ellis Pty Limited, a
company organized under the laws of Australia and registered in New South Wales,
CB Richard Ellis Limited, a company organized under the laws of New Zealand, CB
Richard Ellis Group, Inc., a Delaware corporation, the Lenders from time to time
party thereto, and Credit Suisse, as Administrative Agent and Collateral Agent
for the Lenders. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Credit Agreement and the Auction Procedures
set forth as Exhibit D thereto.

The undersigned Purchaser hereby gives notice to the holders of the [Tranche A]
[Tranche A-1] [Tranche B] [Other Term] Loans that it desires to conduct the
following Auction:

 

  •  

Auction Amount: $[        ] [Tranche A] [Tranche A-1] [Tranche B] [Other Term]
Loans, representing [the total par principal amount of such Term Loans offered
to be purchased] [the total cash amount offered to be paid pursuant to the
Auction]

 

  •  

Discount Range: Not less than $[        ] nor greater than $[        ] per
$1,000 principal amount of [Tranche A] [Tranche A-1] [Tranche B] [Other Term]
Loans

 

  •  

Auction Consideration: [$[—] in cash] [$[—] in shares of Common Stock]



--------------------------------------------------------------------------------

The undersigned Purchaser acknowledges that this Auction Notice may not be
withdrawn. The Auction shall be consummated in accordance with the Auction
Procedures with each Return Bid due by [                    ].

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

Very truly yours,

[PURCHASER]

 

By:

 

 

Name:

 

Title:

 

 

6



--------------------------------------------------------------------------------

Annex B

FORM OF

RETURN BID

[Lender Letterhead]

[Manager]

[Address]

Attention: [                    ]

Re: Auction

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of March 24, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CB Richard Ellis Services, Inc., a Delaware
corporation, CB Richard Ellis Limited, a limited company organized under the
laws of England and Wales, CB Richard Ellis Limited, a corporation organized
under the laws of the province of New Brunswick, CB Richard Ellis Pty Limited, a
company organized under the laws of Australia and registered in New South Wales,
CB Richard Ellis Limited, a company organized under the laws of New Zealand, CB
Richard Ellis Group, Inc., a Delaware corporation, the Lenders from time to time
party thereto, and Credit Suisse, as Administrative Agent and Collateral Agent
for the Lenders. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Credit Agreement and the Auction Procedures
set forth as Exhibit D thereto.

The undersigned Lender hereby gives notice of its participation in the Auction
by submitting the following Return Bid:1

 

Applicable Loan

   Reply Price
(price per $1,000)     Reply Amount  

Tranche A Loans

   $ [             ]    $ [             ] 

Tranche A-1 Loans

   $ [             ]    $ [             ] 

Tranche B Loans

   $ [             ]    $ [             ] 

Other Term Loans

   $ [             ]    $ [             ] 

 

1

To be revised as appropriate to accommodate more than one bid if elected by the
Manager and the Purchaser in accordance with the Auction Procedures.



--------------------------------------------------------------------------------

The undersigned Lender acknowledges that the submission of this Return Bid along
with an executed Auction Assignment and Acceptance, to be held in escrow by the
Manager until released in accordance with the Auction Procedures, obligates the
Lender to sell the entirety or its pro rata portion of the Reply Amount at the
Applicable Discounted Price, and that this Return Bid may not be withdrawn.

 

Very truly yours,

[LENDER]

By:

 

 

Name:   Title:  

 

8



--------------------------------------------------------------------------------

Exhibit E to the Second Amended

and Restated Credit Agreement

[FORM OF]

BORROWING REQUEST

Credit Suisse, as Administrative Agent

Eleven Madison Avenue

New York, New York 10010

ATTN: Agency Group

[DATE]1

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of March 24, 2009 (as amended, restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among CB Richard Ellis Services,
Inc., a Delaware corporation (the “U.S. Borrower”), CB Richard Ellis Limited, a
limited company organized under the laws of England and Wales (the “U.K.
Borrower”), CB Richard Ellis Limited, a corporation organized under the laws of
the province of New Brunswick (the “Canadian Borrower”), CB Richard Ellis Pty
Ltd, a company organized under the laws of Australia and registered in New South
Wales (the “Australian Borrower”), CB Richard Ellis Limited, a company organized
under the laws of New Zealand (the “New Zealand Borrower”), CB Richard Ellis
Group, Inc., a Delaware corporation (“Holdings”), the lenders from time to time
party thereto (the “Lenders”), and Credit Suisse, as administrative agent (in
such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

[DEFINED NAME OF BORROWER] hereby gives you notice pursuant to Section 2.03 of
the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:

 

(A)    Type of Borrowing:2   

 

   (B)    Currency of Borrowing:3   

 

   (C)    Class of Borrowing:4   

 

   (D)    Date of Borrowing:5   

 

  

 

1

Signed Borrowing Request must be delivered irrevocably by hand or fax (a) in the
case of a Fixed Rate Borrowing, not later than 1:00 p.m., Local Time, three
Business Days before a proposed Borrowing, and (b) in the case of a Daily Rate
Borrowing, not later than 12:00 noon, Local Time, on the Business Day of a
proposed Borrowing.

2

Specify Fixed Rate Borrowing or Daily Rate Borrowing.

3

Specify dollars, Pounds, Euro, Australian Dollars, Canadian Dollars, Japanese
Yen or New Zealand Dollars.

4

Specify Domestic Revolving Credit Borrowing, Multicurrency Revolving Credit
Borrowing, U.K. Revolving Credit Borrowing, Domestic Swingline Borrowing or N.Z.
Swingline Borrowing.

5

Date of Borrowing must be a Business Day.



--------------------------------------------------------------------------------

(E)    Account Number and Location:6   

 

     (F)    Principal Amount of Borrowing:   

 

     [(G)    Interest Period:   

 

  ]7   

[DEFINED NAME OF BORROWER] hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Borrowing Request and on the
date of the related Borrowing, the conditions to lending specified in paragraphs
(b) and (c) of Section 4.01 of the Credit Agreement have been satisfied.

 

[NAME OF BORROWER], by  

 

Name:   Title:  

 

6

Such account shall comply with Section 2.02(c).

7

If such Borrowing is to be a Fixed Rate Borrowing, the Interest Period or
Contract Period with respect thereto.

 

2



--------------------------------------------------------------------------------

Exhibit F-1 to the Second Amended

and Restated Credit Agreement

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ], 20[ ] (this
“Agreement”), among CB RICHARD ELLIS SERVICES, INC., a Delaware Corporation (the
“U.S. Borrower”), CB RICHARD ELLIS GROUP, INC., a Delaware corporation
(“Holdings”), [NAME OF BORROWING SUBSIDIARY], a [            ] corporation (the
“New Borrowing Subsidiary”), and CREDIT SUISSE, as administrative agent (the
“Administrative Agent”).

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March 24, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the U.S. Borrower, a
Delaware corporation (the “U.S. Borrower”), CB Richard Ellis Limited, a limited
company organized under the laws of England and Wales (the “U.K. Borrower”), CB
Richard Ellis Limited a corporation organized under the laws of the province of
New Brunswick (the “Canadian Borrower”), CB Richard Ellis Pty Ltd, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CB Richard Ellis Limited, a company organized under the
laws of New Zealand (the “New Zealand Borrower”), CB Richard Ellis Group, Inc.,
a Delaware corporation (“Holdings”), the lenders from time to time party thereto
(the “Lenders”) and Credit Suisse, as administrative agent (in such capacity,
the “Administrative Agent”) and collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

Pursuant to Section 9.18 under the Credit Agreement, the Lenders have agreed,
upon the terms and subject to the conditions therein set forth, to make
Revolving Loans to any wholly owned Subsidiary that the U.S. Borrower shall
designate as a Borrower under any of the Revolving Credit Commitments, and the
U.S. Borrower and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Borrower under the [Domestic Revolving Credit Commitments]
[Multicurrency Revolving Credit Commitments] [U.K. Revolving Credit
Commitments]. The U.S. Borrower represents and warrants that the New Borrowing
Subsidiary is a wholly owned Subsidiary. Each of the U.S. Borrower and the New
Borrowing Subsidiary represent and warrant that the representations and
warranties of the U.S. Borrower in the Credit Agreement relating to the New
Borrowing Subsidiary and this Agreement are true and correct on and as of the
date hereof. The U.S. Borrower agrees that the Guarantee of the U.S. Borrower
contained in the Collateral Agreement will apply to the Obligations of the New
Borrowing Subsidiary. Upon execution of this Agreement by each of the U.S.
Borrower, Holdings, the New Borrowing Subsidiary and the Administrative Agent,
the New Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Borrower” for all purposes thereof, and the New Borrowing
Subsidiary hereby agrees to be bound by all provisions of the Credit Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

CB RICHARD ELLIS GROUP, INC., by  

 

Name:   Title:   CB RICHARD ELLIS SERVICES, INC., by  

 

Name:   Title:   [NAME OF NEW BORROWING SUBSIDIARY], by  

 

Name:   Title:   CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent,
by  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

Exhibit F-2 to the Second Amended

and Restated Credit Agreement

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

[DATE]

Credit Suisse, as Administrative Agent

Eleven Madison Avenue

New York, New York 10010

ATTN: Agency Group

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of March 24, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CB Richard Ellis Services, Inc., a
Delaware corporation (the “U.S. Borrower”), CB Richard Ellis Limited, a limited
company organized under the laws of England and Wales (the “U.K. Borrower”), CB
Richard Ellis Limited a corporation organized under the laws of the province of
New Brunswick (the “Canadian Borrower”), CB Richard Ellis Pty Ltd, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CB Richard Ellis Limited, a company organized under the
laws of New Zealand (the “New Zealand Borrower”), CB Richard Ellis Group, Inc.,
a Delaware corporation (“Holdings”), the lenders from time to time party thereto
(the “Lenders”) and Credit Suisse, as administrative agent (in such capacity,
the “Administrative Agent”) and collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Pursuant Section 9.18 under the Credit Agreement, the U.S. Borrower hereby
terminates the status of [NAME OF TERMINATED BORROWING SUBSIDIARY] (the
“Terminated Borrowing Subsidiary”) as a Borrower. The U.S. Borrower and Holdings
represent and warrant that (a) no Loans made to the Terminated Borrowing
Subsidiary are outstanding as of the date hereof, (b) no Letters of Credit
issued for the account of the Terminated Borrowing Subsidiary are outstanding as
of the date hereof and (c) all amounts payable by the Terminated Borrowing
Subsidiary in respect of interest and/or Fees (and, to the extent notified by
the Administrative Agent or any Lender, any other amounts payable under the
Credit Agreement) pursuant to the Credit Agreement have been paid in full on or
prior to the date hereof.



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

CB RICHARD ELLIS SERVICES, INC., by  

 

Name:   Title:   [NAME OF TERMINATED BORROWING SUBSIDIARY], by  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

Exhibit G to the Second Amended

and Restated Credit Agreement

AMENDED AND RESTATED GUARANTEE AND PLEDGE AGREEMENT

dated as of

March 24, 2009,

among

CB RICHARD ELLIS SERVICES, INC.,

CB RICHARD ELLIS GROUP, INC.,

the Subsidiaries of CB RICHARD ELLIS SERVICES, INC.,

from time to time party hereto

and

CREDIT SUISSE,

as Collateral Agent

[CS&M Ref No. 5865-102]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page    ARTICLE I       Definitions   

SECTION 1.01.

  

Credit Agreement

   2

SECTION 1.02.

  

Other Defined Terms

   2    ARTICLE II       Guarantee   

SECTION 2.01.

  

Guarantee

   6

SECTION 2.02.

  

Guarantee of Payment

   6

SECTION 2.03.

  

No Limitations, Etc

   7

SECTION 2.04.

  

Reinstatement

   8

SECTION 2.05.

  

Agreement To Pay; Subrogation

   8

SECTION 2.06.

  

Information

   8    ARTICLE III       Pledge of Securities   

SECTION 3.01.

  

Pledge

   8

SECTION 3.02.

  

Delivery of the Pledged Collateral

   9

SECTION 3.03.

  

Representations, Warranties and Covenants

   9

SECTION 3.04.

  

Limited Liability Company Interests and Limited Partnership Interests

   11

SECTION 3.05.

  

Registration in Nominee Name; Denominations

   11

SECTION 3.06.

  

Voting Rights; Dividends and Interest, etc

   11    ARTICLE IV       Security Interests in Personal Property   

SECTION 4.01.

  

Security Interest

   13

SECTION 4.02.

  

Representations and Warranties

   15

SECTION 4.03.

  

Covenants

   17

SECTION 4.04.

  

Other Actions

   18

SECTION 4.05.

  

Covenants Regarding Patent, Trademark and Copyright Collateral

   19

 

i



--------------------------------------------------------------------------------

     ARTICLE V         Remedies   

SECTION 5.01.

  

Remedies Upon Default

   20

SECTION 5.02.

  

Application of Proceeds

   22

SECTION 5.03.

  

Grant of License to Use Intellectual Property

   23

SECTION 5.04.

  

Securities Act, etc

   23    ARTICLE VI       Indemnity, Subrogation and Subordination   

SECTION 6.01.

  

Indemnity and Subrogation

   24

SECTION 6.02.

  

Contribution and Subrogation

   24

SECTION 6.03.

  

Subordination

   24    ARTICLE VII       Miscellaneous   

SECTION 7.01.

  

Notices

   25

SECTION 7.02.

  

Security Interest Absolute

   25

SECTION 7.03.

  

Survival of Agreement

   25

SECTION 7.04.

  

Binding Effect; Several Agreement

   25

SECTION 7.05.

  

Successors and Assigns

   26

SECTION 7.06.

  

Collateral Agent’s Fees and Expenses; Indemnification

   26

SECTION 7.07.

  

Collateral Agent Appointed Attorney-in-Fact

   27

SECTION 7.08.

  

Applicable Law

   28

SECTION 7.09.

  

Waivers; Amendment

   28

SECTION 7.10.

  

WAIVER OF JURY TRIAL

   28

SECTION 7.11.

  

Severability

   28

SECTION 7.12.

  

Counterparts

   29

SECTION 7.13.

  

Headings

   29

SECTION 7.14.

  

Jurisdiction; Consent to Service of Process

   29

SECTION 7.15.

  

Termination or Release

   29

SECTION 7.16.

  

Additional Subsidiaries

   30

SECTION 7.17.

  

Reaffirmation

   30

SECTION 7.18.

  

No Novation

   31

 

Schedules     

Schedule I

  

Subsidiary Guarantors

Schedule II

  

Equity Interests; Pledged Debt Securities

 

ii



--------------------------------------------------------------------------------

Schedule III    Intellectual Property

Schedule IV

  

Commercial Tort Claims

Exhibits

  

Exhibit A

  

Form of Supplement

Exhibit B

  

Form of Perfection Certificate

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND PLEDGE AGREEMENT dated as of March 24, 2009
(this “Agreement”), among CB RICHARD ELLIS SERVICES, INC., a Delaware
corporation (the “U.S. Borrower”), CB RICHARD ELLIS GROUP, INC., a Delaware
corporation (“Holdings”), the Subsidiaries of the U.S. Borrower from time to
time party hereto and CREDIT SUISSE (“Credit Suisse”), as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined
herein).

PRELIMINARY STATEMENT

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
December 20, 2006 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), among the U.S. Borrower, CB
Richard Ellis Limited, a limited company organized under the laws of England and
Wales (the “U.K. Borrower”), CB Richard Ellis Limited, a corporation organized
under the laws of the province of New Brunswick (the “Canadian Borrower”), CB
Richard Ellis Pty Ltd, a company organized under the laws of Australia and
registered in New South Wales (the “Australian Borrower”), CB Richard Ellis
Limited, a company organized under the laws of New Zealand (the “New Zealand
Borrower”), Holdings, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse, as administrative agent (in such capacity, the
“Administrative Agent”) and Collateral Agent, and (b) the Guarantee and Pledge
Agreement dated as of June 26, 2006 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Guarantee and Pledge
Agreement”), among the U.S. Borrower, Holdings, the Subsidiaries of the U.S.
Borrower from time to time party thereto and the Collateral Agent.

The Lenders and the Issuing Bank (such term and each other capitalized term used
but not defined in this preliminary statement having the meaning given or
ascribed to it in Article I) have extended and have agreed to extend credit to
the Borrowers, subject to the terms and conditions set forth in the Existing
Credit Agreement. Concurrent with the execution and delivery of this Agreement,
the Existing Credit Agreement will be amended and restated (such amended and
restated agreement, as the same may be further amended, supplemented or
otherwise modified from time to time being referred to herein as the “Credit
Agreement”). The effectiveness of the Credit Agreement is conditioned upon,
among other things, the execution and delivery of this Agreement. Holdings and
the Subsidiary Guarantors are affiliates of the Borrowers, have derived
substantial benefits from the extension of credit to the Borrowers pursuant to
the Existing Credit Agreement, will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in consideration therefor and in
order to induce the Lenders and the Issuing Bank to continue to extend such
credit.

Holdings, the Borrowers and the Subsidiary Guarantors desire to amend and
restate the Existing Guarantee and Pledge Agreement in the form hereof to, among
other things, reaffirm their obligations under the Existing Guarantee and Pledge
Agreement, to add certain Collateral and to make certain amendments thereto.



--------------------------------------------------------------------------------

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein. All references to
the term “instrument” shall have the meaning specified in Article 9 of the New
York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Borrowers” means, collectively, the U.S. Borrower, the Australian Borrower, the
Canadian Borrower, the New Zealand Borrower and the UK Borrower and any other
wholly owned Subsidiary of the U.S. Borrower that becomes a party to the Credit
Agreement as a Borrower pursuant to Section 9.18 of the Credit Agreement.

“Cash Management Services” means treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services or similar
transactions) provided to any Loan Party.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third person under any copyright now or hereafter
owned by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third person, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office (or any successor office or
any similar office in any other country), including those United States
applications and registrations listed on Schedule III.

 

2



--------------------------------------------------------------------------------

“Domestic Obligations” means all the Obligations that are obligations of
Holdings, the U.S. Borrower or any other Domestic Subsidiary.

“Excluded Equity Interests” means (a) any Equity Interest in any Immaterial
Subsidiary, (b) any Equity Interest in any Investment Subsidiary other than CB
Richard Ellis Investors, LLC and CB Richard Ellis Investors, Inc., and (c) any
Equity Interests in any person other than a wholly-owned Subsidiary where the
assignment or pledge thereof, or grant of a security interest therein, requires,
pursuant to the organizational documents of such person or any related joint
venture, shareholder or like agreement binding on any shareholder, partner or
member of such person, the consent of any shareholder, partner or member of such
person that is not an Affiliate of Holdings.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“Foreign Obligations” means all the Obligations that are obligations of any
Foreign Subsidiary.

“General Intangibles” means all choses in action and causes of action and all
other intangible personal property of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Hedging
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts.

“Grantors” means Holdings, the U.S. Borrower and the Subsidiary Guarantors
(other than Melody and any Subsidiary Guarantor that is an Investment
Subsidiary).

“Guarantors” means Holdings, the Subsidiary Guarantors and, to the extent the
U.S. Borrower is not otherwise liable with respect to any Obligations, the U.S.
Borrower.

“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party, including those licenses of registered U.S. Intellectual
Property from third parties to any Grantor listed on Schedule III.

 

3



--------------------------------------------------------------------------------

“Loan Document Obligations” means (a) the due and punctual payment of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by any Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of any Borrower to any of the Secured Parties under the Credit
Agreement and each of the other Loan Documents, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of each Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents, and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Hedging
Agreement that (i) is in effect on the Second Restatement Date with a
counterparty that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Second Restatement Date or (ii) is
entered into after the Second Restatement Date with any counterparty that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender at the time such Hedging Agreement is entered into and (c) the Secured
Cash Management Services Obligations.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations and pending applications in the
United States Patent and Trademark Office or any similar offices in any other
country, including those United States patents and patent applications listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

 

4



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of Holdings.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Secured Cash Management Services Obligations” means the due and punctual
payment of any and all obligations of the Loan Parties in connection with Cash
Management Services that are (a) owed on the Second Restatement Date to a person
that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Second Restatement Date or (b) owed
to a person that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender at the time such obligations are incurred.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) the Issuing Bank, (e) each counterparty to any Hedging
Agreement with a Loan Party that either (i) is in effect on the Second
Restatement Date if such counterparty is the Administrative Agent or a Lender or
an Affiliate of the Administrative Agent or a Lender as of the Second
Restatement Date or (ii) is entered into after the Second Restatement Date if
such counterparty is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender at the time such Hedging Agreement is entered
into, (f) the beneficiaries of each indemnification obligation undertaken by any
Grantor under any Loan Document, (g) each person to whom any Secured Cash
Management Services Obligations are owed and (h) the successors and assigns of
each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Significant Subsidiary” means (a) each Subsidiary (i) that has consolidated
total assets of more than $5,000,000 and (ii) of which securities or other
ownership interests representing more than 80% of the equity or more than 80% of
the ordinary voting power or more than 80% of the general partnership interests
are, at the time any determination is being made, owned, Controlled or held,
directly or indirectly, by the U.S. Borrower and (b) each Subsidiary in which
Holdings and the U.S. Borrower have invested $25,000,000 or more.

“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as contemplated
by Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

5



--------------------------------------------------------------------------------

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof, and all registration and applications filed in connection
therewith, including registrations and applications for registration in the
United States Patent and Trademark Office or any similar offices in any State of
the United States or any other country or any political subdivision thereof, and
all extensions or renewals thereof, including those United States registrations
and applications listed on Schedule III, (b) all goodwill associated therewith
or symbolized thereby and (c) all other assets, rights and interests that
uniquely reflect or embody such goodwill.

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrowers on the
assumption that each Lender has made its portion of the applicable Borrowing
available to the Administrative Agent as contemplated by Section 2.02(d) of the
Credit Agreement and (ii) with respect to which a corresponding amount shall not
in fact have been returned to the Administrative Agent by the Borrowers or made
available to the Administrative Agent by any such Lender, (b) with respect to
any Swingline Lender, the aggregate amount, if any, of participations in respect
of any outstanding Swingline Loan that shall not have been funded by the
Revolving Credit Lenders in accordance with Section 2.22(e) of the Credit
Agreement and (c) with respect to any Issuing Bank, the aggregate amount, if
any, of participations in respect of any outstanding L/C Disbursement that shall
not have been funded by the Revolving Credit Lenders in accordance with
Sections 2.23(d) and 2.02(f) of the Credit Agreement.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each of
the Guarantors further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation. Each of the Guarantors waives presentment to, demand of payment
from and protest to any Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

SECTION 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of any
Borrower or any other person.

 

6



--------------------------------------------------------------------------------

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Agent or any other Secured Party for the Obligations or any of
them; (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations; (v) any law, regulation, decree or order of any
jurisdiction or any other event, to the extent such Guarantor can lawfully waive
application thereof; or (vi) any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations). Each Guarantor
expressly authorizes the Secured Parties to take and hold security for the
payment and performance of the Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any Borrower or any other Loan Party or exercise any other
right or remedy available to them against any Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Borrower or any other Loan Party, as the case may be, or any
security.

 

7



--------------------------------------------------------------------------------

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of any Borrower, any other Loan Party or
otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against any Borrower or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest in, all of such
Grantor’s right, title and interest in, to and under (a) the shares of capital
stock and other Equity Interests owned by such Grantor on the date hereof and
listed on Schedule II and any other Equity Interests in a Significant Subsidiary
or another Subsidiary which is a Guarantor hereunder obtained in the future by
such Grantor and the certificates representing all such Equity Interests
(collectively referred to herein as the “Pledged Stock”); provided that the
Pledged Stock shall not include (i) insofar as they secure Domestic Obligations,
more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary (it being understood and agreed that such limitation shall
not apply insofar as any such Pledged Stock secures Foreign Obligations) and
(ii) the Excluded Equity Interests; (b) (i) the debt securities held by such
Grantor on the date hereof (including all such debt securities listed opposite
the name of such Grantor on Schedule II), (ii) any debt securities in the future
issued to such Grantor and (iii) to the extent evidenced thereby the promissory
notes and any other instruments

 

8



--------------------------------------------------------------------------------

evidencing such debt securities (all the foregoing collectively referred to
herein as the “Pledged Debt Securities”); (c) all other property that may be
delivered to and held by the Collateral Agent pursuant to the terms of this
Section 3.01; (d) subject to Section 3.06, all dividends, interest, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a), (b) and (c) above; (e) subject to Section 3.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (f) all Proceeds of any of
the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent any and all
Pledged Securities that are represented in physical form; provided, however,
that a Grantor shall not be required to deliver, or cause to be delivered, to
the Collateral Agent such Pledged Securities that are represented in physical
form in any Subsidiary if such Grantor's ownership of the Equity Interests in
such Subsidiary is 1% or less of the issued and outstanding Equity Interests in
such Subsidiary..

(b) Each Grantor will cause any Indebtedness for borrowed money in an aggregate
principal amount in excess of $1,000,000 owed to such Grantor by any person to
be evidenced by a duly executed promissory note that is pledged and delivered to
the Collateral Agent pursuant to the terms hereof.

(c) Upon delivery to the Collateral Agent, any certificate representing Pledged
Securities shall be accompanied by undated stock powers duly executed in blank
and such other instruments or documents as the Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule
II and made a part hereof; provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged Securities.
Each schedule so delivered shall supplement any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests required to
be pledged hereunder;

(b) the Pledged Stock is fully paid and nonassessable;

 

9



--------------------------------------------------------------------------------

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantor,
(ii) holds the same free and clear of all Liens, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than pursuant
hereto, and (iv) subject to Section 3.06, will cause any and all Pledged
Collateral, whether for value paid by the Grantor or otherwise, to be forthwith
deposited with the Collateral Agent and pledged or assigned hereunder;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e) each of the Grantors (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than the Lien created by this Agreement and other than Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement), however
arising, of all persons whomsoever;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected first-priority lien upon and security interest in such Pledged
Security as security for the payment and performance of the Obligations;

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein;

(i) the Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects. The Perfection Certificate accurately sets forth the complete legal
name of each Grantor. Properly completed Uniform Commercial Code financing
statements have been delivered to the Collateral Agent for filing in each
governmental office specified in Schedule 5 to the Perfection Certificate; and

(j) each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure,

 

10



--------------------------------------------------------------------------------

preserve, protect and perfect the security interest in the Pledged Collateral
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of such security interest and the filing of any
financing statements or other documents in connection herewith or therewith.

SECTION 3.04. Limited Liability Company Interests and Limited Partnership
Interests. Each Grantor acknowledges and agrees that (i) each interest in any
limited liability company or limited partnership controlled by such Grantor,
pledged hereunder and not represented by a certificate, shall not be for
purposes of this Agreement and the other Loan Documents a “security” within the
meaning of Article 8 of the New York UCC and shall not be governed by Article 8
of the New York UCC, and (ii) such Grantor shall at no time elect to treat any
such interest as a “security” within the meaning of Article 8 of the New York
UCC or issue any certificate representing such interest, unless such Grantor
provides prior written notification to the Collateral Agent of such election and
promptly delivers any such certificate to the Collateral Agent pursuant to the
terms hereof.

SECTION 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion when an Event of Default has occurred and is continuing) to hold the
Pledged Securities in its own name as pledgee, the name of its nominee (as
pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent. Each Grantor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor that is the owner thereof. The Collateral Agent shall
at all times have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have notified the Grantors that their rights under this Section are
being suspended (which notice shall be deemed to have been given immediately
upon the occurrence of an Event of Default under paragraph (g) or (h) of Article
VII of the Credit Agreement):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of any Pledged Security or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Security or the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement or the Credit Agreement or any other Loan Document or the ability of
the Secured Parties to exercise the same.

(ii) Each Grantor shall be entitled to receive and retain any and all interest,
dividends and other distributions paid on or distributed in respect of the
Pledged Securities to the extent and only to the extent that such interest,
dividends and

 

11



--------------------------------------------------------------------------------

other distributions are permitted by, and otherwise paid or distributed in
accordance with, the terms and conditions of the Credit Agreement, the other
Loan Documents and applicable laws; provided that any noncash interest,
dividends or other distributions that would constitute Pledged Stock or Pledged
Debt Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(ii) of this Section 3.06, then all rights of any Grantor to
interest, dividends or other distributions that such Grantor is authorized to
receive pursuant to paragraph (a)(ii) of this Section 3.06 shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to receive and retain such
interest, dividends or other distributions. All interest, dividends or other
distributions received by any Grantor contrary to the provisions of this
Section 3.06 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement). Any and all money and other property
paid over to or received by the Collateral Agent pursuant to the provisions of
this paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 5.02. After
all Events of Default have been cured or waived, the Collateral Agent shall,
within five Business Days after all such Events of Default have been cured or
waived, repay to each applicable Grantor (without interest) all interest,
dividends or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(ii) of this Section 3.06 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(i) of this Section 3.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 3.06 shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Collateral Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights.

 

12



--------------------------------------------------------------------------------

(d) Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(ii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”) in all right, title or interest now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest in
the following (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter-of-Credit Rights;

(xi) all Commercial Tort Claims described on Schedule IV;

(xii) all books and records pertaining to the Article 9 Collateral; and

 

13



--------------------------------------------------------------------------------

(xiii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

provided, however, notwithstanding the foregoing, no security interest granted
under this Section 4.01(a) shall attach to: (A) the Excluded Equity Interests;
(B) insofar as the Pledged Stock secures Domestic Obligations, more than 65% of
the issued and outstanding voting Equity Interests of any Foreign Subsidiary (it
being understood and agreed that such limitation shall not apply insofar as any
such Pledged Stock secures Foreign Obligations); (C) any governmental license,
permit, registration or other authorization of any Grantor or any of its rights
or interests thereunder, if and for so long as the grant of such security
interest is not permitted by or is ineffective under any law or shall constitute
or result in (x) the unenforceability of any right of such Grantor therein or
(y) a breach or termination pursuant to the terms of, or a default under, any
such authorization (other than to the extent any such law or term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
New York UCC or any other applicable law or principles of equity); provided,
further, that such security interest shall attach immediately at such time as
the condition causing such unenforceability shall be remedied and, to the extent
severable, shall attach immediately to any portion of such authorization that
does not result in any of the consequences specified in clause (x) or (y) above,
including any Proceeds of such authorization; (D) any contract or agreement to
which any Grantor is a party or any of its rights or interests thereunder, if
and for so long as the grant of such security interest shall constitute or
result in (x) the unenforceability of any right of such Grantor therein or (y) a
breach or termination pursuant to the terms of, or a default under, any such
contract or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
New York UCC or any other applicable law or principles of equity); provided,
further, that such security interest shall attach immediately at such time as
the condition causing such unenforceability shall be remedied and, to the extent
severable, shall attach immediately to any portion of such contract or agreement
that does not result in any of the consequences specified in clause (x) or
(y) above, including any Proceeds of such contract or agreement; and (E) any
intent-to-use Trademark application pending in the United States Patent and
Trademark Office unless and until acceptable evidence of use of the applicable
Trademark has been filed with and accepted by such office pursuant to the Lanham
Act, to the extent that granting a security interest in such Trademark
application prior to such filing would adversely affect the enforceability or
validity or result in cancellation of such Trademark application.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements with respect to Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Article 9 Collateral as “all assets” of
such Grantor or words of similar effect, and (ii) contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(a) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor and (b) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Article 9 Collateral relates, it being
understood, however, that no fixture filings will be required to be made. The
Grantor agrees to provide such information to the Collateral Agent promptly upon
request.

 

14



--------------------------------------------------------------------------------

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office and the United States Copyright Office (or any successor
office) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor to the Collateral Agent in Intellectual
Property included in the Article 9 Collateral, and naming any Grantor or the
Grantors as debtors and the Collateral Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder except for minor defects in title that do not interfere in any
material respect with its ability to conduct its business as currently conducted
or to utilize such properties and assets for such intended purposes and has full
power and authority to grant to the Collateral Agent the Security Interest in
such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other person other than any consent or approval that
has been obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein (including (x) the exact legal name of
each Grantor and (y) the jurisdiction of organization of each Grantor) is
correct and complete as of the Second Restatement Date. Uniform Commercial Code
financing statements or other appropriate filings, recordings or registrations
containing a description of the Article 9 Collateral have been prepared by the
Collateral Agent based upon the information provided to the Administrative Agent
and the Secured Parties in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Section 2 of the Perfection
Certificate (or specified by notice from the Borrower to the Administrative
Agent after the Second Restatement Date in the case of filings, recordings or
registrations required by Sections 5.06 or 5.09 of the Credit Agreement), which
are all the filings, recordings and registrations that are necessary to publish
notice of and protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent (for the ratable
benefit of the Secured Parties) in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements; provided that, with respect to Intellectual Property
included in the Article 9 Collateral, the Grantors make such representation and
warranty solely with respect to Trademarks, Copyrights and Patents registered in
the United

 

15



--------------------------------------------------------------------------------

States, subject to the timely filing with the United States Patent and Trademark
Office and/or the United States Copyright Office of documents evidencing such
security interest. Each Grantor agrees that a fully executed agreement in the
form hereof (or a fully executed short form agreement in form and substance
reasonably satisfactory to the Collateral Agent) and containing a description of
all United States Patents, United States registered Trademarks, Trademarks for
which United States applications for registration are pending (but excluding any
intent-to-use Trademark application unless and until acceptable evidence of use
of the Trademark has been filed with and accepted by the United States Patent
and Trademark Office pursuant to the Lanham Act), and United States registered
Copyrights included in the Article 9 Collateral will be delivered to the
Collateral Agent for recording by the United States Patent and Trademark Office
and the United States Copyright Office pursuant to 35 U.S.C. §261,
15 U.S.C. §1060 or 17 U.S.C. §205 and the regulations thereunder, as applicable,
to protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the ratable benefit of
the Secured Parties) with respect to such Article 9 Collateral, and no further
or subsequent actions are necessary to perfect such Security Interest, except
for actions that may be required with respect to any such Article 9 Collateral
acquired or developed after the date hereof.

(c) The Security Interest (i) constitutes a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) upon completion of the filings and other actions described in
Section 4.02(b), will constitute a perfected security interest in all Article 9
Collateral in which a security interest may be perfected in the United States by
filing, recording or registering a financing statement or analogous document in
the United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code or other applicable law in
such jurisdictions and (iii) upon completion of the filings and other actions
described in Section 4.02(b), will constitute a perfected security interest in
all Article 9 Collateral in which a security interest may be perfected in the
United States upon the timely receipt and recording of this Agreement or short
form agreement(s) with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable. The Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral, other than
Liens expressly permitted pursuant to Section 6.02 of the Credit Agreement.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement. None of the Grantors
hold any Commercial Tort Claim with potential value in excess of $1,000,000
except as indicated on the Perfection Certificate.

 

16



--------------------------------------------------------------------------------

SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change in (i) its legal name, (ii) its
identity or type of organization or corporate structure, (iii) its Federal
Taxpayer Identification Number or organizational identification number or
(iv) its jurisdiction of organization. Each Grantor agrees promptly to provide
the Collateral Agent with certified organizational documents reflecting any of
the changes described in the first sentence of this paragraph. Holdings and the
U.S. Borrower agree not to effect or permit any change referred to in the first
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Article 9 Collateral; provided, however, that the Collateral
Agent shall not unreasonably delay, or refrain from making, any such filing.
Each Grantor agrees promptly to notify the Collateral Agent if any material
portion of the Article 9 Collateral owned or held by such Grantor is damaged or
destroyed.

(b) Each Grantor shall, at its own expense, take any and all actions reasonably
necessary to defend title to the Article 9 Collateral against all persons,
except with respect to Intellectual Property that such Grantor determines in its
reasonable business judgment is no longer necessary or beneficial to the conduct
of such Grantor’s business, and to defend the Security Interest of the
Collateral Agent in the Article 9 Collateral and the priority thereof against
any Lien not expressly permitted pursuant to Section 6.02 of the Credit
Agreement, subject to the rights of such Grantor under the Loan Documents to
dispose of Collateral.

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to preserve, protect and perfect the Security Interest and the rights
and remedies created hereby, including the filing of any financing statements or
other documents in connection herewith or therewith.

(d) Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Collateral Agent, with prompt written notice thereof to the
Grantors, to supplement this Agreement by supplementing Schedule III or adding
additional schedules hereto to specifically identify any additional asset or
item that may constitute Copyrights, Patents or Trademarks owned by any Grantor
or license of registered U.S. Intellectual Property from a third party to any
Grantor that is not listed on Schedule III, as supplemented pursuant to
Section 5.06(b) of the Credit Agreement; provided, however, that any Grantor
shall have the right, exercisable within 30 days after it has been notified by
the Collateral Agent of the specific identification of such Article 9
Collateral, to advise the Collateral Agent in writing of any inaccuracy of the
representations and warranties set forth in Section 4.02 made by such Grantor
hereunder with respect to such Article 9 Collateral. Each Grantor agrees that it
will use its reasonable best efforts to take such action as shall be necessary
in order that all representations and warranties set forth in Section 4.02 be
true and correct with respect to such Article 9 Collateral within 30 days after
the date it has been notified by the Collateral Agent of the specific
identification of such Article 9 Collateral.

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit

 

17



--------------------------------------------------------------------------------

Agreement, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent on demand for any payment made or any expense
incurred by the Collateral Agent pursuant to the foregoing authorization;
provided, however, that nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

(f) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, except to the extent that such Grantor
determines in its reasonable business judgment that any non-observance of, or
non-performance under, such contract, agreement or instrument is beneficial to
the conduct of such Grantor’s business, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the Secured
Parties from and against any and all liability for such performance.

(g) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by
Section 6.02 of the Credit Agreement. None of the Grantors shall make or permit
to be made any transfer of the Article 9 Collateral and each Grantor shall
remain at all times in possession of the Article 9 Collateral owned by it,
except as permitted by the Credit Agreement.

SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s Security Interest, each Grantor agrees, in each case at
such Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(i) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper with a value in excess
of $1,000,000 (other than checks to be deposited in the ordinary course of
business), such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify.

(ii) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under
a letter of credit with an aggregate face amount in excess of $1,000,000 now or
hereafter issued in favor of such Grantor that is not a Supporting Obligation
with respect to any of the Collateral, such Grantor shall promptly notify the
Collateral Agent thereof and, at the request and option of the Collateral Agent,
such Grantor shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under the letter of credit or (ii) arrange
for

 

18



--------------------------------------------------------------------------------

the Collateral Agent to become the transferee beneficiary of the letter of
credit, with the Collateral Agent agreeing, in each case, that the proceeds of
any drawing under the letter of credit are to be paid to Grantor unless an Event
of Default has occurred or is continuing.

(iii) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim with potential value in excess of $1,000,000, the Grantor
shall promptly notify the Collateral Agent thereof in a writing signed by such
Grantor including a summary description of such claim and grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, and will not permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by such Patent with the relevant patent number as required by applicable
law to establish and preserve its maximum rights under such Patent.

(b) Each Grantor (either itself or through its licensees) will, for each
Trademark material to the conduct of such Grantor’s business, (i) maintain such
Trademark in full force free from any claim of abandonment or invalidity for
non-use, (ii) maintain the quality of products and services offered under such
Trademark, (iii) display such Trademark with notice of Federal or foreign
registration to the extent required by applicable law to establish and preserve
its maximum rights under such Trademark and (iv) not knowingly use or knowingly
permit the use of such Trademark in violation of any third party rights in any
material respect, except, in the case of clauses (i) through (iii) above, to the
extent that such Grantor determines in its reasonable business judgment that
such Trademark is no longer necessary or beneficial to the conduct of such
Grantor’s business.

(c) Each Grantor (either itself or through its licensees) will, for each work
covered by a Copyright material to the conduct of such Grantor’s business,
continue to publish, reproduce, display, adopt and distribute the work with
appropriate copyright notice as required under applicable copyright laws to
establish and preserve its maximum rights under such Copyright, except to the
extent that such Grantor determines in its reasonable business judgment that
such Copyright is no longer necessary or beneficial to the conduct of such
Grantor’s business.

(d) Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright material to the conduct
of its business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country, other than non-final actions of any Intellectual Property office
in connection with the prosecution of an application for registration) regarding
such Grantor’s ownership of its right to register, or its right to keep and
maintain the same.

 

19



--------------------------------------------------------------------------------

(e) Whenever any Grantor, either itself or through any agent, employee, licensee
or designee, files an application to register any Patent, Trademark or Copyright
material to the conduct of its business with the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof, such Grantor shall promptly inform the Collateral
Agent by including relevant application information in the annual Schedule III
certificate required by Section 5.06(b) of the Credit Agreement, and upon the
request of the Collateral Agent, such Grantor shall execute and deliver any and
all agreements, instruments, documents and papers as the Collateral Agent may
request to evidence the Collateral Agent’s security interest in such Patent,
Trademark or Copyright.

(f) Each Grantor will take all reasonably necessary steps that are consistent
with its prior practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each material application
relating to Patents, Trademarks and Copyrights (and to obtain the relevant
registration) and to maintain each issued Patent and each registration of
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties, except to the extent that such
Grantor determines in its reasonable business judgment that the maintenance or
pursuit of such registration or application is no longer necessary or beneficial
to the conduct of such Grantor’s business.

(g) In the event that any Grantor has reason to believe that any Patent,
Trademark or Copyright included in the Article 9 Collateral and material to the
conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted in any material respect by a third party, such
Grantor shall, if consistent with Grantor’s reasonable business judgment,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions as are reasonably appropriate under the circumstances to
protect such Article 9 Collateral.

(h) Upon and during the continuance of an Event of Default, each Grantor shall
use its reasonable best efforts to obtain all requisite consents or approvals by
the licensor of each Copyright License, Patent License or Trademark License to
effect the assignment of all such Grantor’s right, title and interest thereunder
to the Collateral Agent or its designee.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take

 

20



--------------------------------------------------------------------------------

any of or all the following actions at the same or different times: (a) with
respect to any Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Collateral by the applicable Grantors to the Collateral
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Collateral throughout
the world on such terms and conditions and in such manner as the Collateral
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Collateral and without liability for
trespass to enter any premises where the Collateral may be located for the
purpose of taking possession of or removing the Collateral and, generally, to
exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable law. Without limiting the generality of the
foregoing, each Grantor agrees that the Collateral Agent shall have the right,
subject to the mandatory requirements of applicable law, to sell or otherwise
dispose of all or any part of the Collateral, at public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. The Collateral
Agent shall be authorized at any such sale (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers to persons who will represent
and agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and the Grantors hereby waive (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and,

 

21



--------------------------------------------------------------------------------

in case of any such failure, such Collateral may be sold again upon like notice.
At any public (or, to the extent permitted by law, private) sale made pursuant
to this Agreement, any Secured Party may bid for or purchase, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 5.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in their respective capacities as such hereunder
or under any other Loan Document) in connection with such collection, sale,
foreclosure or realization or otherwise in connection with this Agreement, any
other Loan Document or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Agent or the Administrative Agent hereunder
or under any other Loan Document on behalf of any Grantor and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent, any
Swingline Lender and any Issuing Bank pro rata in accordance with the amounts of
Unfunded Advances/Participations owed to them on the date of any such
distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed (subject to the first proviso to Section 3.01 and clause
(B) of the first proviso to Section 4.01(a)) among the Secured Parties pro rata
in accordance with the amounts of the Obligations owed to them on the date of
any such distribution); and

 

22



--------------------------------------------------------------------------------

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement upon the occurrence and during the continuance of an Event of Default,
each Grantor hereby grants to the Collateral Agent an irrevocable, nonexclusive
license (exercisable upon the occurrence of an Event of Default, without payment
of royalty or other compensation to the Grantors) to use, license or sublicense
any Intellectual Property included in the Article 9 Collateral now owned or
hereafter acquired by such Grantor, wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. Such license to the
Collateral Agent may be exercised, at the option of the Collateral Agent, solely
following the occurrence and during the continuance of an Event of Default;
provided that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, etc. In view of the position of the Grantors in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
called the “Federal Securities Laws”) with respect to any disposition of the
Pledged Collateral permitted hereunder. Each Grantor understands that compliance
with the Federal Securities Laws might very strictly limit the course of conduct
of the Collateral Agent if the Collateral Agent were to attempt to dispose of
all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that in light of such restrictions and limitations the Collateral
Agent may, with respect to any sale of the Pledged Collateral, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws and (b) may
approach and

 

23



--------------------------------------------------------------------------------

negotiate with a limited number of potential purchasers (including a single
potential purchaser) to effect such sale. Each Grantor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, the Collateral Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Collateral Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchasers (or a single purchaser) were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), each Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the applicable Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Guarantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part a claim of any Secured Party,
the applicable Borrower shall indemnify such Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor on account of its guarantee under this Agreement
or assets of any other Guarantor shall be sold pursuant to any Security Document
to satisfy any Obligation owed to any Secured Party and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the
applicable Borrower as provided in Section 6.01, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to (i) the amount of
such payment or (ii) the greater of the book value or the fair market value of
such assets, as the case may be, in each case multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16, the date of the supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment.

SECTION 6.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully

 

24



--------------------------------------------------------------------------------

subordinated to the indefeasible payment in full in cash of the Obligations. No
failure on the part of any Borrower or any Guarantor to make the payments
required by Sections 6.01 and 6.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the U.S. Borrower as provided
in Section 9.01 of the Credit Agreement.

SECTION 7.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Guarantor and Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Guarantor or Grantor in respect of the Obligations or this Agreement.

SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Secured Parties and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Secured Party or
on its behalf and notwithstanding that the Collateral Agent, the Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or the aggregate L/C Exposure
does not equal zero and so long as the Commitments have not expired or
terminated.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have

 

25



--------------------------------------------------------------------------------

been executed on behalf of the Collateral Agent, and thereafter shall be binding
upon such Loan Party and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Loan Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Loan Party and
may be amended, modified, supplemented, waived or released with respect to any
Loan Party without the approval of any other Loan Party and without affecting
the obligations of any other Loan Party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, any Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) Each
Guarantor and Grantor jointly and severally agrees to pay upon demand to the
Collateral Agent the amount of any and all reasonable expenses, including the
reasonable fees, disbursements and other charges of its counsel and of any
experts or agents, which the Collateral Agent may incur in connection with
(i) the administration of this Agreement, (ii) the custody or preservation of,
or the sale of, collection from or other realization upon any of the Collateral,
(iii) the exercise, enforcement or protection of any of the rights of the
Collateral Agent hereunder or (iv) the failure of any Guarantor or Grantor to
perform or observe any of the provisions hereof.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor and Grantor jointly and severally agrees to indemnify
the Collateral Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of, the
execution, delivery or performance of this Agreement or any agreement or
instrument contemplated hereby or any claim, litigation, investigation or
proceeding relating to any of the foregoing or to the Collateral, whether or not
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by a Borrower, any other Loan Party or any of
their respective Affiliates); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or (y) result from a claim
brought by a Borrower or any of its Subsidiaries against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such Subsidiary has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. To the extent permitted by law, no Guarantor or
Grantor shall assert, and each Guarantor and Grantor hereby waives any claim
against any Indemnitee, on any

 

26



--------------------------------------------------------------------------------

theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of proceeds
thereof.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.06 shall be payable on written demand therefor.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Guarantor hereby
appoints the Collateral Agent the attorney-in-fact of such Guarantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default after notice to the relevant Guarantor, with
full power of substitution either in the Collateral Agent’s name or in the name
of such Guarantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Guarantor on any invoice or bill of
lading relating to any of the Collateral; (d) to send verifications of Accounts
to any Account Debtor; (e) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Guarantor to notify, Account
Debtors to make payment directly to the Collateral Agent and (h) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Guarantor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct.

 

27



--------------------------------------------------------------------------------

SECTION 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, the Administrative Agent, the Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The rights and remedies of the Collateral Agent,
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

28



--------------------------------------------------------------------------------

SECTION 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each of Loan
Parties hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, the Administrative Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrowers,
Holdings or their respective properties in the courts of any jurisdiction.

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 7.14. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 7.15. Termination or Release. (a) This Agreement, the Guarantees, the
security interest in the Collateral and all other security interests granted
hereby shall terminate when all the Loan Document Obligations have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement, the aggregate L/C Exposure has been reduced to zero
and the Issuing Bank has no further obligations to issue Letters of Credit under
the Credit Agreement.

 

29



--------------------------------------------------------------------------------

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the security interest in the Collateral of such Subsidiary
Guarantor shall be automatically released, in the event that all the Equity
Interests of such Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of to a person that is not Holdings, the U.S. Borrower or an Affiliate
of any of the foregoing in accordance with the terms of the Credit Agreement;
provided that the Required Lenders shall have consented to such sale, transfer
or other disposition (to the extent required by the Credit Agreement) and the
terms of such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not Holdings, the
U.S. Borrower or an Affiliate of any of the foregoing, or, upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released without any action on the part of the Collateral Agent.

(d) Upon any sale or other transfer by any Grantor of any Receivable pursuant to
a Permitted Receivables Securitization, the security interest in any such
Receivable shall be automatically released without any action on the part of the
Collateral Agent.

(e) A Subsidiary Guarantor shall automatically be released from its Guarantee
hereunder to the extent required by Section 5.09(a) of the Credit Agreement.

(f) In connection with any termination or release pursuant to the preceding
paragraphs of this Section, the Collateral Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.15 shall be without recourse to
or representation or warranty by the Collateral Agent or any Secured Party.

SECTION 7.16. Additional Subsidiaries. Pursuant to Section 5.09(a) of the Credit
Agreement, certain Subsidiaries not originally party hereto may be required from
time to time to enter into this Agreement. Upon execution and delivery by the
Collateral Agent and a Subsidiary of a supplement in the form of Exhibit A
hereto, such Subsidiary shall become a Subsidiary Guarantor and, to the extent
applicable, a Grantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor and a Grantor herein. The execution and delivery
of any such instrument shall not require the consent of any other Loan Party
hereunder. The rights and obligations of each Loan Party hereunder shall remain
in full force and effect notwithstanding the addition of any new Loan Party as a
party to this Agreement.

SECTION 7.17. Reaffirmation. Each of the Guarantors and Grantors hereby
acknowledges its receipt of a copy of the Credit Agreement and its review of the
terms and conditions thereof, and each of the Guarantors and Grantors hereby
consents to the terms and conditions of the Credit Agreement and the
transactions contemplated thereby. Each Guarantor and Grantor party to the
Existing Guarantee and Pledge Agreement hereby reaffirms its guarantee, pledge
and other agreements thereunder and agrees that, notwithstanding the
effectiveness of the Credit Agreement and this Agreement and the consummation of
the

 

30



--------------------------------------------------------------------------------

transactions contemplated thereby and hereby, such guarantee, pledge and other
agreements shall continue to be in full force and effect and shall accrue to the
benefit of the Secured Parties as restated under this Agreement.

SECTION 7.18. No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Existing Credit Agreement or
discharge or release the priority of any Loan Document or any other security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Credit Agreement or
instruments securing the same, which shall remain in full force and effect,
except to any extent modified hereby or by instruments executed concurrently
herewith. Nothing implied in this Agreement or in any other document
contemplated hereby shall be construed as a release or other discharge of any
Borrower, Holdings or any Subsidiary Guarantor or Grantor under any Loan
Document from any of its obligations and liabilities under the Existing Credit
Agreement or the other Loan Documents.

[Remainder of this page intentionally left blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CB RICHARD ELLIS SERVICES, INC.,

by

 

 

Name:

 

Title:

 

CB RICHARD ELLIS GROUP, INC.,

by

 

 

Name:

 

Title:

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO,

by

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the U.K. Borrower, the Canadian Borrower, the Australian
Borrower and the New Zealand Borrower have duly executed this Agreement, as of
the day and year first above written, solely with respect to Article VI of this
Agreement.

 

CB RICHARD ELLIS LIMITED, a limited company organized under the laws of England
and Wales,

by

 

 

Name:

 

Title:

 

CB RICHARD ELLIS LIMITED, a corporation organized under the laws of the province
of New Brunswick,

by

 

 

Name:

 

Title:

 

CB RICHARD ELLIS PTY LTD, a company organized under the laws of Australia,

by

 

 

Name:

 

Title:

 

CB RICHARD ELLIS LIMITED, a company organized under the laws of New Zealand,

by

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Signature Page to the

the Amended and Restated Guarantee and

Pledge Agreement

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Collateral Agent

by

 

 

Name:

 

Title:

 

by

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Schedule I to

the Amended and Restated Guarantee and

Pledge Agreement

SUBSIDIARY GUARANTORS

CB HoldCo, Inc.

CB Richard Ellis Investors, Inc.

CB Richard Ellis Investors, L.L.C.

CB Richard Ellis, Inc.

CB/TCC Global Holdings Limited

CB/TCC Holdings LLC

CB/TCC, LLC

CBRE Capital Markets, Inc.

CBRE Capital Markets of Texas, LP

CBRE Technical Services, LLC

CBRE/LJM Mortgage Company, L.L.C.

CBRE/LJM-Nevada, Inc.

HoldPar A

HoldPar B

Insignia/ESG Capital Corporation

TC Houston, Inc.

TCCT Real Estate, Inc.

TCDFW, Inc.

The Polacheck Company, Inc.

Trammell Crow Company

Trammell Crow Development & Investment, Inc.

Trammell Crow Services, Inc.

Vincent F. Martin, Jr., Inc.

Westmark Real Estate Acquisition Partnership, L.P.



--------------------------------------------------------------------------------

Schedule II to

the Amended and Restated Guarantee and

Pledge Agreement

 

DOMESTIC PLEDGED STOCK

 

Issuer

  

Number of
Certificate

  

Registered

Owner

  

Number and

Class of Shares

  

Percentage of
Ownership
Pledged

CB Richard Ellis Services, Inc.    P-2    CB Richard Ellis Group, Inc.    6,250
Series A Convertible Participating Preferred Stock    100% CB Richard Ellis,
Inc.    3    CB HoldCo, Inc.    100 Capital Stock    100% CB HoldCo, Inc.    V-2
   CB/TCC, LLC   

100

Voting Common

   100% CB/TCC, LLC    N/A    CB Richard Ellis Services, Inc.    N/A    85.08%
CB/TCC, LLC    N/A    CB/TCC Global Holdings Limited    N/A    14.92% CB Richard
Ellis Investors, Inc.    4    CB Richard Ellis, Inc.    2,000 Common    100%
CBRE Capital Markets, Inc. (f/k/a CBRE Melody & Company and L. J. Melody &
Company)    8    CB Richard Ellis, Inc.    10    100% HoldPar A    N/A   
Westmark Real Estate Acquisition Partnership, L.P.    N/A    99.966% HoldPar A
   N/A    HoldPar B    N/A    0.034% Westmark Real Estate Acquisition
Partnership, L.P.    N/A    CB Richard Ellis, Inc.    N/A    20.87% Westmark
Real Estate Acquisition Partnership, L.P.    N/A    Vincent F. Martin, Jr., Inc.
   N/A    79.13% HoldPar B    N/A    Westmark Real Estate Acquisition
Partnership, L.P.    N/A    99.999% HoldPar B    N/A    HoldPar A    N/A   
0.001% CB Richard Ellis Investors, L.L.C.    N/A    HoldPar A    N/A    79.13%



--------------------------------------------------------------------------------

Schedule II to

the Amended and Restated Guarantee and

Pledge Agreement

 

CB Richard Ellis Investors, L.L.C.    N/A    HoldPar B    N/A    20.87% CBRE
Technical Services, LLC    N/A    CB Richard Ellis, Inc.    N/A    100% CBRE/LJM
Mortgage Company, L.L.C.    N/A    CBRE/LJM-Nevada, Inc.    N/A    100% CBRE
Capital Markets of Texas, LP (f/k/a CBRE Melody of Texas, LP and L.J. Melody &
Company of Texas, LP)    N/A    CBRE/LJM-Nevada, Inc.    N/A    99.99% CBRE
Capital Markets of Texas, LP (f/k/a CBRE Melody of Texas, LP and L.J. Melody &
Company of Texas, LP)    N/A    CBRE/LJM Mortgage Company LLC    N/A    0.01%
The Polacheck Company, Inc.    107    CB Richard Ellis, Inc.   

11,683

Common

   100% The Polacheck Company, Inc.    108    CB Richard Ellis, Inc.   

393

Preferred Stock

   100% Vincent F. Martin, Jr., Inc.    2    CB Richard Ellis, Inc.    1,000   
100% CB/TCC Holdings LLC    N/A    CB Richard Ellis Services, Inc.    N/A   
100%



--------------------------------------------------------------------------------

Schedule II to

the Amended and Restated Guarantee and

Pledge Agreement

 

FOREIGN PLEDGED STOCK

 

Issuer

  

Number of
Certificate

  

Registered Owner

  

Number and

Class of Shares

  

Percentage of
Ownership
Pledged

CB Richard Ellis Limited (incorporated in New Brunswick)

   N/A    CB Richard Ellis, Inc.    N/A    65%

Noble Gibbons Limited

   12    CB Richard Ellis, Inc.   

6,500

Ordinary Shares

   65%

CB Richard Ellis KK

   N/A    CB Richard Ellis Services, Inc.    N/A    62.58%

Relam Amsterdam Holdings B.V.

   N/A    CB Richard Ellis, Inc.    N/A    65%

CBRE Stewardship Company

   8    CB Richard Ellis, Inc.    68    65%

CB Richard Ellis Registrars Ltd.

   N/A    CB Richard Ellis, Inc.    N/A    65%

CB Richard Ellis Limited (organized in England and Wales)

   N/A    CB Richard Ellis, Inc. / CB Richard Ellis Services, Inc.    N/A    65%

CBRE Finance Europe LLP

   N/A    CB Richard Ellis Services, Inc. / CB Richard Ellis , Inc.    N/A   
65%

CB/TCC Global Holdings Limited

   1    CB Richard Ellis Services, Inc.   

2

Ordinary Shares

   20%

CB/TCC Global Holdings Limited

   2    CB Richard Ellis Services, Inc.   

8

Ordinary Shares

   80%



--------------------------------------------------------------------------------

Schedule II to

the Amended and Restated Guarantee and

Pledge Agreement

DEBT INSTRUMENTS

 

Borrower

  

Lender

  

Functional
Currency of
Loan

   Loan in
Functional
Currency    Loan in USD CB Richard Ellis, Inc.    CB Richard Ellis Services,
Inc.    USD    130,000,000.00    130,000,000.00 CB Richard Ellis, Inc.    CB
Richard Ellis Services, Inc.    USD    500,000,000.00    500,000,000.00 CB
Richard Ellis Limited    CB Richard Ellis, Inc.    CAD    6,500,000.00   
5,257,131.53 CB Richard Ellis Ltd.    CB Richard Ellis Services, Inc.    HKD   
98,512,180.04    12,710,271.35 CB Richard Ellis Real Estate Services, Inc.   
Insignia/ESG Capital Corporation    USD    44,323,513.55    44,323,513.55 CB
Richard Ellis Ltd.    CB Richard Ellis Services, Inc.    NZD    1,895,130.90   
1,063,274.76 CB Richard Ellis Investors, Inc.    CB Richard Ellis, Inc.    USD
   1,686,680.41    1,686,680.41 CBRE-Profi Acquisition Corp.    CB Richard
Ellis, Inc    USD    4,994,852.84    4,994,852.84 CB Richard Ellis Investors,
LLC    CB Richard Ellis Services, Inc    USD    1,021,672.50    1,021,672.50 CB
Richard Ellis Ltd.    CB Richard Ellis Services, Inc.    USD    1,638,100.00   
1,638,100.00



--------------------------------------------------------------------------------

Schedule IV to

the Amended and Restated Guarantee and

Pledge Agreement

Intellectual Property

INBOUND LICENSES

Inbound Licenses of Grantors as of the Date Hereof

A. Licenses of U.S. Copyrights

NONE

B. Licenses of U.S. Patents and U.S. Patent Applications

NONE

C. Licenses of U.S. Trademark Registrations and Applications

 

Licensee Name

and Address

  

Date of License

  

U.S. Mark

  

Date Filed

  

Registration

No.

Trammell Crow Company   

11/24/97,

amended 7/31/02

   TRAMMELL CROW    2/29/00    2,322,857



--------------------------------------------------------------------------------

U.S. REGISTERED INTELLECTUAL PROPERTY

A. U.S. Copyright Applications and Registrations Owned by Grantors

NONE

B. U.S. Patents and Patent Applications Owned by Grantors

NONE

C. U.S. Trademark Applications and Registrations Owned by Grantors

 

Trademark

  

Owner/Grantor

    

Application

Number

    

Application
Date

    

Registration
Number

    

Registration
Date

AXIS    CB Richard Ellis, Inc.      78/936,460      7/24/2006           CB
RICHARD ELLIS    CB Richard Ellis, Inc.      78/266,668      6/24/2003     
2,978,956      7/26/2005 CB RICHARD ELLIS    CB Richard Ellis, Inc.     
78/269,993      7/2/2003      2,925,953      2/8/2005 CB RICHARD ELLIS GREENERGY
   CB Richard Ellis, Inc.      77/138,719      3/23/2007      3,371,758     
1/22/2008 CBRE    CB Richard Ellis, Inc.      78/264,860      6/19/2003     
2,925,943      2/8/2005 CBRE    CB Richard Ellis, Inc.      78/269,992     
7/2/2003      2,925,952      2/8/2005 CBRE CAPITAL MARKETS    CB Richard Ellis,
Inc.      77/488,885      6/2/2008           CBRE CB RICHARD ELLIS AND COLOR
LOGO    CB Richard Ellis, Inc.      78/264,861      6/19/2003      2,934,148
     3/15/2005 CBRE CB RICHARD ELLIS AND COLOR LOGO    CB Richard Ellis, Inc.
     78/269,997      7/2/2003      2,958,200      5/31/2005 CBRE CB RICHARD
ELLIS LOGO    CB Richard Ellis, Inc.      78/264,862      6/19/2003     
2,945,092      4/26/2005 CBRE CB RICHARD ELLIS LOGO    CB Richard Ellis, Inc.
     78/269,994      7/2/2003      2,925,954      2/8/2005 CBRE FOUNDATIONS   
CB Richard Ellis, Inc.      77/246,572      8/3/2007           CBRE MELODY    CB
Richard Ellis, Inc.      77/160,791      4/19/2007      3,387,953      2/26/2008
CROPPED C LOGO    CB Richard Ellis, Inc.      77/199,695      6/6/2007          
GLOBAL DYNAMIC PARTNERS CBRE INVESTORS & LOGO IN COLOR    CB Richard Ellis, Inc.
     77/597,855      10/22/2008          

 

2



--------------------------------------------------------------------------------

LABORANALYTICS    CB Richard Ellis, Inc.      77/553,873      8/22/2008     
     LABORPLAN    CB Richard Ellis, Inc.      77/553,888      8/22/2008     
     LABORSITE    CB Richard Ellis, Inc.      77/553,879      8/22/2008     
     PJM FOUNDATIONS (STYLIZED)    CB Richard Ellis, Inc.      77/364,700     
1/4/2008           PORTFOLIOIQ    CB Richard Ellis, Inc.      78/557,817     
2/1/2005      3,276,562      8/7/2007 RICHARD ELLIS    CB Richard Ellis, Inc.
     73/807,494      6/19/1989      1615148      9/25/1990 SKYLINE DESIGN    CB
Richard Ellis, Inc.      74/130,700      1/15/1990      1,784,402      7/27/1993
SKYLINE DESIGN    CB Richard Ellis, Inc.      73/787,745      3/20/1989     
1,637,794      3/12/1991 TORTO WHEATON RESEARCH    CB Richard Ellis, Inc.     
78/115,689      3/18/2002      2,734,761      7/8/2003 TOWARD A GREENER TOMORROW
   CB Richard Ellis, Inc.      77/470,298      5/9/2008          

U.S. STATE TRADEMARK REGISTRATIONS OWNED BY GRANTORS

NONE

 

3



--------------------------------------------------------------------------------

Exhibit A to the

Amended and Restated Guarantee and

Pledge Agreement

SUPPLEMENT NO. [—] (this “Supplement”) dated as of [                    ], to
the Amended and Restated Guarantee and Pledge Agreement dated as of March 24,
2009 (the “Guarantee and Pledge Agreement”), among CB RICHARD ELLIS SERVICES,
INC., a Delaware corporation (the “U.S. Borrower”), CB RICHARD ELLIS GROUP,
INC., a Delaware corporation (“Holdings”), each Subsidiary of the U.S. Borrower
from time to time party thereto (each such Subsidiary that is also a Domestic
Subsidiary individually a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings and the U.S.
Borrower are referred to collectively herein as the “Grantors”) and CREDIT
SUISSE (“Credit Suisse”), as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined therein).

A. Reference is made to the Amended and Restated Credit Agreement dated as of
March 24, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the U.S. Borrower, CB Richard Ellis
Limited, a limited company organized under the laws of England and Wales (the
“U.K. Borrower”), CB Richard Ellis Limited, a corporation organized under the
laws of the province of New Brunswick (the “Canadian Borrower”), CB Richard
Ellis Pty Ltd, a company organized under the laws of Australia and registered in
New South Wales (the “Australian Borrower”), CB Richard Ellis Limited, a company
organized under the laws of New Zealand (the “New Zealand Borrower”), Holdings,
the lenders from time to time party thereto (the “Lenders”) and Credit Suisse,
as administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee and Pledge Agreement and the
Credit Agreement.

C. The Grantors have entered into the Guarantee and Pledge Agreement in
consideration of, among other things, Loans made and Letters of Credit issued
under the Credit Agreement. Section 7.16 of the Guarantee and Pledge Agreement
provides that additional Subsidiaries of the U.S. Borrower may become Subsidiary
Guarantors and Grantors under the Guarantee and Pledge Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Loan Party”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Guarantor
and a Grantor under the Guarantee and Pledge Agreement in order to induce the
Lenders to make additional Loans and the Issuing Bank to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and the New Loan Party agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Pledge
Agreement, the New Loan Party by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Pledge Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Loan Party hereby (a) agrees to all the terms and
provisions of the Guarantee and Pledge Agreement applicable to it as a Grantor
and Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor and Subsidiary Guarantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Loan Party, as security for the payment and performance
in full of the Obligations (as defined in the Guarantee and Pledge Agreement),
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Loan Party’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Pledge Agreement) of the New Loan Party. Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Guarantee and Pledge Agreement shall be deemed to
include the New Loan Party. The Guarantee and Pledge Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Loan Party represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Loan Party and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Loan Party hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of (i) any and all
Equity Interests and all Pledged Debt Securities now owned by the New Loan Party
and (ii) any and all Intellectual Property now owned by the New Loan Party and
(b) set forth under its signature hereto, is the true and correct legal name of
the New Loan Party and its jurisdiction of organization.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Pledge
Agreement shall remain in full force and effect.

 

A-2



--------------------------------------------------------------------------------

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Pledge Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Pledge Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Loan Party shall be given to it in care of the
U.S. Borrower as provided in Section 9.01 of the Credit Agreement.

[Remainder of this page intentionally left blank]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Loan Party and the Collateral Agent have duly
executed this Supplement to the Guarantee and Pledge Agreement as of the day and
year first above written.

 

[NAME OF NEW LOAN PARTY] by  

 

Name:

 

Title:

 

 

Address:

 

Legal Name:

 

Jurisdiction of Formation:

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Collateral Agent by  

 

Name:   Title:   by  

 

Name:   Title:  

 

A-4



--------------------------------------------------------------------------------

Schedule I

to the Supplement No      to the

Amended and Restated Guarantee and

Pledge Agreement

LOCATION OF COLLATERAL

 

Description

  

Location



--------------------------------------------------------------------------------

Schedule II

to the Supplement No      to the

Amended and Restated Guarantee and

Pledge Agreement

Equity Interests

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interests

  

Percentage

of Equity Interests

Pledged Debt Securities

 

Issuer

  

Principal

Amount

  

Date of Note

  

Maturity Date



--------------------------------------------------------------------------------

Schedule III

to the Supplement No      to the

Amended and Restated Guarantee and

Pledge Agreement

INTELLECTUAL PROPERTY

To be provided separately.



--------------------------------------------------------------------------------

Exhibit B to the

Amended and Restated Guarantee and

Pledge Agreement

[FORM OF]

PERFECTION CERTIFICATE



--------------------------------------------------------------------------------

Exhibit H to the Second Amended

and Restated Credit Agreement

PURCHASER AGREEMENT dated as of [—] (this “Agreement”), among [PURCHASER], a
[Delaware] [limited liability company] [corporation] (the “Purchaser”), and
CREDIT SUISSE, in its capacity as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent (in such capacity, the “Collateral
Agent”) under the Credit Agreement referenced below.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not otherwise
defined herein shall have the meaning assigned to it in the Credit Agreement or,
if not defined therein, in the New York UCC (as defined herein).

(b) As used in this Agreement, the following terms have the meanings specified
below:

“Agreement” shall have the meaning assigned thereto in the preamble.

“Article 9 Collateral” shall have the meaning assigned thereto in
Section 5.01(a).

“Bankruptcy Default” shall mean an “Event of Default” under paragraph (g) or
(h) of Article VII of the Credit Agreement.

“Borrower Contributions” shall mean amounts received by the Purchaser directly
or indirectly from Holdings or any of its Subsidiaries to enable the Purchaser
to purchase Purchased Loans (or pay related fees and expenses).

“Class” of any Term Loan shall refer to whether such Term Loan is a Tranche A
Loan, a Tranche A-1 Loan or a Tranche B Loan.

“Credit Agreement” shall mean the Second Amended and Restated Credit Agreement
dated as of March 24, 2009, as amended, supplemented or otherwise modified from
time to time, among CB Richard Ellis Services, Inc., a Delaware corporation, CB
Richard Ellis Limited, a limited company organized under the laws of England and
Wales, CB Richard Ellis Limited, a corporation organized under the laws of the
province of New Brunswick, CB Richard Ellis Pty Limited, a company organized
under the laws of Australia and registered in New South Wales, CB Richard Ellis
Limited, a company organized under the laws of New Zealand, CB Richard Ellis
Limited Group, Inc., a Delaware corporation, the Lenders from time to time party
thereto, and Credit Suisse, as Administrative Agent and Collateral Agent for the
Lenders.

“Junior Lender” shall mean the Purchaser.



--------------------------------------------------------------------------------

“Junior Term Loan” shall mean any Term Loan held by the Purchaser and any Term
Loan to the extent the payment rights in respect thereof are held by the
Purchaser pursuant to its subrogation rights hereunder.

“Junior Obligations” shall mean all obligations in respect of the Junior Term
Loans, including any interest at any time accruing on the Junior Term Loans,
whether before or after the commencement of a total or partial liquidation or a
total or partial dissolution of any Loan Party or in a bankruptcy,
reorganization, insolvency, receivership or similar proceeding relating to any
Loan Party or its property.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Payment in Full of Senior Obligations” shall mean the payment in full of all
Senior Obligations in respect of the Credit Agreement (other than unmatured
contingent obligations) in cash, including pursuant to the application of
amounts transferred to the Senior Lenders by the Purchaser or from the proceeds
of the Junior Term Loans pursuant to the provisions hereof.

“Proceeds” shall have the meaning specified in Section 9-102 of the New York
UCC.

“Purchaser” shall have the meaning assigned thereto in the preamble.

“Purchaser Obligations” shall mean the due and punctual payment of each payment
required to be made by the Purchaser under this Agreement and the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Purchaser under this Agreement.

“Security Interest” shall have the meaning assigned thereto in Section 5.01(a).

“Senior Agents” shall mean each of the Administrative Agent and the Collateral
Agent.

“Senior Lender” shall mean any Lender under the Credit Agreement other than the
Purchaser.

“Senior Term Loan” shall mean any Term Loan other than a Junior Term Loan.

“Senior Obligations” shall mean all Obligations under the Credit Agreement other
than Junior Obligations, whether before or after the commencement of a total or
partial liquidation or a total or partial dissolution of any Loan Party or in a
bankruptcy, reorganization, insolvency, receivership or similar proceeding
relating to any Loan Party or its property.



--------------------------------------------------------------------------------

ARTICLE II

Borrower Contributions

SECTION 2.01. Receipt of Borrower Contributions. On each occasion on or after
the Second Restatement Date that the Purchaser receives Borrower Contributions
from Holdings or any Subsidiary, the Purchaser shall within two Business Days of
such receipt either (a) use such Borrower Contributions to purchase Term Loans
pursuant to Auctions conducted substantially in accordance with the requirements
of Exhibit D to the Credit Agreement or (b) return such Borrower Contributions
to Holdings, the U.S. Borrower, or, to the extent an investment in the amount of
such Borrower Contributions would then be permitted under Section 6.03 of the
Credit Agreement (other than under Section 6.03(q) thereof), one or more
Subsidiaries.

SECTION 2.02. Deposit Accounts. All Borrower Contributions shall be received in,
and shall at all times prior to use pursuant to Section 2.01 be held in, a
deposit account under the control of the Collateral Agent and subject to the
Security Interest.

ARTICLE III

Application of Junior Term Loan Proceeds

SECTION 3.01. Prepayments. All proceeds received by the Purchaser of voluntary
or mandatory prepayments of principal of the Term Loans of a Class shall be,
until Payment in Full of Senior Obligations, turned over (and held in trust
prior to such turnover) by the Purchaser to the Administrative Agent for
application to the principal amount of first, the Senior Term Loans of such
Class, second, the other Senior Term Loans, and third, the other Senior
Obligations, in each case on a pro rata basis based on the respective amounts
thereof.

SECTION 3.02. Scheduled Principal Payments; Interest Payments; Bankruptcy
Distributions. (a) So long as no Bankruptcy Default has occurred and is
continuing, an amount equal to all proceeds of scheduled principal payments and
all proceeds of interest payments and fees (if any) on the Junior Term Loans
that are received by the Purchaser shall, within two Business Days of such
receipt, be repaid or otherwise returned to the U.S. Borrower.

(b) If a Bankruptcy Default has occurred and is continuing, all proceeds of
scheduled principal payments and all proceeds of interest payments on the Junior
Term Loans and all other amounts received by the Purchaser in respect of the
Junior Term Loans or any Proceeds thereof (including any distributions in any
bankruptcy proceeding) shall be, until Payment in Full of Senior Obligations,
turned over (and held in trust prior to such turnover) by the Purchaser to the
Administrative Agent for application to the Senior Obligations in accordance
with the Loan Documents.



--------------------------------------------------------------------------------

ARTICLE IV

Subordination

SECTION 4.01. Agreement to Subordinate. Until Payment in Full of Senior
Obligations, the Purchaser agrees that all its right, title and interest in and
to the Junior Obligations shall be subordinate, and junior in right of payment,
to the rights of the Senior Lenders in respect of the Senior Obligations, and
that such subordination is for the benefit of and enforceable by the Senior
Lenders.

SECTION 4.02. Restrictions on Payments Received in Respect of Junior Term Loans.
The Purchaser agrees that all payments (whether directly, by purchase,
redemption or exercise of any right of setoff or otherwise) in respect of the
Junior Obligations, whether as principal, interest or otherwise, and whether in
cash, securities or property, that are received or accepted, directly or
indirectly, by or on behalf of the Purchaser unless and until Payment in Full of
Senior Obligations has occurred shall be subject to the turnover or application
of such payments as specified in Article III.

SECTION 4.03. Liquidation, Dissolution, Bankruptcy. Upon any payment or
distribution of the assets of any Loan Party to creditors of any Loan Party upon
a total or partial liquidation or a total or partial dissolution of any Loan
Party or in a bankruptcy, reorganization, insolvency, receivership or similar
proceeding relating to any Loan Party or its property:

(a) the Senior Lenders shall be entitled to receive Payment in Full of Senior
Obligations or provisions satisfactory to the holders of the Senior Obligations
shall be made for such payment before the Purchaser shall be entitled to receive
any payment of principal or interest with respect to any Junior Obligation; and

(b) until Payment in Full of Senior Obligations, any payment or distribution to
which the Purchaser would be entitled on account of the Junior Term Loans but
for this Article IV shall be made to holders of Senior Obligations as their
interests may appear.

SECTION 4.04. When Distributions Must Be Paid Over. In addition to the
circumstances in which the Purchaser is required to turn over payments to Senior
Lenders under Article III, if any payment or distribution is made to the
Purchaser that pursuant to this Article IV should not have been so made, then
the Purchaser shall hold such payment or distribution in trust for holders of
the Senior Obligations and pay it over to, until Payment in Full of Senior
Obligations, the Administrative Agent, to be paid to the holders of the Senior
Obligations as their interests may appear.

SECTION 4.05. Reinstatement. If, at any time, all or part of any payment
previously made by any Borrower or any other person with respect to Senior
Obligations is rescinded for any reason whatsoever (including the insolvency,
bankruptcy or reorganization of any Borrower or such other person), the
subordination provisions set forth in this Article IV shall continue to be
effective or be reinstated, as the case may be, all as though such payment had
not been made.



--------------------------------------------------------------------------------

SECTION 4.06. Non-Impairment. The Purchaser agrees (and consents) that, without
notice to or assent by it, and without affecting the liabilities and obligations
of the Borrowers and the other Loan Parties and the rights and benefits of the
holders of the Senior Obligations set forth in this Article IV:

(a) the obligations and liabilities of any Borrower and any other party or
parties for or upon the Senior Obligations may, from time to time, be increased,
renewed, refinanced, extended, modified, amended, restated, compromised,
supplemented, terminated, waived or released;

(b) the holders of Senior Obligations, and any representative or representatives
acting on behalf thereof, including each Senior Agent, may exercise or refrain
from exercising any right, remedy or power granted by or in connection with any
agreements relating to such Senior Obligations; and

(c) any balance or balances of funds at any time outstanding to the credit of
any Borrower with any holder of Senior Obligations may, from time to time, in
whole or in part, be surrendered or released, all as the holders of any Senior
Obligations, or any representative or representatives acting on behalf thereof,
including any Senior Agent, may deem advisable, and all without impairing,
abridging, diminishing, releasing or affecting the subordination of the Junior
Obligations to such Senior Obligations.

SECTION 4.07. Enforcement of Rights. The Purchaser hereby expressly agrees that
the holders of Senior Obligations may enforce any and all rights derived herein
by suit, either in equity or at law, for specific performance of any agreement
contained in this Article IV or for judgment at law and any other relief
whatsoever appropriate to such action or procedure.

SECTION 4.08. Voting. The Junior Lender hereby agrees that if a proceeding under
the Bankruptcy Code or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law shall be commenced by or against any
Borrower prior to the time when Payment in Full of Senior Obligations has
occurred, then the Junior Lender shall (i) promptly give notice to the Senior
Agents of any solicitation of the Purchaser for a vote, or of the Purchaser’s
receipt of a ballot to vote, in or in connection with such proceeding and
(ii) notwithstanding Article VII, irrevocably authorize and empower the
Administrative Agent to vote on behalf of the Junior Lender with respect to the
Junior Obligations in any manner in the Administrative Agent’s sole discretion,
unless the Administrative Agent instructs the Purchaser to vote, in which case
the Purchaser shall vote with respect to the applicable Junior Obligations as
the Administrative Agent directs; provided that the Administrative Agent will
vote the applicable Junior Obligations as directed by the applicable Required
Lenders.

SECTION 4.09. No Modification. The provisions of this Article IV and the
definitions used herein are for the benefit of the holders from time to time of
Senior Obligations and, so long as Payment in Full of Senior Obligations has not
yet occurred, such provisions and definitions may not be modified, rescinded or
canceled in whole or in part, provided that the provisions of this Article IV
and such definitions may be modified, amended or supplemented in accordance with
Section 9.05.



--------------------------------------------------------------------------------

ARTICLE V

Security

SECTION 5.01. Security Interests. (a) As security for the payment or
performance, as the case may be, in full of the Purchaser Obligations, the
Purchaser hereby assigns and pledges to the Collateral Agent and its successors
and assigns, for the benefit of the Senior Lenders and the Senior Agents, and
hereby grants to the Collateral Agent and its successors and assigns, for the
benefit of the Senior Lenders and the Senior Agents, a security interest (the
“Security Interest”) in, all right, title or interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by the Purchaser or in which the Purchaser now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i) the Junior Term Loans and all other General Intangibles in respect thereof;

(ii) all Deposit Accounts and Cash received in respect of (a) the Borrower
Contributions or (b) the Junior Term Loans;

(iii) all Instruments in respect to the Junior Term Loans;

(iv) all Investment Property in respect of the Junior Term Loans;

(v) all books and records pertaining to the Article 9 Collateral; and

(vi) to the extent not otherwise included, all Proceeds of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing.

(b) The Purchaser hereby irrevocably authorizes each Senior Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) reasonably describe the collateral and (ii) contain
the information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including the type of organization of the Purchaser and any organizational
identification number issued to the Purchaser. The Purchaser agrees to provide
such information to the Collateral Agent promptly upon request.

(c) The Purchaser also ratifies its authorization for the Collateral Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

(d) The Security Interest is granted as security only and shall not subject any
Senior Agent or any Senior Lender to, or in any way alter or modify, any
obligation or liability of the Purchaser with respect to or arising out of the
Article 9 Collateral.



--------------------------------------------------------------------------------

(e) Any Security Interest in the portion of Article 9 Collateral consisting of
amounts returned to the U.S. Borrower in accordance with this Agreement shall
automatically be released, discharged and terminated upon such return.

SECTION 5.02. Representations and Warranties. The Purchaser represents and
warrants to each Senior Agent and the Senior Lenders that:

(a) The Purchaser has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security
Interests hereunder and has full power and authority to grant to the Senior
Agents for the benefit of the Senior Lenders the Security Interests in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained.

(b) The Uniform Commercial Code financing statements prepared by each Senior
Agent based upon the information provided to each Senior Agent by the Purchaser
for filing in each filing office specified thereon, are all the filings,
recordings and registrations that are necessary to establish a legal, valid and
perfected security interest in favor of each Senior Agent (for the benefit of
the Senior Lenders) in respect of all Article 9 Collateral in which the Security
Interests may be perfected by filing, recording or registering in the United
States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary to maintain such security interest in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Purchaser Obligations, subject to the effects of bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general equitable
principles, and (ii) subject to the filings described in Section 5.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code. The Security Interest is and shall be prior to any other Lien
on any of the Article 9 Collateral except for non-consensual Liens arising by
operation of law and any Liens of the type referred to in Section 6.02(o) of the
Credit Agreement.

(d) The Article 9 Collateral is owned by the Purchaser free and clear of any
Lien (other than those referred to in paragraph (c) above). Except pursuant to
this Agreement, the Purchaser has not filed or consented to the filing of any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral.

SECTION 5.03. Covenants. (a) The Purchaser agrees promptly to notify each Senior
Agent in writing of any change (i) in its legal name, (ii) in its identity or
type of



--------------------------------------------------------------------------------

organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization or location for purposes of the Uniform Commercial
Code. The Purchaser agrees to promptly provide each Senior Agent with certified
organizational documents reflecting any of the changes described in the first
sentence of this paragraph.

(b) The Purchaser shall, at its own expense, take any and all actions necessary
to defend title to the Article 9 Collateral against all Persons and to defend
each Security Interest in the Article 9 Collateral and the priority thereof
against any other Lien (other than any non-consensual Liens arising by operation
of law and Liens of the type agreed to Section 6.02(o) of the Credit Agreement).

(c) The Purchaser agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as each Senior Agent may from time to time reasonably request
to grant, preserve, protect and perfect the Security Interest and the rights and
remedies created or intended to be created hereby. If any amount payable under
or in connection with any of the Article 9 Collateral shall be or become
evidenced by any promissory note or other instrument that has been delivered to
the Purchaser, such note or instrument shall be promptly pledged and delivered
to the Collateral Agent, duly endorsed in a manner reasonably satisfactory to
it.

(d) The Purchaser shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof.

(e) The Purchaser shall not make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral nor shall it grant any other Lien in
respect of the Article 9 Collateral. The Purchaser shall not make or permit to
be made any transfer of the Article 9 Collateral and the Purchaser shall remain
at all times in possession of the Article 9 Collateral owned by it, except as
required or permitted by this Agreement. The Purchaser shall not request under
Section 2.04(e) of the Credit Agreement or otherwise that any Junior Term Loans
at any time held by it be represented by a promissory note (other than any
Junior Term Loan that was evidenced by a promissory note prior to its
acquisition thereof).

SECTION 5.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of each Senior Agent to enforce, the
Security Interest, the Purchaser agrees, in each case at the Purchaser’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

(a) Instruments. If the Purchaser shall at any time hold or acquire any
Instruments constituting Article 9 Collateral, the Purchaser shall forthwith
endorse, assign and deliver the same to the Collateral Agent.



--------------------------------------------------------------------------------

(b) Deposit Accounts. For any deposit account that the Purchaser at any time
opens or maintains and contains on deposit amounts representing Article 9
Collateral, the Purchaser shall enter into an agreement satisfactory to the
Collateral Agent to provide that such deposit account shall be under the control
of the Collateral Agent.

SECTION 5.05. Remedies Upon Default. In the event that any Event of Default
under paragraph (o) of Article VII of the Credit Agreement occurs and is
continuing, the Senior Agents and the Senior Lenders shall have the right to
exercise any and all rights afforded to a secured party under the New York UCC.
At any time prior to Payment in Full of Senior Obligations, the Collateral Agent
shall control the exercise of all such remedies, and after Payment in Full of
Senior Obligations, the Purchaser shall control the exercise of all such
remedies.

ARTICLE VI

Assignments of Junior Term Loans

SECTION 6.01. No Assignment. At any time prior to Payment in Full of Senior
Obligations, the Purchaser may not assign, sell any participation in or
otherwise transfer any Junior Term Loan or any rights or obligations with
respect thereto without the consent of (i) each Senior Agent and (ii) the
Required Lenders (and any attempted assignment or transfer by the Purchaser
without such consent shall be null and void).

ARTICLE VII

Limited Voting Rights

SECTION 7.01. Proportionate Vote. For so long as the Purchaser holds any Term
Loan (i) in connection with any matter requiring the consent, approval, vote or
other similar action of the Lenders under the Credit Agreement, the Purchaser
will be deemed to have consented, approved, voted or taken such action in
respect of such Loans held by it in the same proportion to the consents,
approvals or votes provided, or actions taken, by the Senior Lenders holding
such Loans of the same Class, (ii) the Senior Lenders, in determining whether to
take any actions, and the Senior Agents, in carrying out actions that they may
take under the Credit Agreement, shall have no duties to the Purchaser and no
liability or responsibility for any consequences of actions taken under the
Credit Agreement insofar as they may affect the interests of the Purchaser and
(iii) the Purchaser shall neither have the right to (A) participate in any
deliberations by the Senior Lenders, unless so requested, with respect to any
matter under the Credit Agreement, nor (B) have access, unless so granted, to
any information made available solely to the Senior Lenders.

SECTION 7.02. Other Voting Matters. The parties hereto agree that the Junior
Lender will not, prior to the Payment in Full of Senior Obligations, acquire any
voting rights with respect to Junior Term Loans acquired by the Junior Lender
pursuant to its subrogation rights hereunder. The Junior Lender agrees that to
the extent it would be deemed, notwithstanding the foregoing, to have acquired
any such voting rights, it will vote such Junior Term Loans acquired by
subrogation in accordance with the instructions of the Senior Lender from which
such Junior Term Loans were acquired.



--------------------------------------------------------------------------------

ARTICLE VIII

Limited Business Purpose

SECTION 8.01. Conduct of Business. The Purchaser shall not enter into or conduct
any business or engage in any activity other than (i) conducting Auctions,
(ii) owning the Article 9 Collateral, (iii) paying taxes, (iv) preparing reports
to Governmental Authorities and to Holdings, (v) holding directors and member
meetings, preparing corporate records and other corporate activities required to
maintain its separate corporate existence and (vi) performing its obligations
under this Agreement and other activities incidental to the foregoing
(including, without limitation, obtaining Borrower Contributions for the purpose
of conducting Auctions as contemplated by the Credit Agreement and this
Agreement).

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. All notices and other communications shall be effected as
provided in Section 9.01 of the Credit Agreement. In the case of notices to the
Purchaser, such notices shall be effected by delivery to the Purchaser as
follows:

Laurence H. Midler

Executive VP and General Counsel

CB Richard Ellis, Inc.

11150 Santa Monica Boulevard, Suite 1600

Los Angeles, CA 90025

Fax number: (310) 405-8925

With a copy to

Debbie Fan

Senior Vice President & Treasurer

CB Richard Ellis

100 N. Sepulveda Boulevard, Suite 1100

El Segundo, CA 90245

Fax number: (310) 606-5035

SECTION 9.02. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.03. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.



--------------------------------------------------------------------------------

SECTION 9.04. Further Assurances. Each of the parties hereto agrees to execute
such further documentation and take such further action as shall be reasonably
necessary to fully effectuate the provisions of this Agreement.

SECTION 9.05. Modification of Agreement. (a) No modification or amendment of any
provision of this Agreement shall in any event be effective unless the same
shall be in writing and signed by (i) each Senior Agent (ii) the Purchaser and
(iii) the Required Lenders.

(b) No waiver of any provision of this Agreement and no consent to any departure
by any party hereto from the provisions hereof shall be effective unless such
waiver or consent shall be (i) in writing and signed by (x) each Senior Agent,
(y) the Purchaser and (z) the Required Lenders or (ii) set forth in a written
instrument executed by the party against which it is sought to be enforced, and
any such waiver or consent shall be effective only for the purpose for which
given. No notice to or demand on any party hereto in any case shall entitle such
party to any other or further notice or demand in the same, similar or other
circumstances.

(c) Notwithstanding clause (a) above, without the consent of any other party
hereto or beneficiary hereof (including, without limitation, any Senior Lender),
the Purchaser and the Senior Agents may amend or supplement this Agreement to
cure any ambiguity, mistake, defect or inconsistency.

SECTION 9.06. Successors and Assigns. This Agreement shall be binding on and
inure to the benefit of the parties hereto, including the Purchaser, each Senior
Agent, each of the Senior Lenders and their respective successors and permitted
assigns (including any assignee of any Senior Lender in accordance with the
Credit Agreement) except that the Purchaser may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
(i) each Senior Agent and (ii) the Required Lenders (and any attempted
assignment or transfer by the Purchaser without such consent shall be null and
void). The rights and obligations of any Senior Lender under this Agreement
shall be assigned automatically (without the need for the execution of any
document or any other action) to, and the term “Senior Lender” as used in this
Agreement shall include, any assignee, transferee or successor of such Senior
Lender under the Credit Agreement (other than the Purchaser), in accordance with
the terms of and upon the effectiveness of an assignment pursuant to the Credit
Agreement, and any such assignee, transferee or successor shall automatically
become a party to this Agreement. If required by any party to this Agreement,
such assignee, transferee or successor shall execute and deliver to the other
parties to this Agreement a written confirmation of its assumption of the
obligations of the assignor or transferor hereunder.

SECTION 9.07. Subrogation. With respect to the value of any payments or
distributions in cash, property or other assets that the Purchaser pays over to
the Administrative Agent for payment to any Senior Lender under the terms of
this Agreement, the Purchaser shall be subrogated to the rights of the
Administrative Agent, and each such Senior Lender; provided



--------------------------------------------------------------------------------

that the Purchaser hereby agrees not to assert or enforce any such right of
subrogation it may acquire as a result of any payment hereunder until Payment in
Full of Senior Obligations. The value of any payments or distributions in cash,
property or other assets received by the Purchaser that are paid over to the
Administrative Agent or any Senior Lender pursuant to this Agreement shall not
reduce any of the Senior Obligations.

SECTION 9.08. Authorization of Agents. The Purchaser hereby irrevocably
consents, authorizes and directs each of the Senior Agents to take any and all
actions necessary to give effect to the provisions of this Agreement, including,
without limitation, those of Articles III and IV, without any further action,
authorization or consent of the Purchaser.

SECTION 9.09. Severability. In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

SECTION 9.10. Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall constitute an original but all of which, when
taken together, shall constitute but one instrument. Delivery of an executed
signature page to this Agreement by facsimile or other customary means of
electronic transmission (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart hereof.

SECTION 9.11. Headings. The section headings of this Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning or
construction of any provisions hereof.

SECTION 9.12. Complete Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior representations, negotiations, writings, memoranda and
agreements.

SECTION 9.13. Termination. This Agreement shall automatically terminate, and the
Security Interest shall automatically be terminated, released and discharged, in
each case without any action by any party hereto, upon Payment in Full of Senior
Obligations. Upon such termination, the Collateral Agent shall deliver to the
Purchaser such instruments of termination, release and discharge pertaining to
the Security Interest as the Purchaser may reasonably request to effectuate, or
reflect of public record, the termination, release and discharge of such
Security Interest.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

[PURCHASER],

by

 

 

Name:   Title:  

 

CREDIT SUISSE, CAYMAN ISLANDS

BRANCH, as Administrative Agent and

Collateral Agent,

by

 

 

Name:

 

Title:

 

 

by  

 

Name:   Title:  

[CBRE Purchaser Agreement]



--------------------------------------------------------------------------------

Exhibit I to the Second Amended

and Restated Credit Agreement

[Date]

Credit Suisse, as Administrative Agent and

Collateral Agent under the Credit Agreement

(as defined below)

and

The Lenders listed on Schedule I hereto

 

Re: Purchaser Agreement dated as of [—], among [PURCHASER] and Credit Suisse, in
its capacity as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, the “Collateral Agent”) under
the Second Amended and Restated Credit Agreement dated as of March 24, 2009 (the
“Credit Agreement”), among CB Richard Ellis Services, Inc., a Delaware
corporation, CB Richard Ellis Limited, a limited company organized under the
laws of England and Wales, CB Richard Ellis Limited, a corporation organized
under the laws of the province of New Brunswick, CB Richard Ellis Pty Limited, a
company organized under the laws of Australia and registered in New South Wales,
CB Richard Ellis Limited, a company organized under the laws of New Zealand, CB
Richard Ellis Limited Group, Inc., a Delaware corporation, the lenders from time
to time party thereto (the “Lenders”), and Credit Suisse, as Administrative
Agent and Collateral Agent for the Lenders

Ladies and Gentlemen:

We have acted as special counsel to the Purchaser in connection with the
preparation, execution and delivery of the Purchaser Agreement. Unless otherwise
indicated, terms used but not defined herein shall have the respective meanings
set forth in the Purchaser Agreement. This opinion is furnished to you pursuant
to clause (d) of the definition of the term “Purchaser Funding Condition” set
forth in the Credit Agreement.

In connection with this opinion, we have examined (i) the Purchaser Agreement,
signed by the Purchaser, the Administrative Agent and the Collateral Agent and
(ii) an unfiled copy of the financing statement listed on Schedule II hereto
(the “Delaware Financing Statement”), naming the Purchaser as debtor and the
Collateral Agent as secured party, which we understand will be filed in the
Office of the Secretary of State of Delaware (the “Delaware Filing Office”).

In addition, we have examined, and have relied as to matters of fact, upon the
documents delivered to you at the closing, and upon originals, or duplicates or
certified or conformed copies, of such [corporate] [limited liability company]
records, agreements, documents and other instruments and such certificates or
comparable documents of public officials and of officers and representatives of
the Purchaser, and have made such



--------------------------------------------------------------------------------

other investigations, as we have deemed relevant and necessary in connection
with the opinions hereinafter set forth. In such examination, we have assumed
the genuineness of all signatures, the legal capacity of natural persons, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as duplicates or certified
or conformed copies and the authenticity of the originals of such latter
documents. As to questions of fact material to this opinion, we have relied upon
certificates of public officials and of officers and representatives of the
Purchaser. In addition, we have relied as to certain matters of fact upon the
representations made in the Purchaser Agreement.

In addition, we have assumed that (1) the Purchaser has rights in the Article 9
Collateral existing on the date hereof and will have rights in property which
becomes Article 9 Collateral after the date hereof and (2) “value” (as defined
in Section 1-201(44) of the Uniform Commercial Code as in effect on the date
hereof in the State of New York (the “New York UCC”)) has been given by the
Senior Lenders and the Senior Agents to the Purchaser for the security interests
and other rights in the Article 9 Collateral.

Based upon and subject to the foregoing and subject to the qualifications and
limitations set forth herein we are of the opinion that:

1. The Purchaser is a [limited liability company] [corporation] duly [formed]
[incorporated], validly existing and in good standing under the laws of the
State of Delaware.

2. The Purchaser has the [corporate] [limited liability company] power and
authority to execute and deliver the Purchaser Agreement and has duly authorized
executed and delivered the Purchaser Agreement.

3. The execution and delivery by the Purchaser of the Purchaser Agreement and
the performance by the Purchaser of its obligations thereunder will not result
in any violation of (a) the [certificate of incorporation] [limited liability
company agreement] or [by-laws] of the Purchaser or (b) any Federal or New York
statute or the [Delaware General Corporation Law] [Delaware Limited Liability
Company Act] or any rule or regulation issued pursuant to any New York or
Federal Statute or the [Delaware General Corporation Law] [Delaware Limited
Liability Company Act].

4. No consent, approval, authorization, order, filing, registration or
qualification of or with any Federal or New York governmental agency or body or
any Delaware governmental agency or body acting pursuant to the [Delaware
General Corporation Law] [Delaware Limited Liability Company Act] is required
for the execution and delivery by the Purchaser of the Purchaser Agreement or
the performance by the Purchaser of its obligations under the Purchaser
Agreement.

5. Assuming that the Purchaser Agreement is a valid and legally binding
obligation of each of the parties thereto other than the Purchaser, the
Purchaser Agreement constitutes the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms.



--------------------------------------------------------------------------------

6. To our knowledge, there is no action, suit or proceeding now pending before
or by any court, arbitrator or governmental agency, body or official to which
the Purchaser is party or to which the business, assets or property of the
Purchaser is subject and no such action, suit or proceeding is threatened to
which the Purchaser or the business assets or property of the Purchaser would be
subject, that in either case questions the validity of the Purchaser Agreement.

7. The Purchaser is not an “investment company” within the meaning of, and
subject to regulation under, the Investment Company Act of 1940, as amended.

8. The Purchaser Agreement creates in favor of the Collateral Agent for the
benefit of the Senior Lenders a security interest in the Purchaser’s right,
title and interest in the Article 9 Collateral described therein in which a
security interest may be created under Article 9 of the New York UCC (the “NY
UCC Article 9 Collateral”).

Although we express no opinion as to the law of the State of Delaware (other
than the [Delaware Limited Liability Company Act] [Delaware General Corporation
Law]), we have reviewed Article 9 of the Uniform Commercial Code in effect in
the State of Delaware as set forth in the Commerce Clearing House, Inc. Secured
Transactions Guide as supplemented through [—] (the “Delaware UCC”) and, based
solely on such review, we advise you that (a) the Delaware Financing Statement
is in appropriate form for filing in the Delaware Filing Office and (b) upon the
filing of the Delaware Financing Statement in the Delaware Filing Office, the
Collateral Agent will have a perfected security interest for the benefit of the
Senior Lenders in that portion of the NY UCC Article 9 Collateral in which a
security interest is perfected by filing a financing statement in the Delaware
Filing Office.

Our opinions in paragraphs 5 and 8 above are subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally,
(ii) general equitable principles (whether considered in a proceeding in equity
or at law) and (iii) an implied covenant of good faith and fair dealing. Our
opinion in paragraph 4 above also is subject to the qualification that certain
of the remedial provisions of the Purchaser Agreement may not be enforceable in
whole or in part, although the inclusion of such provisions does not render the
Purchaser Agreement invalid, and the Purchaser Agreement and the law of the
State of New York contain adequate remedial provisions for the practical
realization of the rights and benefits afforded thereby.

Our opinion in paragraph 8 above, and our advice in the second preceding
paragraph above, are limited to Article 9 of the New York UCC or the Delaware
UCC, as the case may be, and, therefore, that opinion and advice paragraph do
not address (i) collateral of a type not subject to Article 9 of the New York
UCC or the Delaware UCC and (ii) what law governs perfection of the security
interests granted in the collateral covered by this opinion letter.

We note that (A) a New York statute provides that with respect to a foreign
currency obligation a court of the State of New York shall render a judgment or
decree in



--------------------------------------------------------------------------------

such foreign currency and such judgment or decree shall be converted into
currency of the United States at the rate of exchange prevailing on the date of
entry of such judgment or decree and (B) with respect to a foreign currency
obligation a United States Federal court in New York may award judgment in
United States dollars provided that we express no opinion as to the rate of
exchange such court would apply.

We express no opinion with respect to:

(A) perfection of any security interest in (1) any collateral of a type
represented by a certificate of title and (2) any collateral consisting of money
or Cash Equivalents;

(B) perfection of any security interest in proceeds except to the extent
provided pursuant to § 9-315 of the New York UCC;

(C) perfection of any security interest whose priority is subject to
Section 9-334 of the New York UCC;

(D) the priority of any security interest;

(E) the effect of Section 552 of the Bankruptcy Code (11 U.S.C. 552) (relating
to property acquired by a pledgor after the commencement of a case under the
United States Bankruptcy Code with respect to such pledgor) and Section 506(c)
of the Bankruptcy Code (11 U.S.C. 506(c)) (relating to certain costs and
expenses of a trustee in preserving or disposing of collateral);

(F) the effect of any provision of the Purchaser Agreement which is intended to
establish any standard other than a standard set forth in the New York UCC as
the measure of the performance by any party thereto of such party’s obligations
of good faith, diligence, reasonableness or care or of the fulfillment of the
duties imposed on any secured party with respect to the maintenance, disposition
or redemption of collateral, accounting for surplus proceeds of collateral or
accepting collateral in discharge of liabilities;

(G) the effect of any provision of the Purchaser Agreement which is intended to
permit modification thereof only by means of an agreement signed in writing by
the parties thereto;

(H) the effect of any provision of the Purchaser Agreement imposing penalties or
forfeitures;

(I) the enforceability of any provision of the Purchaser Agreement to the extent
that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; and

(J) the effect of any provision of the Purchaser Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated person or the person receiving contribution.



--------------------------------------------------------------------------------

We do not express any opinion herein concerning any law other than the law of
the State of New York, the Federal law of the United States and the [Delaware
Limited Liability Company Act] [Delaware General Corporation Law].

This opinion letter is rendered to you in connection with the above described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent.

                Very truly yours



--------------------------------------------------------------------------------

Exhibit J-1 to the Second Amended

and Restated Credit Agreement

March 24, 2009

Credit Suisse, as Administrative Agent, Collateral Agent and Issuing Bank

Eleven Madison Avenue

New York, NY 10010

and

The Lenders listed on Schedule I hereto

 

  Re: Second Amended and Restated Credit Agreement, dated March 24, 2009 (the
“Credit Agreement”), among CB Richard Ellis Services, Inc., a Delaware
corporation (the “U.S. Borrower”), CB Richard Ellis Limited, a limited company
organized under the laws of England and Wales, CB Richard Ellis Limited, a
corporation organized under the laws of the province of New Brunswick, CB
Richard Ellis Pty Ltd, a company organized under the laws of Australia and
registered in New South Wales, CB Richard Ellis Limited, a company organized
under the laws of New Zealand (collectively, the “Foreign Borrowers” and, with
the U.S. Borrower, the “Borrowers”), CB Richard Ellis Group, Inc., a Delaware
corporation (“Holdings”), the Lenders referred to therein, and Credit Suisse, as
Administrative Agent and as Collateral Agent for the Lenders

Ladies and Gentlemen:

I am the General Counsel of the U.S. Borrower. I have supervised the corporate
proceedings of the U.S. Borrower, and certain of its Subsidiaries listed on
Schedule II hereto (each, a “Subsidiary Guarantor”; together with the U.S.
Borrower and Holdings, the “U.S. Credit Parties” and, together with CB/TCC
Global Holdings Limited (the “UK Subsidiary Guarantor”) and the Foreign
Borrowers, the “Credit Parties”) in connection with the execution and delivery
of (i) the Credit Agreement and (ii) the Amended and Restated Guarantee and
Pledge Agreement, dated as of March 24, 2009, among the U.S. Borrower, Holdings,
the Subsidiary Guarantors and the Collateral Agent for the Secured Parties (the
“Guarantee and Pledge Agreement” and, collectively with the Credit Agreement,
the “Credit Documents”).

Unless otherwise indicated, terms used but not defined herein shall have the
respective meanings set forth in the Credit Agreement. This opinion is furnished
to you pursuant to Section 4.02(a)(i) of the Credit Agreement.

In connection with this opinion, I have examined (i) the Credit Agreement,
signed by the Borrowers, Holdings, certain of the Lenders and the Administrative
Agent and Collateral Agent and (ii) the Guarantee and Pledge Agreement, signed
by Holdings, the U.S. Borrower, the Subsidiary Guarantors and the Collateral
Agent. I also have examined the originals, or duplicates or certified or
conformed copies, of such records, agreements, instruments and other documents
and have made such other investigations as I have deemed relevant and necessary
in



--------------------------------------------------------------------------------

connection with the opinions expressed herein. As to questions of fact material
to this opinion, I have relied upon certificates of public officials and of
officers and representatives of the Credit Parties.

In rendering the opinions set forth below, I have assumed the genuineness of all
signatures (other than those of the U.S. Credit Parties), the legal capacity of
natural persons, the authenticity of all documents submitted to me as originals,
the conformity to original documents of all documents submitted to me as
duplicates or certified or conformed copies, and the authenticity of the
originals of such latter documents.

Based upon and subject to the foregoing, and subject to the qualifications and
limitations set forth herein, I am of the opinion that:

1. Each of the U.S. Credit Parties (a) has been duly formed and is validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) has the power and authority to execute and
deliver, and to borrow (in the case of the U.S. Borrower) and perform its
obligations under, each of the Credit Documents to which it is a party (c) has
duly authorized, executed and delivered each of the Credit Documents to which it
is a party.

2. The execution and delivery by any U.S. Credit Party of each of the Credit
Documents to which it is a party, the U.S. Borrower’s borrowings in accordance
with the terms of the Credit Agreement and performance of its payment
obligations thereunder, and the granting of the Liens by each U.S. Credit Party
under the Guarantee and Pledge Agreement (a) will not result in any violation of
(1) the certificate of incorporation (or comparable formation document) or
by-laws (or comparable governing document) of any U.S. Credit Party or (2) any
provision of any indenture or, to my knowledge, any provision of any other
material agreement or other material instrument to which any U.S. Credit Party
is a party or by which any of them or any of their property is or may be bound,
(b) will not be in conflict with, result in a breach of or constitute (along or
with the notice or lapse of time or both) a default under, or give rise to any
right to accelerate or to require the prepayment, repurchase or redemption of
any obligations under any such indenture or, to my knowledge, any such other
agreement or other instrument, and (c) to my knowledge, will not breach or
result in a default under or result in the creation of any lien upon or security
interest in the U.S. Credit Parties’ properties pursuant to the terms of any
agreement or instrument currently binding upon any of them or any of their
assets, except for violations, defaults or liens that, individually and in the
aggregate, could not reasonably be expected to have a material adverse effect on
the business, assets, operations, or financial condition of the U.S. Borrower
and its subsidiaries, taken as a whole.

3. To my knowledge and other than as identified in the Credit Agreement, there
is no action, suit or proceeding before or by any court, arbitrator or
governmental agency, body or official, now pending, to which any U.S. Credit
Party is a party or to which the business, assets or property of any U.S. Credit
Party is subject and no such action, suit or proceeding is threatened to which
any U.S. Credit Party or the business, assets or property of any U.S. Credit
Party would be subject that in either case could reasonably be expected,
individually or in the aggregate, to have a material adverse effect on the
business, assets, operations, or financial condition of the U.S. Borrower and
its subsidiaries, taken as a whole.

 

2



--------------------------------------------------------------------------------

4. No Credit Party is an “investment company” within the meaning of and subject
to regulation under the Investment Company Act of 1940, as amended.

This opinion letter is rendered to you in connection with the above described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation (other than your permitted successors and assigns) without my prior
written consent.

 

Very truly yours,

/s/ Laurence H. Midler

Laurence H. Midler

 

3



--------------------------------------------------------------------------------

SCHEDULE I

THE LENDERS

ACA CLO 2005-1, LTD

ACA CLO 2006-2, LTD

ACA CLO 2006-1, LTD

ACA CLO 2007-1, LTD

ACAS CLO 2007-1 LTD.

AF III US BD HOLDINGS, LP

AIB DEBT MANAGEMENT, LIMITED

ALADDIN FLEXIBLE INVESTMENT FUND SPC FOR ACCOUNT OF SERIES 2007-01

ALADDIN FLEXIBLE INVESTMENT FUND SPC FOR ACCOUNT OF SERIES 2008-01

ALZETTE EUROPEAN CLO S.A.

AMMC CLO III, LIMITED

AMMC CLO IV, LIMITED

AMMC CLO VI, LIMITED

AMMC VII, LIMITED

APIDOS CDO I

APIDOS CDO II

APIDOS CDO III

APIDOS CDO IV

APIDOS CDO V

APIDOS CDO VI

APIDOS CINCO

APIDOS QUATTRO CDO

APOSTLE LOOMIS SAYLES CREDIT OPPORTUNITIES FUND

APOSTLE LOOMIS SAYLES SENIOR LOAN FUND

ARTUS LOAN FUND 2007-1 LTD

ATLANTIS FUNDING LTD.

ATLAS LOAN FUNDING NAV

ATTENTUS CDO III, LTD.

AVALON CAPITAL LTD. 3

AVENUE CLO FUND, LTD.

AVENUE CLO, V LTD.



--------------------------------------------------------------------------------

AVENUE CLO VI, LTD.

AVERY STREET CLO LTD.

BABSON BLUE CHIP MULTI-STRATEGY

BABSON CLO LTD 2003-I

BABSON CLO LTD 2004-1

BABSON CLO LTD 2004-II

BABSON CLO LTD 2005-I

BABSON CLO LTD 2005-II

BABSON CLO LTD 2005-III

BABSON CLO LTD 2006-I

BABSON CLO LTD 2006-II

BABSON CLO LTD 2007-I

BACCHUS (U.S.) 2006-1, LTD.

BAKER STREET CLO IV LTD.

BAKER STREET FUNDING CLO 2005-I LTD

BALLYROCK CLO 2006-1 LTD

BALLYROCK CLO 2006-2 LTD

BANCO ESPIRITO SANTO, S.A. – NEW YORK BRANCH

BANK OF AMERICA, N.A.

BANK OF AMERICA NT & SA

BANK OF CHINA, LOS ANGELES BRANCH

THE BANK OF EAST ASIA, LTD., NEW YORK BRANCH

BANK OF HAWAII

BANK OF NOVA SCOTIA

BANKERS LIFE & CASUALTY COMPANY

BARCLAYS BANK PLC

BAYERISCHE HYPO-UND VEREINBANK AG, NEW YORK BRANCH

BAYERISCHE LANDESBANK, NEW YORK BRANCH

BELHURST CLO LTD.

BLT 18 LLC

BNP PARIBAS

BURR RIDGE CLO PLUS LTD.

CALLIDUS DEBT PARTNERS CLO FUND II, LTD.



--------------------------------------------------------------------------------

CALLIDUS DEBT PARTNERS CLO FUND III LTD.

CAMULOS LOAN VEHICLE I, LTD.

CANNINGTON FUNDING LTD.

CANYON CAPITAL CLO 2004 1 LTD

CANYON CAPITAL CLO 2006-1 LTD

CANYON CAPITAL CLO 2007-1 LTD

CARLYLE CREDIT PARTNERS FIN I

CARLYLE HIGH YIELD PART IV

CARLYLE HIGH YIELD PART VI

CARLYLE HIGH YIELD PART VII

CARLYLE HIGH YIELD PART VIII

CARLYLE HIGH YIELD PARTNERS IX

CARLYLE HIGH YIELD PARTNERS X

CARLYLE LOAN INVESTMENT LTD

CHAMPLAIN CLO, LTD.

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

CHELSEA PARK CLO LTD.

CHINATRUST BANK (USA)

CITIBANK N.A.

CITICORP USA INC.

CITY NATIONAL BANK, N.A.

CLYDESDALE CLO 2004, LTD.

CLYDESDALE CLO 2005, LTD.

CLYDESDALE CLO 2006, LTD.

CLYDESDALE STRATEGIC CLO-I, LTD.

COLUMBUS PARK CDO LTD.

COLUMBUSNOVA CLO IV LTD. 2007-II

COLUMBUSNOVA CLO LTD. 2006-I

COLUMBUSNOVA CLO LTD. 2006-II

COLUMBUSNOVA CLO LTD. 2007-I

COMERICA BANK

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

COMSTOCK FUNDING LTD



--------------------------------------------------------------------------------

CONFLUENT 4 LIMITED

CONSECO LIFE INSURANCE COMPANY

CONSECO HEALTH INSURANCE COMPANY

CONSECO INSURANCE COMPANY

CORNERSTONE CLO LTD

CREDIT SUISSE LOAN FUNDING LLC

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

DEL MAR CLO I, LTD.

DENALI CAPITAL CLO IV LTD

DENALI CAPITAL CLO V LTD

DENALI CAPITAL CLO VI LTD

DENALI CAPITAL CLO VII LTD.

DRYDEN IX SENIOR LOAN

DRYDEN VII LEVERAGED LOAN CDO

DRYDEN VIII-LEVERAGED LOAN CDO

DRYDEN XI LEVERAGE LOAN CDO 06

DRYDEN XVI - LEVERAGED LOAN CD

DRYDEN XVIII LEVERAGED LOAN 20

DUANE STREET CLO 1 LTD

DUANE STREET CLO II LTD

DUANE STREET CLO III LTD

DUANE STREET CLO IV, LTD.

DUANE STREET CLO V LTD

EAGLE CREEK CLO, LTD.

EAGLE LOAN TRUST

EAGLE MASTER FUND LTD.

EMERSON PLACE CLO, LTD

ERSTE BK DER OESTERREICHISCHEN

ERSTE GROUP BANK AG

ESSEX PARK CDO LTD.

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

EXTRA YIELD $ LOAN FUND

EXTRAYIELD GLOBAL LOAN FUND



--------------------------------------------------------------------------------

FALL CREEK CLO LTD

FARMERS BANK OF CHINA

FIDELITY ADVISOR SERIES I: FIDELITY ADVISOR FLOATING RATE HIGH INCOME FUND

FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC: FIDELITY FLOATING RATE CENTRAL
INVESTMENT PORTFOLIO

FIFTH THIRD BANK

FIRST COMMERCIAL BANK, NEW YORK AGENCY

FIRST FINANCIAL BANK

FIRST TENNESSEE BANK

FLATIRON CLO 2007-1 LTD.

FLOATING RATE SENIOR LOAN FUNDING I LLC

FM LEVERAGED CAPITAL FUND II

FOUNDERS GROVE CLO, LTD.

FRANKLIN FLOATING RATE DAILY ACCESS FUND

FRANKLIN FLOATING RATE MASTER SERIES

FRANKLIN TEMPLETON LIMITED DURATION INCOME TRUST

FRANKLIN TEMPLETON SERIES II FUNDS-FRANKLIN FLOATING RATE II FUND

FRANKLIN TOTAL RETURN FUND

FREMONT CBNA LOAN FUNDING LLC

GALE FORCE 1 CLO, LTD.

GALE FORCE 3 CLO, LTD.

GALE FORCE 4 CLO, LTD.

GALE FORCE 2 CLO, LTD.

GE BUSINESS FINANCIAL SERVICES

GENERAL ELECTRIC CAPITAL CORPORATION

GENESIS CLO 2007-1 LTD.

GENESIS CLO 2007-2 LTD.

GOLDMAN SACHS CREDIT PARTNERS L.P.

GOVERNOR AND COMPANY OF THE BA

GRAND CENTRAL ASSET TRUST LBAM SERIES

GRAND HORN CLO LTD

GRANITE VENTURES I LTD

GRANITE VENTURES II LTD



--------------------------------------------------------------------------------

GRANITE VENTURES III LTD

GRANT GROVE CLO, LTD.

GREENS CREEK FUNDING LTD.

GREYROCK CDO LTD.

GULF STREAM-COMPASS CLO 2005-1 LTD

GULF STREAM-RASHINBAN CLO 2006-I LTD

GULF STREAM-COMPASS CLO 2007-I LTD

HAKONE FUND II LLC

HAMLET II, LTD.

HARCH CLO III LIMITED

HARLEYSVILLE NATIONAL BANK

HEWETT’S ISLAND CDO LTD

HEWETT’S ISLAND CLO II LTD

HEWETT’S ISLAND CLO III LTD

HEWETT’S ISLAND CLO IV, LTD.

HEWETT’S ISLAND CLO V

HEWETT’S ISLAND CLO VI LTD

HILLMARK FUNDING LTD.

HSBC BANK PLC

HSBC BANK USA, NATIONAL ASSOCIATION

HUA NAN COMMERCIAL BANK LTD., LOS ANGELES BRANCH

HUDSON STRAITS CLO 2004, LTD.

IKB CAPITAL CORPORATION

ING INTL II SR BK LNS EURO

ING INVESTMENT MGMT CLO II LTD

ING INVESTMENT MGMT CLO III LT

ING INVESTMENT MGMT CLO IV

ING INVESTMENT MGMT CLO V

ING INVESTMENT MGT CLO I

INWOOD PARK CDO LTD.

JACKSON NATIONAL LIFE INSURANCE COMPANY

JERSEY STREET CLO, LTD.

J.P. MORGAN WHITEFRIARS INC.



--------------------------------------------------------------------------------

KEYBANK NATION ASSOCIATION

KEYSTONE NAZARETH BANK AND TRUST (a division of National Penn Bank)

KINGSLAND I, LTD.

KINGSLAND II, LTD.

KINGSLAND III, LTD.

KINGSLAND IV, LTD.

KINGSLAND V, LTD.

KKR DEBT INVESTORS II (2006)(I

KKR FINANCIAL PARTNERS I LP

KKR FINANCIAL CLO 2005-1 LTD.

KKR FINANCIAL CLO 2005-2 COLLECTION

KKR FINANCIAL CLO 2006-1, LTD.

LAFAYETTE SQUARE CDO LTD.

LANDMARK III CDO LIMITED

LANDMARK IV CDO LIMITED

LANDMARK VI CDO LTD

LANDMARK VIII CLO LTD

LASALLE BANK NA

LATITUDE CLO III, LTD.

LCM I LIMITED PARTNERSHIP

LCM II LIMITED PARTNERSHIP

LCM III, LTD.

LCM IV, LTD.

LCM V LTD.

LCM VI, LTD.

LIBRA GLOBAL LIMITED

LIGHTPOINT CLO 2004-1

LIGHTPOINT CLO III, LTD.

LIGHTPOINT CLO IV, LTD.

LIGHTPOINT CLO V, LTD.

LIGHTPOINT CLO VIII, LTD.

LIME STREET CLO LTD

LIMEROCK CLO I



--------------------------------------------------------------------------------

LMP CORPORATE LOAN FUND, INC.

LOAN FUNDING V LLC

LOAN FUNDING VI LLC

LOAN FUNDING XIII

LOOMIS SAYLES LEVERAGED SENIOR LOAN FUND LTD.

LOOMIS SAYLES SENIOR LOAN FUND, LLC

LOOMIS SAYLES SENIOR LOAN FUND II LLC

MAINSTAY FLOATING RATE FUND

MAINSTAY VP FLOATING RATE PORTFOLIO

MAPLEWOOD (CAYMAN) LTD.

MARKET SQUARE CLO LTD.

MARLBOROUGH STREET CLO, LTD.

MASSACHUSETTS MUTUAL LIFE INSURANCE

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. LOS ANGELES BRANCH

METLIFE BANK NATIONAL ASSOCIATION

MFS FLOATING RATE HIGH INCOME FUND (FRH)

MFS FLOATING RATE INCOME FUND

MIZUHO CORPORATE BANK, LTD.

MONUMENT PARK CDO LTD.

MOSELLE CLO S.A.

MOUNTAIN CAPITAL CLO III LTD

MOUNTAIN CAPITAL CLO V LTD.

MOUNTAIN CAPITAL CLO VI LTD.

MOUNTAIN VIEW CLO II LTD.

MOUNTAIN VIEW CLO III LTD.

MSIM PECONIC BAY, LTD.

NACM CLO I

NACM CLO II

NATIONAL AUSTRALIA BANK LTD

NATIONAL CITY BANK

NATIXIS

NATIXIS LOOMIS SAYLES SENIOR LOAN FUND

NATIXIS LOOMIS SAYLES SENIOR L



--------------------------------------------------------------------------------

NAUTIQUE FUNDING LTD.

NAVIGARE FUNDING III CLO, LTD.

NEPTUNE FINANCE CCS, LTD.

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

NEW YORK LIFE INSURANCE COMPANY

THE NORINCHUKIN BANK, NEW YORK BRANCH

THE NORTHERN TRUST COMPANY

NYLIM FLATIRON CLO 2003-1 LTD.

NYLIM FLATIRON CLO 2004-1 LTD.

NYLIM FLATIRON CLO 2005-1 LTD.

NYLIM FLATIRON CLO 2006-1 LTD.

NYLIM INSTITUTIONAL FLAT RATE COLLECTIVE FUND

NYLIM INSTITUTIONAL FLOATING RATE FUND L.P.

OCTAGON INV PARTNERS X LTD

OCTAGON INV PARTNERS V

OCTAGON INV PARTNERS VI

OCTAGON INV PARTNERS VII

OCTAGON INVEST PARTNERS XI LTD

OCTAGON INVESTMENT PARTNERS VIII

OLYMPIC CLO I

OREGON PUBLIC EMPLOYEE RET

PEOPLE’S UNITED BANK (formerly known as People’s Bank)

POTENTIAL CLO I LTD

PREMIUM LOAN TRUST I, LTD.

PROSPECT PARK CDO LTD.

QVP CDO LTD

RAMPART CLO 2006-I LTD.

RAMPART CLO 2007 LTD

RAYMOND JAMES BANK, FSB

REGATTA FUNDING LTD

REGIONS BANK

RIVERSIDE PARK CLO, LTD.

ROSEDALE CLO II LTD.



--------------------------------------------------------------------------------

ROSEDALE CLO LTD.

ROYAL BANK OF SCOTLAND PLC

SAGAMORE CLO LTD.

SAN GABRIEL CLO I LTD

SAN JOAQUIN COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION

SARATOGA CLO I, LIMITED

SCHILLER PARK CLO LTD.

SCOTIABANC, INC.

SHASTA CLO I

SHINNECOCK 2006-1 CLO

SIERRA CLO II LTD

SILVER CREST CBNA LOAN FUNDING

SILVERADO CLO 2006-II LIMITED

STANFIELD ARNAGE CLO LTD.

STANFIELD AZURE CLO, LTD.

STANFIELD BRISTOL CLO, LTD.

STANFIELD DAYTONA CLO, LTD.

STANFIELD MCLAREN CLO, LTD.

STANFIELD MODENA CLO, LTD.

STANFIELD VANTAGE CLO, LTD.

STANFIELD VEYRON CLO, LTD.

STATE BANK OF INDIA, LOS ANGELES AGENCY

STONE TOWER CDO II LTD

STONE TOWER CLO III LTD

STONE TOWER CLO IV LTD

STONE TOWER CLO V LTD

STONE TOWER CLO VI LTD.

STONE TOWER CLO VII LTD.

STONEY LANE FUNDING I LTD.

SUMITOMO TRUST & BANKING CO., LTD., NEW YORK BRANCH

SUNTRUST BANK

TABERNA PREFERRED FUNDING VIII

TAIPEI FUBON COMMERCIAL BANK CO., LTD. LOS ANGELES BRANCH



--------------------------------------------------------------------------------

TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH

TRIBECA PARK CLO LTD.

TRIMARAN CLO IV LTD

TRIMARAN CLO V LTD

TRIMARAN CLO VI LTD

TRIMARAN CLO VII LTD

UNION BANK, N.A.

UNION SQUARE CDO LTD.

UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY

US BANK NA

VEER CASH FLOW CLO, LTD

VENTURE II CDO 2002, LIMITED

VENTURE III CDO LIMITED

VENTURE IV CDO LIMITED

VENTURE IX CDO, LIMITED

VENTURE V CDO LIMITED

VENTURE VI CDO LIMITED

VENTURE VII CDO LIMITED

VENTURE VIII CDO, LIMITED

VINACASA CLO LTD

VISTA LEVERAGED INCOME FUND

WACHOVIA BANK, N.A.

WASATCH CLO LTD.

WASHINGTON NATIONAL INSURANCE COMPANY

WATERFRONT CLO 2007-1, LTD.

WAYZATA FUNDING LLC

WELLS FARGO BANK, NA

WHITEHORSE I, LTD.

WHITEHORSE III, LTD.

WHITEHORSE IV, LTD.

WHITEHORSE V, LTD.

WHITNEY CLO I LTD.

WILLOW FINANCIAL BANK

XL RE EUROPE LIMITED



--------------------------------------------------------------------------------

SCHEDULE II

SUBSIDIARY GUARANTORS

 

Name of Subsidiary Guarantor

  

Jurisdiction of Formation

CB HoldCo, Inc.

   Delaware

CB Richard Ellis Investors, Inc.

   California

CB Richard Ellis Investors, L.L.C.

   Delaware

CB Richard Ellis, Inc.

   Delaware

CB/TCC Holdings LLC

   Delaware

CB/TCC, LLC

   Delaware

CB/TCC Global Holdings Limited

   United Kingdom

CBRE Capital Markets, Inc.

   Texas

CBRE Capital Markets of Texas, LP

   Texas

CBRE Technical Services, LLC

   Delaware

CBRE/LJM Mortgage Company, L.L.C.

   Delaware

CBRE/LJM-Nevada, Inc.

   Nevada

HoldPar A

   Delaware

HoldPar B

   Delaware

Insignia/ESG Capital Corporation

   Delaware

TC Houston, Inc.

   Delaware

TCCT Real Estate, Inc.

   Delaware

TCDFW, Inc.

   Delaware

The Polacheck Company, Inc.

   Wisconsin

Trammell Crow Company

   Delaware

Trammell Crow Development & Investment, Inc.

   Delaware

Trammell Crow Services, Inc.

   Delaware

Vincent F. Martin, Jr., Inc.

   California

Westmark Real Estate Acquisition Partnership, L.P.

   Delaware



--------------------------------------------------------------------------------

Exhibit J-2 to the Second Amended

and Restated Credit Agreement

March 24, 2009

Credit Suisse, as Administrative Agent

          and Collateral Agent under the Credit Agreement

          (as defined below)

            and

          The Lenders listed on Schedule I hereto

 

  Re: Second Amended and Restated Credit Agreement, dated as of March 24, 2009
(the “Credit Agreement”), among CB Richard Ellis Services, Inc., a Delaware
corporation (the “U.S. Borrower”), CB Richard Ellis Limited, a limited company
organized under the laws of England and Wales, CB Richard Ellis Limited, a
corporation organized under the laws of New Brunswick, CB Richard Ellis Pty Ltd,
a company organized under the laws of Australia and registered in New South
Wales, CB Richard Ellis Limited, a company organized under the laws of
New Zealand, (collectively the “Foreign Borrowers” and with the U.S. Borrower,
the “Borrowers”), CB Richard Ellis Group, Inc., a Delaware corporation
(“Holdings”), the Lenders named therein (the “Lenders”), and Credit Suisse, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders

Ladies and Gentlemen:

We have acted as counsel to Holdings, the Borrowers, CB/TCC Global Holdings
Limited (the “UK Subsidiary Guarantor”), the other Subsidiaries of the U.S.
Borrower named on Schedule II attached hereto (collectively, the “U.S.
Subsidiary Guarantors”; together with the UK Subsidiary Guarantor, the
“Subsidiary Guarantors”); together with Holdings and the U.S. Borrower, the
“U.S. Credit Parties”; and the U.S. Credit Parties together with the Foreign
Borrowers and the UK Subsidiary Guarantor, the “Credit Parties”) in connection
with the execution and delivery of (i) the Credit Agreement, (ii) the Amended
and Restated Guarantee and Pledge Agreement, dated as of March 24, 2009, among
the U.S. Borrower, Holdings, the Subsidiary Guarantors and the Collateral Agent
for the Secured Parties (the “Guarantee and Pledge Agreement”) and (iii) the
Trademark Security Agreement, dated as of March 24, 2009, among the U.S.
Borrower, Holdings, CB Richard Ellis, Inc. and the Collateral Agent (the
“Trademark Security Agreement” and, collectively with the Credit Agreement and
the Guarantee and Pledge Agreement, the “Credit Documents”). Unless otherwise
indicated, terms used but not defined herein shall have the respective meanings
set forth in the Credit Agreement. This opinion is furnished to you pursuant to
Section 4.02(a)(ii) of the Credit Agreement.

In connection with this opinion, we have examined (i) the Credit Agreement,
signed by the Borrowers, Holdings, certain of the Lenders, the Administrative
Agent and the Collateral Agent, (ii) the Guarantee and Pledge Agreement, signed
by Holdings, the U.S. Borrower, the Subsidiary Guarantors and the Collateral
Agent, (iii) the Trademark Security



--------------------------------------------------------------------------------

Agreement in respect of United States Trademark registrations and applications,
signed by the U.S. Borrower, Holdings, CB Richard Ellis, Inc. and the Collateral
Agent and (iv) unfiled copies of the financing statements listed on Schedule III
hereto (the “Delaware Financing Statements”), naming certain of the U.S. Credit
Parties on such Schedule III as debtors and the Collateral Agent as secured
party, which we understand will be filed in the Office of the Secretary of State
of Delaware (the “Delaware Filing Office”).

In addition, we have examined, and have relied as to matters of fact upon, the
documents delivered to you at the closing, and upon originals, or duplicates or
certified or conformed copies, of such corporate records, agreements, documents
and other instruments and such certificates or comparable documents of public
officials and of officers and representatives of the Credit Parties, and have
made such other investigations, as we have deemed relevant and necessary in
connection with the opinions hereinafter set forth. In such examination, we have
assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as duplicates
or certified or conformed copies and the authenticity of the originals of such
latter documents. As to questions of fact material to this opinion, we have
relied upon certificates of public officials and of officers and representatives
of the Credit Parties. In addition, we have relied as to certain matters of fact
upon the representations made in the Credit Documents.

In addition, we have assumed that (1) the Credit Parties have rights in the
Collateral existing on the date hereof and will have rights in property which
becomes Collateral after the date hereof and (2) “value” (as defined in
Section 1-201(44) of the Uniform Commercial Code as in effect on the date hereof
in the State of New York (the “New York UCC”)) has been given by the Lenders to
the Credit Parties for the security interests and other rights in the
Collateral.

Based upon and subject to the foregoing, and subject to the qualifications and
limitations set forth herein, we are of the opinion that:

1. Each of the Subsidiary Guarantors (other than the Subsidiary Guarantors that
are not incorporated, or organized or formed under the Delaware General
Corporation Law, the Delaware Limited Liability Company Act or the Delaware
Revised Uniform Limited Partnership Act (such Subsidiary Guarantors,
collectively, the “Non-Delaware Guarantors”)) (a) has the corporate, limited
liability company or limited partnership power and authority to execute and
deliver the Guarantee and Pledge Agreement, and (b) has duly authorized,
executed and delivered the Guarantee and Pledge Agreement.

2. The execution and delivery by each of Holdings and the U.S. Borrower of the
Credit Agreement and the Guarantee and Pledge Agreement, the borrowings by the
U.S. Borrower in accordance with the terms of the Credit Agreement, the
performance by Holdings and the U.S. Borrower of their respective payment
obligations thereunder and the granting of the security interests to be granted
by Holdings and the U.S. Borrower pursuant to the Guarantee and Pledge Agreement
and the Trademark Security Agreement will not result in any violation of (i) the
certificate of incorporation or by-laws of such U.S. Credit Party or
(ii) assuming the proceeds of borrowings will be used in accordance with the
terms of the Credit Agreement, any Federal or New York statute or the Delaware
General Corporation Law or any rule or regulation issued pursuant to any New
York or Federal Statute or the Delaware General Corporation Law.

 

2



--------------------------------------------------------------------------------

3. The execution and delivery by each Foreign Borrower of the Credit Agreement
and by each Subsidiary Guarantor of the Guarantee and Pledge Agreement, as
applicable, will not result in any violation of any Federal or New York statute,
the Delaware General Corporation Law, the Delaware Limited Liability Company Act
or the Delaware Revised Uniform Limited Partnership Act or any rule or
regulation issued pursuant to any New York or Federal Statute, the Delaware
General Corporation Law, the Delaware Limited Liability Company Act or the
Delaware Revised Uniform Limited Partnership Act.

4. No consent, approval, authorization, order, filing, registration or
qualification of or with any Federal or New York governmental agency or body or
any Delaware governmental agency or body acting pursuant to the Delaware General
Corporation Law, the Delaware Limited Liability Company Act or the Delaware
Revised Uniform Limited Partnership Act is required for the execution and
delivery by any Credit Party of the Credit Agreement or the Guarantee and Pledge
Agreement, the borrowings by the Borrowers in accordance with the terms of the
Credit Agreement, the performance by Holdings and the Borrowers of their
respective payment obligations under the Credit Agreement or the granting of any
security interests under the Guarantee and Pledge Agreement and the Trademark
Security Agreement, except filings required for the perfection of security
interests granted pursuant to the Guarantee and Pledge Agreement and the
Trademark Security Agreement.

5. Assuming that each of the Credit Agreement, the Guarantee and Pledge
Agreement and the Trademark Security Agreement is a valid and legally binding
obligation of each of the Lenders parties thereto and assuming that (a) each of
the Foreign Borrowers, the UK Subsidiary Guarantor and each of the Non-Delaware
Guarantors is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized and has duly authorized,
executed and delivered the Credit Documents to which it is a party in accordance
with its certificate of incorporation and by-laws or equivalent organizational
documents, (b) execution, delivery and performance by Holdings and the Borrowers
of the Credit Agreement, by Holdings, the U.S. Borrower and the Subsidiary
Guarantors of the Guarantee and Pledge Agreement and by Holdings, the U.S.
Borrower and CB Richard Ellis, Inc, of the Trademark Security Agreement, as
applicable, does not violate the laws of the jurisdiction in which it is
organized or any other applicable laws (excepting the laws of the State of New
York, the Delaware Revised Uniform Limited Partnership Act, the Delaware Limited
Liability Company Act, the General Corporation Law of the State of Delaware, and
the Federal laws of the United States), (c) execution, delivery and performance
by Holdings and the Borrowers of the Credit Agreement, by Holdings, the
U.S. Borrower and the Subsidiary Guarantors of the Guarantee and Pledge
Agreement and by Holdings, the U.S. Borrower and CB Richard Ellis, Inc, of the
Trademark Security Agreement, as applicable, does not constitute a breach or
violation of any agreement or instrument which is binding upon such Credit Party
and (d) no Credit Party is an “investment company” within the meaning of and
subject to regulation under the Investment Company Act of 1940 (except that we
do not make this assumption with respect to Holdings), each of the Credit
Agreement, the Guarantee and Pledge Agreement and the Trademark Security
Agreement constitutes the valid and legally binding obligation of each Credit
Party party thereto, respectively, enforceable against such Credit Party in
accordance with its terms.

 

3



--------------------------------------------------------------------------------

6. To our knowledge and other than as identified in the Credit Agreement, there
is no action, suit or proceeding before or by any court, arbitrator or
governmental agency, body or official, now pending, to which any Credit Party is
a party or to which the business, assets or property of any Credit Party is
subject and no such action, suit or proceeding is threatened to which any Credit
Party or the business, assets or property of any Credit Party would be subject
that in either case questions the validity of the Credit Agreement or the
Guarantee and Pledge Agreement.

7. Holdings is not an “investment company” within the meaning of and subject to
regulation under the Investment Company Act of 1940, as amended.

8. Assuming that the Borrowers will comply the provisions of the Credit
Agreement relating to the use of proceeds, the making of the Loans under the
Credit Agreement will not violate Regulation T, U or X of the Board of Governors
of the Federal Reserve System.

9. Each of the Guarantee and Pledge Agreement and the Trademark Security
Agreement creates in favor of the Collateral Agent for the benefit of the
Secured Parties a security interest in the U.S. Credit Parties’ and the UK
Subsidiary Guarantor’s, as applicable, right, title and interest in the
Collateral described therein in which a security interest may be created under
Article 9 of the New York UCC (the “Security Agreement Article 9 Collateral”).

10. The Guarantee and Pledge Agreement creates in favor of the Collateral Agent
for the benefit of the Secured Parties a security interest under the New York
UCC in the investment property (as defined in Section 9-102 of the New York UCC)
identified on Schedule II to the Guarantee and Pledge Agreement (the “Pledged
Securities”).

11. The Collateral Agent will have a perfected security interest in the Pledged
Securities for the benefit of the Secured Parties under the New York UCC upon
delivery to the Collateral Agent for the benefit of the Secured Parties in the
State of New York of the certificates representing the Pledged Securities in
registered form, indorsed in blank by an effective indorsement or accompanied by
undated stock and note powers with respect thereto duly indorsed in blank by an
effective indorsement. Assuming neither the Collateral Agent nor any of the
Secured Parties has notice of any adverse claim to the Pledged Securities, the
Collateral Agent will acquire the security interest in the Pledged Securities
for the benefit of the Secured Parties free of any adverse claim.

12. The Collateral Agent will have a perfected security interest for the benefit
of the Secured Parties in that portion of the Collateral constituting the U.S.
trademark registrations of Holdings, the U.S. Borrower and CB Richard Ellis,
Inc., and correctly identified, on Schedules I and II to Trademark Security
Agreement, upon (a) the filing of Uniform Commercial Code financing statements
under the laws of the jurisdiction in which such Credit Party is located (as
determined in accordance with Section 9-307 of the New York UCC) and (b) the
timely filing and recording of the Trademark Security Agreement, including
Schedules thereto, in the United States Patent and Trademark Office in the
manner specified by such office and in accordance with its rules and
regulations.

Although we express no opinion as to the law of the State of Delaware (other
than the Delaware Revised Uniform Limited Partnership Act, the Delaware Limited
Liability

 

4



--------------------------------------------------------------------------------

Company Act and the Delaware General Corporation Law), we have reviewed Article
9 of the Uniform Commercial Code in effect in the State of Delaware as set forth
in the Commerce Clearing House, Inc. Secured Transactions Guide as supplemented
through March 17, 2009 (the “Delaware UCC”) and, based solely on such review, we
advise you that (a) the Delaware Financing Statements are in appropriate form
for filing in the Delaware Filing Office and (b) upon the filing of the Delaware
Financing Statements in the Delaware Filing Office, the Collateral Agent will
have a perfected security interest for the benefit of the Secured Parties in
that portion of the Security Agreement Article 9 Collateral in which a security
interest is perfected by filing a financing statement in the Delaware Filing
Office.

Our opinion in paragraphs 5, 9 and 10 above are subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally,
(ii) general equitable principles (whether considered in a proceeding in equity
or at law), (iii) an implied covenant of good faith and fair dealing and
(iv) with respect to Credit Parties other than U.S. Credit Parties, the effects
of the possible judicial application of foreign laws or foreign governmental or
judicial action affecting creditors’ rights. Our opinion in paragraph 5 above
also is subject to the qualification that certain of the remedial provisions of
the Guarantee and Pledge Agreement may not be enforceable in whole or in part,
although the inclusion of such provisions does not render the Guarantee and
Pledge Agreement invalid, and the Guarantee and Pledge Agreement and the law of
the State of New York contain adequate remedial provisions for the practical
realization of the rights and benefits afforded thereby.

Our opinions in paragraphs 9 and 10, and our advice in the second preceding
paragraph above, are limited to Article 9 of the New York UCC or the Delaware
UCC, as the case may be, and our opinion in paragraph 11 is limited to Articles
8 and 9 of the New York UCC, and, therefore, those opinion and advice paragraphs
do not address (i) collateral of a type not subject to Article 8 or 9, as the
case may be, of the New York UCC or the Delaware UCC and (ii) what law governs
perfection of the security interests granted in the collateral covered by this
opinion letter.

We note that (A) a New York statute provides that with respect to a foreign
currency obligation a court of the State of New York shall render a judgment or
decree in such foreign currency and such judgment or decree shall be converted
into currency of the United States at the rate of exchange prevailing on the
date of entry of such judgment or decree and (B) with respect to a foreign
currency obligation a United States Federal court in New York may award judgment
in United States dollars, provided that we express no opinion as to the rate of
exchange such court would apply.

We express no opinion with respect to:

(A) perfection of any security interest in (1) any collateral of a type
represented by a certificate of title and (2) any collateral consisting of money
or Cash Equivalents;

(B) perfection of any security interest in proceeds except to the extent
provided pursuant to § 9-315 of the New York UCC;

 

5



--------------------------------------------------------------------------------

(C) perfection of any security interest whose priority is subject to
Section 9-334 of the New York UCC;

(D) except to the extent set forth in opinion paragraph 11, the priority of any
security interest;

(E) the effect of Section 552 of the Bankruptcy Code (11 U.S.C. 552) (relating
to property acquired by a pledgor after the commencement of a case under the
United States Bankruptcy Code with respect to such pledgor) and Section 506(c)
of the Bankruptcy Code (11 U.S.C. 506(c) (relating to certain costs and expenses
of a trustee in preserving or disposing of collateral);

(F) the effect of any provision of the Credit Documents which is intended to
establish any standard other than a standard set forth in the New York UCC as
the measure of the performance by any party thereto of such party’s obligations
of good faith, diligence, reasonableness or care or of the fulfillment of the
duties imposed on any secured party with respect to the maintenance, disposition
or redemption of collateral, accounting for surplus proceeds of collateral or
accepting collateral in discharge of liabilities;

(G) the effect of any provision of the Credit Documents which is intended to
permit modification thereof only by means of an agreement signed in writing by
the parties thereto;

(H) the effect of any provision of the Credit Documents insofar as it provides
that any person purchasing a participation from a Lender or other person may
exercise set-off or similar rights with respect to such participation or that
any Lender or other person may exercise set-off or similar rights other than in
accordance with applicable law;

(I) the effect of any provision of the Credit Documents imposing penalties or
forfeitures;

(J) the enforceability of any provision of any of the Credit Documents to the
extent that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; and

(K) the effect of any provision of the Credit Documents relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated person or the person receiving contribution.

In connection with the provisions of the Credit Documents whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in New York City, we note the limitations of 28 U.S.C. §§ 1331 and 1332 on
subject matter jurisdiction of the Federal courts. In connection with the
provisions of the Credit Documents which relate to forum selection of the courts
of the United States located in the Borough of Manhattan, City of New

 

6



--------------------------------------------------------------------------------

York State of New York (including, without limitation, any waiver of any
objection to venue or any objection that a court is an inconvenient forum), we
note such court’s discretion to transfer an action from one Federal court to
another under 28 U.S.C. § 1404 (a).

We do not express any opinion herein concerning any law other than the law of
the State of New York, the Federal law of the United States, the Delaware
Revised Uniform Limited Partnership Act, the Delaware Limited Liability Company
Act, and the Delaware General Corporation Law.

This opinion letter is rendered to you in connection with the above described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent.

 

Very truly yours, /s/ SIMPSON THACHER & BARTLETT LLP SIMPSON THACHER & BARTLETT
LLP

 

7



--------------------------------------------------------------------------------

SCHEDULE I

THE LENDERS

ACA CLO 2005-1, LTD

ACA CLO 2006-2, LTD

ACA CLO 2006-1, LTD

ACA CLO 2007-1, LTD

ACAS CLO 2007-1 LTD.

AF III US BD HOLDINGS, LP

AIB DEBT MANAGEMENT, LIMITED

ALADDIN FLEXIBLE INVESTMENT FUND SPC FOR ACCOUNT OF SERIES 2007-01

ALADDIN FLEXIBLE INVESTMENT FUND SPC FOR ACCOUNT OF SERIES 2008-01

ALZETTE EUROPEAN CLO S.A.

AMMC CLO III, LIMITED

AMMC CLO IV, LIMITED

AMMC CLO VI, LIMITED

AMMC VII, LIMITED

APIDOS CDO I

APIDOS CDO II

APIDOS CDO III

APIDOS CDO IV

APIDOS CDO V

APIDOS CDO VI

APIDOS CINCO

APIDOS QUATTRO CDO

APOSTLE LOOMIS SAYLES CREDIT OPPORTUNITIES FUND

APOSTLE LOOMIS SAYLES SENIOR LOAN FUND

ARTUS LOAN FUND 2007-1 LTD

ATLANTIS FUNDING LTD.

ATLAS LOAN FUNDING NAV

ATTENTUS CDO III, LTD.

AVALON CAPITAL LTD. 3

AVENUE CLO FUND, LTD.

AVENUE CLO, V LTD.



--------------------------------------------------------------------------------

AVENUE CLO VI, LTD.

AVERY STREET CLO LTD.

BABSON BLUE CHIP MULTI-STRATEGY

BABSON CLO LTD 2003-I

BABSON CLO LTD 2004-I

BABSON CLO LTD 2004-II

BABSON CLO LTD 2005-I

BABSON CLO LTD 2005-II

BABSON CLO LTD 2005-III

BABSON CLO LTD 2006-I

BABSON CLO LTD 2006-II

BABSON CLO LTD 2007-I

BACCHUS (U.S.) 2006-1, LTD.

BAKER STREET CLO IV LTD.

BAKER STREET FUNDING CLO 2005-I LTD

BALLYROCK CLO 2006-1 LTD

BALLYROCK CLO 2006-2 LTD

BANCO ESPIRITO SANTO, S.A. – NEW YORK BRANCH

BANK OF AMERICA, N.A.

BANK OF AMERICA NT & SA

BANK OF CHINA, LOS ANGELES BRANCH

THE BANK OF EAST ASIA, LTD., NEW YORK BRANCH

BANK OF HAWAII

BANK OF NOVA SCOTIA

BANKERS LIFE & CASUALTY COMPANY

BARCLAYS BANK PLC

BAYERISCHE HYPO-UND VEREINBANK AG, NEW YORK BRANCH

BAYERISCHE LANDESBANK, NEW YORK BRANCH

BELHURST CLO LTD.

BLT 18 LLC

BNP PARIBAS

BURR RIDGE CLO PLUS LTD.

CALLIDUS DEBT PARTNERS CLO FUND II, LTD.



--------------------------------------------------------------------------------

CALLIDUS DEBT PARTNERS CLO FUND III LTD.

CAMULOS LOAN VEHICLE I, LTD.

CANNINGTON FUNDING LTD.

CANYON CAPITAL CLO 2004 1 LTD

CANYON CAPITAL CLO 2006-1 LTD

CANYON CAPITAL CLO 2007-1 LTD

CARLYLE CREDIT PARTNERS FIN I

CARLYLE HIGH YIELD PART IV

CARLYLE HIGH YIELD PART VI

CARLYLE HIGH YIELD PART VII

CARLYLE HIGH YIELD PART VIII

CARLYLE HIGH YIELD PARTNERS IX

CARLYLE HIGH YIELD PARTNERS X

CARLYLE LOAN INVESTMENT LTD

CHAMPLAIN CLO, LTD.

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

CHELSEA PARK CLO LTD.

CHINATRUST BANK (USA)

CITIBANK N.A.

CITICORP USA INC.

CITY NATIONAL BANK, N.A.

CLYDESDALE CLO 2004, LTD.

CLYDESDALE CLO 2005, LTD.

CLYDESDALE CLO 2006, LTD.

CLYDESDALE STRATEGIC CLO-I, LTD.

COLUMBUS PARK CDO LTD.

COLUMBUSNOVA CLO IV LTD. 2007-II

COLUMBUSNOVA CLO LTD. 2006-I

COLUMBUSNOVA CLO LTD. 2006-II

COLUMBUSNOVA CLO LTD. 2007-I

COMERICA BANK

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

COMSTOCK FUNDING LTD



--------------------------------------------------------------------------------

CONFLUENT 4 LIMITED

CONSECO LIFE INSURANCE COMPANY

CONSECO HEALTH INSURANCE COMPANY

CONSECO INSURANCE COMPANY

CORNERSTONE CLO LTD

CREDIT SUISSE LOAN FUNDING LLC

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

DEL MAR CLO I, LTD.

DENALI CAPITAL CLO IV LTD

DENALI CAPITAL CLO V LTD

DENALI CAPITAL CLO VI LTD

DENALI CAPITAL CLO VII LTD.

DRYDEN IX SENIOR LOAN

DRYDEN VII LEVERAGED LOAN CDO

DRYDEN VIII-LEVERAGED LOAN CDO

DRYDEN XI LEVERAGE LOAN CDO 06

DRYDEN XVI - LEVERAGED LOAN CD

DRYDEN XVIII LEVERAGED LOAN 20

DUANE STREET CLO I LTD

DUANE STREET CLO II LTD

DUANE STREET CLO III LTD

DUANE STREET CLO IV, LTD.

DUANE STREET CLO V LTD

EAGLE CREEK CLO, LTD.

EAGLE LOAN TRUST

EAGLE MASTER FUND LTD.

EMERSON PLACE CLO, LTD

ERSTE BK DER OESTERREICHISCHEN

ERSTE GROUP BANK AG

ESSEX PARK CDO LTD.

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

EXTRA YIELD $ LOAN FUND

EXTRAYIELD GLOBAL LOAN FUND



--------------------------------------------------------------------------------

FALL CREEK CLO LTD

FARMERS BANK OF CHINA

FIDELITY ADVISOR SERIES I: FIDELITY ADVISOR FLOATING RATE HIGH INCOME FUND

FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC: FIDELITY FLOATING RATE CENTRAL
INVESTMENT PORTFOLIO

FIFTH THIRD BANK

FIRST COMMERCIAL BANK, NEW YORK AGENCY

FIRST FINANCIAL BANK

FIRST TENNESSEE BANK

FLATIRON CLO 2007-1 LTD.

FLOATING RATE SENIOR LOAN FUNDING I LLC

FM LEVERAGED CAPITAL FUND II

FOUNDERS GROVE CLO, LTD.

FRANKLIN FLOATING RATE DAILY ACCESS FUND

FRANKLIN FLOATING RATE MASTER SERIES

FRANKLIN TEMPLETON LIMITED DURATION INCOME TRUST

FRANKLIN TEMPLETON SERIES II FUNDS-FRANKLIN FLOATING RATE II FUND

FRANKLIN TOTAL RETURN FUND

FREMONT CBNA LOAN FUNDING LLC

GALE FORCE 1 CLO, LTD.

GALE FORCE 3 CLO, LTD.

GALE FORCE 4 CLO, LTD.

GALE FORCE 2 CLO, LTD.

GE BUSINESS FINANCIAL SERVICES

GENERAL ELECTRIC CAPITAL CORPORATION

GENESIS CLO 2007-1 LTD.

GENESIS CLO 2007-2 LTD.

GOLDMAN SACHS CREDIT PARTNERS L.P.

GOVERNOR AND COMPANY OF THE BA

GRAND CENTRAL ASSET TRUST LBAM SERIES

GRAND HORN CLO LTD

GRANITE VENTURES I LTD

GRANITE VENTURES II LTD



--------------------------------------------------------------------------------

GRANITE VENTURES III LTD

GRANT GROVE CLO, LTD.

GREENS CREEK FUNDING LTD.

GREYROCK CDO LTD.

GULF STREAM-COMPASS CLO 2005-I LTD

GULF STREAM-RASHINBAN CLO 2006-I LTD

GULF STREAM-COMPASS CLO 2007-I LTD

HAKONE FUND II LLC

HAMLET II, LTD.

HARCH CLO III LIMITED

HARLEYSVILLE NATIONAL BANK

HEWETT’S ISLAND CDO LTD

HEWETT’S ISLAND CLO II LTD

HEWETT’S ISLAND CLO III LTD

HEWETT’S ISLAND CLO IV, LTD.

HEWETT’S ISLAND CLO V

HEWETT’S ISLAND CLO VI LTD

HILLMARK FUNDING LTD.

HSBC BANK PLC

HSBC BANK USA, NATIONAL ASSOCIATION

HUA NAN COMMERCIAL BANK LTD., LOS ANGELES BRANCH

HUDSON STRAITS CLO 2004, LTD.

IKB CAPITAL CORPORATION

ING INTL II SR BK LNS EURO

ING INVESTMENT MGMT CLO II LTD

ING INVESTMENT MGMT CLO III LT

ING INVESTMENT MGMT CLO IV

ING INVESTMENT MGMT CLO V

ING INVESTMENT MGT CLO I

INWOOD PARK CDO LTD.

JACKSON NATIONAL LIFE INSURANCE COMPANY

JERSEY STREET CLO, LTD.

J.P. MORGAN WHITEFRIARS INC.



--------------------------------------------------------------------------------

KEYBANK NATION ASSOCIATION

KEYSTONE NAZARETH BANK AND TRUST (a division of National Penn Bank)

KINGSLAND I, LTD.

KINGSLAND II, LTD.

KINGSLAND III, LTD.

KINGSLAND IV, LTD.

KINGSLAND V, LTD.

KKR DEBT INVESTORS II (2006)(I)

KKR FINANCIAL PARTNERS I LP

KKR FINANCIAL CLO 2005-1 LTD.

KKR FINANCIAL CLO 2005-2 COLLECTION

KKR FINANCIAL CLO 2006-1, LTD.

LAFAYETTE SQUARE CDO LTD.

LANDMARK III CDO LIMITED

LANDMARK IV CDO LIMITED

LANDMARK VI CDO LTD

LANDMARK VIII CLO LTD

LASALLE BANK NA

LATITUDE CLO III, LTD.

LCM I LIMITED PARTNERSHIP

LCM II LIMITED PARTNERSHIP

LCM III, LTD.

LCM IV, LTD.

LCM V LTD.

LCM VI, LTD.

LIBRA GLOBAL LIMITED

LIGHTPOINT CLO 2004-1

LIGHTPOINT CLO III, LTD.

LIGHTPOINT CLO IV, LTD.

LIGHTPOINT CLO V, LTD.

LIGHTPOINT CLO VIII, LTD.

LIME STREET CLO LTD

LIMEROCK CLO I



--------------------------------------------------------------------------------

LMP CORPORATE LOAN FUND, INC.

LOAN FUNDING V LLC

LOAN FUNDING VI LLC

LOAN FUNDING XIII

LOOMIS SAYLES LEVERAGED SENIOR LOAN FUND LTD.

LOOMIS SAYLES SENIOR LOAN FUND, LLC

LOOMIS SAYLES SENIOR LOAN FUND II LLC

MAINSTAY FLOATING RATE FUND

MAINSTAY VP FLOATING RATE PORTFOLIO

MAPLEWOOD (CAYMAN) LTD.

MARKET SQUARE CLO LTD.

MARLBOROUGH STREET CLO, LTD.

MASSACHUSETTS MUTUAL LIFE INSURANCE

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. LOS ANGELES BRANCH

METLIFE BANK NATIONAL ASSOCIATION

MFS FLOATING RATE HIGH INCOME FUND (FRH)

MFS FLOATING RATE INCOME FUND

MIZUHO CORPORATE BANK, LTD.

MONUMENT PARK CDO LTD.

MOSELLE CLO S.A.

MOUNTAIN CAPITAL CLO III LTD

MOUNTAIN CAPITAL CLO V LTD.

MOUNTAIN CAPITAL CLO VI LTD.

MOUNTAIN VIEW CLO II LTD.

MOUNTAIN VIEW CLO III LTD.

MSIM PECONIC BAY, LTD.

NACM CLO I

NACM CLO II

NATIONAL AUSTRALIA BANK LTD

NATIONAL CITY BANK

NATIXIS

NATIXIS LOOMIS SAYLES SENIOR LOAN FUND

NATIXIS LOOMIS SAYLES SENIOR L



--------------------------------------------------------------------------------

NAUTIQUE FUNDING LTD.

NAVIGARE FUNDING III CLO, LTD.

NEPTUNE FINANCE CCS, LTD.

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

NEW YORK LIFE INSURANCE COMPANY

THE NORINCHUKIN BANK, NEW YORK BRANCH

THE NORTHERN TRUST COMPANY

NYLIM FLATIRON CLO 2003-1 LTD.

NYLIM FLATIRON CLO 2004-1 LTD.

NYLIM FLATIRON CLO 2005-1 LTD.

NYLIM FLATIRON CLO 2006-1 LTD.

NYLIM INSTITUTIONAL FLAT RATE COLLECTIVE FUND

NYLIM INSTITUTIONAL FLOATING RATE FUND L.P.

OCTAGON INV PARTNERS X LTD

OCTAGON INV PARTNERS V

OCTAGON INV PARTNERS VI

OCTAGON INV PARTNERS VII

OCTAGON INVEST PARTNERS XI LTD

OCTAGON INVESTMENT PARTNERS VIII

OLYMPIC CLO I

OREGON PUBLIC EMPLOYEE RET

PEOPLE’S UNITED BANK (formerly known as People’s Bank)

POTENTIAL CLO I LTD

PREMIUM LOAN TRUST I, LTD.

PROSPECT PARK CDO LTD.

QVP CDO LTD

RAMPART CLO 2006-I LTD.

RAMPART CLO 2007 LTD

RAYMOND JAMES BANK, FSB

REGATTA FUNDING LTD

REGIONS BANK

RIVERSIDE PARK CLO, LTD.

ROSEDALE CLO II LTD.



--------------------------------------------------------------------------------

ROSEDALE CLO LTD.

ROYAL BANK OF SCOTLAND PLC

SAGAMORE CLO LTD.

SAN GABRIEL CLO I LTD

SAN JOAQUIN COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION

SARATOGA CLO I, LIMITED

SCHILLER PARK CLO LTD.

SCOTIABANC, INC.

SHASTA CLO I

SHINNECOCK 2006-1 CLO

SIERRA CLO II LTD

SILVER CREST CBNA LOAN FUNDING

SILVERADO CLO 2006-II LIMITED

STANFIELD ARNAGE CLO LTD.

STANFIELD AZURE CLO, LTD.

STANFIELD BRISTOL CLO, LTD.

STANFIELD DAYTONA CLO, LTD.

STANFIELD MCLAREN CLO, LTD.

STANFIELD MODENA CLO, LTD.

STANFIELD VANTAGE CLO, LTD.

STANFIELD VEYRON CLO, LTD.

STATE BANK OF INDIA, LOS ANGELES AGENCY

STONE TOWER CDO II LTD

STONE TOWER CLO III LTD

STONE TOWER CLO IV LTD

STONE TOWER CLO V LTD

STONE TOWER CLO VI LTD.

STONE TOWER CLO VII LTD.

STONEY LANE FUNDING I LTD.

SUMITOMO TRUST & BANKING CO., LTD., NEW YORK BRANCH

SUNTRUST BANK

TABERNA PREFERRED FUNDING VIII

TAIPEI FUBON COMMERCIAL BANK CO., LTD. LOS ANGELES BRANCH



--------------------------------------------------------------------------------

TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH

TRIBECA PARK CLO LTD.

TRIMARAN CLO IV LTD

TRIMARAN CLO V LTD

TRIMARAN CLO VI LTD

TRIMARAN CLO VII LTD

UNION BANK, N.A.

UNION SQUARE CDO LTD.

UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY

US BANK NA

VEER CASH FLOW CLO, LTD

VENTURE II CDO 2002, LIMITED

VENTURE III CDO LIMITED

VENTURE IV CDO LIMITED

VENTURE IX CDO, LIMITED

VENTURE V CDO LIMITED

VENTURE VI CDO LIMITED

VENTURE VII CDO LIMITED

VENTURE VIII CDO, LIMITED

VINACASA CLO LTD

VISTA LEVERAGED INCOME FUND

WACHOVIA BANK, N.A.

WASATCH CLO LTD.

WASHINGTON NATIONAL INSURANCE COMPANY

WATERFRONT CLO 2007-1, LTD.

WAYZATA FUNDING LLC

WELLS FARGO BANK, NA

WHITEHORSE I, LTD.

WHITEHORSE III, LTD.

WHITEHORSE IV, LTD.

WHITEHORSE V, LTD.

WHITNEY CLO I LTD.

WILLOW FINANCIAL BANK

XL RE EUROPE LIMITED



--------------------------------------------------------------------------------

SCHEDULE II

SUBSIDIARY GUARANTORS

 

Name of Subsidiary Guarantor

  

Jurisdiction of Formation

CB HoldCo, Inc.

   Delaware

CB Richard Ellis Investors, Inc.

   California

CB Richard Ellis Investors, L.L.C.

   Delaware

CB Richard Ellis, Inc.

   Delaware

CB/TCC Holdings LLC

   Delaware

CB/TCC, LLC

   Delaware

CB/TCC Global Holdings Limited

   United Kingdom

CBRE Capital Markets, Inc.

   Texas

CBRE Capital Markets of Texas, LP

   Texas

CBRE Technical Services, LLC

   Delaware

CBRE/LJM Mortgage Company, L.L.C.

   Delaware

CBRE/LJM-Nevada, Inc.

   Nevada

HoldPar A

   Delaware

HoldPar B

   Delaware

Insignia/ESG Capital Corporation

   Delaware

TC Houston, Inc.

   Delaware

TCCT Real Estate, Inc.

   Delaware

TCDFW, Inc.

   Delaware

The Polacheck Company, Inc.

   Wisconsin

Trammell Crow Company

   Delaware

Trammell Crow Development & Investment, Inc.

   Delaware

Trammell Crow Services, Inc.

   Delaware

Vincent F. Martin, Jr., Inc.

   California

Westmark Real Estate Acquisition Partnership, L.P.

   Delaware



--------------------------------------------------------------------------------

SCHEDULE III

DELAWARE FINANCING STATEMENTS

The following financing statements on form UCC-1, naming the person listed below
as debtor and the Collateral Agent as secured party for the benefit of the
Lenders, to be filed in the offices listed opposite the name of such party:

 

Debtor

 

Filing Office

CB Richard Ellis Services, Inc.

  Office of the Secretary of State of Delaware

CB Richard Ellis Group, Inc.

  Office of the Secretary of State of Delaware

CB Richard Ellis, Inc.

  Office of the Secretary of State of Delaware

Insignia/ESG Capital Corporation

  Office of the Secretary of State of Delaware

Westmark Real Estate Acquisition Partnership, L.P.

  Office of the Secretary of State of Delaware

HoldPar A

  Office of the Secretary of State of Delaware

HoldPar B

  Office of the Secretary of State of Delaware

CBRE/LJM Mortgage Company, L.L.C.

  Office of the Secretary of State of Delaware

CB/TCC Holdings LLC

  Office of the Secretary of State of Delaware

CB/TCC, LLC

  Office of the Secretary of State of Delaware

CBRE Technical Services, LLC

  Office of the Secretary of State of Delaware

CB Holdco, Inc.

  Office of the Secretary of State of Delaware



--------------------------------------------------------------------------------

Exhibit J-3 to the Second Amended

and Restated Credit Agreement

LOGO [g66706g76w03.jpg]

24 March 2009

 

Credit Suisse, as

Administrative Agent, Collateral

Agent and Issuing Bank

Eleven Madison Avenue

New York, NY 10010

 

And each of the Lenders party

to the Restated Credit

Agreement referred to below

   ABN 47 702 595 758

 

Level 31

Riverside Centre

123 Eagle Street

Brisbane QLD 4000

Australia

 

T +61 7 3334 3000

F +61 7 3334 3444

 

Correspondence

PO Box 7082

Riverside Centre

Brisbane QLD 4001

Australia

DX 210 Brisbane

  

 

CB Richard Ellis Pty Ltd – Second Amended and Restated

Credit Agreement – Legal Opinion

   www.aar.com.au

We have acted as Australian counsel to CB Richard Ellis Pty Ltd, an Australian
company, (the “Australian Borrower”), in connection with:

 

  (a) the Second Amended and Restated Credit Agreement, dated as of March 24,
2009 (the “Restated Credit Agreement”), among CB Richard Ellis Services, Inc.,
CB Richard Ellis Group, Inc., certain subsidiaries of CB Richard Ellis Services,
Inc., (of which the Australian Borrower is one), the lenders parties thereto
(the “Lenders”) and Credit Suisse, as administrative agent and collateral agent
for the Lenders (in such capacity, the “Agent”); and

 

  (b) the Amended and Restated Guarantee and Pledge Agreement dated as of
March 24, 2009 (the “Restated Guarantee and Pledge Agreement”) among CB Richard
Ellis Services Inc., CB Richard Ellis Group Inc., certain subsidiaries of CB
Richard Ellis Services Inc. (of which the Australian Borrower is one) and the
Agent,

(the Restated Credit Agreement and Restated Guarantee and Pledge Agreement
together called the “Loan Documents”).

The opinions expressed below are furnished to you pursuant to subsection 4.02(a)
of the Restated Credit Agreement. Unless otherwise defined herein, terms defined
in the Restated Credit Agreement and used herein shall have the meanings given
to them in the Restated Credit Agreement.

A. Documents

In arriving at tine opinions expressed below, we have examined the following
documents:

 

  (a) the unexecuted copy of the final execution version of the Restated Credit
Agreement (sent to us by email from Simpson Thacher Bartlett LLP on 24 March
2009);

 

  (b) the unexecuted copy of the final execution version of the Restated
Guarantee and Pledge Agreement (sent to us by email from Simpson Thacher
Bartlett LLP on 24 March 2009);

Bangkok Beijing Beijing IP Brisbane Hanoi Ho Chi Minh City Hong Kong Jakarta
Melbourne Perth Phnom Penh Port Moresby Shanghai Singapore Sydney

Our Ref ASTB:406155283

 

sgmb A0112129271v4 406155283     24.03.2009



--------------------------------------------------------------------------------

Credit Suisse

  LOGO [g66706g76w03.jpg]

 

  (c) original execution pages of the Restated Credit Agreement and Restated
Guarantee and Pledge Agreement signed by the Australian Borrower; and

 

  (d) a photocopy of a certificate signed by a secretary of the Australian
Borrower attaching the following:

 

  (i) the certificate of registration of the Australian Borrower;

 

  (ii) the constitution of the Australian Borrower; and

 

  (iii) resolutions of the Board of Directors of the Australian Borrower
authorizing entry into the Loan Documents.

B. Assumptions

In rendering the opinions expressed below, we have assumed, with your
permission, without independent investigation or inquiry:

 

  (a) the authenticity of all documents submitted to us as originals;

 

  (b) the genuineness of all signatures on all documents that we examined;

 

  (c) the conformity to authentic originals of documents submitted to us as
certified, conformed or photostatic copies;

 

  (d) all documents are within the capacity and powers of, and have been validly
authorized, executed and delivered by and are binding on, the parties to them
other than the Australian Borrower;

 

  (e) insofar as any obligation under the Loan Documents is to be performed in
any jurisdiction other than Australia, its performance will not be illegal or
unenforceable under the law of that jurisdiction;

 

  (f) the Loan Documents constitute, or will on execution constitute, legal,
valid and binding obligations of the Australian Borrower under the laws of New
York enforceable in competent courts of that jurisdiction;

 

  (g) where a document has been submitted to us in draft form it will be
executed in the form of that draft;

 

  (h) formalities for execution required by the law of the place of execution
(other than Australia) of the Loan Documents have been or will be complied with;

 

  (i) the Loan Documents will be duly stamped in each jurisdiction other than
Australia where stamp duty is payable;

 

  (j) none of the Collateral (as defined in the Restated Guarantee and Pledge
Agreement) is located, or deemed to be located, in Australia; and

 

  (k) the Commissioner of Taxation of Australia will not give any direction
under section 255 of the Income Tax Assessment Act 1936(Cth) or the Income Tax
Assessment Act 1997 (Cth) (collectively the Tax Act) or section 260-5 of
Schedule 1 to the Taxation Administration Act 1953 (Cth) (the Tax Administration
Act) or any similar provision requiring the Australian Borrower to deduct from
any payment to any other party to a Loan Document any amount in respect of
Australian tax payable by that other party.

 

sgmb A0112129271v4 406155283    24.03.2009

   Page 2



--------------------------------------------------------------------------------

Credit Suisse

  LOGO [g66706g76w03.jpg]

 

C. Qualifications

Our opinion is subject to the following qualifications:

 

  (a) Our opinion that an obligation or document is enforceable means that the
obligation or document is of a type and form which courts in Australia enforce.
It does not mean that the obligation or document can necessarily be enforced in
accordance with its terms in all circumstances. In particular:

 

  (i) equitable remedies, such as injunction and specific performance, are
discretionary; and

 

  (ii) the enforceability of an obligation, document or security may be affected
by statutes of limitation, by estoppel, waiver and similar principles, by the
doctrine of frustration, by laws concerning insolvency, bankruptcy, liquidation,
administration, enforcement of securities or reorganization, or by other laws
generally affecting creditors’ or counterparties’ rights or duties.

 

  (b) We have relied on a search of public records of the Australian Securities
and Investments Commission on 17 March 2009. We note that records disclosed by
such search may not be complete or up to date.

 

  (c) We have relied on the assumptions specified in s129 of the Corporations
Act 2001 and note that you may do so unless you knew or suspected that the
assumption was incorrect.

 

  (d) Any provision that certain calculations, determinations or certificates
will be conclusive and binding will not apply under Queensland law (where they
will be deemed to be prima facie evidence only), nor generally if those
calculations, determinations or certificates are fraudulent or manifestly
inaccurate.

 

  (e) Any clause providing for severability may not be enforceable in accordance
with its terms, as a court may reserve to itself a decision as to whether any
provision is severable.

 

  (f) The obligation of a party under the Loan Documents to pay interest on
overdue amounts at a rate higher than the rate applying before the amount fell
due may be held to constitute a penalty and be unenforceable.

 

  (g) We express no opinion on any provision in any document requiring written
amendments and waivers insofar as it suggests that oral or other modifications,
amendments or waivers could not be effectively agreed on or granted between or
by the parties.

 

  (h) The courts might not give full effect to an indemnity for legal costs or
for penalties or taxes.

 

  (i) We express no opinion as to any security over property situated outside
Australia.

 

sgmb A0112129271v4 406155283    24.03.2009

   Page 3



--------------------------------------------------------------------------------

Credit Suisse

  LOGO [g66706g76w03.jpg]

 

  (j) A judgment by an Australian court may be given in some cases only in
Australian dollars.

 

  (k) Purported waivers of statutory rights or agreements not to sue or
agreements to agree or negotiate or consult may not be enforceable.

 

  (l) Our opinion in paragraph 4 of Part D below is subject to the qualification
that where:

 

  (i) a Lender is a non-resident of Australia for the purposes of the Tax Act
who derives any interest under the Loan Documents in carrying on business in
Australia at or through a permanent establishment of the non-resident in
Australia; and

 

  (ii) the loans made by that Lender under the Loan Documents are not made in
the ordinary course of the business of providing business or consumer finance by
a person who carries on that business,

then the Australian Borrower must either:

 

  (A) ensure that the tax file number or an Australian Business Number has been
quoted, or has been taken to be quoted, to it by the Lender under the Tax Act or
Tax Administration Act; or

 

  (B) deduct Australian tax in respect of the interest at the rate of 46.5%.

D. Opinion

Based upon and subject to the foregoing, we are of the opinion that:

 

1. The Australian Borrower is:

 

  (a) validly incorporated in Australia;

 

  (b) has the power and authority to execute and deliver the Loan Documents and
to borrow and perform its obligations thereunder; and

 

  (c) has duly authorized, executed and delivered the Loan Documents.

 

2. The execution and delivery by the Australian Borrower of the Loan Documents
and performance of its obligations thereunder will not result in any violation
of:

 

  (a) the constitution of the Australian Borrower; or

 

  (b) any Australian law or any rule or regulation or any order issued by any
court or governmental agency or body.

 

3. No consent approval, authorization, order, filing, registration or
qualification of or with any Australian governmental agency or body is required
for the execution and delivery by the Australian Borrower of the Loan Documents.

 

4. All payments made under the Loan Documents by the Australian Borrower to
Lenders which are non-residents of Australia will be made free and clear of any
tax, duty, withholding or deduction imposed by Australia or any political
subdivision or taxing authority thereof or therein subject to the exception that
payments of interest, or amounts in the nature of interest, by the Australian
Borrower to Lenders which are non-residents of Australia will be subject to
Australian interest withholding tax (currently at the rate of 10%) of the gross
amount of the interest payment unless:

 

  (a) the non-resident Lender is a financial institution that is entitled to the
exemption from Australian interest withholding tax under the terms of:

 

  (i) the Convention between the Government of Australia and the Government of
the United Kingdom for the avoidance of double taxation and the prevention of
fiscal evasion with respect to taxes on income and on capital gains; or

 

sgmb A0112129271v4 406155283    24.03.2009

   Page 4



--------------------------------------------------------------------------------

Credit Suisse

  LOGO [g66706g76w03.jpg]

 

 

  (ii) the Convention between the Government of Australia and the Government of
the United States of America for the avoidance of double taxation and the
prevention of fiscal evasion with respect to taxes on income; or

 

  (iii) the Convention between the Government of Australia and the Government of
Japan for the avoidance of double taxation and the prevention of fiscal evasion
with respect to taxes on income; or

 

  (b) the interest is derived by the non-resident Lender in carrying on business
in Australia at or through a permanent establishment of that non-resident in
Australia (in which case that interest may be liable to income tax in
Australia).

No stamp or other taxes or duties are payable in Australia upon the execution,
performance or enforcement of the Loan Documents.

 

5. With respect to the execution, delivery and performance of the Loan
Documents, the Australian Borrower is subject to private commercial law and to
suit, and neither it nor its properties have any immunity from the jurisdiction
of any court or any legal process that may be brought in the courts of Australia
(whether through service of notice, attachment prior to notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise).

 

6. It is not necessary to ensure the legality, validity, enforceability or
admissibility into evidence in Australia of the Loan Documents that such
agreements be filed, recorded or enrolled with any Governmental Authority in
Australia.

 

7. The Loan Documents are in proper legal form for enforcement in the courts of
Australia, and in a legal action in such courts, such courts (a) would recognize
and give effect to the provisions of the Loan Documents that they be governed by
the laws of the State of New York and (b) would accordingly apply New York law
with respect to the Loan Documents. Such courts would also award a judgment in
Dollars.

 

8. It is not necessary under the laws of Australia (a) to enable any Agent or
any Lender to enforce its rights under the Loan Documents (b) by reason of such
enforcement that any Agent or any Lender be licensed, qualified or entitled to
carry on business in Australia.

 

9. The submission by the Australian Borrower for itself and its properties to
the non-exclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, the agreement to suit therein, the waiver of objection to the
venue thereof and the designation of an agent for service of process in New York
City are valid and binding upon the Australian Borrower.

 

sgmb A0112129271v4 406155283    24.03.2009

   Page 5



--------------------------------------------------------------------------------

Credit Suisse

  LOGO [g66706g76w03.jpg]

 

10. A final conclusive judgment or award for the payment of a fixed sum of money
rendered by the courts of the State of New York or the United States of America
in an action arising out of the Loan Documents would be recognized and enforced
in the courts of Australia, without any retrial or reexamination of the merits
of the original action unless:

 

  (a) the proceedings involved a denial of the principles of natural justice;

 

  (b) the judgment is contrary to the public policy of Australia;

 

  (c) the judgment was obtained by fraud or duress;

 

  (d) the judgment is a penal judgment or a judgment in respect of payment of
taxes; or

 

  (e) there has been a prior judgment in another court between the same parties
concerning the same issues as are dealt with in the relevant judgment.

 

11. No Lender or Agent is or will be deemed to be resident or domiciled in
Australia, or subject to taxation in Australia other than withholding tax as
described in paragraph 4 above, solely by the reason of the execution, delivery
or performance of the Loan Documents.

 

12. We are authorized to practice law in Australia.

 

13. We express no opinion as to the laws of any jurisdiction other than the laws
of Australia.

E. Limitation of Liability

Our liability in relation to this opinion is limited. This opinion is addressed
to you for your sole benefit. It is not to be relied on by any other person or
for any other purpose. It is not to be quoted or referred to in any public
document or filed with or disclosed to any person or entity other than:

 

  (a) to the extent required by law or an official directive;

 

  (b) in connection with any litigation or other proceeding relating to the Loan
Documents and the transactions contemplated thereby or this opinion; or

 

  (c) with our consent, which we will not withhold unreasonably.

Limitation of Liability

 

  (a) Amount

To the extent permitted by law, our liability for all claims directly or
indirectly connected with the matter the subject of this opinion (whether in
negligence or otherwise and whether to you or any other person) is limited to
A$50,000,000 in total to all persons.

 

  (b) Contribution to loss

To the extent permitted by law, if we are liable to pay damages to you and if
you or any other person (including other advisers to you) have contributed to
the loss you suffered, the damages payable by us will be reduced to the amount
which would ultimately be payable by us if:

 

  •  

the damages payable by us were reduced by the amount that they would be if
legislation providing for apportionment of damages in the case of contributory
negligence applied to your claim;

 

  •  

you had not agreed to exempt or limit the liability of any person; and

 

sgmb A0112129271v4 406155283    24.03.2009

   Page 6



--------------------------------------------------------------------------------

Credit Suisse

  LOGO [g66706g76w03.jpg]

 

  •  

you joined every person who was liable to pay you damages in respect of your
loss, we obtained an order for contribution against each of them and they paid
you the full amount of their contribution.

For the purpose of this section “you” includes any person to whom we are liable
to pay damages and “damages” includes any similar liability (such as an
obligation to pay compensation).

Yours faithfully

 

/s/ Allens Arthur Robinson

Allens Arthur Robinson

 

sgmb A0112129271v4 406155283    24.03.2009

   Page 7



--------------------------------------------------------------------------------

LOGO [g66706g69g00.jpg]    1300-1969 Upper Water Street    Purdy’s Wharf Tower
II    Post Office Box 730    Halifax, Nova Scotia    Canada B3J 2V1    Tel
902.425.6500 | Fax 902.425.6350

Our File: PT-1138

March 24, 2009

Credit Suisse, as Administrative Agent, Collateral Agent and Issuing Bank

Eleven Madison Avenue

New York, NY 10010

And each of the Lenders party to the

Second Amended and Restated Credit Agreement referred to below

Ladies and Gentlemen:

CB Richard Ellis Limited et al and Credit Suisse Financing

We have acted as special New Brunswick counsel to CB Richard Ellis Limited, a
New Brunswick corporation, (the “Canadian Borrower”), in connection with the
Second Amended and Restated Credit Agreement, dated as of March 24, 2009 (the
“Restated Credit Agreement”), among CB Richard Ellis Services, Inc., a Delaware
corporation, CB Richard Ellis Limited, a limited company organized under the
laws of England and Wales, the Canadian Borrower, CB Richard Ellis Pty Ltd, a
company organized under the laws of Australia and registered in New South Wales,
CB Richard Ellis Limited, a company organized under the laws of New Zealand, CB
Richard Ellis Group, Inc., a Delaware corporation, the Lenders referred to
therein, and Credit Suisse, as administrative agent and as collateral agent (the
“Agent”) for the Lenders.

The opinions expressed below are furnished to you pursuant to subsection 4.02(a)
of the Restated Credit Agreement. Unless otherwise defined herein, terms defined
in the Restated Credit Agreement and used herein shall have the meanings given
to them in the Restated Credit Agreement.

Documents Examined

In arriving at the opinions expressed below, we have examined a copy of the
following:

 

  (a) the Restated Credit Agreement; and

 

  (b) the Amended and Restated Guarantee and Pledge Agreement dated as of
March 24, 2009 (the “Restated Guarantee and Pledge Agreement”) among CB Richard
Ellis Services, Inc., CB Richard Ellis Group, Inc., certain subsidiaries of CB
Richard Ellis Services, Inc. (of which the Canadian Borrower is one) and the
Agent,

 

New Brunswick    Newfoundland & Labrador    Nova Scotia    Prince Edward
Island    mcinnescooper.com



--------------------------------------------------------------------------------

MClNNES COOPER   

Page 2

PT-1138

March 24, 2009

 

(the Restated Credit Agreement and Restated Guarantee and Pledge Agreement
together called the “Loan Documents”).

In addition, we have made such investigations and examined and relied upon
originals or copies, certified or otherwise identified to our satisfaction, of
such certificates of public officials and of such other certificates, documents
and records and have considered such matters of law as we have considered
necessary or relevant as a basis for providing the opinions expressed below,
including:

 

  (a) the Articles of Continuance and By-laws and other corporate records in the
minute book of the Canadian Borrower as amended from time to time;

 

  (b) an officer’s certificate duly executed by Camille McKee, Vice President of
the Canadian Borrower, including inter alia a resolution of the directors of the
Canadian Borrower passed on March 20, 2009 authorizing the execution and
delivery of the Loan Documents; and

 

  (c) the certificates referred to in Schedule “A” attached hereto.

Assumptions

In rendering the opinions expressed below, we have assumed, with your
permission, without independent investigation or inquiry, the following:

 

  (a) the authenticity of all documents submitted to us as originals;

 

  (b) the genuineness of all signatures on all documents that we examined;

 

  (c) the conformity to authentic originals of documents submitted to us as
certified, conformed or photostatic copies;

 

  (d) the legal capacity of individuals signing any documents (and we have no
reason to believe otherwise);

 

  (e) that the copy of the minute book of the Canadian Borrower in our
possession including the resolutions of the directors and shareholders,
registers of shareholders, directors, and officers and records of share
transfers is a true, accurate and complete copy of the original minute book of
the Canadian Borrower which is accurate, complete and up to date (and we have no
reason to believe otherwise);

 

  (f) each of the Loan Documents are legal, valid, binding and enforceable under
the laws of the State of New York;

 

  (g) the accuracy of the information in the certificates and letters referred
to in Schedule “A” attached hereto and that such information continues to be
accurate as of the date of this opinion as if issued on that date;

 

4833034.2



--------------------------------------------------------------------------------

MClNNES COOPER   

Page 3

PT-1138

March 24, 2009

 

  (h) the accuracy of the indices and filing systems maintained at the public
offices where we have searched or inquired or have caused searches or inquiries
to be conducted, as the case may be;

 

  (i) that each of the parties to the Loan Documents other than the Canadian
Borrower has been duly incorporated or otherwise formed, as the case may be,
under the laws of the jurisdiction of its incorporation or formation;

 

  (j) that each of the Loan Documents has been duly authorized, executed and
delivered by each of the parties thereto other than the Canadian Borrower, and
is a legal, valid and binding obligation of each such party, enforceable against
it in accordance with its terms; and

 

  (k) that each of the Loan Documents has been physically delivered by each of
the parties thereto to the other parties thereto or their agents and has been
properly delivered under all relevant laws other than the Applicable Laws and
has not been delivered subject to any condition or escrow which has not been
satisfied.

Applicable Laws

The opinions expressed herein relate only to the laws of the Province of New
Brunswick and the federal laws of Canada applicable therein at the date hereof,
and no opinions are expressed with respect to the laws of any other
jurisdiction.

Opinions

Based upon and subject to the foregoing, we are of the opinion that:

 

1. The Canadian Borrower (a) is validly existing and in good standing as a
corporation under the laws of New Brunswick, (b) has the power and authority to
execute and deliver each of the Loan Documents and to borrow and perform its
obligations thereunder and (c) has duly authorized, executed and delivered each
of the Loan Documents.

 

2. The execution and delivery by the Canadian Borrower of the Loan Documents and
performance of its obligations thereunder will not result in any violation of
(a) the articles of continuance or by-laws of the Canadian Borrower or (b) any
New Brunswick law or any rule or regulation or, to our knowledge, any order
issued by any court or governmental agency or body.

 

3. No consent, approval, authorization, order, filing, registration or
qualification of or with any New Brunswick governmental agency or body is
required for the execution and delivery by the Canadian Borrower of the Loan
Documents or the performance by the Canadian Borrower of its obligations under
the Loan Documents.

 

4. To our knowledge, there is no action, suit or proceeding now pending or
threatened before or by any court, arbitrator or governmental agency, body or
official, to which the Canadian Borrower is a party or to which the business,
assets or property of the Canadian Borrower is subject which could reasonably be
expected to have a Material Adverse Effect.

 

5.

No stamp, registration, documentary, recording, filing privilege or other
similar tax, duty or fee is payable under the laws of New Brunswick, or the
federal laws of Canada

 

4833034.2



--------------------------------------------------------------------------------

MClNNES COOPER   

Page 4

PT-1138

March 24, 2009

 

 

applicable therein, in connection with the execution and delivery of the Loan
Documents. Payments made under the Loan Documents by the Canadian Borrower to
Lenders which are non-residents of Canada may be subject to a withholding tax
imposed by Canada; provided however that if the loan to the Canadian Borrower is
made by a Canadian branch (“Canadian Branch”) of a bank created under the laws
of the United States of America, which Canadian Branch constitutes a permanent
establishment as that term is defined in section 5 of Article XI of the
Convention Between Canada and the United States of America with respect to Taxes
on income and on Capital (1980), as amended (the “Canada-US Treaty”), the
Canada-US Treaty provides that there will be no withholding tax on such payments
to the Canadian Branch.

 

6. With respect to the execution, delivery and performance of the Loan
Documents, the Canadian Borrower is subject to private commercial law and to
suit, and does not have the benefit of any right of immunity, whether sovereign
immunity or otherwise, from any action, suit, proceeding, execution or set-off
in respect of its obligations under the Loan Documents,

 

7. It is not necessary to ensure the legality, validity, enforceability or
admissibility into evidence in New Brunswick of the Loan Documents that such
agreement be filed, recorded or enrolled with any Governmental Authority, or
that it be stamped with any stamp, registration or similar transaction tax.

 

8. Each of the Loan Documents is in proper legal form for enforcement in the
courts of New Brunswick, and in a legal action in such courts, such courts
(a) would recognize and give effect to the provisions of the Loan Documents that
they be governed by the laws of the State of New York and (b) would accordingly
apply New York law with respect to the each of the Loan Documents, subject to
the qualifications set out below in opinion 11.

 

9. It is not necessary under the laws of New Brunswick (a) to enable any Agent
or any Lender to enforce its rights under either Loan Document, or (b) by reason
of such enforcement that any Agent or any Lender be licensed, qualified or
entitled to carry on business in New Brunswick.

 

10. The submission by the Canadian Borrower for itself and its properties to the
non-exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, the agreement to suit therein, the waiver of objection to the venue
thereof and the designation of an agent for service of process in New York City
as may be set out in the Loan Documents would be recognized and given effect by
the courts of the Province of New Brunswick as a valid submission to the
jurisdiction of such courts, provided that the provisions of the Loan Documents
respecting service of process on the Canadian Borrower are duly complied with.

 

11.

The choice of the laws of the State of New York as the governing law of each of
the Loan Documents will be upheld as a valid choice of law by the courts of New
Brunswick provided such choice of law is bona fide (in the sense that it was not
made with a view to avoiding the consequences of the laws of any other
jurisdiction) and provided that such choice of law is not contrary to public
policy as such term is understood under the laws of the Province of New
Brunswick. In any proceedings brought before a court of competent jurisdiction
in New Brunswick for the enforcement of such Loan Documents, the laws of the
State of New York would, to the extent that such laws are specifically pleaded
and proved by expert evidence, be recognized and applied by such court, in
accordance with the choice of laws of the State of New York as the governing law
of the

 

4833034.2



--------------------------------------------------------------------------------

MClNNES COOPER   

Page 5

PT-1138

March 24, 2009

 

 

Loan Documents, to all issues that under the conflict of law rules of New
Brunswick are to be determined in accordance with the proper or governing law of
a contract except that such court: (i) will apply the laws of New Brunswick and
not New York laws as they relate to procedural matters; (ii) may reserve to
itself an inherent power to decline to hear such an action if it is not the
proper forum to hear such action or if concurrent proceedings are being brought
elsewhere; and (iii) will not apply those laws of New York which such court
characterizes as being of a revenue, expropriatory, penal or public law nature
and those laws the application of which would be inconsistent with public policy
as such terms are interpreted by the courts of New Brunswick.

 

12. If an action or proceeding were brought in a New Brunswick court to enforce
the Loan Documents and the court were to apply the laws of New Brunswick or the
federal laws of Canada applicable therein to govern and interpret the Loan
Documents (either because the court finds that New Brunswick law is the proper
law of the contract contrary to the express provisions of the Loan Documents
which stipulate that they will be governed and interpreted by the laws of the
State of New York, or because such laws are not proven to the court in such
action), the Loan Documents would constitute a legal, valid and binding
obligation of Canadian Borrower, enforceable against it in accordance with its
terms.

 

13. The laws of the Province of New Brunswick permit an action to be brought in
a court of competent jurisdiction in New Brunswick on any final and conclusive
judgment in personam against the Canadian Borrower in respect of the Loan
Documents made by a court in the State of New York, which is not impeachable as
void or voidable under the internal laws of New York, for a sum certain if
(i) the court rendering such judgment had jurisdiction over the judgment debtor
as recognized by the courts of New Brunswick; (ii) the judgment debtor was duly
served with the process of such court of the State of New York or, if not duly
served, appeared before such court of the State of New York; (iii) such judgment
was not obtained by fraud or in a manner contrary to natural justice; (iv) such
judgment is not for a payment of a penalty or a sum of money due under foreign
revenue laws; (v) such judgment is a subsisting judgment and has not been
satisfied; (vi) such judgment is not in respect of a cause of action that, for
reasons of public policy, as such term is understood under the laws of New
Brunswick, or for some similar reasons, would not have been entertained by the
courts of New Brunswick; and (vii) there has been compliance with the Limitation
of Actions Act (New Brunswick), which provides that an action to enforce a
foreign judgment must be commenced within six (6) years of the date of the
foreign judgment.

 

14. No Lender or Agent not incorporated under the federal laws of Canada or the
laws of any province of Canada is or will be deemed to be resident or domiciled,
or subject to taxation, in New Brunswick solely by the reason of the execution,
delivery or performance of the Loan Documents.

Qualifications

Our opinions herein are subject to the following qualifications, limitations and
restrictions:

 

  (a) the enforceability of the Loan Documents is subject to bankruptcy,
insolvency, reorganization, arrangement, winding-up, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally;

 

4833034.2



--------------------------------------------------------------------------------

MClNNES COOPER   

Page 6

PT-1138

March 24, 2009

 

  (b) the enforceability of the Loan Documents is subject to general equitable
principles, including the fact that the availability of equitable remedies, such
as specific performance and injunctive relief, is in the discretion of a court
of competent jurisdiction;

 

  (c) “to our knowledge” means the actual knowledge of Peter J. Sullivan,
Deborah L. Patterson and Steven D. Christie, lawyers of our firm who had
involvement in certain of the transactions contemplated by the Loan Documents,
such knowledge being based on the conscious awareness of facts or other
information and learned during the course of representing the Canadian Borrower
and without making any investigations other than as specified herein;

 

  (d) the enforceability of the Loan Documents is subject to the qualifications
that:

 

  (i) notwithstanding any provision of the Loan Documents, the Agent may be
required to give a reasonable time to pay following a demand for payment prior
to taking any action to enforce any right of repayment or before exercising any
right or remedy expressed to be exercisable under the Loan Documents;

 

  (ii) the enforceabiiity of any provision of the Loan Documents that purports
to sever from the respective Loan Document any provision that is prohibited or
unenforceable under applicable law without affecting the enforceability of the
remainder of the respective Loan Document would be determined only in the
discretion of a court;

 

  (iii) the costs of and incidental to any proceedings taken in a court are in
the discretion of the court, and the court has the power to determine by whom
and to what extent such costs should be paid;

 

  (iv) any certificate or determination provided under any provision of the Loan
Documents may be subject to challenge in a court on the grounds of fraud,
collusion, mistake on the face of the certificate or mistake on the basis that
the certificate differed in a material respect from the certificate contemplated
in such provision; and

 

  (v) the enforceability of the Loan Documents is subject to Nova Scotia Law on
limitations of actions, and we express no opinion whether a court might find any
provision in the Loan Documents to be unenforceable as an attempt to vary or
exclude a limitation period under Nova Scotia Law;

 

  (e) we express no opinion as to:

 

  (i) the enforceability of the Loan Documents in respect of any obligation
which is determined by a court of competent jurisdiction to constitute a
penalty. In particular, but without limiting the generality of the foregoing, we
note that any obligation to pay interest after a default or on overdue amounts
at a rate in excess of the rate, if any, payable on such amounts before a
default or before they become overdue may be determined to be a penalty or
otherwise be unenforceable;

 

  (ii) the enforceability of any provision of the Loan Documents pursuant to
which the Canadian Borrower purports to waive generally defenses which might be
available to it or which might discharge its liability under the Loan Documents;

 

4833034.2



--------------------------------------------------------------------------------

MCINNES COOPER   

Page 7

PT-1138

March 24, 2009

 

  (iii) notwithstanding any provision of the Loan Documents respecting the
jurisdiction of any court, a court in its discretion may decline jurisdiction on
the basis of forum non conveniens;

 

  (iv) we express no opinion herein as to the effectiveness of any provision of
the Loan Documents purporting to excuse any party from any duty or liability or
purporting to waive the application of any law or rule of law;

 

  (v) a receiver, manager or receiver-manager appointed pursuant to the Loan
Documents may, for certain purposes, be treated as agent for the Agent and not
solely as agent for the Canadian Borrower notwithstanding any provision in the
Loan Documents to the contrary

This opinion is given as of the date set forth above and relates to matters of
fact and law as of such date only.

The opinions expressed herein may be relied upon only by the addressees for the
purpose of the transactions to which the Loan Documents relates. It may not be
relied upon by any other person or for any other purpose, nor may it be quoted
in whole or in part or otherwise referred to, without our prior written consent,
provided that we hereby consent to reliance by a permitted assign of a Lender’s
interest in the Loan Documents if such assign becomes a Lender within 30 days of
the date hereof.

 

Yours very truly,

/s/ McInnes Cooper

McInnes Cooper

 

4833034.2



--------------------------------------------------------------------------------

MClNNES COOPER   

Page 8

PT-1138

March 24, 2009

 

SCHEDULE “A”

Certificates and Letters

In providing the foregoing opinions, we have obtained and relied upon the
following certificates and letters, copies of which have been delivered to you
today:

 

  (a) a certificate with respect to the Canadian Borrower issued by the Director
pursuant to the Business Corporations Act for the Province of New Brunswick on
March 19, 2009, certifying that it was continued under the laws of the Province
of New Brunswick, and that its registration is in full force and effect;

 

  (b) a certificate issued by the office of the Superintendent of Bankruptcy at
Hull, Quebec, dated March 19, 2009, for filings and registrations under the
Bankruptcy and Insolvency Act (Canada), certifying that there were no facts nor
any reference to filings against the Canadian Borrower from 1978 to March 16,
2009.

 

4833034.2



--------------------------------------------------------------------------------

LOGO [g66706g72o10.jpg]

24 March 2009

   FROM:    Derek Parker

Credit Suisse, as Administrative Agent,

Collateral Agent and Issuing Bank

Eleven Madison Avenue

New York, NY 10010

   DIRECT;    +64 9 357 9695    MOBILE:    +64 27 507 7376    FAX:    +64 9 357
9099    EMAIL:    derek.parker@chapmantripp.com    REF:    092489569/1334830.1
And each of the Lenders party to the Amended and Restated Credit Agreement
referred to below      

CB RICHARD ELLIS LIMITED

We have acted as New Zealand counsel to CB Richard Ellis Limited, a New Zealand
company (the New Zealand Borrower), in connection with:

 

(a) the Second Amended and Restated Credit Agreement, dated as of March 24, 2009
(the Amended Agreement), among CB Richard Ellis Services, Inc. (the Borrower),
CB Richard Ellis Group, Inc., certain subsidiaries of the Borrower, (of which
the New Zealand Borrower is one) (the Obligors), the lenders parties thereto
(the Lenders) and Credit Suisse, as administrative agent and collateral agent
for the Lenders (in such capacity, the Agent), relating to an Amended and
Restated Credit Agreement, dated as of December 20, 2006, among the Obligors,
the Lenders and the Agent; and

 

(b) the Amended and Restated Guarantee and Pledge Agreement, dated as of
March 24, 2009 (the Amended Guarantee), among the Borrower, CB Richard Ellis
Group, Inc., certain subsidiaries of the Borrower (of which the New Zealand
Borrower is one) and the Agent, relating to a Guarantee and Pledge Agreement
dated as of June 26, 2006, among the same parties,

(the Amended Agreement and the Amended Guarantee, together called the
Documents).

The opinions expressed below are furnished to you pursuant to subsection 4.02(a)
of the Amended Agreement. Unless otherwise defined herein, terms defined in the
Amended Agreement and used herein shall have the meanings given to them in the
Amended Agreement.

 

A. Documents and Enquiries

In arriving at the opinions expressed below, we have examined the following:

 

(a) an execution copy of the Amended Agreement (sent to us by email by Simpson
Thatcher & Bartlett LLP on 24 March, 2009) and electronically transmitted copies
of the execution page signed by the New Zealand Borrower;

 

Chapman Tripp

T:+64 9 357 9000

F:+64 9 357 9099

 

23 Albert Street

PO Box 2206. Auckland ll40

New Zealand

  

www.chapmantripp.com

Auckland, Wellington,

Christchurch



--------------------------------------------------------------------------------

LOGO [g66706g12d96.jpg]

 

(b) an execution copy of the Amended Guarantee (sent to us by email by Simpson
Thatcher & Bartlett LLP on 24 March, 2009) and electronically transmitted copies
of the execution page signed by the New Zealand Borrower;

 

(c) an electronically transmitted copy of a certificate signed by two directors
of the New Zealand Borrower attaching the following:

 

  (i) the certificate of incorporation of the New Zealand Borrower;

 

  (ii) the certificate of good standing of the New Zealand Borrower;

 

  (iii) the constitution of the New Zealand Borrower; and

 

  (iv) resolutions of the Board of Directors of the New Zealand Borrower
authorising entry into the Amended Agreement and the Amended Guarantee;

 

(d) an online search of the New Zealand Borrower’s public records on the
register of companies maintained by the New Zealand Registrar of Companies (the
New Zealand Register) on 24 March, 2009;

 

(e) the records of a search of the miscellaneous register at the High Court in
Auckland (this being the office of the High Court at which a statement of claim
for the liquidation of the New Zealand Borrower would be required to be filed
under the High Court Rules) for details of any liquidation proceedings, on
23 March, 2009; and

 

(f) an electronically transmitted copy of a certificate of one of the New
Zealand Borrower’s directors addressed to Chapman Tripp dated 24 March, 2009 (a
copy of which is enclosed).

 

B. Assumptions

In rendering the opinions expressed below, we have assumed, with your
permission, without independent investigation or inquiry:

 

(a) the authenticity of all documents submitted to us as originals;

 

(b) the genuineness of all signatures on all documents that we examined;

 

(c) the conformity to authentic originals of documents submitted to us as
certified, conformed or photostatic copies;

 

(d) all statements of fact made in each director’s certificate referred to above
is and remains true, complete and accurate in all respects;

 

(e) in the case of the New Zealand Borrower:

 

092489569/1334830.1

   2



--------------------------------------------------------------------------------

LOGO [g66706g12d96.jpg]

 

  (i) in determining that it enter into the transactions contemplated by the
Documents, its directors have acted for a proper purpose as stated in the
director’s certificate; and

 

  (ii) its entry into the transactions contemplated by the Documents is in its
best interests and/or the best interests of its holding company as stated in the
director’s certificate;

 

(f) in the case of each party to the Documents (other than the New Zealand
Borrower), that:

 

  (i) it exists as a separate legal entity with the capacity, power and
authority to enter into, and to exercise its rights and to perform its
obligations under, the Documents;

 

  (ii) it has duly executed the Documents to which it is party, after the taking
of all necessary corporate and other action; and

 

  (iii) in executing the Documents to which it is party, it is or will be
complying with all laws applicable to it;

 

(g) no receiver, liquidator or voluntary administrator has been appointed to the
New Zealand Borrower, and the New Zealand Borrower has not been made subject to
statutory management (and these assumptions are not contradicted by our search
of the New Zealand Register and High Court Register);

 

(h) that the obligations of the parties under each of the Documents are valid,
binding and enforceable under the laws of the state of New York; and

 

(i) there is nothing under any law (other than New Zealand law) which affects
the opinions expressed below.

We have not taken steps to verify these assumptions except for our search of the
New Zealand Register and High Court Register in respect of the assumption in
paragraph (g) above and our review of the Director’s Certificate. We note
however that, pursuant to Section 18(1) of the Companies Act 1993, the New
Zealand Borrower may not assert against you that the Companies Act 1993 or its
constitution has not been complied with unless you know otherwise, or ought to
do so because of your relationship with it.

 

C. Opinion

Based upon and subject to the foregoing, we are of the opinion that:

 

1 The New Zealand Borrower:

 

  (a) is a company registered under the Companies Act 1993;

 

092489569/1334830.1

   3



--------------------------------------------------------------------------------

LOGO [g66706g12d96.jpg]

 

  (b) has:

 

  (i) the corporate power to enter into and to perform its obligations under the
Documents; and

 

  (ii) taken all necessary corporate action to authorise the execution of those
documents and the performance by its of its obligations under those Documents;
and

 

  (c) has duly executed and delivered the Amended Agreement and the Amended
Guarantee.

 

2 The execution and delivery by the New Zealand Borrower of the Amended
Agreement and the Amended Guarantee and performance of its obligations
thereunder will not result in any violation of:

 

  (a) the constitution of the New Zealand Borrower; or

 

  (b) any New Zealand law or any rule or regulation or any order issued by any
court or governmental agency or body.

 

3 No consent, approval, authorization, order, filing, registration or
qualification of or with any New Zealand governmental agency or body is required
for the execution and delivery by the New Zealand Borrower of the Amended
Agreement or the Amended Guarantee or the performance by the New Zealand
Borrower of its obligations under the Amended Agreement and the Amended
Guarantee.

 

4 The High Court search we have conducted (as referred to under heading of
“Documents and Enquiries” above) reveals no proceedings filed in the High Court
at Auckland against the Borrower.

 

5 All payments of interest (which includes fees referable to money lent) made
under the Amended Agreement by the New Zealand Borrower to Lenders which are
nonresidents of New Zealand will be subject to New Zealand Non Resident
Withholding Tax unless the following conditions are satisfied:

 

  (a) the New Zealand Borrower is registered as an approved issuer as defined in
section YA 1 of the Income Tax Act 2007 and the Credit Agreement is registered
with the Commissioner of Inland Revenue under section 86H of the Stamp and
Cheque Duties Act 1971;

 

  (b) approved issuer levy of 2 cents for every dollar of interest must be paid
by the due date (within 20 days of the month following the payment of interest);

 

092489569/1334830.1

   4



--------------------------------------------------------------------------------

LOGO [g66706g12d96.jpg]

 

  (c) the New Zealand resident Lender is not associated with the New Zealand
Borrower under subpart YB of the Income Tax Act 2007; and

 

  (d) the interest is not received by the non New Zealand resident Lender
jointly with one or more New Zealand resident Lenders.

No stamp or similar taxes or duties are payable in New Zealand upon the Amended
Agreement or Amended Guarantee.

 

6 With respect to the execution, delivery and performance of the Amended
Agreement and the Amended Guarantee, the New Zealand Borrower is subject to
private commercial law and to suit, and neither it nor its properties have any
immunity from the jurisdiction of any court or any legal process that may be
brought in the courts of New Zealand (whether through service of notice,
attachment prior to notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise).

 

7 It is not necessary to ensure the legality, validity, enforceability or
admissibility into evidence in New Zealand of the Amended Agreement or the
Amended Guarantee that either of such agreements be filed, recorded or enrolled
with any Governmental Authority in New Zealand, or that it be stamped with any
stamp, registration or similar transaction tax in New Zealand.

 

8 The Amended Agreement and the Amended Guarantee are in proper legal form for
enforcement in the courts of New Zealand, and in a legal action in such courts,
such courts (a) would recognize and give effect to the provisions of the Amended
Agreement and the Amended Guarantee that they be governed by the laws of the
State of New York and (b) would accordingly apply New York law with respect to
the Amended Agreement and the Amended Guarantee. A New Zealand court can give a
judgment in a currency other than New Zealand dollars if, in accordance with the
relevant contract, that currency is the one which most fairly expresses the
plaintiffs loss.

 

9 It is not necessary under the laws of New Zealand (a) to enable any Agent or
any Lender to enforce its rights under the Amended Agreement or the Amended
Guarantee (b) by reason of such enforcement that any Agent or any Lender be
licensed, qualified or entitled to carry on business in New Zealand.

 

10 The submission by the New Zealand Borrower for itself and its properties to
the non-exclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, the agreement to suit therein, the waiver of objection to the
venue thereof and the designation of an agent for service of process in New York
City are valid and binding upon the New Zealand Borrower.

 

092489569/1334830.1

   5



--------------------------------------------------------------------------------

LOGO [g66706g12d96.jpg]

 

11 Recognition, acceptance and enforcement by a New Zealand court of a final
conclusive judgment or award for the payment of money rendered by the courts of
the State of New York or the United States of America against the New Zealand
Borrower in an action arising out of any of the Amended Agreement or the Amended
Guarantee, without any retrial or re-examination of the merits of the action,
would depend upon:

 

  (a) the relevant court having jurisdiction in accordance with the rules of
private international law applied in New Zealand;

 

  (b) the judgment of the relevant court being:

 

  (i) final and conclusive;

 

  (ii) for a debt or a sum of money;

 

  (iii) not in respect of taxes or penalties;

 

  (iv) not obtained by fraud or in a manner contrary to natural justice; and

 

  (v) not repugnant to public policy as then recognised in New Zealand; and

 

  (c) service of process in relation to the proceedings in that court having
being properly effected in accordance with New Zealand law.

 

12 No Lender or Agent is or will be deemed to be resident or domiciled, or
subject to taxation, in New Zealand solely by the reason of the execution,
delivery or performance of the Amended Agreement and the Amended Guarantee.

D. Qualifications

This opinion is given subject to the following qualifications:

 

(a) we express no opinion as to the laws of any jurisdiction other than the laws
of New Zealand;

 

(b) our opinion on the enforceability of obligations under the Documents means
that the obligations are of a type which a New Zealand court enforces or
recognises. It does not mean that each obligation will necessarily be
enforceable in accordance with all its terms and in all circumstances. For
example:

 

  (i) enforcement of the Documents may be limited by general principles of
equity and the discretionary powers of the courts;

 

092489569/1334830.1

   6



--------------------------------------------------------------------------------

LOGO [g66706g12d96.jpg]

 

  (ii) a New Zealand court may not give effect to provisions of the Documents if
to do so would conflict with public policy;

 

  (iii) a New Zealand court may not give effect to an indemnity for legal costs,
as the New Zealand courts reserve a wide discretion in the making of an order
for costs;

 

  (iv) an obligation to pay default interest may not be enforceable if the
amount is held to constitute a penalty and not a genuine and reasonable
pre-estimate of the loss likely to be suffered in the relevant circumstances;

 

  (v) a New Zealand court may not enforce a provision of a Document which may be
or become illegal under the laws of another jurisdiction in which it is to be
performed or which is contrary to the exchange control regulations of another
jurisdiction;

 

(c) the obligations of the New Zealand Borrower may be subject to limitation of
action by the effluxion of time or defences of set off or counterclaim;

 

(d) the obligations of the New Zealand Borrower are subject to all insolvency,
moratorium, reorganisation or similar laws affecting creditors’ rights generally
(and in particular statutory management and voluntary administration);

 

(e) under section 297 of the Companies Act 1993, the liquidator of a company may
recover any excess benefit provided by a company under a transaction entered
into at an undervalue and within the period which begins two years before the
commencement of the liquidation (unless certain solvency related matters are
satisfied);

 

(f) under section 141 of the Companies Act 1993, if a director of a contracting
company is interested in a transaction, that transaction may be avoided at any
time up to three months after the transaction is disclosed to all shareholders
(unless the company receives fair value under it);

 

(g) a determination, calculation or certificate as to any matter provided for in
the Documents might be held by a New Zealand court not to be conclusive and
binding if the matter could be shown to have been determined, calculated or
certified on an unreasonable or arbitrary basis;

 

(h) discretions may be required to be exercised reasonably, and opinions based
on reasonable grounds;

 

(i) a provision in the Documents that any amount is payable on demand may be
construed as requiring reasonable notice;

 

092489569/1334830.1

   7



--------------------------------------------------------------------------------

LOGO [g66706g12d96.jpg]

 

(j) we express no opinion on the enforceability of a currency indemnity clause,
to the extent that it is expressed to apply in insolvency, bankruptcy and
liquidation. In any liquidation of a company in New Zealand, its foreign
currency indebtedness must be converted into New Zealand dollars at the rate of
exchange on the date of the commencement of the liquidation, or, if there is
more than one rate of exchange on that date, at the average of those rates ;

 

(k) our search of the New Zealand Register and the High Court Register is not
conclusively capable of disclosing whether or not:

 

  (i) an application to liquidate a company has been made; or

 

  (ii) a resolution for liquidation has been passed or a receiver, liquidator or
voluntary administrator has been appointed; or

 

  (iii) a company has been made subject to statutory management.

For example, notice of these matters may not be filed immediately or, even if
filed, may not be available for immediate inspection; and it is possible that a
statement of claim for the liquidation of a company would be accepted by a High
Court registrar other than at Auckland;

 

(I) to the extent that the Documents or the arrangements under them constitute a
“credit contract” within the meaning of the Credit Contracts and Consumer
Finance Act 2003, they may not be enforceable in accordance with their terms to
the extent that a New Zealand court holds such terms, or the exercise by a party
of any of its rights and powers thereunder, to be oppressive or to the extent
that the New Zealand Borrower has been induced to enter into the transactions by
oppressive means. In this context the expression “oppressive” is defined by the
Credit Contracts and Consumer Finance Act 2003 as meaning oppressive, harsh,
unjustly burdensome, unconscionable or in breach of reasonable standards of
commercial practice. We are of the view that a New Zealand court is unlikely to
hold that any provision of any of the Documents is oppressive.

 

092489569/1334830.1

   8



--------------------------------------------------------------------------------

LOGO [g66706g12d96.jpg]

 

This opinion is addressed to you personally for the purposes of the Documents.
It may not be relied on by or disclosed to another person, without our prior
written consent provided that we hereby consent to reliance by a permitted
assign of a Lender’s interest in the Amended Agreement if such assign becomes a
Lender within 30 days of the date hereof.

This opinion relates only to New Zealand law in force on the date of this
opinion.

Very truly yours

 

/s/ Derek Parker

Derek Parker

PARTNER

 

DIRECT:

   +64 9 357 9695

EMAIL:

   derek.parker@chapmantripp.com

 

092489569/1334830.1

   9



--------------------------------------------------------------------------------

Your Reference

Our Reference

           2009797 /KXJ1 /KXJ1    LOGO [g66706g89w04.jpg]

 

   Wragge & Co LLP Credit Suisse, as Administrative Agent, Collateral    3
Waterhouse Square Agent and Issuing Bank    142 Holborn Eleven Madison Avenue   
London New York    EC1N 2SW NY10010    And each of the Lenders party to the
Amended    DX 155790 Bloomsbury 8 Credit Agreement referred to below   

24 March 2009

Dear Sirs

Credit Suisse Credit Agreement

We have acted as special English legal advisers to CB Richard Ellis Limited
(company no: 3536032), a company incorporated with limited liability in England
and Wales, (the “UK Borrower”), in connection with (a) the Second Amended and
Restated Credit Agreement, dated as of March 24, 2009 (the “Amended Credit
Agreement”), among CB Richard Ellis Services, Inc., CB Richard Ellis Group,
Inc., certain subsidiaries of CB Richard Ellis Services, Inc., (of which the UK
Borrower is one), the lenders parties thereto (the “Lenders”) and Credit Suisse,
as administrative agent and collateral agent for the Lenders (in such capacity,
the “Agent”) and (b) the Amended and Restated Guarantee and Pledge Agreement,
dated as of March 24, 2009 (the “Guarantee and Pledge Agreement”), among CB
Richard Ellis Services, Inc., CB Richard Ellis Group, Inc., certain subsidiaries
of CB Richard Ellis Services, Inc. (of which UK Borrower is one) and Credit
Suisse, as collateral agent.

We have also acted as special English legal advisors to CB/TCC Global Holdings
Limited (company no: 5972504) a company incorporated with limited liability in
England and Wales (the “UK Subsidiary Guarantor”). Together the UK Borrower and
the UK Subsidiary Guarantor are referred to as the “UK Companies”.

The opinions expressed below are furnished to you pursuant to subsection
4.02(a)(iii) of the Amended Credit Agreement. Unless otherwise defined herein,
terms defined in the Amended Credit Agreement and used herein shall have the
meanings given to them in the Amended Credit Agreement.

 

1 Documents

In arriving at the opinions expressed below, we have examined the documents
listed in Schedule 1 to this letter and such corporate documents and records of
the UK Companies and such other instruments and certificates of public offcials,
officers and representatives of the UK Companies and other persons, and we have
made such investigations of law, in each case as we have deemed appropriate as a
basis for such opinions as listed in Schedule 2 to this letter.

 

LOGO [g66706g66t32.jpg]   

T +44 (0) 870 903 1000

F +44 (0) 870 904 1099

www.wragge.com

     Wragge & Co LLP is registered in England and Wales as a Limited Liability
Partnership, Registration No. OC304378. Regulated by the Solicitors Regulation
Authority. Registered Office 55 Colmore Row, Birmingham B3 2AS. A list of
members of Wragge & Co LLP is open to inspection at the registered offce. This
letter is printed on FSC environmentally certified paper.                

 

Legal01#13415390v6[KXJ1]/[HGB1]



--------------------------------------------------------------------------------

LETTER TO   

SHEET NO

2

  

DATE

24 March 2009

Credit Suisse, as Administrative Agent,

Collateral Agent and Issuing Bank

     

 

For the purpose of giving this opinion we have examined no other documents and
have undertaken no other searches or enquiries.

In rendering the opinions expressed below, we have assumed, with your
permission, without independent investigation or inquiry, (a) the authenticity
of all documents submitted to us as originals, (b) the genuineness of all
signatures on all documents that we examined (other than those of the UK
Companies and officers of the UK Companies), (c) the conformity to authentic
originals of documents submitted to us as certified, conformed or photostatic
copies and (d) the additional assumptions and qualifications set out in Schedule
3 to this letter.

 

2 Opinions

Based upon and subject to the foregoing, we are of the opinion that:

 

1 The UK Companies (a) are validly existing and in good standing as limited
liability companies under the law of England and Wales, (b) have the power and
authority to execute and deliver the Agreements (as defined in Schedule 1
hereto) and to performtheir respective obligations thereunder (including
borrowing) and (c) have duly authorized, executed and delivered the Agreements.

 

2 The execution and delivery by the UK Companies of the Agreements and
performance of their respective obligations thereunder (a) wil not result in any
violation of (1) thememorandum and articles of association of the UK Companies
or (2) any English law or any rule or regulation or any order issued by any
court or governmental agency or body.

 

3 No consent, approval, authorization, order, fiing, registration or
qualification of or with any UK governmental agency or body is required for the
execution and delivery by the UK Companies of the Agreements or the performance
by the UK Companies of their respective obligations under the Agreements.

 

4 To our knowledge, there is no action, suit or proceeding now pending or
threatened before or by any court, arbitrator or governmental agency, body or
official, to which either UK Company is a party or to which the business, assets
or property of either UK Company is subject which could reasonably be expected
to have a Material Adverse Effect.

 

5 All payments made under the Amended Credit Agreement by the UK Companies to
Lenders which are non-residents of the United Kingdom wil be made free and clear
of any tax, duty, withholding or deduction imposed by the United Kingdom or any
political subdivision or taxing authority thereof or therein. No stamp or other
taxes or duties are payable in the United Kingdom upon or in connection with the
Amended CreditAgreement or any documents delivered by the UK Companies
thereunder.

 

6 With respect to the execution, delivery and performance of the Agreements, the
UK Companies are subject to private commercial law and to suit, and neither the
UK Companies nor their respective properties have any immunity from the
jurisdiction of any court or any legal process that may be brought in the courts
of the England and Wales or in the courts in the United States referred to in
the Agreements (whether through service of notice, attachment prior to notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise).

 

Legal01#13415390v6[KXJ1]/[HGB1]



--------------------------------------------------------------------------------

LETTER TO   

SHEET NO

3

  

DATE

24 March 2009

Credit Suisse, as Administrative Agent,

Collateral Agent and Issuing Bank

     

 

7 It is not necessary to ensure the legality, validity, enforceability or
admissibility into evidence in the United Kingdom of the Agreements that any of
such agreements be fied, recorded or enrolled with any Governmental Authority,
or that it be stamped with any stamp, registration or similar transaction tax.

 

8 The Agreements are in proper legal form for enforcement in the courts of
England and Wales, and in a legal action in such courts, such courts (a) would
recognize and give effect to the provisions of the Agreements that they be
governed by the laws of the State of New York and (b) would accordingly apply
New York law with respect to the Agreements. Such courts would also award a
judgment in Dollars.

 

9 No additional fiings, recording or other action (including corporate action on
the part of the UK Borrower) is required in order for the Lien created under the
Guarantee and Pledge Agreement on the Equity Interests of the UK Borrower to
continue to constitute a perfected Lien securing the Obligations under and as
defined in the Amended Credit Agreement.

 

10 It is not necessary under the laws of England and Wales (a) to enable any
Agent or any Lender to enforce its rights under the Agreements (b) by reason of
such enforcement that any Agent or any Lender be licensed, qualified or entitled
to carry on business in England and Wales.

 

11 The submission by the UK Companies for themselves and their properties to the
non exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, the agreement to suit therein, the waiver of objection to the venue
thereof and the designation of an agent for service of process in New York City
are valid and binding upon the UK Companies.

 

12 A final conclusive judgment or award for the payment of money rendered by the
courts of the State of New York or the United States of America in an action
arising out of any of the Agreements would be recognized and enforced in the
courts of England and Wales, without any retrial or reexamination of the merits
of the original action.

 

13 No Lender or Agent is or wil be deemed to be resident or domiciled, or
subject to taxation, in the United Kingdom solely by the reason of the
execution, delivery or performance of the Agreements.

 

14 The obligations which each of the UK Companies expresses to assume pursuant
to the Agreements to which it is a party, constitutes its legal, valid and
binding obligations.

We further confirm that (following review of the documents set out in Schedules
1 and 2 of this letter, including the Agreements, the Background Documents and
Searches), the security expressed to be granted pursuant to the Share Charge
dated as of 23 August 2006 granted by CB Richard Ellis, Inc. over shares over
65% of the voting equity share capital of the UK Borrower owned by CB Richard
Ellis, Inc. (subject to its terms) is unaffected by the execution of the
Agreements.

 

3 Scope

 

1

This opinion is given only in relation to English law as it is understood at the
date of this opinion. We have no duty to keep you informed of subsequent
developments which might affect this opinion. If a question arises in relation
to a cross-border transaction, it may not be the English courts which decide
that question and English law may not be used to

 

Legal01 #13415390v6[KXJ1]/[HGB1]



--------------------------------------------------------------------------------

LETTER TO   

SHEET NO

4

  

DATE

24 March 2009

Credit Suisse, as Administrative Agent,

Collateral Agent and Issuing Bank

     

 

 

settle it. We express no opinion on, and have taken no account of, the laws of
any jurisdiction other than England and Wales. In particular, we express no
opinion on the interpretation of the Agreements.

 

2 We express no opinion on matters of fact.

 

3 Our opinion is given solely for the benefit of the Agent and the Lenders (as
that expression is defined in the Amended Credit Agreement). It may not be
relied on by any other person provided that we hereby consent to reliance by a
permitted assign of the Lender’s interest in the Amended Credit Agreement if
such assign becomes a Lender within 30 days of the date hereof.

 

4 This opinion may not be disclosed to any person other than those persons (such
as auditors, legal advisors or regulatory authorities) who, in the ordinary
course of business of the Agent and the Credit Agreement, have access to their
papers and records or are entitled by law to see them, and on the basis that
those persons wil make no further disclosure, or to the extent required in
connection with any legal or regulatory proceedings.

 

Yours faithfully

/s/ Kirsty Jefferies

( Enquiries please contact: Kirsty Jefferies +44 (0)870 733 0631
kirsty_jefferies@wragge.com

 

Legal01 #13415390v6[KXJ1]/[HGB1]



--------------------------------------------------------------------------------

LETTER TO   

SHEET NO

5

  

DATE

24 March 2009

Credit Suisse, as Administrative Agent,

Collateral Agent and Issuing Bank

     

 

Schedule 1

AGREEMENTS

 

1 A copy of the Second Amended and Restated Credit Agreement dated as of
March 24, 2009 among CB Richard Ellis Services, Inc., CB Richard Ellis Group,
Inc., certain subsidiaries of CB Richard Ellis Services, Inc. (of which the UK
Borrower is one), the Lenders parties thereto and Credit Suisse as
Administrative Agent and Collateral Agent (executed by the UK Borrower) (the
“Amended Credit Agreement”).

 

2 A copy of the Amended and Restated Guarantee and Pledge Agreement dated as of
March 24 2009 (executed by the UK Subsidiary Guarantor and solely with respect
to Article Vi thereof, the UK Borrower) (the “Guarantee and Pledge Agreement”).
(together the Amended Credit Agreement and the Guarantee and Pledge Agreement
are the “Agreements”).

 

3 A copy of a Secretary’s Certificate of the UK Borrower dated as of 24 March
2009.

 

4 A copy of a Secretary’s Certificate of the UK Subsidiary Guarantor dated as of
24 March 2009.

 

5 The original “certificate of good standing” in respect of the UK Borrower from
Companies House issued on 18 March 2009.

 

6 The original “certificate of good standing” in respect of the UK Subsidiary
Guarantor from Companies House issued on 18 March 2009.

 

Legal01 #13415390v6[KXJ1]/[HGB1]



--------------------------------------------------------------------------------

LETTER TO   

SHEET NO

6

  

DATE

24 March 2009

Credit Suisse, as Administrative Agent,

Collateral Agent and Issuing Bank

     

 

Schedule 2

FILINGS, RECORDINGS AND OTHER DOCUMENTS

Part 1 - Background Documents

 

1 A copy of the UK Borrower’s certificate of incorporation (and certificates of
incorporation on change of name) and memorandum and articles of association,
each certified by its company secretary.

 

2 A copy of the minutes of a meeting of the UK Borrower’s board of directors
held on 23 March 2009 certified by its company secretary.

 

3 A copy of the UK Subsidiary Guarantor’s certificate of incorporation (and
certificate of incorporation on change of name) and memorandum and articles of
association, each certified by its company secretary.

 

4 A copy of the minutes of a meeting of the directors of the UK Subsidiary
Guarantor held on 23 March 2009 certified by its company secretary.

(together the “Background Documents”).

Part 2 - Searches

 

1 A search in respect of each of the UK Borrower and the UK Subsidiary Guarantor
at Companies House using its database (Companies House Direct) on 17 March 2009
and updated on 24 March 2009.

 

2 A telephone enquiry (being timed at 12 noon) in respect of each of the UK
Borrower and the UK Subsidiary Guarantor at the central registry of winding-up
petitions at the High Court on 24 March 2009.

(together the “Searches”).

 

Legal01 #13415390v6[KXJ1]/[HGB1]



--------------------------------------------------------------------------------

LETTER TO   

SHEET NO

7

  

DATE

24 March 2009

Credit Suisse, as Administrative Agent,

Collateral Agent and Issuing Bank

     

 

Schedule 3

ASSUMPTIONS AND QUALIFICATIONS

Assumptions

This opinion is based on the following assumptions:

 

1 Status of the UK Companies.

The information provided by the Searches is complete, accurate and up-to-date.

 

2 Execution of the Agreements by the UK Companies.

The Background Documents are complete, accurate and up-to-date.

The board meetings described in the minutes referred to in part 1 of schedule 2
were duly convened and held. The resolutions of the UK Companies referred to in
those minutes were duly passed by the directors concerned in good faith and in
the interests of that company and are in full force and effect without
modification.

To the extent that the ability of UK Companies or of their respective directors
to enter into the Agreements or perform the transactions contemplated thereby
requires the determination of a matter of fact (such as whether a borrowing
limit in the UK Companies’ articles of association wil be exceeded), that
requirement has been complied with.

No insolvency proceedings (which includes those relating to bankruptcy,
liquidation, administration, administrative receivership and reorganisation) are
in force, or have been commenced, in relation to the UK Companies in any
jurisdiction.

The persons who purported to execute the Agreements on behalf of the UK
Companies were the persons authorised to do so in the resolutions described in
part 1 of schedule 2.

The Agreements are in the form provided to us. There has been no variation,
waiver or discharge of any of the provisions of the Agreements.

Each UK Company is solvent both on a balance sheet and on a cash-flow basis, and
wil remain so immediately after the Agreements have been executed.

 

3 Other facts

We are not aware of any other facts relevant to this opinion that do not appear
from the documents and Searches referred to in Schedules 1 or 2.

 

4 Other laws

No law of any jurisdiction other than England and Wales has any bearing on the
opinion contained in this letter.

 

5 Security

All present or future assets over which a Company purports to create security in
the Guarantee and Pledge Agreement are (or, in the case of future assets, wil,
when they become subject to the security, be) beneficially owned by that Company
free from all other present or future rights of any kind except to the extent of
any encumbrance which the Guarantee and Pledge Agreement concerned is expressed
to rank behind.

 

Legal01 #13415390v6[KXJ1]/[HGB1]



--------------------------------------------------------------------------------

LETTER TO   

SHEET NO

8

  

DATE

24 March 2009

Credit Suisse, as Administrative Agent,

Collateral Agent and Issuing Bank

     

 

Each Company is solvent both on a balance sheet and on a cash-flow basis, and
wil remain so immediately after the Share Charge has been executed.

Qualifications

This opinion is subject to the following qualifications:

 

1 Status of the UK Companies

The Searches are not conclusive about the status of the UK Companies. For
instance, Companies House and the High Court are reliant on third parties to
provide them with information; and there wil be a time-lag between the
occurrence of an event (such as liquidation) and its notification to, and
subsequent appearance at, Companies House.

 

2 Choice of law and jurisdiction

The law which governs a contract is not determinative of all issues which arise
in relation to that contract. For instance:

 

  (a) it may not be relevant to the determination of proprietary issues (such as
those relating to security);

 

  (b) rules of English or foreign law which are mandatory (which includes public
policy rules) in a jurisdiction which is connected with the contract or in the
jurisdiction where the issue is decided may be applied regardless of the
provisions of the contract; and

 

  (c) in insolvency proceedings, the law governing those proceedings may
override the law governing the contract.

There are circumstances in which the English courts may, or must, decline
jurisdiction or stay proceedings. Additionally, it may not be possible to
commence proceedings because of an inability to comply with service of process
requirements. These problems are less likely to occur where one or more of the
parties is domiciled in the European Union.

The English courts have a discretion to accept jurisdiction in an appropriate
case even though there is an agreement that other courts have (exclusive or
non-exclusive) jurisdiction. This is less likely to occur where the other courts
are in the European Union.

The jurisdiction of the English courts in relation to insolvency matters is not
dependent on the submission of the parties to the jurisdiction. The precise
scope of that jurisdiction depends on the nature of the insolvency procedure in
question.

 

3 Security

We express no opmion on the priority of the security created by the Guarantee
and Pledge Agreement in relation to any other rights affecting the assets which
are the

 

Legal01 #13415390v6[KXJ1]/[HGB1]



--------------------------------------------------------------------------------

LETTER TO   

SHEET NO

9

  

DATE

24 March 2009

Credit Suisse, as Administrative Agent,

Collateral Agent and Issuing Bank

     

 

subject of the security, whether those rights are absolute or by way of
security, whether they are created by agreement or arise by operation of law and
whether they are created before or after the Guarantee and Pledge Agreement. In
relation to particular types of asset, further steps may be required (such as
effecting registrations or giving notices) to protect the priority of security
against claims by third parties.

To the extent that the Guarantee and Pledge Agreement purports to create a legal
(as opposed to an equitable) interest, there are limits on the availability of
such an interest and further steps may be required (such as, in relation to
land, registration at H.M. Land Registry) in order to create one.

The assets which are the subject of a security created by the Guarantee and
Pledge Agreement may consist of rights against third parties, such as
contractual rights. To the extent that they do, the security is subject to the
terms of those rights (which may, for instance, prohibit the creation of
security) and may be subject to the rights of those third parties (who may, for
instance, have rights of set-off).

We express no opinion on the effect of the Guarantee and Pledge Agreement to the
extent that it relates to assets which are situated outside England and Wales or
are governed by a law other than English law.

A purported fixed charge over an asset wil be treated as a floating charge if
the chargee has insufficient control over it and its proceeds.

The rights of the holder of a floating charge over assets to the net proceeds of
those assets are subject to the payment of various other liabilities including
preferential debts, certain unsecured debts and the expenses of an
administrator.

As a general principle, a creditor with security over the whole (or
substantially the whole) of the assets of a company cannot appoint an
administrative receiver of the company but, instead, can appoint an
administrator.

A receiver ceases to be the agent of the company over whose assets he has been
appointed once that company goes into liquidation.

A provision of the Guarantee and Pledge Agreement may be ineffective to the
extent that it purports to limit a Company’s right to the return of the charged
assets once it has repaid the secured obligations.

 

Legal01 #13415390v6[KXJ1]/[HGB1]



--------------------------------------------------------------------------------

Schedule 1.01(a)

Subsidiary Guarantors

CB Holdco, Inc.

CB Richard Ellis Investors, Inc.

CB Richard Ellis Investors, L.L.C.

CB Richard Ellis, Inc.

CB/TCC Holdings LLC

CB/TCC Global Holdings Limited

CB/TCC, LLC

CBRE Capital Markets of Texas, LP

CBRE Capital Markets, Inc.

CBRE Technical Services, LLC

CBRE/LJM Mortgage Company L.L.C.

CBRE/LJM-Nevada, Inc.

HoldPar A

HoldPar B

Insignia/ESG Capital Corporation

TC Houston, Inc.

TCCT Real Estate, Inc.

TCDFW, Inc.

The Polacheck Company, Inc.

Trammell Crow Company

Trammell Crow Development & Investment, Inc.

Trammell Crow Services, Inc.

Vincent F. Martin, Jr., Inc.

Westmark Real Estate Acquisition Partnership, L.P.



--------------------------------------------------------------------------------

Schedule 1.01(b)

Additional Cost

 

1. The Additional Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Additional Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a facility office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that facility office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that facility office.

 

4. The Additional Cost Rate for any Lender lending from a facility office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a sterling Loan:

 

AB+C(B-D)+E*0.01

    per cent. per annum

100-(A+C)

 

 

  (b) in relation to a Loan in any currency other than sterling:

 

E*0.01

  per cent. per annum.

  300

  Where:  

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.



--------------------------------------------------------------------------------

  B is the percentage rate of interest (excluding the Applicable Percentage and
the Additional Cost and, in the case of a defaulted amount, the additional rate
of interest specified in Section 2.07 payable for the relevant Interest Period
on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (d) “Reference Banks” means, in relation to LIBOR and Additional Cost the
principal London office of Credit Suisse or such other banks as may be appointed
by the Administrative Agent; and

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.



--------------------------------------------------------------------------------

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (f) the jurisdiction of its facility office; and

 

  (g) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a facility office in the same
jurisdiction as its facility office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Additional Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.



--------------------------------------------------------------------------------

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Additional Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all Loan Parties.

 

13. The Administrative Agent may from time to time, after consultation with
Holdings and the Lenders, determine and notify to all Loan Parties any
amendments which are required to be made to this Schedule 1.01(b) in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all Loan Parties.



--------------------------------------------------------------------------------

Schedule 1.01(c)

Approved Take Out Parties

Industrial Developments International, Inc. and the Special Situation Property
Fund of JP Morgan Chase Bank, N.A.

MSREF Fund V



--------------------------------------------------------------------------------

Schedule 1.01(d)

Existing Letters of Credit

 

Issuing Bank

  

Beneficiary

   Amount      Expiration Credit Suisse    BP 111 Huntington Ave LLC   
342,361.74      07/18/09 Credit Suisse    Anne Arundel County    320,699.90     
06/19/09 Credit Suisse    Wachovia Bank    5,302,462.50      04/03/09 Credit
Suisse    LNR Partners    5,000,000.00      07/06/09 Credit Suisse    Zurich
American Insurance Company    3,181,000.00      06/13/09 Credit Suisse    Polk
County Board of County Commissioners    286,585.34      07/09/09 Credit Suisse
   District of Columbia    100,000.00      10/01/09 Credit Suisse    Ontario
Realty Corporation    CAD 2,500,000      12/18/09 Credit Suisse    Fidelity and
Deposit Company of Maryland    6,505,204.33      01/09/10 Bank of America    The
Major of the District of Columbia    2,500,000.00      08/03/09 Comerica    ACE
American Insurance Company    6,400,000.00      03/21/09 Comerica   

Pacific Employers Insurance Company

and ACE American Insurance Company

   4,300,000.00      03/21/09 Comerica    Zurich American Insurance Company   
3,919,000.00      10/10/09 Comerica    Zurich American Insurance Company   
8,300,301.00      10/31/08



--------------------------------------------------------------------------------

Schedule 2.01

 

Facility : DOMESTIC REVOLVING LOANS      

Master Account Name

  

Lender Name

   Lender Commitment    BANK OF HAWAII    6,666,667.00    CHINATRUST BANK USA   
5,000,000.00    E-SUN COMMERCIAL BANK, LTD    5,000,000.00    FARMERS BANK OF
CHINA    3,333,333.00    FIRST TENNESSEE BANK NA    6,666,667.00    MEGA INTL’L
COMMERCIAL BANK CO    5,000,000.00    PEOPLE’S UNITED BANK    8,333,333.00   
TAIWAN BUSINESS BANK    5,000,000.00 BANK OF AMERICA    BANK OF AMERICA NT & SA
   13,850,000.00 BANK OF CHINA    BANK OF CHINA LIMITED    8,333,333.00 BANK OF
IRELAND    GOVERNOR AND COMPANY OF THE BA    15,000,000.00 BANK OF NOVA SCOTIA
   BANK OF NOVA SCOTIA    23,333,333.33 BANQUE PARIBAS    BNP PARIBAS   
10,000,000.00 BARCLAYS BANK PLC    BARCLAYS BANK PLC    28,500,000.00 BAYERISCHE
LANDESBANK    BAYERISCHE LANDESBANK    10,000,000.00 CHANG HWA    CHANG HWA   
3,333,333.00 CITIBANK INTERNATIONAL    CITICORP USA, INC    5,000,000.00 CITY
NATIONAL BANK    CITY NATIONAL BANK    5,000,000.00 COMERICA BANK    COMERICA
BANK    4,666,667.00 COMMERZBANK    COMMERZBANK AG    19,700,000.00



--------------------------------------------------------------------------------

CREDIT SUISSE    CS    13,850,000.00 FIFTH THIRD BANK    FIFTH THIRD BANK   
10,000,000.00 FIRST COMMERCIAL BANK    FIRST COMMERCIAL BANK NY AGNCY   
5,000,000.00 HSBC BANK    HSBC BANK USA NA    20,000,000.00 Hua Nan Bank    HUA
NAN COMMERCIAL BANK LTD NY    6,666,667.00 HYPO VEREINS BANK    BAYERISCHE
HYPO-UND VEREIN, NY    15,000,000.00 KEY CAPITAL MARKETS    KEYBANK NA   
15,000,000.00 LASALLE NATIONAL BANK (CHG)    LASALLE BANK NA    22,200,000.00
MIZUHO INTERNATIONAL    MIZUHO CORPORATE BANK, LTD.    15,000,000.00 NATEXIS
BANQUE SA    NATIXIS    13,333,333.34 NATIONAL AUSTRALIA BANK    NATIONAL
AUSTRALIA BANK LTD    10,000,000.00 NATIONAL CITY BANK    NATIONAL CITY BANK   
10,000,000.00 NORINCHUKIN BANK    NORINCHUKIN BANK THE NYC BR    3,000,000.00
NORTHERN TRUST    NORTHERN TRUST COMPANY    10,000,000.00 Raymond James Bank   
RAYMOND JAMES BANK FSB    10,000,000.33 REGIONS BANK    REGIONS BANK   
10,000,000.00 ROYAL BANK OF SCOTLAND    ROYAL BANK OF SCOTLAND PLC   
23,200,000.00 SUN TRUST FACTORS    SUNTRUST BANK    23,500,000.00 TAIPEI BANK   
TAIPEI FUBON COMMERCIAL BANK    3,333,333.00 UNION BANK OF CALIFORNIA    UNION
BANK OF CALIFORNIA NA    6,500,000.00 UNITED OVERSEAS BANK    UNITED OVERSEAS
BANK LIMITED    13,000,000.00 US BANK    US BANK NA    15,000,000.00 WACHOVIA
BANK OF NC    WACHOVIA BANK NA    15,000,000.00 WELLS FARGO BANK    WELLS FARGO
BANK, N.A.    19,700,000.00

Borrower : CB Richard Ellis Limited Facility Subtotal :

   500,000,000.00 Facility : MULTICURRENCY REVOLVING LOANS    Ccy : USD        

Master Account Name

  

Lender Name

  

Lender Commitment

BANK OF AMERICA    BANK OF AMERICA NT & SA    12,756,435.06 CITIBANK
INTERNATIONAL    CITIBANK NA    4,605,211.21 CREDIT SUISSE    CS   
28,690,465.85

Borrower : CB Richard Ellis Service Inc Facility Subtotal :

   46,052,112.12



--------------------------------------------------------------------------------

CAN SUBLIMIT    Ccy : USD        

Master Account Name

  

Lender Name

  

Lender Commitment

BANK OF AMERICA    BANK OF AMERICA NA    1,093,564.94 CITIBANK INTERNATIONAL   
CITIBANK NA    394,788.79 CREDIT SUISSE    CS    2,459,534.15

Borrower : CB Richard Ellis Services Inc Facility Subtotal :

   3,947,887.88 Facility : UK REVOLVING LOANS    Ccy : USD        

Master Account Name

  

Lender Name

  

Lender Commitment

BANK OF AMERICA    BANK OF AMERICA NT & SA    5,300,000.00 CITIBANK
INTERNATIONAL    CITICORP USA, INC    5,000,000.00 COMERICA BANK    COMERICA
BANK    2,000,000.00 COMMERZBANK    COMMERZBANK AG    5,300,000.00 HSBC BANK   
HSBC BANK USA NA    5,000,000.00 LASALLE NATIONAL BANK (CHG)    LASALLE BANK NA
   5,300,000.00 NORINCHUKIN BANK    NORINCHUKIN BANK THE NYC BR    2,000,000.00
ROYAL BANK OF SCOTLAND    ROYAL BANK OF SCOTLAND PLC    5,300,000.00 SUN TRUST
FACTORS    SUNTRUST BANK    5,000,000.00 UNION BANK OF CALIFORNIA    UNION BANK
OF CALIFORNIA NA    2,500,000.00 UNITED OVERSEAS BANK    UNITED OVERSEAS BANK
LIMITED    2,000,000.00 WELLS FARGO BANK    WELLS FARGO BANK, N.A.   
5,300,000.00    Facility Subtotal :    50,000,000.00 Facility : TRANCHE A LOANS
   Ccy : USD   

Master Account Name

  

Lender Name

  

Lender Commitment

   BANK OF HAWAII    6,265,151.27    E-SUN COMMERCIAL BANK, LTD    11,277,272.73
   FARMERS BANK OF CHINA    5,012,121.46    FIRST TENNESSEE BANK NA   
10,024,242.17



--------------------------------------------------------------------------------

   MEGA INTL’L COMMERCIAL BANK CO    7,518,181.82    PEOPLE’S UNITED BANK   
12,530,303.29    TAIWAN BUSINESS BANK    7,518,181.82 ALLIED IRISH BANK    AIB
DEBT MANAGEMENT LIMITED    1,503,636.36 BANCO ESPIRITO SANTO E COML LISBOA   
BANCO ESPIRITO SANTO, S.A.    5,080,092.18 BANK OF AMERICA    BANK OF AMERICA NT
& SA    45,297,045.46 BANK OF CHINA    BANK OF CHINA LIMITED    12,530,303.29
BANK OF IRELAND    GOVERNOR AND COMPANY OF THE BA    32,554,545.46 BANQUE
PARIBAS    BNP PARIBAS    15,036,363.64 BARCLAYS BANK PLC    BARCLAYS BANK PLC
   56,198,409.10 BAYERISCHE LANDESBANK    BAYERISCHE LANDESBANK    20,675,000.00
CHANG HWA    CHANG HWA    5,012,121.46 CITIBANK INTERNATIONAL    CITICORP USA,
INC    22,554,545.46 CITY NATIONAL BANK    CITY NATIONAL BANK    7,518,181.82
COMERICA BANK    COMERICA BANK    10,024,242.17 COMMERZBANK    COMMERZBANK AG   
33,080,000.00 CREDIT SUISSE    CS    7,518,181.78 CYPRESSTREE INVESTMENT MGMT
COMPANY    HEWETT’S ISLAND CDO LTD    1,503,636.36 CYPRESSTREE INVESTMENT MGMT
COMPANY    HEWETT’S ISLAND CLO V    1,503,636.36 ERSTE BANK    ERSTE BK DER
OESTERREICHISCHEN    3,759,090.90 FIFTH THIRD BANK    FIFTH THIRD BANK   
15,036,363.64 FIRST COMMERCIAL BANK    FIRST COMMERCIAL BANK NY AGNCY   
7,518,181.82 HSBC BANK    HSBC BANK USA NA    22,554,545.46 Hua Nan Bank    HUA
NAN COMMERCIAL BANK LTD NY    10,024,242.18 HYPO VEREINS BANK    BAYERISCHE
HYPO-UND VEREIN, NY    22,554,545.46 KEY CAPITAL MARKETS    KEYBANK NA   
22,554,545.46 KINGSLAND CAPITAL    KINGSLAND I,LTD    521,818.18 KINGSLAND
CAPITAL    KINGSLAND II LTD    499,999.99 KINGSLAND CAPITAL    KINGSLAND IV,
LTD.    500,000.00 KINGSLAND CAPITAL    KINGSLAND V LTD.    499,999.99



--------------------------------------------------------------------------------

LASALLE NATIONAL BANK (CHG)

   LASALLE BANK NA    9,021,818.18 MIZUHO INTERNATIONAL    MIZUHO CORPORATE
BANK, LTD.    22,554,545.46 NATEXIS BANQUE SA    NATIXIS    20,048,484.84
NATIONAL AUSTRALIA BANK    NATIONAL AUSTRALIA BANK LTD    15,036,363.64 NATIONAL
CITY BANK    NATIONAL CITY BANK    15,036,363.64 NEW YORK LIFE INS    FLATIRON
CLO 2007-1 LTD    2,438,089.62 NORINCHUKIN BANK    NORINCHUKIN BANK THE NYC BR
   12,036,363.64 NORTHERN TRUST    NORTHERN TRUST COMPANY    11,277,272.73
Raymond James Bank    RAYMOND JAMES BANK FSB    16,915,908.83 REGIONS BANK   
REGIONS BANK    15,036,363.64 ROYAL BANK OF SCOTLAND    ROYAL BANK OF SCOTLAND
PLC    46,236,818.18 SCOTIABANC INC.    SCOTIABANC INC    35,084,848.49 SUN
TRUST FACTORS    SUNTRUST BANK    38,718,636.36 TAIPEI BANK    TAIPEI FUBON
COMMERCIAL BANK    5,012,121.46 UNION BANK OF CALIFORNIA    UNION BANK OF
CALIFORNIA NA    13,532,727.27 UNITED OVERSEAS BANK    UNITED OVERSEAS BANK
LIMITED    22,554,545.46 US BANK    US BANK NA    22,554,545.46 WACHOVIA BANK OF
NC    WACHOVIA BANK NA    22,554,545.46 WELLS FARGO BANK    WELLS FARGO BANK,
N.A.    37,590,909.10

Borrower : CB Richard Ellis Services Inc Facility Subtotal :

   827,000,000.00 Facility : TRANCHE A-1 LOANS    Ccy : USD        

Master Account Name

  

Lender Name

  

Lender Commitment

   FIRST TENNESSEE BANK NA    1,985,000.00 ALADDIN CAPITAL    GREYROCK CDO LTD
   992,500.00 ALADDIN CAPITAL    LANDMARK III CDO LTD    1,985,000.00 ALADDIN
CAPITAL    LANDMARK IV CDO LTD    1,985,000.00 ALADDIN CAPITAL    LANDMARK VI
CDO LTD    992,500.00 ALADDIN CAPITAL    LANDMARK VIII CLO LTD    992,500.00
BANK OF NOVA SCOTIA    BANK OF NOVA SCOTIA    6,947,500.00

 



--------------------------------------------------------------------------------

BANQUE PARIBAS    BNP PARIBAS    17,865,000.00 BARCLAYS BANK PLC    BARCLAYS
BANK PLC    43,670,000.00 BLACKSTONE DISTRESSED DEBT ADVISORS    COLUMBUS PARK
CDO LTD    3,970,000.00 BLACKSTONE GROUP    ESSEX PARK CDO LTD    595,500.00
BLACKSTONE GROUP    LAFAYETTE SQUARE CDO LTD    992,500.00 BLACKSTONE GROUP   
LOAN FUNDING VI LLC    992,500.00 BLACKSTONE GROUP    MONUMENT PARK CDO LTD   
992,500.00 BLACKSTONE GROUP    UNION SQUARE CDO LTD    992,500.00 BOLDWATER
CAPITAL    RIVERSIDE PARK CLO LTD    992,500.00 CALLIDUS CAPITAL MANAGEMENT, LLC
   CALLIDUS DEBT PRTNS CLO FD II    1,488,750.00 CALLIDUS CAPITAL MANAGEMENT,
LLC    CALLIDUS DEBT PRTNS CLO FD III    496,250.00 CAMULOS CAPITAL MANAGEMENT
   CAMULOS LOAN VEHICLE    6,947,500.00 COLUMBUSNOVA    COLUMBUSNOVA CLO IV LTD
2007    1,985,000.00 COMMERZBANK    COMMERZBANK AG    11,910,000.00 DENALI
CAPITAL    DENALI CAPITAL CLO V LTD    818,812.50 DENALI CAPITAL    DENALI
CAPITAL CLO VI LTD    818,812.50 DENALI CAPITAL    DENALI CAPITAL CLO VII LTD.
   843,625.00 Feingold O’Keefe Capital    AVERY STREET CLO LTD.    992,500.00
Feingold O’Keefe Capital    EMERSON PLACE CLO, LTD    1,985,000.00 Feingold
O’Keefe Capital    LIME STREET CLO LTD    2,977,500.00 FIFTH THIRD BANK    FIFTH
THIRD BANK    9,925,000.00 GSO CAPITAL    FM LEVERAGED CAPITAL FUND II   
1,389,500.00 GSO CAPITAL    GALE FORCE 1 CLO    1,985,000.00 GSO CAPITAL    GALE
FORCE 3 CLO, LTD.    992,500.00 GSO CAPITAL    GALE FORCE 4 CLO LTD   
992,500.00 GSO CAPITAL    HUDSON STRAITS CLO 2004 LTD    992,500.00 GSO CAPITAL
   TRIBECA PARK CLO LTD    2,977,500.00 GULF STREAM ASSET MANAGEMENT    GULF
STREAM COMPASS CLO 2005-1    1,488,750.00 GULF STREAM ASSET MANAGEMENT   
NEPTUNE FINANCE CCS, LTD.    1,488,750.00 HSBC BANK    HSBC BANK PLC   
18,857,500.00



--------------------------------------------------------------------------------

HSBC BANK    HSBC BANK USA NA    24,812,500.00 IKB CAPITAL CORP    IKB CAP CORP
   3,970,000.00 ING INVESTMENT MANAGEMENT    ING INV MGMT CLO II LTD   
413,541.01 ING INVESTMENT MANAGEMENT    ING INVESTMENT MGMT CLO III LT   
413,541.99 ING INVESTMENT MANAGEMENT    ING INVESTMENT MGMT CLO IV    620,312.50
ING INVESTMENT MANAGEMENT    ING INVESTMENT MGMT CLO V    413,541.99 ING
INVESTMENT MANAGEMENT    ING INVESTMENT MGT CLO I    620,312.50 INVESCO
MANAGEMENT & RESEARCH    ALZETTE EUROPEAN CLO S A    504,190.01 INVESCO
MANAGEMENT & RESEARCH    ATLAS LOAN FUNDING NAV    1,208,865.00 INVESCO
MANAGEMENT & RESEARCH    AVALON CAP LTD 3    2,919,935.00 INVESCO MANAGEMENT &
RESEARCH    BELHURST CLO LTD    2,317,487.50 INVESCO MANAGEMENT & RESEARCH   
CHAMPLAIN CLO LTD    2,089,212.50 INVESCO MANAGEMENT & RESEARCH    LIMEROCK CLO
I    1,740,845.00 INVESCO MANAGEMENT & RESEARCH    MOSELLE CLO SA   
1,131,450.00 INVESCO MANAGEMENT & RESEARCH    NAUTIQUE FUNDING LTD   
2,512,017.50 INVESCO MANAGEMENT & RESEARCH    SARATOGA CLO I LIMITED   
740,405.00 INVESCO MANAGEMENT & RESEARCH    WASATCH CLO LTD    3,313,957.50
LEHMAN ASSET MANAGEMENT    LIGHTPOINT CLO III LTD    992,500.00 LEHMAN ASSET
MANAGEMENT    LIGHTPOINT CLO V LTD    992,500.00 LIGHTPOINT CAPITAL MGMT LLC   
GRAND CENTRAL ASSET TRUST, LBA    1,488,750.00 LIGHTPOINT CAPITAL MGMT LLC   
LIGHTPOINT CLO VIII    1,985,000.00 NEW YORK LIFE INS    FLATIRON CLO 2007-1 LTD
   992,500.00 NEW YORK LIFE INS    NEW YORK LIFE INSURANCE & ANNU    653,561.25
NEW YORK LIFE INS    NEW YORK LIFE INSURANCE CO    835,188.75 NEW YORK LIFE INS
   NYLIM FLATIRON CLO 2003-1 LTD    992,500.00 NEW YORK LIFE INS    NYLIM
FLATIRON CLO 2004-1 LTD    992,500.00 NEW YORK LIFE INS    NYLIM FLATIRON CLO
2005-1 LTD    496,250.00 NEW YORK LIFE INS    NYLIM FLATIRON CLO 2006-1 LTD.   
1,985,000.00 NEW YORK LIFE INS    NYLIM INSTITUTIONAL FLOATING    992,500.00



--------------------------------------------------------------------------------

PRINCETON ADVISORY GROUP

   ROSEDALE CLO II LTD    992,500.00

PRINCETON ADVISORY GROUP

   ROSEDALE CLO LTD    992,500.00

PRUDENTIAL INS CO. OF AMERICA

   DRYDEN VIII-LEVERAGED LOAN CDO    496,250.00

PRUDENTIAL INVESTMENT MGMT

   DRYDEN IX SENIOR LOAN    496,250.00

PRUDENTIAL INVESTMENT MGMT

   DRYDEN VII LEVERAGED LOAN CDO    1,985,000.00

ROYAL BANK OF SCOTLAND

   ROYAL BANK OF SCOTLAND PLC    43,670,000.00

SAGAMORE

   SAGAMORE CLO LTD    1,371,635.00

STANFIELD CAPITAL PARTNERS

   STANFIELD ARNAGE CLO LTD    1,488,750.00

STANFIELD CAPITAL PARTNERS

   STANFIELD VANTAGE CLO LTD    992,500.00

TRIMARAN

   TRIMARAN CLO IV LTD    1,488,750.00

TRIMARAN

   TRIMARAN CLO V LTD    1,488,750.00

WELLS FARGO BANK

   SILVERADO CLO 2006-II    1,985,000.00

WELLS FARGO BANK

   WELLS FARGO BANK, N.A.    17,865,000.00

Borrower : CB Richard Ellis Services Inc Facility Subtotal :

   297,750,000.00 Facility : TRANCHE B LOANS    Ccy : USD        

Master Account Name

  

Lender Name

  

Lender Commitment

   BANK OF EAST ASIA LIMITED THE    2,457,276.04    FIRST FINANCIAL BANK NA   
1,725,454.54    KEYSTONE NAZARETH BANK AND TRU    4,911,925.25    KKR FI
PARTNERS I LP    2,820,000.00    QVP CDO LTD    0.01    STATE BANK OF INDIA   
18,606,801.96    WILLOW FINANCIAL BANK    3,972,140.14

40/86 ADVISORS

   BANKERS LIFE & CASUALTY CO    1,294,090.96

40/86 ADVISORS

   CONSECO LIFE INSURANCE CO    172,545.46

40/86 ADVISORS

   CONSECO HEALTH INSURANCE CO    129,409.09

40/86 ADVISORS

   CONSECO INSURANCE CO    862,727.27

40/86 ADVISORS

   WASHINGTON NATIONAL INS CO    129,409.09

ACA MGT

   ACA CLO 2005-1LTD    2,588,181.82

ACA MGT

   ACA CLO 2006-2, LTD.    1,725,454.54



--------------------------------------------------------------------------------

ACA MGT    ACA CLO 2006-I LIMITED    2,588,181.82 ACA MGT    ACA CLO 2007-1   
1,716,783.95 ALADDIN CAPITAL    ALADDIN FLEXIBLE INV FD SPC SR    495,690.77
ALADDIN CAPITAL    ALADDIN FLEXIBLE INVESTMENT FD    991,381.57 ALLIED IRISH
BANK    AIB DEBT MANAGEMENT LIMITED    15,529,090.91 AMERICAN CAPITAL    ACAS
CLO 2007-1 LTD.    5,425,168.77 AMERICAN MONEY MANAGEMENT    AMMC CLO III
LIMITED    1,725,454.54 AMERICAN MONEY MANAGEMENT    AMMC CLO IV LIMITED   
3,450,909.09 AMERICAN MONEY MANAGEMENT    AMMC CLO VI LTD.    1,725,454.54
AMERICAN MONEY MANAGEMENT    AMMC VII LTD    7,764,545.46 ARES MANAGEMENT    AF
III US BD HOLDINGS, LP    5,999,064.98 ATTENTUS MANAGEMENT    ATTENTUS CDO III,
LTD.    7,764,545.46 AVENUE ADVISORS    AVENUE CLO FUND LTD    1,725,454.54
AVENUE ADVISORS    AVENUE CLO V LTD    4,304,965.76 AVENUE ADVISORS    AVENUE
CLO VI    4,313,636.36 BABSON CAPITAL MANAGEMENT LLC    ARTUS LOAN FUND 2007-1
LTD    3,285,681.17 BABSON CAPITAL MANAGEMENT LLC    BABSON BLUE CHIP
MULTI-STRATEG    0.01 BABSON CAPITAL MANAGEMENT LLC    BABSON CLO LTD 2003-I   
2,244,855.09 BABSON CAPITAL MANAGEMENT LLC    BABSON CLO LTD 2004-I   
1,665,362.96 BABSON CAPITAL MANAGEMENT LLC    BABSON CLO LTD 2004-II   
1,340,316.35 BABSON CAPITAL MANAGEMENT LLC    BABSON CLO LTD 2005-I   
2,532,475.52 BABSON CAPITAL MANAGEMENT LLC    BABSON CLO LTD 2005-II   
1,488,473.52 BABSON CAPITAL MANAGEMENT LLC    BABSON CLO LTD 2005-III   
1,345,724.96 BABSON CAPITAL MANAGEMENT LLC    BABSON CLO LTD 2006-I   
1,714,160.21 BABSON CAPITAL MANAGEMENT LLC    BABSON CLO LTD 2006-II   
1,085,633.30 BABSON CAPITAL MANAGEMENT LLC    BABSON CLO LTD 2007-I   
4,214,397.30 BABSON CAPITAL MANAGEMENT LLC    HAKONE FUND II LLC    1,725,454.54
BABSON CAPITAL MANAGEMENT LLC    MAPLEWOOD (CAYMAN) LTD.    2,588,181.82 BABSON
CAPITAL MANAGEMENT LLC    MASSACHUSETTS MUTUAL LIFE INSU    3,275,102.03



--------------------------------------------------------------------------------

BABSON CAPITAL MANAGEMENT LLC    VINACASA CLO LTD    3,450,909.13 BANCO ESPIRITO
SANTO E COML LISBOA    BANCO ESPIRITO SANTO, S.A.    4,313,636.39 BANK OF NOVA
SCOTIA    BANK OF NOVA SCOTIA    26,335,958.08 BARCLAYS BANK PLC    BARCLAYS
BANK PLC    698,642.95 BARCLAYS CAPITAL MANAGEMENT    FREMONT CBNA LOAN FUNDING
LLC    35,598.09 BLACKSTONE GROUP    INWOOD PARK CDO LTD    6,039,090.91
BLACKSTONE GROUP    PROSPECT PARK CDO LTD    2,588,181.82 BLT ENTITY    BLT 18
LLC    2,982,713.46 BOLDWATER CAPITAL    RIVERSIDE PARK CLO LTD    4,093,373.50
CAMULOS CAPITAL MANAGEMENT    CAMULOS LOAN VEHICLE    4,538,664.42 CANYON
PARTNERS    CANYON CAPITAL CLO 2004 1 LTD    3,959,862.82 CANYON PARTNERS   
CANYON CAPITAL CLO 2006-1 LTD    3,959,862.83 CANYON PARTNERS    CANYON CAPITAL
CLO 2007-1 LTD    4,433,819.47 CARLYLE    CARLYLE CREDIT PARTNERS FIN I   
2,196,945.35 CARLYLE    CARLYLE HIGH YIELD PART IV    2,070,545.46 CARLYLE   
CARLYLE HIGH YIELD PART VI    1,854,863.64 CARLYLE    CARLYLE HIGH YIELD PART
VII    1,780,273.69 CARLYLE    CARLYLE HIGH YIELD PART VIII    2,377,892.05
CARLYLE    CARLYLE HIGH YIELD PARTNERS IX    2,767,018.04 CARLYLE    CARLYLE
HIGH YIELD PARTNERS X,    1,807,694.55 CARLYLE    CARLYLE LOAN INVESTMENT LTD   
0.09 CAYWOOD-SCHOLL    DEL MAR CLO I LTD    2,845,490.38 CENTRE PACIFIC LLC   
FLOATING RATE SENIOR LOAN FD I    3,665,509.78 CENTRE PACIFIC LLC    OLYMPIC CLO
I    2,588,181.82 CENTRE PACIFIC LLC    SHASTA CLO I    5,176,363.64 CENTRE
PACIFIC LLC    SIERRA CLO II LTD    4,745,000.00 CENTRE PACIFIC LLC    WHITNEY
CLO I LTD    3,882,272.73 CHURCHILL FINANCIAL    SAN GABRIEL CLO I LTD   
3,813,820.86 CITIBANK GLOBAL ASSET MGMT    ATLANTIS FUNDING LTD    5,903,860.67
CITIBANK GLOBAL ASSET MGMT    EAGLE MASTER FUND LTD    32,585.85



--------------------------------------------------------------------------------

CITIBANK GLOBAL ASSET MGMT    LMP CORPORATE LOAN FUND    260,685.95 CITIBANK
GLOBAL ASSET MGMT    REGATTA FUNDING LTD.    3,574,296.43 CITIBANK INTERNATIONAL
   CITIBANK NA    3,018.85 CLINTON GROUP    SHINNECOCK CLO 2006-1, LTD.   
978,325.10 COLUMBUSNOVA    COLUMBUSNOVA CLO LTD 2006-I    1,725,454.54
COLUMBUSNOVA    COLUMBUSNOVA CLO LTD 2006-II    3,019,545.46 COLUMBUSNOVA   
COLUMBUSNOVA CLO LTD 2007-1    3,019,545.46 COMMERZBANK    COMMERZBANK AG   
6,021,793.15 CONSECO INSURANCE COMPANY    EAGLE CREEK CLO, LTD.    2,345,539.77
CONSECO INSURANCE COMPANY    FALL CREEK CLO LTD    2,219,725.38 CREDIT SUISSE   
CREDIT SUISSE LOAN FUNDING LLC    8,000,992.72 CYPRESSTREE INVESTMENT MGMT
COMPANY    HEWETT’S ISLAND CLO II LTD    2,590,344.01 CYPRESSTREE INVESTMENT
MGMT COMPANY    HEWETT’S ISLAND CLO III LTD    2,586,019.63 CYPRESSTREE
INVESTMENT MGMT COMPANY    HEWETT’S ISLAND CLO IV, LTD.    862,727.27
CYPRESSTREE INVESTMENT MGMT COMPANY    HEWETT’S ISLAND CLO V    1,725,454.54
CYPRESSTREE INVESTMENT MGMT COMPANY    HEWETT’S ISLAND CLO VI LTD   
4,313,636.36 DA CAPITAL    DUANE STREET CLO I LTD    2,156,818.18 DA CAPITAL   
DUANE STREET CLO II LTD    2,156,818.18 DA CAPITAL    DUANE STREET CLO III LTD
   4,313,636.36 DA CAPITAL    DUANE STREET CLO IV, LTD.    2,601,187.75 DA
CAPITAL    DUANE STREET CLO V LTD    1,982,763.11 DEERFIELD CAPITAL    BURR
RIDGE CLO PLUS LTD    1,725,454.54 DEERFIELD CAPITAL    MARKET SQUARE CLO LTD   
1,294,090.91 DEERFIELD CAPITAL    SCHILLER PARK CLO, LTD    1,725,454.54 DENALI
CAPITAL    DENALI CAPITAL CLO IV LTD    985,718.00 DENALI CAPITAL    DENALI
CAPITAL CLO V LTD    985,718.00 DENALI CAPITAL    DENALI CAPITAL CLO VI LTD   
985,718.00 DENALI CAPITAL    DENALI CAPITAL CLO VII LTD.    3,450,909.10
DEUTSCHE ASSET MGMT / SCUDDER    GENESIS CLO 2007-1 LTD.    8,375,824.59



--------------------------------------------------------------------------------

ERSTE BANK    ERSTE GROUP BANK AG    20,795,556.05 Feingold O’Keefe Capital   
AVERY STREET CLO LTD.    2,156,818.18 Feingold O’Keefe Capital    EMERSON PLACE
CLO, LTD    2,156,818.18 Feingold O’Keefe Capital    LIME STREET CLO LTD   
8,442,304.76 FIDELITY MGMT & RESEARCH CO.    BALLYROCK CLO 2006-1 LTD   
1,977,083.32 FIDELITY MGMT & RESEARCH CO.    BALLYROCK CLO 2006-2 LTD   
1,920,754.54 FIDELITY MGMT & RESEARCH CO.    FIDELITY ADV SERIES I: AFR   
2,902,641.72 FIDELITY MGMT & RESEARCH CO.    FIDELITY CENT INV PORT FLCIP   
8,627,272.73 FIFTH THIRD BANK    FIFTH THIRD BANK    4,423,096.86 FRANKLIN
MUTUAL SHARES    FRANKLIN FLOATING RATE DAILY A    3,305,098.50 FRANKLIN MUTUAL
SHARES    FRANKLIN FLOATING RATE MASTER    908,013.05 FRANKLIN MUTUAL SHARES   
FRANKLIN TEMPLETON LTD DURATIO    811,075.77 FRANKLIN MUTUAL SHARES    FRANKLIN
TEMPLETON SERIES II F    95,455.82 FRANKLIN MUTUAL SHARES    FRANKLIN TOTAL
RETURN FUND    0.01 GENERAL ELECTRIC INV. CORP    GE BUSINESS FINANCIAL SERVICES
   10,352,727.27 GENERAL ELECTRIC INV. CORP    GENERAL ELECTRIC CAPITAL CORP   
30,195,454.53 GOLDMAN SACHS ASSET MGMT    GOLDMAN SACHS CREDIT PTS LP   
862,726.90 GRANDVIEW CAPITAL MGMT    WATERFRONT CLO 2007-1    3,576,723.50 GSO
CAPITAL    CHELSEA PARK CLO LTD    2,744,836.32 GSO CAPITAL    GALE FORCE 3 CLO,
LTD.    2,588,181.82 GSO CAPITAL    GALE FORCE CLO 2, LTD    2,588,181.82 GSO
CAPITAL    HUDSON STRAITS CLO 2004 LTD    3,450,909.09 GULF STREAM ASSET
MANAGEMENT    GULF STREAM RASHINBAN CLO’06-1    2,588,181.82 GULF STREAM ASSET
MANAGEMENT    GULF STREAM-COMPASS CLO 2007,    2,588,181.82 HARCH INVESTMENT
ADVISORS, INC    HARCH CLO III LIMITED    4,313,636.36 HILLMARK CAPITAL   
HILLMARK FUNDING    3,576,723.50 HILLMARK CAPITAL    STONEY LANE FUNDING I LTD
   3,576,723.50 HSBC BANK    HSBC BANK USA NA    20,735,211.21 IKB CAPITAL CORP
   BACCHUS (U.S.) 2006-1 LTD    3,450,909.10 IKB CAPITAL CORP    IKB CAP CORP   
5,034,665.84



--------------------------------------------------------------------------------

ING INVESTMENT MANAGEMENT    ING INTL II SR BK LNS EURO    1,300,593.90 ING
INVESTMENT MANAGEMENT    ING INV MGMT CLO II LTD    862,727.27 ING INVESTMENT
MANAGEMENT    ING INVESTMENT MGMT CLO IV    1,294,090.91 ING INVESTMENT
MANAGEMENT    ING INVESTMENT MGMT CLO V    1,313,235.07 ING INVESTMENT
MANAGEMENT    ING INVESTMENT MGT CLO I    1,078,409.09 JP MORGAN CHASE    JP
MORGAN WHITEFRIARS INC    7,000.33 KINGSLAND CAPITAL    KINGSLAND I,LTD   
1,708,876.56 KINGSLAND CAPITAL    KINGSLAND II LTD    1,901,363.93 KINGSLAND
CAPITAL    KINGSLAND III LTD.    1,725,454.54 KINGSLAND CAPITAL    KINGSLAND IV,
LTD.    3,577,484.23 KINGSLAND CAPITAL    KINGSLAND V LTD.    3,212,544.56 KKR
   KKR DEBT INVESTORS II (2006)(I    4,850,000.00 KKR    KKR FINANCIAL CLO
2005-1 LTD.    7,369,128.78 KKR    KKR FINANCIAL CLO 2005-2 LTD    5,176,363.64
KKR    KKR FINANCIAL CLO 2006-1, LTD.    2,164,366.21 KKR    WAYZATA FUNDING LLC
   19,799,232.29 LASALLE NATIONAL BANK (CHG)    SILVER CREST CBNA LOAN FUNDING
   0.01 LEHMAN ASSET MANAGEMENT    LIGHT POINT CLO 2004-1 (NY)    862,727.27
LEHMAN ASSET MANAGEMENT    LIGHTPOINT CLO IV LTD    517,636.36 LEHMAN ASSET
MANAGEMENT    LIGHTPOINT CLO V LTD    3,450,909.09 LEVINE LEICHTMAN CAPITAL   
GENESIS CLO 2007-2 LTD    5,172,028.31 LIGHTPOINT CAPITAL MGMT LLC    LIGHTPOINT
CLO VIII    3,450,909.09 LIGHTPOINT CAPITAL MGMT LLC    PREMIUM LOAN TRUST I   
345,090.91 Loomis, Sayles & Company L.P.    APOSTLE LOOMIS SAYLES CREDIT O   
3,269,300.62 Loomis, Sayles & Company L.P.    APOSTLE LOOMIS SAYLES SENIOR L   
1,549,477.73 Loomis, Sayles & Company L.P.    LOOMIS SAYLES LEVERAGED SENIOR   
1,395,030.16 Loomis, Sayles & Company L.P.    LOOMIS SAYLES SENIOR LOAN FUND   
1,364,034.24 Loomis, Sayles & Company L.P.    LOOMIS SAYLES SNR LOAN II   
1,738,046.19 Loomis, Sayles & Company L.P.    NATIXIS LOOMIS SAYLES SENIO   
2,755,638.81



--------------------------------------------------------------------------------

Loomis, Sayles & Company L.P.    NATIXIS LOOMIS SAYLES SENIOR L    1,992,216.93
LUFKIN ADVISORS    LATITUDE CLO III LTD    2,588,181.82 LYON CAPITAL MANAGEMENT
   LCM I LIMITED PARTNERSHIP    2,156,818.18 LYON CAPITAL MANAGEMENT    LCM II
LIMITED PARTNERSHIP    3,019,545.46 LYON CAPITAL MANAGEMENT    LCM III LTD   
2,156,818.18 LYON CAPITAL MANAGEMENT    LCM IV LTD    3,019,545.46 LYON CAPITAL
MANAGEMENT    LCM V LTD    4,313,636.36 LYON CAPITAL MANAGEMENT    LCM VI LTD   
3,450,909.09 MET LIFE INS CO    METLIFE BANK NATIONAL ASSOCIAT    17,254,545.46
MFS—MASSACHUSETTS FIN’L SRVS    JERSEY STREET CLO LTD.    1,220,377.64
MFS—MASSACHUSETTS FIN’L SRVS    MARLBOROUGH STREET CLO, LTD.    1,204,280.13
MFS—MASSACHUSETTS FIN’L SRVS    MFS FLOATING RATE HIGH INC FD    723,921.42
MFS—MASSACHUSETTS FIN’L SRVS    MFS FLOATING RATE INCOME FUND    302,329.91 MJX
ASSET MANAGEMENT    VEER CASH FLOW CLO LTD    495,690.77 MJX ASSET MANAGEMENT   
VENTURE II CDO 2002 LIMITED    2,160,719.65 MJX ASSET MANAGEMENT    VENTURE III
CDO LIMITED    3,844,073.24 MJX ASSET MANAGEMENT    VENTURE IV CDO LTD   
3,452,648.37 MJX ASSET MANAGEMENT    VENTURE IX CDO LIMITED    1,964,137.62 MJX
ASSET MANAGEMENT    VENTURE V CDO LIMITED    3,454,810.57 MJX ASSET MANAGEMENT
   VENTURE VI CDO LIMITED    3,454,810.57 MJX ASSET MANAGEMENT    VENTURE VII
CDO LIMITED    3,636,166.60 MJX ASSET MANAGEMENT    VENTURE VIII CDO LIMITED   
4,069,692.47 MJX ASSET MANAGEMENT    VISTA LEVERAGED INCOME FUND    2,160,719.69
MORGAN STANLEY INVESTMENT MANAGEMENT    MSIM PECONIC BAY LTD.    2,588,181.82
MOUNTAIN CAPITAL    MOUNTAIN CAPITAL CLO III LTD    3,450,909.09 MOUNTAIN
CAPITAL    MOUNTAIN CAPITAL CLO V LTD    2,588,181.82 MOUNTAIN CAPITAL   
MOUNTAIN CAPITAL CLO VI    2,588,181.82 MUZINICH AND COMPANY    EXTRAYIELD $
LOAN FUND    4,294,930.16 MUZINICH AND COMPANY    EXTRAYIELD GLOBAL LOAN FUND   
991,381.57 NATEXIS BANQUE SA    NATIXIS    8,627,272.73



--------------------------------------------------------------------------------

NATIONAL CITY BANK    NATIONAL CITY BANK    4,313,636.36 NAVIGARE PARTNERS   
NAVIGARE FUNDING III CLO, LTD    2,594,668.47 NEW YORK LIFE INS    MAINSTAY
FLOATING RATE FUND    3,919,104.72 NEW YORK LIFE INS    MAINSTAY VP FLOATING
RATE POR    2,588,181.82 NEW YORK LIFE INS    NEW YORK LIFE INSURANCE & ANNU   
4,927,898.18 NEW YORK LIFE INS    NEW YORK LIFE INSURANCE CO    5,424,829.09 NEW
YORK LIFE INS    NYLIM FLATIRON CLO 2003-1 LTD    1,725,454.54 NEW YORK LIFE INS
   NYLIM FLATIRON CLO 2004-1 LTD    1,294,090.91 NEW YORK LIFE INS    NYLIM
FLATIRON CLO 2005-1 LTD    2,588,181.82 NEW YORK LIFE INS    NYLIM FLATIRON CLO
2006-1 LTD.    1,294,090.91 NEW YORK LIFE INS    NYLIM INSTITUTIONAL FL RATE CO
   431,363.64 NEW YORK LIFE INS    NYLIM INSTITUTIONAL FLOATING    862,727.27
NICHOLAS APPLEGATE CAPITAL MANAGEMENT    NACM CLO I    2,588,181.82 NICHOLAS
APPLEGATE CAPITAL MANAGEMENT    NACM CLO II    2,594,668.47 NOMURA HOLDINGS
AMERICA    CLYDESDALE CLO 2004 LTD    1,626,882.74 NOMURA HOLDINGS AMERICA   
CLYDESDALE CLO 2005 LTD    2,588,181.82 NOMURA HOLDINGS AMERICA    CLYDESDALE
CLO 2006 LTD    2,489,610.02 NOMURA HOLDINGS AMERICA    CLYDESDALE STRAT CLO I
LTD    1,574,061.93 OCTAGON    HAMLET II, LTD.    2,586,019.62 OCTAGON   
OCTAGON INV PARTNERS IX LTD    2,709,671.77 OCTAGON    OCTAGON INV PARTNERS X
LTD    3,450,909.09 OCTAGON    OCTAGON INV PTNRS V    2,218,644.26 OCTAGON   
OCTAGON INV PTNRS VI    2,651,089.02 OCTAGON    OCTAGON INV PTNRS VII   
3,449,827.97 OCTAGON    OCTAGON INVEST PARTNERS XI LTD    3,450,909.09 OCTAGON
   OCTAGON INVESTMENT PART VIII    3,017,383.26 OCTAGON    POTENTIAL CLO I LTD
   1,725,454.54 PACIFIC INV MGMT CO. (PIMCO)    OREGON PUBLIC EMPLOYEE RET   
11,936,096.09 PPM AMERICA INC.    JACKSON NATIONAL LIFE INS    4,313,636.36



--------------------------------------------------------------------------------

PRINCETON ADVISORY GROUP    ROSEDALE CLO II LTD    2,716,836.11 PRINCETON
ADVISORY GROUP    ROSEDALE CLO LTD    991,381.57 PRUDENTIAL INS CO. OF AMERICA
   DRYDEN XI LEVERAGE LOAN CDO 06    5,056,180.53 PRUDENTIAL INS CO. OF AMERICA
   DRYDEN XVI - LEVERAGED LOAN CD    3,115,044.16 PRUDENTIAL INVESTMENT MGMT   
DRYDEN IX SENIOR LOAN    2,467,998.71 PRUDENTIAL INVESTMENT MGMT    DRYDEN XVIII
LEVERAGED LOAN 20    4,097,954.54 PRUDENTIAL INVESTMENT MGMT    LOAN FUNDING V
LLC    2,588,181.82 Raymond James Bank    RAYMOND JAMES BANK FSB   
22,770,415.42 RESOURCE AMERICA    APIDOS CDO I    2,609,316.28 RESOURCE AMERICA
   APIDOS CDO II    2,189,583.34 RESOURCE AMERICA    APIDOS CDO III LTD   
3,031,693.25 RESOURCE AMERICA    APIDOS CDO IV LTD.    1,947,666.43 RESOURCE
AMERICA    APIDOS CDO V    2,921,017.67 RESOURCE AMERICA    APIDOS CDO VI   
1,983,723.94 RESOURCE AMERICA    APIDOS CINCO CDO    3,019,545.46 RESOURCE
AMERICA    APIDOS QUATTRO    2,494,075.39 SEIX    MOUNTAIN VIEW CLO II LTD.   
5,176,363.64 SEIX    MOUNTAIN VIEW CLO III    5,176,363.64 SILVERMINE CAPITAL
MANAGEMENT    CANNINGTON FUNDING LTD    3,704,202.21 SILVERMINE CAPITAL
MANAGEMENT    COMSTOCK FUNDING LTD    4,309,851.29 SILVERMINE CAPITAL MANAGEMENT
   GREENS CREEK FUNDING LTD    4,015,799.27 SILVERMINE CAPITAL MANAGEMENT   
LOAN FUNDING XIII LLC    6,384,804.91 STANFIELD CAPITAL PARTNERS    EAGLE LOAN
TRUST    2,459,527.52 STANFIELD CAPITAL PARTNERS    STANFIELD ARNAGE CLO LTD   
4,143,727.48 STANFIELD CAPITAL PARTNERS    STANFIELD AZURE CLO LTD   
3,070,620.24 STANFIELD CAPITAL PARTNERS    STANFIELD BRISTOL CLO LTD   
2,403,953.58 STANFIELD CAPITAL PARTNERS    STANFIELD DAYTONA CLO, LTD.   
5,142,519.51 STANFIELD CAPITAL PARTNERS    STANFIELD MCLAREN CLO, LTD.   
4,960,761.44 STANFIELD CAPITAL PARTNERS    STANFIELD MODENA CLO LTD   
1,291,251.02 STANFIELD CAPITAL PARTNERS    STANFIELD VANTAGE CLO LTD   
2,586,051.89



--------------------------------------------------------------------------------

STANFIELD CAPITAL PARTNERS    STANFIELD VEYRON CLO LTD    2,154,688.26 STANFIELD
CAPITAL PARTNERS    XL RE EUROPE LIMITED    3,019,545.46 STONE HARBOR INVESTMENT
PARTNERS    LIBRA GLOBAL LIMITED    215,681.82 STONE HARBOR INVESTMENT PARTNERS
   SAN JOAQUIN COUNTY EMPLOY RTRE    647,045.46 STONE TOWER CAPITAL   
CORNERSTONE CLO LTD    283,914.63 STONE TOWER CAPITAL    GRANITE VENTURES I LTD
   862,727.27 STONE TOWER CAPITAL    GRANITE VENTURES II LTD    0.50 STONE TOWER
CAPITAL    GRANITE VENTURES III LTD    0.50 STONE TOWER CAPITAL    RAMPART CLO
2006-I LTD.    799,539.18 STONE TOWER CAPITAL    RAMPART CLO 2007 LTD   
702,903.24 STONE TOWER CAPITAL    STONE TOWER CDO II LTD    991,381.57 STONE
TOWER CAPITAL    STONE TOWER CLO III LTD    396,903.20 STONE TOWER CAPITAL   
STONE TOWER CLO IV LTD    409,898.27 STONE TOWER CAPITAL    STONE TOWER CLO V
LTD    390,571.26 STONE TOWER CAPITAL    STONE TOWER CLO VI LTD.    0.01 STONE
TOWER CAPITAL    STONE TOWER CLO VII LTD.    966,425.01 SUMITOMO TR & BANKING
CO. LTD.    SUMITOMO TRUST & BANKING CO LT    6,039,090.91 SUN TRUST FACTORS   
BAKER STREET CLO IV LTD.    0.03 SUN TRUST FACTORS    BAKER STREET FUNDING CLO
2005    2,588,181.87 SUN TRUST FACTORS    GRAND HORN CLO LTD    4,949,112.65
TABERNA    TABERNA PREFERRED FUNDING VIII    21,568,181.82 TALL TREE INVESTMENT
MGMT    FOUNDERS GROVE CLO LTD    1,725,454.54 TALL TREE INVESTMENT MGMT   
GRANT GROVE CLO, LTD.    1,725,454.54 TRIMARAN    TRIMARAN CLO IV LTD   
2,588,181.82 TRIMARAN    TRIMARAN CLO V LTD    3,576,723.50 TRIMARAN    TRIMARAN
CLO VI LTD    3,576,723.50 TRIMARAN    TRIMARAN CLO VII LTD    5,176,363.64
WHITE HORSE CAPITAL    WHITEHORSE I LTD    862,727.27 WHITE HORSE CAPITAL   
WHITEHORSE III LTD    2,588,181.82 WHITE HORSE CAPITAL    WHITEHORSE IV, LTD.   
3,450,909.09 WHITE HORSE CAPITAL    WHITEHORSE V LTD    3,450,909.09

Borrower : CB Richard Ellis Services Inc Facility Subtotal :

   949,000,000.00



--------------------------------------------------------------------------------

Schedule 3.08

Subsidiaries

CBRE Subsidiaries

 

Sub No.

  

Name of Subsidiary

  

Country of

Incorporation

  

Ownership Percentage of

Borrower/Other Subsidiaries

  

Immaterial
Subsidiary
(Check if
Applicable)

  

Investment
Subsidiary
(Check if
Applicable)

  

Guarantor
(Check if
Applicable)

  

Pledged (Check if
Applicable)

0    CB Richard Ellis Services, Inc.    United States    100% - CB Richard Ellis
Group, Inc.          x    x 0a    CB/TCC, LLC    United States    85.08% - Sub
No. 0 14.92% - Sub No. 284          x    x 0b    CB HoldCo, Inc.    United
States    88.22% - Sub No. 0a (voting shares); 11.15% - Sub No. 302; 0.39%
(Trammell Crow Dallas/Fort Worth, Ltd.); 0.08% (Trammell Crow Houston, Ltd.);
and 0.16% (Trammell Crow Cerntal Texas, Ltd.)          x    x 1    CB Richard
Ellis, Inc.    United States    100% - Sub. No. 0b          x    x 2    Insignia
Financial Group, LLC    United States    100% - Sub No. 1    x          x 3   
CB Richard Ellis Real Estate Services, LLC    United States    100% - Sub No. 2
   x          x 4    CBRE Stewardship U.S.A., LLC    United States    100% - Sub
No. 1    x          5    CBRE Consulting, Inc.2    United States    100% - Sub
No. 1             x 6    Global Professional Assurance Company1    United States
   100% - Sub No. 1    x          7    CBRE Finance Company    United States   
100% - Sub No. 1    x          8    Insignia Acquisition Corporation    United
States    100% - Sub No. 3    x          9    CBRE Capital Markets, Inc.   
United States    100% - Sub No. 1          x    x 10    CBRE/LJM-Nevada, Inc.   
United States    100% - Sub No. 9          x    x 11    Insignia/ESG Capital
Corporation    United States    100% - Sub No. 3          x    x 12   
I/ESG-Octane Holdings, L.L.C.    United States   

99% - Sub No. 3

1% - Sub No. 2

   x          13    CBRE Glades GP, LLC    United States    100% - Sub No. 60i
   x          14    Intentionally Deleted                   15    CBRE-Profi
Acquisition Corp.    United States    100% - Sub No. 1    x          x 16    CB
Richard Ellis Investors, Inc.    United States    100% - Sub No. 1       x    x
   x 17    Intentionally Deleted                   18    CB Richard Ellis -
Charlotte, LLC    United States    100% - Sub No. 1    x          x 19   
Vincent F. Martin, Jr., Inc.    United States    100% - Sub No. 1          x   
x 20    Intentionally Deleted                   21    Insignia ML Properties,
LLC    United States    100% - Sub No. 3    x          22    IIII-BB Holdings,
LLC    United States   

99% - Sub No. 3

1% - Sub No. 2

   x          23    Westmark Real Estate Acquisition Partnership, L.P.    United
States    20.87% - Sub No. 1 79.13% - Sub No. 19          x    x 24    HoldPar A
   United States    99.966% - Sub No. 23 0.034% - Sub No. 25          x    x 25
   HoldPar B    United States    99.999% - Sub No. 23 0.001% - Sub No. 24      
   x    x 26    CB Richard Ellis Investors, L.L.C.5    United States   
79.13323% - Sub No. 24 20.86677% - Sub No. 25       x    x    x 27    CBRE
Investors 1031, LLC    United States   

99% - Sub No. 26

1% - Sub No. 16

      x       28    CBRE Fort I MT, LLC    United States    100% - Sub No. 27   
   x       29    CBREI 1031 Fort I, L.L.C.    United States    100% - Sub No. 27
      x       30    CBREI Manager, L.L.C.    United States    100% - Sub No. 26
      x       31    CBREI Funding, L.L.C.    United States    100% - Sub No. 26
      x       32    CB Richard Ellis Partners II, LLC    United States   
92.896% - Sub No. 31 Carry 65% - Sub No. 40       x       33    Global
Innovation Contributors, LLC    United States    98.1% - Sub No. 26       x   
   34    Global Innovation Advisor, LLC    United States    100% - Sub No. 26   
   x       35    CB Richard Ellis SI, LLC    United States    95% - Sub No. 26
Carry 70% - Sub No. 40       x       36    CB Richard Ellis Partners, LLC   
United States    100% - Sub No. 35    x    x       37    CB Richard Ellis
Strategic Investors, LLC    United States    90.39% - Sub No. 35       x      
38    CB Richard Ellis Value Investors, LLC    United States    100% - Sub No.
26    x    x       39    CB Richard Ellis Venture Investors, LLC    United
States    77.33% - Sub No. 26       x       40    CBRE Investors Executive
Holdings Company L.L.C.    United States    73 % - 81%% - Sub No. 26    x    x
      41    LJMGP, LLC    United States    100% - Sub No. 9    x          42   
CBRE/LJM Mortgage Company, L.L.C.    United States    100% - Sub No. 10         
x    x 43    CBRE Capital Markets of Texas, LP    United States    99.99% LP -
Sub No. 10 0.01% GP - Sub No. 42          x    x 44    Koll Investment
Management, Inc.    United States    100% - Sub No. 1    x          45    KE
Holdings, L.P.    United States    85.82% - Sub No. 44    x          x 46    KB
Investors I    United States    50.1% - Sub No. 44    x          47    KB
Investors II    United States    50.1% - Sub No. 44    x          48    Koll
Partnerships I, Inc.2    United States    100% - Sub No. 1    x          x 49   
Koll Partnerships II, Inc.    United States    100% - Sub No. 1    x          50
   Bonutto-Hofer Investments    United States    100% - Sub No. 48    x         
51    Koll Capital Markets Group, Inc.    United States    100% - Sub No. 1    x
         52    Koll Capital Markets Subtier, LP    United States    100% - Sub
No. 51    x         



--------------------------------------------------------------------------------

Sub No.

  

Name of Subsidiary

  

Country of
Incorporation

  

Ownership Percentage of
Borrower/Other Subsidiaries

  

Immaterial
Subsidiary
(Check if
Applicable)

  

Investment
Subsidiary
(Check if
Applicable)

  

Guarantor
(Check if
Applicable)

  

Pledged (Check if
Applicable)

53    IIII-BSI Holdings, LLC    United States   

99% - Sub No. 3

1% - Sub No. 2

   x          54    IIII - SSI Holdings, LLC2    United States   

99% - Sub No. 3

1% - Sub No. 2

            55    CB Richard Ellis SPE II GP LLC    United States    81.45 - Sub
No. 16       x       55a    CB Richard Ellis SPE II CarryCo LLC    United States
   100% Units -Sub No. 16; Carry 97.27% Sub No. 40, 2.73% Sub No. 60p       x   
   56    CB Richard Ellis DB Co-Invest LLC    United States    86.69% - Sub No.
16; Carry 97.32% Sub No. 40, 2.68% - Sub No. 60p       x       57    CB Richard
Ellis SPUK GP II LLC    United States    81.45% - Sub No. 16       x       58   
LJMCO Management Dedicated Team Pool, LLC    United States    Controlling    x
         59    LJMCO Executive Team Pool, LLC    United States    Controlling   
x          60    CBRE Realty Finance Management, LLC    United States   

50% - Sub No. 9

33% - Sub No. 58

17% - Sub No. 59

   x          60a    CBRE Investors Executive Holding Company (SP 1), LLC   
United States    approx. 81% - Sub No. 26    x    x       60b    CB Richard
Ellis Partners III, LLC    United States   

69.27 - Sub No. 26

Carry 65% - Sub No. 40

      x       60c    CB Richard Ellis Strategic Investors U.S. IV, LLC    United
States   

.69% - .75% - Sub No. 26

Carry 57.57 - 62.37% - Sub No. 40

   x    x       60d    CB Richard Ellis Partners U.S. IV, LLC    United States
  

25.569% - Sub No. 26

Carry 100% - Sub No. 60c

      x       60e    CBRE Strategic U.S. IV Blocker GP, LLC    United States   
100% - Sub No. 26    x    x       60f    CBRE Advisors, LLC    United States   

14% - Sub No. 26

65% - Sub No. 40

   x    x       60g    CBRE REIT Holdings, LLC    United States   

100% A units & 14% B units -

Sub No. 26 65

B units - Sub No. 40 100% C units - Sub No. 60f

   x    x       60h    CB Richard Ellis Global Real Estate Securities, LLC   
United States    50.1% - Sub No. 26       x       60i    CBRE Real Estate
Investment Holding, LLC    United States    100% - Sub No. 2    x          60j
   Global Innovation Manager, LLC    United States    0% (manager Sub No. 26)   
x    x       60k    CBREI Fort 2 MT, LLC    United States    100% - Sub No. 27
      x       60l    CBREI Fort 2, LLC    United States    100% - Sub No. 27   
   x       60m    CB Richard Ellis Strategic Investors II, LLC    United States
   0% (manager Sub No. 26)       x       60n    CB Richard Ellis Strategic
Investors III, LLC    United States    0% (manager Sub No. 26)       x       60o
   CBRE Investors Partners Pool 04, LLC    United States    0% (manager Sub No.
26)    x    x       60p    CBRE Investors Partners Pool 05, LLC    United States
   0% (manager Sub No. 26)    x    x       61    CB Richard Ellis Pty Ltd.   
Australia    100% - Sub No. 185             62    CB Richard Ellis (B) Pty Ltd
   Australia    100% - Sub No. 61             63    CB Richard Ellis (P) Pty Ltd
   Australia    100% - Sub No. 61             64    CB Richard Ellis (W) Pty Ltd
   Australia    100% - Sub No. 61             65    Richard Ellis (Western
Australia) Trust    Australia    100% - Sub No. 61             66    CB Richard
Ellis (S) Pty Ltd    Australia    100% - Sub No. 61             67   
Intentionally Deleted                   68    CB Richard Ellis (V) Pty Ltd   
Australia    100% - Sub No. 61             69    CB Richard Ellis (N2) Pty Ltd
   Australia    100% - Sub No. 61             70    Intentionally Deleted      
            71    CB Richard Ellis (M) Pty Ltd    Australia    100% - Sub No. 65
            72    Intentionally Deleted                   73    CB Richard Ellis
(C) Pty Ltd    Australia    100% - Sub No. 61             74    CB Richard Ellis
Swalehynes Pty Ltd    Australia   

75% - Sub No. 80

15% - Sub No. 372

5% - Sub No. 81

5% - Sub No. 373

            75    CB Richard Ellis (P) Holdings Pty Ltd    Australia    100% -
Sub No. 61             76    Retail Estate Pty Ltd    Australia    100% - Sub
No. 61             77    Fralnide Pty Ltd    Australia    100% - Sub No. 61   
         78    CB Richard Ellis Swalehynes Worldwide Pty Ltd    Australia   
100% - Sub No. 74             79    CB Richard Ellis (A) Pty Ltd    Australia   
100% - Sub No. 61             80    CB Richard Ellis (GCS) Pty Ltd    Australia
   100% - Sub No. 61             81    Nichprop Australia Pty Ltd    Australia
   100% - Sub No. 80             82    CB Richard Ellis GmbH    Austria    100%
- Sub No. 185             83    CB Richard Ellis S.A.    Belgium    99.9% - Sub
No. 185 0.1% - Sub No. 220             84    CB Richard Ellis Facilities
Management BVBA    Belgium    99.5% - Sub No. 185 0.5% - Sub No. 219            
85    Insignia RE Belgium SA    Belgium    99.84% - Sub No. 186 0.16% - Sub No.
252             86    CB Richard Ellis Retail BVBA    Belgium    100% - Sub No.
83             87    CB Richard Ellis do Brasil Ltda    Brazil   

99% - Sub No. 185

1% - Sub No. 1

            88    CB Richard Ellis Servicios do Brasil Ltda.    Brazil   

99% - Sub No. 185

1% - Sub No. 1

            89    Richard Ellis (Canada) Inc.    Canada    100% - Sub No. 185   
         90    Richard Ellis (B.C.) Inc.    Canada    100% - Sub No. 89         
  

 



--------------------------------------------------------------------------------

Sub No.

  

Name of Subsidiary

  

Country of
Incorporation

  

Ownership Percentage of
Borrower/Other Subsidiaries

  

Immaterial
Subsidiary
(Check if
Applicable)

  

Investment
Subsidiary
(Check if
Applicable)

  

Guarantor
(Check if
Applicable)

  

Pledged (Check if
Applicable)

91    CB Richard Ellis Limited    Canada    100% - Sub No. 1             x 92   
CB Richard Ellis Quebec, Limitee    Canada    100% - Sub No. 91             93
   Sommerfeld Commercial Real Estate Inc.    Canada    100% - Sub No. 91      
      94    Richard Ellis Securities (Canada) Inc.    Canada    100% - Sub No.
89             95    CB Richard Ellis Holdings Limited    Canada    100% - Sub
No. 91             96    CB Richard Ellis Global Corporate Services    Canada   
.01% - Sub No. 95 99.99% - Sub No. 91             97    CB Richard Ellis
Advisory Services Inc.    Canada    100% - Sub No. 91             98    CB
Richard Ellis Property Consultants Ltd., Shanghai    China    95% - Sub No. 134
            99    CB Richard Ellis (Abu Dhabi) LLC (Controlled by CB Richard
Ellis)    UAE    49% - Sub No. 215             100    Beijing CB Richard Ellis
Property Management Ltd.    China    95% - Sub No. 134             101   
Guangzhou CB Richard Ellis Property Management Limited    China    100% - Sub
No. 134             102    CB Richard Ellis (Dubai) LLC (Controlled by CB
Richard Ellis)    UAE    49% - Sub No. 215             103    CB Richard Ellis
S.A.    Columbia    95% - Sub No. 185 5% - Sub No. 218             104    CB
Richard Ellis Servicios S.A.    Costa Rica    99.9% - Sub No. 185 0.1% - Sub No.
1             105    Noble Gibbons Limited    Cyprus    100% - Sub No. 1      
      x 106    CB Richard Ellis s.r.o.    Czech Republic    100% - Sub No. 185
            107    CB Richard Ellis S.A.    Dominican
Republic    94% - Sub No. 185 2% - Sub No. 1 1% - Sub No. 2 1% - Sub No. 3 1% -
Sub No. 42 1% - Sub No. 26    x          108    CB Richard Ellis Holding SAS   
France    98.39% - Sub No. 185 1.61% - Sub No. 186             109   
Intentionally Deleted                   110    Nathan Investissements    France
   100% - Sub No. 187       x       111    Intentionally Deleted               
   112    CB Richard Ellis Residentiel SAS    France    100% - Sub No. 108      
      113    CB Richard Ellis Ressouces GIE    France    10% - Sub No. 112 20% -
Sub No. 119 8% - Sub No. 118 5% - Sub No. 115 15% - Sub No. 124 7% - Sub No. 125
5% - Sub No. 126 5% - Sub No. 127 5% - Sub No. 128 15% - Sub No. 108 5% - Sub
No. 129             114    CB Richard Ellis Facilities Management SAS    France
   100% - Sub No. 185             115    CB Richard Ellis Investment SAS   
France    100% - Sub No. 108             116    CB Richard Ellis Investors SAS
   France    100% - Sub No. 185       x       117    Intentionally Deleted      
            118    CB Richard Ellis Corporate SAS    France    100% - Sub No.
108             119    CB Richard Ellis Agency SAS    France    100% - Sub No.
108             120    CBRE Finance France Holdings SAS    France    100% - Sub
No. 108             121    CB Richard Ellis Debt Advisory SAS    France    100%
- Sub No. 185             122    C&T Retail    Belgium    100% - Sub No. 86   
         123    CB Richard Ellis Bourdais Courcelles SAS    France    100% - Sub
No. 108             124    CB Richard Ellis Property Management SAS    France   
100% - Sub No. 108             125    CB Richard Ellis Valuation SARL    France
   100% - Sub No. 108             126    CB Richard Ellis Consulting SARL   
France    100% - Sub No. 108             127    CB Richard Ellis Rhone-Alpes SAS
   France    100% - Sub No. 108             128    CB Richard Ellis Mediterranee
SARL    France    100% - Sub No. 108             129    Easyburo SAS    France
   100% - Sub No. 108             130    CB Richard Ellis Facilities Management
GmbH    Germany    100% - Sub No. 185             131    CB Richard Ellis GmbH
   Germany    100% - Sub No. 185             132    CB Richard Ellis Investors
GmbH    Germany    100% - Sub No. 187       x       133    CB Richard Ellis
Facilities Management GmbH    Austria    100% - Sub No. 185             134   
CB Richard Ellis Limited    Hong Kong    64% - Sub No. 185 36% - Sub No. 0      
      x 135    CB Richard Ellis Holdings Limited    Mauritius    100% - Sub No.
201             136    Intentionally Deleted                   137    CB Richard
Ellis AS K.K.    Japan    100% - Sub No. 158             138    Horizon AM
Services Pty Ltd    Australia    50% - Sub No. 61 (Controlling Interest)      
      139    CB Richard Ellis Mauritius Limited    Mauritius    100% - Sub No.
185             140    Intentionally Deleted                   141   
Intentionally Deleted                   142    Intentionally Deleted            
      143    CB Richard Ellis Global Facilities Management Limited    Hong Kong
   100% - Sub No. 134             144    Insignia Brooke (Hong Kong) Limited   
Hong Kong    100% - Sub No. 3             x 145    CB Commercial Real Estate
Group Limited    Hong Kong    100% - Sub No. 134             146    CB Richard
Ellis KFT (Budapest, Hungary)    Hungary    100% - Sub No. 185             147
   Intentionally Deleted                   148    CB Richard Ellis Facilities
Management Limited    Ireland    100% - Sub No. 185             149    Mareagle
Ltd.    Ireland    100% - Sub No. 220            



--------------------------------------------------------------------------------

Sub No.

  

Name of Subsidiary

  

Country of
Incorporation

  

Ownership Percentage of
Borrower/Other
Subsidiaries

  

Immaterial
Subsidiary
(Check if
Applicable)

  

Investment
Subsidiary
(Check if
Applicable)

  

Guarantor
(Check if
Applicable)

  

Pledged (Check if
Applicable)

150    CB Richard Ellis    Ireland    90% - Sub No. 149 10% - Sub No. 265      
      151    CB Richard Ellis (Israel) Limited    Israel    100% - Sub No. 185
            152    CB Richard Ellis Professional Services SpA    Italy    51% -
Sub No. 185             153    CB Richard Ellis Facilities Management SRL   
Italy    90.91% - Sub No. 185 9.09% - Sub No. 219             154    CB Richard
Ellis SpA    Italy    90% - Sub No. 252 10% - Sub No. 186             155    CB
Richard Ellis Management Services SRL    Italy    100% - Sub No. 154            
156    CB Richard Ellis Investors SpA    Italy    95% - Sub No. 187 5% - Sub No.
185       x       157    CB Richard Ellis Investors SGR pA    Italy    96% - Sub
No. 187 4% - Sub No. 185       x       158    CB Richard Ellis K.K.    Japan   
62.58% - Sub No. 0             x 159    CB Richard Ellis Investors Holdings KK
   Japan    100% - Sub No. 185       x       160    CBREI Lease Management YK   
Japan    100% - Sub No. 159       x       161    CBRE Japan KK    Japan    100%
- Sub No. 158             162    K.K. Ikoma Datea Service System    Japan   
100% - Sub No. 158             163    CB Richard Ellis Corporate Service K.K.   
Japan    100% - Sub No. 158             164    Intentionally Deleted            
      165    CB Richard Ellis Investors (Jersey) Ltd.    Jersey    100% - Sub
No. 187       x       166    CB-SPUK Carry Co. 1 Limited    Jersey    53.89% Sub
No. 16 22.11% Sub No. 40    x    x       167    CB-SPUK Carry Co. 2 Limited   
Jersey    47.501-52.501% - Sub No. 16 14.999% - Sub No. 40    x    x       168
   CB Richard Ellis Korea Company Limited    Korea    100% - Sub No. 201      
      169    CB Richard Ellis S.A. (Luxembourg)    Luxembourg    99.9% - Sub No.
83             170    CBRE Luxembourg Finance SARL    Luxembourg    100% - Sub
No. 250             171    CB Richard Ellis European Warehousing Sarl (fka CB
Richard Ellis Strategic Partners SARL)    Luxembourg    Shares 100% - Sub No.
187; Preferred Shares 78.46% - Sub No. 187; CR Loan Notes 60% - Sub No. 300; DB
Loan Notes 62% - Sub No. 56       x       172    SPE Office SARL    Luxembourg
   100% - Sub No. 171       x       173    SPE Finance SARL    Luxembourg   
100% - Sub No. 171       x       174    CB Richard Ellis Investors SARL   
Luxembourg    100% - Sub No. 187       x       175    Intentionally Deleted   
               176    CB Richard Ellis SPE II Co-Invest SARL    Luxembourg   
59.04% - Sub No. 55a, 0.02% - Sub No. 16; Carry 59.94% Sub No. 55a       x      
177    CB Richard Ellis Investors DR Co-Invest SARL    Luxembourg    49.824% -
Sub No. 26 Carry 57.65-67.5%-Sub No. 40       x       178    S. Asia Real Estate
Services (Holdings) Ltd.    Mauritius    100% - Sub No. 3             179    CB
Richard Ellis S.A. de C.V.    Mexico    99% - Sub No. 185 1% - Sub No. 1      
      180    CB Richard Ellis Servicios S.A. de C.V.    Mexico    99% - Sub No.
185 1% - Sub No. 1             181    Insignia/ESG de Mexico S. de R.L. de C.V.
   Mexico    99.99967% - Sub No. 2 0.00033% - Sub No. 3             182   
Respaldo Inmobilario S.C.    Mexico    99.99967% - Sub No. 2 0.00033% - Sub No.
3             183    Grupo Inmobiliario Inova, S.A. de C.V.    Mexico    99% -
Sub No. 192 1% - Sub No. 3             184    CBR Ellis, S.a.r.l Di Associe
Unique    Morocco    100% - Sub No. 207             185    Relam Amsterdam
Holdings B.V.    Netherlands    98.85% - Sub No. 1 1.15% - Sub No. 3            
x 186    CBRE B.V.    Netherlands    100% - Sub No. 185             187    CB
Richard Ellis Investors Europe B.V.    Netherlands    100% - Sub No. 185       x
      188    CB Richard Ellis, B.V.    Netherlands    100% - Sub No. 185      
      189    CB Richard Ellis Valuations B.V.    Netherlands    100% - Sub No.
188             190    Insignia (BDR) BV    Netherlands    100% - Sub No. 186   
         191    Insignia BDR Taxatie & Advies BV    Netherlands    100% - Sub
No. 190             192    Froilan Holding, B.V.    Netherlands    100% - Sub
No. 3             193    CB Richard Ellis Financial Services B.V.    Netherlands
   100% - Sub No. 185             194    CB Richard Ellis Facilities Management
B.V.    Netherlands    100% - Sub No. 185             195    CB Richard Ellis
Ltd. (N.Z.)    New Zealand    100% - Sub No. 185             196    CB Richard
Ellis (Agency) Ltd. (N.Z.)    New Zealand    100% - Sub No. 195             197
   Intentionally Deleted                   198    CB Richard Ellis Polska Sp.
Zo.o    Poland    100% - Sub No. 185             199    CB Richard Ellis
Sociedade de Mediacao Imobiliaria Lda    Portugal    100% - Sub No. 185         
   200    CB Richard Ellis, LLC    Russia    100% - Sub No. 105             201
   CB Richard Ellis (Pte) Ltd.    Singapore    100% - Sub No. 185            
202    CB Richard Ellis Management Pte Ltd.    Singapore    100% - Sub No. 201
            203    Intentionally Deleted                   204    CB Richard
Ellis s.r.o.    Slovak Republic    100% - Sub No. 82             205    REI S.
Africa Holdings (Pty) Ltd (Pretoria, South Africa)    South Africa    91.6% -
Sub No. 185             206    CB Richard Ellis Facilities Management S.L.   
Spain    100% - Sub No. 185            



--------------------------------------------------------------------------------

Sub No.

  

Name of Subsidiary

  

Country of
Incorporation

  

Ownership Percentage of
Borrower/Other
Subsidiaries

  

Immaterial
Subsidiary
(Check if
Applicable)

  

Investment
Subsidiary
(Check if
Applicable)

  

Guarantor
(Check if
Applicable)

  

Pledged (Check if
Applicable)

207    CB Richard Ellis S.A. (Madrid, Spain)    Spain   

90.83% - Sub No. 185

9.16% - Sub No. 219

0.01% - Sub No. 186

            208    Richard Ellis Espana S.L. (Socieda Unipersonal)    Spain   
100% - Sub No. 207             209    CBRE Gestion Inmobiliaria S.L.    Spain   
100% - Sub No. 207             210    CBRE Sweden A.B.    Sweden    100% - Sub
No. 15             x 211    CB Richard Ellis A.B.    Sweden    100% - Sub No.
210             212    CB Richard Ellis Facilities Management GmbH   
Switzerland    100% - Sub No. 185             213    Intentionally Deleted      
            214    Intentionally Deleted                   215    CB Richard
Ellis FZ LLC    UAE    100% - Sub No. 185             216    CBRE Stewardship
Company    United Kingdom    100% - Sub No. 1             x 217    CB Richard
Ellis Commercial Limited    United Kingdom    100% - Sub No. 216             218
   CB Intermediate Limited    United Kingdom    100% - Sub No. 217            
219    CB Richard Ellis (Registrars) Ltd.    United Kingdom    100% - Sub No. 1
            x 220    CB Richard Ellis Limited    United Kingdom    99.9% - Sub
No. 1 0.07% - Sub No. 3 0.03% - Sub No. 0             x 221    CB Richard Ellis
Facilities Management Limited    United Kingdom    100% - Sub No. 219         
   222    CB Richard Ellis Management Services Limited    United Kingdom    100%
- Sub No. 220             223    CBRE FM Services Limited    United Kingdom   
100% - Sub No. 221             224    CBRE European Treasury Limited    United
Kingdom    100% - Sub No. 220             225    CB Richard Ellis Investors UK
Holdings Limited    United Kingdom    100% - Sub No. 220       x       226    SP
UK (GP1) Limited    United Kingdom    100% - Sub No. 225    x    x       227   
CB-SPUK Investment Adviser Ltd.    United Kingdom    100% - Sub No. 225    x   
x       228    CB Richard Ellis Collective Investors Limited    United Kingdom
   100% - Sub No. 225       x       229    CB Richard Ellis Financial Services
Limited    United Kingdom    100% - Sub No. 220             230    Intentionally
Deleted                   231    Intentionally Deleted                   232   
Intentionally Deleted                   233    Intentionally Deleted            
      234    Intentionally Deleted                   235    Intentionally
Deleted                   236    Intentionally Deleted                   237   
Intentionally Deleted                   238    Intentionally Deleted            
      239    Intentionally Deleted                   240    Intentionally
Deleted                   241    Intentionally Deleted                   242   
Intentionally Deleted                   243    Intentionally Deleted            
      244    Intentionally Deleted                   245    Intentionally
Deleted                   246    Intentionally Deleted                   247   
Intentionally Deleted                   248    Intentionally Deleted            
      249    Intentionally Deleted                   250    CBRE Finance Europe
LLP    United Kingdom    90% - Sub No. 0 10% - Sub No. 1             x 251    CB
Richard Ellis Investor Partner Limited    United Kingdom    100% - Sub No. 225
      x       252    Insignia Europe Holdings Limited    United Kingdom    100%
- Sub No. 185             253    Intentionally Deleted                   254   
Intentionally Deleted                   255    CB Richard Ellis Corporate
Capital Limited    United Kingdom    100% - Sub No. 220             256   
Intentionally Deleted                   257    CB Richard Ellis Financial Ltd.
(fka: Insignia Financial Services Limited)    United Kingdom    100% - Sub No.
220             258    CB Richard Ellis Hamptons International Limited    United
Kingdom    100% - Sub No. 220             259    CBRE Limited (fka: Insignia
Richard Ellis Limited)    United Kingdom    100% - Sub No. 220             260
   CB Richard Ellis Investors Ltd. (fka: Atlantic Fund Mgmt Ltd)    United
Kingdom    100% - Sub No. 225       x       261    Intentionally Deleted      
            262    Intentionally Deleted                   263    Intentionally
Deleted                   264    CB Richard Ellis Hotels Limited (fka: Insignia
Hotels Limited)    United Kingdom    100% - Sub No. 3             x 265   
Fintan Limited    United Kingdom    100% - Sub No. 220             266    CB
Richard Ellis N.I. Limited    N. Ireland    98% - Sub No. 150             267   
CB Richard Ellis Real Estate Finance Limited    United Kingdom    100% - Sub No.
220             268    CB Richard Ellis Jersey Limited    United Kingdom    100%
- Sub No. 2220             269    CB Richard Ellis Indirect Investment Services
Limited    United Kingdom    100% - Sub No. 220             270    Intentionally
Deleted                   271    CB Richard Ellis PT GP Limited    United
Kingdom    100% - Sub No. 225       x       272    Intentionally Deleted      
            273    CB Richard Ellis Loan Servicing Limited    United Kingdom   
100% - Sub No. 220             274    Intentionally Deleted                  
275    Intentionally Deleted                   276    REI Investments Limited   
United Kingdom    100% - Sub No. 219             277    Richard Ellis SA   
Switzerland    100% - Sub No. 185             278    CB Richard Ellis Services
(Jersey) Limited    United Kingdom    100% - Sub No. 220             279    CB
Richard Ellis - Consultoria e Avaliação de Imóveis, Unipessoal Lda    Portugal
   100% - Sub No. 199             280    The Polacheck Company, Inc.    United
States    100% - Sub No. 1          x    x 281    Polacheck Property Management
Corp.2    United States    100% - Sub No. 1    x         

 



--------------------------------------------------------------------------------

Sub No.

  

Name of Subsidiary

  

Country of
Incorporation

  

Ownership Percentage of
Borrower/Other
Subsidiaries

  

Immaterial
Subsidiary
(Check if
Applicable)

  

Investment
Subsidiary
(Check if
Applicable)

  

Guarantor
(Check if
Applicable)

  

Pledged (Check if
Applicable)

282    CB Richard Ellis Hawaii, Inc.    United States    100% - Sub No. 1    x
         x 283    PAC, Inc.    United States    100% - Sub No. 280    x         
284    CB/TCC Global Holdings Limited    United Kingdom    100% - Borrower      
   x    x 285    CB/TCC Holdings, LLC    United States    100% - Borrower      
   x    x 286    CB Richard Ellis DH CarryCo LLC    United States    Shares 100%
- Sub No. 16; Carry 97.32% - Sub No. 40, 2.68% - Sub No. 290    x    x       287
   CB Richard Ellis DH Co-Invest Sarl    Luxembourg    Shares 100% - Sub No.
286; Carry 60% - Sub No. 286       x       288    Intentionally Deleted         
         289    CBRE GRES Holdings, LLC    United States    100% - Sub No. 60h
   x    x       290    CBRE Investors GLT Carryco, L.L.C. (fka CBRE Investors
Partners Pool 06, L.L.C.)    United States    0% (Manager Sub No. 26)    x    x
      291    Intentionally Deleted                   292    CB Richard Ellis SPE
III G.P. LLC    United States    100% - Sub No. 16    x    x       293    CB
Richard Ellis SPE III CarryCo, L.L.C.    United States    Shares 87.77% - Sub
No. 16; Carry 57.05% - Sub No. 40, 1.35% - Sub No. 16, 1.61% - Sub No. 290      
x       294    CB Richard Ellis SPE III Co-Invest 1 Sarl    Luxembourg    9.58%
- Sub No. 16, 59.45 % - Sub No. 293       x       294a    Miroir Holdings Sarl
   Luxembourg    100% - Sub No.172       x       295    CB Richard Ellis SPE III
Co-Invest 2 LLC    United States    100% - Sub No. 16       x       296    CB
SPUK Carry Co 3 Limited    Jersey    50.001% - Sub No. 16 13.1% - Sub No. 40
2.3% - Sub No. 60o 34.6% - UK Team    x    x       297    CB Richard Ellis SPUK
G.P. III, LLC    United States    100% - Sub No. 16       x       298   
Intentionally Deleted             x       299    CB Richard Ellis Investors GMM
Limited    United Kingdom    100% - Sub No. 225       x       299a    CB Richard
Ellis Investors Corporate Director Limtied (fka CB Richard Ellis GMM GP1)   
United Kingdom    100% - Sub No. 225       x       299b    Oxford Property
Consultants Limited    United Kingdom    100% - Sub No. 225       x       299c
   CB Richard Ellis Alpha Plus Warehousing Limited    Jersey    100% - Sub No.
26       x       299d    CB Richard Ellis Alpha Warehousing Limited    Jersey   
100% - Sub No. 26       x       300    CB Richard Ellis CR Carryco, LLC   
United States    40% - Sub no. 26 60% - Sub No. 60a       x       301   
Trammell Crow Company    United States    Senior Debt 100% - Sub No. 0a; Equity
50% - Sub No. 0a          x    x 302    Trammell Crow Services, Inc.    United
States    100% - Sub No. 301          x    x 303    CB Richard Ellis Brokerage
Services, Inc.    United States    100% - Sub No. 1    x          304    CB
Richard Ellis Commercial Limited LLC    United States    100% - Sub No. 1    x
         305    CB Richard Ellis / Pittsburgh, LP    United States    100% - Sub
No. 1    x          306    CB Richard Ellis Specialty Realty, Inc.    United
States    100% - Sub No. 0b    x          307    CB Richard Ellis Sports, LLC   
United States    83.333% - Sub No. 305    x          308    CB Richard Ellis St.
Louis, LLC    United States    60.606% - Sub No. 1 39.394% - Sub No. 302    x   
      309    CB Richard Ellis St. Louis Services, LLC    United States    100% -
Sub No. 308    x          310    CB Richard Ellis Tucson, LLC    United States
   100% - Sub No. 1    x          311    CBRE Capital Corporation    United
States    100% - Sub No. 302    x          312    CBRE HMF, Inc.6    United
States    100% - Sub No. 9    x          313    CBRE Multifamily Capital, Inc.6
   United States    100% - Sub No. 9             314    CBRE Security Services,
Inc.    United States    100% - Sub No. 1    x          315    CBRE Technical
Services, LLC    United States    100% - Sub No. 1          x    x 316    CBRE
Tucson Management Services, L.L.C.    United States    50% JV - Sub No. 310    x
         317    Octane Ventures, LLC    United States    25% - Sub No. 1 25% -
Sub No. 301 25% Sub No. 12    x          318    TC Contractors DC, Inc.   
United States    100% - Sub No. 0b    x          319    TC Contractors, Inc.   
United States    100% - Sub No. 0b    x          320    TC IL Contractors, Inc.
   United States    100% - Sub No. 0b    x          321    TC Servicenet, Inc.
   United States    100% - Sub No. 0b    x          322    TC Services Florida,
Inc.    United States    100% - Sub No. 0b    x          323    TCC General
Agency, Inc.    United States    100% - Sub No. 324    x          324    TCC
Risk Services, Inc.    United States    100% - Sub No. 0b    x          325   
TCS Ohio Brokerage, Inc.    United States    100% - Sub No. 1    x          326
   CBRE Redmond Woods Washington, Inc.    United States    100% - Sub No. 1    x
         327    Trammell Crow Asset Management, Inc.    United States    100% -
Sub No. 0b    x    x       328    Trammell Crow Company - Chile, Inc.    United
States    100% - Sub No. 0b    x    x       329    Trammell Crow Medical
Services, Inc.    United States    100% - Sub No. 0b    x    x       330   
Trammell Crow Mexico, Inc.    United States    100% - Sub No. 327    x    x   
   331    Trammell Crow Minnesota Services, Inc.    United States    100% - Sub
No. 0b    x    x       332    Trammell Crow Company - South American Holdings,
Inc    United States    100% - Sub No. 0b    x    x       333    Intentionally
Deleted                   334    CB Richard Ellis Valuation Services BVBA   
Belgium    100% - Sub No. 83             335    CB Richard Ellis Facilities
Management s.r.o.    Czech Republic    100% - Sub No. 185             336    CB
Richard Ellis A/S    Denmark    100% - Sub No. 185             337   
Intentionally Deleted                   338    CB Richard Ellis SpA    Denmark
   100% - Sub No. 185             339    Facilities Management CBRE Oy   
Finland    100% - Sub No. 185             340    Artequation    France    94% -
Sub No. 108            

 



--------------------------------------------------------------------------------

Sub No.

  

Name of Subsidiary

  

Country of
Incorporation

  

Ownership Percentage of
Borrower/Other
Subsidiaries

  

Immaterial
Subsidiary
(Check if
Applicable)

  

Investment
Subsidiary
(Check if
Applicable)

  

Guarantor
(Check if
Applicable)

  

Pledged (Check if
Applicable)

341    CB Richard Ellis Hotels SAS    France    100% - Sub No. 108            
342    CB Richard Ellis SAS    France    100% - Sub No. 108             343   
Trammell Crow Company (Germany) GmbH    Germany    100% - Sub No. 368         
   344    Trammell Crow Company Italy S.R.L.    Italy    100% - Sub No. 368   
         345    Espansione Commerciale    Italy    100% - Sub No. 185         
   346    Rietmeijer & Partners BV    Netherlands    100% - Sub No. 188         
   347    Trammell Crow Company (Netherlands) B.V.    Netherlands    100% - Sub
No. 368             348    Uski Holdings BV    Netherlands    100% - Sub No. 185
            349    CB Richard Ellis Facilities Management Sp. Z.o.o.    Poland
   100% - Sub No. 185             350    Alcaeus Gestao de Projectos
Imobiliarios Lda    Portugal    100% - Sub No. 199             351    CB Richard
Ellis Facilities Management Lda    Portugal    100% - Sub No. 185            
352    Predibisa – Sociedade de Mediação Imobiliária, Limitada    Portugal   
100% - Sub No. 199             353    Rota Verde – Sociedade de mediação
Imobiliária, Lda.    Portugal    100% - Sub No. 199             354    CB
Richard Ellis Services SRL    Romania   

99.66% - Sub No. 185

0.34% - Sub No. 186

            355    CB Richard Ellis Eurisko SRL    Romania   

99.99% - Sub No. 185

0.01% - Sub No. 186

            356    Paul Gee & Co Limited    Scotland    100% - Sub No. 220      
      357    CB Richard Ellis Facilities Management (Pty) Ltd    South Africa   
100% - Sub No. 185             358    CB Richard Ellis Financial Services SA   
Spain    100% - Sub No. 207             359    CB Richard Ellis Valuations
Advisory S.L.    Spain    100% - Sub No. 207             360    Martinez FM
Arquitectos S.L.U.    Spain    100% - Sub No. 207             361    Trammell
Crow Company (Spain) S.R.L.    Spain    100% - Sub No. 368             362    CB
Richard Ellis Facilities Management (Sweden) A.B.    Sweden    100% - Sub No.
211             363    Intentionally Deleted                   364    CB Richard
Ellis LLC    Ukraine    60.01% - Sub No. 185             365    CB Richard Ellis
(Middle East) Ltd    UAE    50% - Sub No. 215             366    Grenville Smith
& Duncan Limited    United Kingdom    100% - Sub No. 220             367   
Reech CBRE Alternative Real Estate LLP    United Kingdom    50% JV - Sub No. 220
            368    Trammell Crow Company Limited    United Kingdom    100% - Sub
No. 388             369    Trammell Crow Company (UK) Limited    United Kingdom
   100% - Sub No. 368             370    CB Richard Ellis (RM) Pty Ltd   
Australia    100% - Sub No. 371             371    CB Richard Ellis (RP) Pty Ltd
   Australia    71% - Sub No. 61             372    Saltire Pty Ltd    Australia
   100% - Sub No. 80             373    Tanha Investments Pty Ltd    Australia
   100% - Sub No. 80             374    Trammell Crow Company (Aust) Pty Limited
   Australia    100% - Sub No. 61             375    Trammell Crow Company
Property Services (Shenzhen) Limited    China    100%- Sub No. 376            
376    Trammell Crow Company (Hong Kong Holding) Limited    Hong Kong    100% -
Sub No. 387             377    Trammell Crow Company (Hong Kong) Limited    Hong
Kong    100% - Sub No. 387             378    CB Richard Ellis South Asia
Private Limited    India    76% - Sub No. 135             379    Trammell Crow
Company (NZ) Limited    New Zealand    100% - Sub No. 195             380   
Trammell Crow Savills Philippines, Inc.    Philippines    100% - Sub No. 387   
         381    CBRE Indirect Investment Services Pte Ltd    Singapore    100% -
Sub No. 201             382    Trammell Crow Company (Singapore) Pte Limited   
Singapore    100% - Sub No. 387             383    Trammell Crow (Thailand)
Company Ltd    Thailand    100% - Sub No. 387             384    Trammell Crow
Argentina S.A.    Argentina   

95% - Sub No. 388

5% - Sub No. 390

            385    Trammell Crow do Brasil Ltda.    Brazil    99.9999% - Sub No.
388 0.0001% - Sub No. 390             386    Raven Insurance Company Ltd.1   
Cayman Islands    100% - Sub No. 0b             387    Trammell Crow Company
Asia Pacific Limited    Cayman Islands    100% - Sub No. 388             388   
Trammell Crow Global Solutions Inc.    Cayman Islands    100% - Sub No. 185   
         x 389    Trammell Crow Global Solutions II Inc.    Cayman Islands   
100% - Sub No. 301             390    Trammell Crow Latin America, Inc.   
Cayman Islands    100% - Sub No. 388             391    CBRE Chile S.A.    Chile
  

99.97% - Sub No. 328

0.03% - Sub No. 332

            392    CBRE Ltda.    Chile   

99% - Sub No. 265

1% - Sub No. 332

            393    Trammell Crow Company Colombia S.A.    Colombia   

92% - Sub No. 390

2% - Sub No. 327 2% - Sub No. 301 2% - Sub No. 302 2% - Sub No. 388

            394    Trammell Crow Company Honduras, S.A.    Honduras    99.6% -
Sub No. 388 0.4% - Sub No. 390             395    T.C. Services Mexico, S. de
R.L. de C.V.    Mexico    99.67% - Sub No. 397 0.33% - Sub No. 302            
396    Trammell Crow Mexico, S.A. de C.V.    Mexico    100% - Sub No. 330      
      397    Trammell de Mexico, S. de R.L. de C.V.    Mexico    99.67% - Sub
No. 302 0.33% - Sub No. 332             398    Trammell Crow Company (Puerto
Rico) Inc.    Puerto Rico    100% - Sub No. 390             399    CBRE
Services, C.A.    Venezuela    99.9% - Sub No. 185 0.1% - Sub No. 1            
400    CB Richard Ellis Alberta Limited    Canada    100% - Sub No. 91         
   401    CB Richard Ellis Global Corporate Services Ltd.    Canada    100% -
Sub No. 302             402    Realnet Canada Inc.    Canada    50% - Sub No. 91
            403    Brampton-Canada Associates, Ltd.    Canada    100% - Sub No.
401             404    CB Richard Ellis Global Corporate Services Ontario Ltd.
   Canada    100% - Sub No. 401             405    Trammell Crow Properties
(Canada), Ltd.    Canada    100% - Sub No. 401             406    Beijing CB
Richard Ellis Property Consultants Ltd.    China    100% - Sub No. 134         
   407    Premier Property Management Services (Shanghai) Ltd.    China    70% -
Sub No. 134             408    CB Richard Ellis Shanghai Property Brokerage Ltd.
   China    100% - Sub No. 134             409    CBREI Leaseco Manager, LLC   
United    100% - Sub No. 16       x      

 



--------------------------------------------------------------------------------

Sub No.

  

Name of Subsidiary

  

Country of
Incorporation

  

Ownership Percentage of
Borrower/Other Subsidiaries

  

Immaterial
Subsidiary
(Check if
Applicable)

  

Investment
Subsidiary
(Check if
Applicable)

  

Guarantor
(Check if
Applicable)

  

Pledged (Check if
Applicable)

410

   CBREI Leaseco Manager 2, LLC    United    100% - Sub No. 16       x      

411

   CBRE Multi-Family Advisor    United    100% - Sub No. 16       x      

412

   CB Richard Ellis Global REIT Fund GP, LLC    United States    100% - Sub No.
60h       x      

413

   CBRE Strategic Investors U.S. Value 5, LL    United States    Carry 57.70%
Sub No. 40, 2.02% Sub No. 290, 0.28% Sub No. 26    x         

414

   CBRE Strategic Investors U.S. Opportunity 5, LLC    United States    Carry
57.70% Sub No. 40, 2.02% Sub No. 290, 0.28% Sub No. 26    x         

415

   CB Richard Ellis U.S. Value 5 GP, LLC    United States    Shares 80.47% - Sub
No. 26, Carry 100% Sub No. 413       x      

416

   CB Richard Ellis Partners U.S. Opportunity 5 GP, LLC    United States   
Shares 80.25% - Sub No. 26, Carry 100% Sub No. 414       x      

417

   CB Richard Ellis Strategic Partners U.S. Employee Value 5, LP    United
States    0% (general partner Sub No. 415)    x         

418

   CB Richard Ellis Strategic Partners U.S. Employee Opportunity 5, LP    United
States    0% (general partner Sub No.416)    x         

419

   CB Richard Ellis Global Dynamic Partners GP Sarl(4)    Luxembourg    100% -
Sub No. 187       x      

420

   CB Richard Ellis Global Dynamic Partners SCA SICAV SIF(4)    Luxembourg   
99.997% - Sub no. 312       x      

421

   Global Dynamique Partners Management Sarl(6)    Luxembourg    100% - Sub No.
187       x      

422

   CBRE SPA II Co-Investment LLC    United States    82.46% - Sub No. 26, Carry
57.7% Sub No. 40, 12.69 % Sub No. 26, 1.61% Sub No. 290       x      

423

   CB Richard Ellis SPA II GP, LLC    United States    100% - Sub No. 26       x
     

424

   CB Richard Ellis Investors SP Asia, LLC    United States    100% - Sub No. 26
      x      

425

   CB Richard Ellis Investors Japan KK    Japan    100% - Sub No. 187       x   
  

426

   CB Richard Ellis Investors Limited    Hong Kong    100% - Sub No. 185       x
     

427

   CBRE Investors Management Consulting (Shanghai) Co., Ltd    China    100% -
Sub No. 426       x      

428

   CB Richard Elis Global Real Estate Securities PTY Limited    Australia   
100% - Sub No. 60h       x      

 

1. This is an insurance company that is regulated by the Vermont regulatory
authorities and cannot be a guarantor and its stock cannot be pledged.

2. These entities have less than $5 million of total assets.

3. These entities are legally but not benefically owned by CB Richard Ellis Ltd.
Beneficial interest held for Strategic UK Fund I LP.

4. Fund in formation.

5. CBRE Investors Inc and CBRE Investors LLC will be guarantors and their stock
will be pledged, notwithstanding the fact that they are both Investment
Subsidiaries.

6. Mortgage Banking Subsidiaries



--------------------------------------------------------------------------------

Schedule 3.09

Litigation; Compliance with Laws

None



--------------------------------------------------------------------------------

Schedule 3.18(a)

UCC Filing Offices

 

Debtor

 

Secured Party

 

Filing Office

CB Richard Ellis Services, Inc.

  Credit Suisse   Delaware Secretary of State

CB Richard Ellis Group, Inc.

  Credit Suisse   Delaware Secretary of State

CB Richard Ellis, Inc.

  Credit Suisse   Delaware Secretary of State

CBRE/LJM-Nevada, Inc.

  Credit Suisse   Nevada Secretary of State

Insignia/ESG Capital Corporation

  Credit Suisse   Delaware Secretary of State

Westmark Real Estate Acquisition Partnership, L.P.

  Credit Suisse   Delaware Secretary of State

HoldPar A

  Credit Suisse   Delaware Secretary of State

HoldPar B

  Credit Suisse   Delaware Secretary of State

CBRE/LJM Mortgage Company, L.L.C.

  Credit Suisse   Delaware Secretary of State

CB/TCC Global Holdings Limited

  Credit Suisse   District of Columbia, Recorder of Deeds

CB/TCC Holdings LLC

  Credit Suisse   Delaware Secretary of State

The Polacheck Company, Inc.

  Credit Suisse   Department of Financial Institutions

CB/TCC, LLC

  Credit Suisse   Delaware Secretary of State

CBRE Technical Services, LLC

  Credit Suisse   Delaware Secretary of State

CB Holdco, Inc.

  Credit Suisse   Delaware Secretary of State

Vincent F. Martin, Jr., Inc.

  Credit Suisse   California Secretary of State



--------------------------------------------------------------------------------

Schedule 4.02(a)

Foreign Counsel

CB Richard Ellis Pty Ltd (Australia Borrower) – Allens Arthur Robinson

CB Richard Ellis Limited (New Zealand Borrower) – Chapman Tripp

CB Richard Ellis Limited (Canadian Borrower) – McInnes Cooper

CB Richard Ellis Limited (U.K. Borrower) – Wragge & Co LLP



--------------------------------------------------------------------------------

Schedule 6.01(a)

Indebtedness

 

Country

  

Debtor

  

Description of Indebtedness

        Amount Australia    CB Richard Ellis (C) Pty Limited    ANZ Bank -
Indemnity Guarantee    AUD    20,000 Australia    CB Richard Ellis (C) Pty
Limited    ANZ Bank - Credit Card Facility    AUD    40,000 Australia    CB
Richard Ellis (C) Pty Limited    ANZ Bank - Encashment facility    AUD    19,000
Australia    CB Richard Ellis (C) Pty Limited    ANZ Bank - Indemnity Guarantee
   AUD    2,433,000 Australia    CB Richard Ellis (C) Pty Limited    ANZ Bank
Overdraft Facility    AUD    3,000,000 Australia    CB Richard Ellis (V) Pty
Limited    ANZ Bank - Encashment facility    AUD    5,000 Australia    CB
Richard Ellis (V) Pty Limited    ANZ Bank - Indemnity Guarantee    AUD   
427,000 Austria    CB Richard Ellis Gmbh    Creditanstalt AG overdraft facility
   EUR    59,408 Belgium    Immobiliere Developpement et Gestion SARL    Dexia
Banque    EUR    41,449 Europe    Various entities in Europe    HSBC Bank Euro
Pool overdraft line    EUR    20,000,000 France    CB Richard Ellis S. A.   
HSBC Bank Overdraft Facility    EUR    6,000,000 Hong Kong    CB Richard Ellis
Limited (HK)    HSBC Bank - Combined Overdraft    HKD    6,500,000 Japan    CB
Richard Ellis KK    Mitsubishi Tokyo UFJ Bank    JPY    600,000,000 Japan    CB
Richard Ellis KK    Mitsubishi Tokyo UFJ Bank    JPY    100,000,000 Japan    CB
Richard Ellis KK    Mizuho Bank    JPY    100,000,000 New Zealand    CB Richard
Ellis Limited (NZ)    ANZ Bank - Encashment facility    NZD    1,000 New Zealand
   CB Richard Ellis Limited (NZ)    ANZ Bank - Overdraft    NZD    500,000 New
Zealand    CB Richard Ellis Limited (NZ)    ANZ Bank - Credit Card Facility   
NZD    20,000 Portugal    Richard Ellis Lda.    Banco Comercial Portugues
overdraft facility    EUR    299,279 Portugal    Richard Ellis Lda.    Banco
Totta overdraft facility    EUR    498,798 Spain    CB Richard Ellis S.A.   
Banco Sabadell    EUR    400,000 Spain    CB Richard Ellis S.A.    Banco
Santander bank facility    EUR    900,000 Spain    CB Richard Ellis S.A.   
Barclays Bank    EUR    1,200,000 Spain    CB Richard Ellis S.A.    CajaMadrid
   EUR    400,000 Spain    CB Richard Ellis S.A.    Banesto    EUR    500,000
Spain    CB Richard Ellis S.A.    Bankinter    EUR    600,000 Spain    CB
Richard Ellis S.A.    HSBC Bank    EUR    2,000,000 United Kingdom    CB Richard
Ellis Investors UK Holdings Limited    Acquisition notes related Oxford
Properties    GBP    2,252,500 United Kingdom    Insignia Financial Group, Inc.
   Deferred Loan Note: St. Quintin Holdings Limited    GBP    1,118,000 United
Kingdom    Trannell Crow Company (UK) Limited    Royal Bank of Scotland
Multi-currency Overdraft Facility    GBP    500,000 Various    Various   
Capital Lease Obligation (in various currencies)    USD    2,246,000 United
States    Parmer Lane Village    Development and Investment Recourse Debt -
Hibernia Bank (Name changed to Capital One)    USD    1,382,480 United States   
TC DUHS, LLC    Development and Investment Recourse Debt - LaSalle Bank National
Assoc.    USD    1,166,519 United States    High Street Clarkson    Development
and Investment Recourse Debt - California Bank & Trust    USD    576,618 United
States    Arvada Marketplace East    Development and Investment Recourse Debt -
Southtrust Bank (Name changed to Wachovia)    USD    1,561,250 United States   
TCDFW 1-20 I, LP    Development and Investment Recourse Debt - Union Bank of
California    USD    905,000 United States    TCDFW 1-20 II, LP    Development
and Investment Recourse Debt - Union Bank of California    USD    202,750 United
States    Atascocita Commons    Development and Investment Recourse Debt - Amegy
Bank    USD    6,644,260 United States    Atascocita Commons Assoc II LP   
Development and Investment Recourse Debt - Amegy Bank    USD    975,525 United
States    TC Pennsy Drive    Development and Investment Recourse Debt - Bank
Midwest    USD    2,614,525 United States    Centrepoint Commons    Development
and Investment Recourse Debt - SunTrust Bank    USD    4,440,000 United States
   TC Davidson Mill LLC    Development and Investment Recourse Debt - LaSalle
Bank National Assoc.    USD    17,151,600



--------------------------------------------------------------------------------

Schedule 6.02(a)

Liens

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Xerox Capital
Services LLC) – equipment lease

 

  •  

Various liens with respect to CB Richard Ellis, Inc. (agreement with IOS
Capital) – all equipment now or after leased per leasing agreements

 

  •  

Various liens with respect to CB Richard Ellis, Inc. (agreement with Mart
Financial Group, Inc.) – equipment

 

  •  

Various liens with respect to CB Richard Ellis, Inc. (agreement with General
Electric Capital Corporation) – equipment

 

  •  

Various liens with respect to CB Richard Ellis Services, Inc. (agreement with
General Electric Capital Corporation) – equipment leases

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Document
Technologies) – equipment lease

 

  •  

Various liens with respect to CB Richard Ellis, Inc. (agreement with
GreatAmerica Leasing Corporation) – equipment leases

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Xerox Corporation) –
equipment lease

 

  •  

Various liens with respect to CB Richard Ellis, Inc. (agreement with U.S.
Bancorp) – equipment leases

 

  •  

Various liens with respect to CB Richard Ellis Services, Inc. (agreement with
U.S. Bancorp) – equipment



--------------------------------------------------------------------------------

  •  

Various liens with respect to CB Richard Ellis (agreement with CDW Leasing,
L.L.C.) – all personal property and/or equipment leased per leasing agreements

 

  •  

Various liens with respect to CB Richard Ellis Services, Inc. (agreement with
CDW Leasing, L.L.C.) – all personal property and/or equipment leased per leasing
agreements

 

  •  

Lien with respect to CB Richard Ellis Services, Inc. (agreement with
Bankers/Softech Divisions of EAB Leasing Corp.) – all now and after acquired
goods, chattels, fixtures, furniture, equipment, assets, accounts receivable,
contract rights, general intangibles and property of every kind wherever located

 

  •  

Lien with respect to CB Richard Ellis Services, Inc. (agreement with
Bankers/Softech Divisions of EAB Leasing Corp.) – equipment per leasing
agreement

 

  •  

Lien with respect to CB Richard Ellis Services, Inc. (agreement with
Bankers/Softech Divisions of EAB Leasing Corp.) – all property, goods, inventory
and equipment in existing and future leasing agreements or acquired through cash
advances or credit provided by secured party

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Bankers/Softech
Divisions of EAB Leasing Corp.) – all property, goods, inventory and equipment
in existing and future leasing agreements or acquired through cash advances or
credit provided by secured party

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Bankers/Softech
Divisions of EAB Leasing Corp.) – all now and after acquired goods, chattels,
fixtures, furniture, equipment, assets, accounts receivable, contract rights,
general intangibles and property of every kind wherever located

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Fidelity Leasing A
Division of EAP Leasing Corp.) – equipment



--------------------------------------------------------------------------------

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with ePlus Group, Inc.) –
equipment lease

 

  •  

Various liens with respect to CB Richard Ellis, Inc. (agreement with Tennessee
Commerce Bank) – equipment leases

 

  •  

Various liens with respect to CB Richard Ellis, Inc. (agreement with Central
Leasing Corporation) – equipment leases

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Computer Sales
International, Inc.) – equipment leases

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Highline Capital
Corp.) – all present and after acquired equipment per lease agreement

 

  •  

Various liens with respect to CB Richard Ellis, Inc. (agreement with Wells Fargo
Financial Leasing) – equipment

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Steelcase Financial
Services, Inc.) – all furniture and equipment

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with Marlin Leasing Corp)
– equipment

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with GFC Leasing) –
equipment

 

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with CIT Technology
Financing Services, Inc.) – equipment now and after leased from secured party

 

  •  

Various liens with respect to CB Richard Ellis Services, Inc. (agreement with
CIT Technology Financing Services, Inc.) – equipment now and after leased from
secured party



--------------------------------------------------------------------------------

  •  

Lien with respect to CB Richard Ellis, Inc. (agreement with AmSouth Bank) –
equipment lease

 

  •  

Lien with respect to CB Richard Ellis Investors, LLC (agreement with Xerox
Corporation) – equipment

 

  •  

Lien with respect to CB Richard Ellis Investors, LLC (agreement with Siemens
Financial Services, Inc.) – equipment

 

  •  

Lien with respect to Trammel Crow Services Inc. (agreement with Canon Financial
Services, Inc.) – equipment

 

  •  

Lien with respect to Trammel Crow Services, Inc. (agreement with IBM Credit LLC)
– equipment

 

  •  

Lien with respect to Trammel Crow Company (agreement with US Bancorp.) –
equipment

 

  •  

Lien with respect to Trammel Crow Company (agreement with General Electric
Capital Corporation) – equipment

 

  •  

Lien with respect to Trammel Crow Company (agreement with Fleet Business Credit,
LLC) – equipment

 

  •  

Lien with respect to Trammel Crow Company (agreement with Cannon Financial
Services, Inc.) – equipment

 

  •  

Lien with respect to Trammel Crow Company (agreement with Toyota Motor Credit
Corporation) – equipment

 

  •  

Lien with respect to Trammel Crow Company (agreement with Textron Financial
Corporation) – equipment

 

  •  

Lien with respect to Trammel Crow Company (agreement with IOS Capital) –
equipment



--------------------------------------------------------------------------------

  •  

Lien with respect to Trammel Crow Company (agreement with Banc of America
Leasing & Capital, LLC) – equipment

 

  •  

Lien with respect to Trammel Crow Company (agreement with C-W#11 Limited
Partnership) – equipment

 

  •  

Lien with respect to Trammel Crow Company (agreement with CIT Technology
Financing Services Inc.) – equipment

 

  •  

Lien with respect to Trammell Crow Company (agreement with Gramercy Warehouse
Funding I LLC) – capital stock of TCC Investors, Inc.

 

  •  

Lien with respect to CB Richard Ellis Hawaii (agreement with Bank of Hawaii) –
equipment

 

  •  

Lien with respect to CB Richard Ellis Hawaii (agreement with Fidelity Leasing a
Division of EAB Leasing Corp.) – equipment

 

  •  

Lien with respect to CB Richard Ellis Hawaii (agreement with Graybar Financial
Services, LLC) – equipment

 

  •  

Lien with respect to CB Richard Ellis Hawaii (agreement with US Bancorp) –
equipment

 

  •  

Lien with respect to CB Richard Ellis Hawaii (agreement with Xerox Corporation)
– equipment

 

  •  

Various Liens with respect to CB Richard Ellis Hawaii (agreement with Central
Pacific Bank) – equipment

 

  •  

Lien with respect to CB Richard Ellis Hawaii (agreement with First Hawaiian
Bank) – all inventory, equipment, accounts, letter of credit rights, documents,
deposit accounts, investment property, money, other rights to payment and
performance, all collateral relating to oil and gas, and general intangibles

 

  •  

Lien with respect to The Polacheck Company, Inc. (agreement with GFC Leasing) –
equipment



--------------------------------------------------------------------------------

Schedule 6.03(k)

Existing Investments

Notes Receivable

(In thousands of U.S. Dollars)

 

Description of Investment

   Amount

Ackerman, J. (Pittsburgh Office)

   60

Adams, J. (Charlotte Office)

   5

Albuquerque Office

   894

Anshuman Magazine (India Office)

   222

Bakersfield Office

   303

California Bear Holdings (Philippines Office)

   231

Carmody

   12

CBRE - N.E., LLC

   33

Fresno Office

   626

Gassaway, S. (Charlotte Office)

   28

Insignia Mortgage Loan

   16

PacTen Partners

   64

Pollock, H. (Pittsburgh Office)

   62

Raleigh Office

   183

Reno

   303

Salt Lake City Office

   963

Tucson Office (T. Prouty)

   9

Virginia Office

   59

Whittier Partners

   216

Workplace IQ

   160     

Total

   4,449     



--------------------------------------------------------------------------------

Intercompany Loans

 

Lender

  

Borrower

  

Currency

  

Amount

CB Richard Ellis Investors, Inc.

   CB Richard Ellis Investors DB Co-Invest LLC    EUR    1,000,800.00

CB Richard Ellis Services, Inc.

   CB Richard Ellis Ltd    HKD    4,500,000.00

CB Richard Ellis Services, Inc.

   CB Richard Ellis Ltd    HKD    2,246,177.52

CB Richard Ellis Services, Inc.

   CB Richard Ellis Ltd    HKD    801,228.93

CB Richard Ellis Services, Inc.

   CB Richard Ellis Ltd    HKD    12,787,983.69

CB Richard Ellis Services, Inc.

   CB Richard Ellis Ltd    HKD    5,000,000.00

CB Richard Ellis Services, Inc.

   CB Richard Ellis Ltd    USD    748,253.71

CB Richard Ellis Services, Inc.

   CB Richard Ellis Ltd    HKD    54,660,664.38

Insignia/ESG Capital Corporation

   Insignia (Iberia) Holdings, S.A.    EUR    2,309,391.00

Insignia/ESG Capital Corporation

   Insignia S.A.    EUR    1,008,855.00

Insignia/ESG Capital Corporation

   Insignia GmbH    EUR    3,613,365.00

CB Richard Ellis Real Estate Services Inc.

   Insignia IESG, S. de R.L. de C.V.    USD    1,039,363.85

CB Richard Ellis Investors, L.L.C.

   CB Richard Ellis Investors DR Co-Invest    EUR    670,929.00

CB Richard Ellis Investors, Inc.

   CB-Spuk Carry Co. 1 Limited    GBP    13,999.99

CB Richard Ellis Limited

   CB Richard Ellis Management Services    CAD    15,135,000.00

CB Richard Ellis Pty. Ltd.

   RELAM Amsterdam Holdings B.V.    EUR    5,570,685.81

CB Richard Ellis, Inc.

   CB Richard Ellis Ltd    HKD    545,450.00

CB Richard Ellis, Inc.

   CB Richard Ellis Ltd    HKD    1,638,100.00

CB Richard Ellis Pty. Ltd.

   CB Richard Ellis (V) Pty. Ltd.    AUD    4,803,133.00

CB Richard Ellis Pty. Ltd.

   CB Richard Ellis (W) Pty. Ltd.    AUD    2,215,807.00

CB Richard Ellis Pty. Ltd.

   CB Richard Ellis (A) Pty. Ltd.    AUD    154,979.00

CB Richard Ellis Limited

   RELAM Amsterdam Holdings, B.V.    GBP    5,475,986.00

CB Richard Ellis Investors, L.L.C.

   Yangtze Tianjin Limited    USD    7,660,878.00



--------------------------------------------------------------------------------

Investments

[***]

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 6.03(p)

D&I Investments

[***]

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 6.03

Committed Amounts

[***]

 

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 6.05(d)

Certain Existing Restrictions

 

  •  

CBRE Melody – JP MorganChase Bank Loan Arbitrage Facility Agreement

 

  •  

CBRE Melody – JP MorganChase Senior Secured Credit Agreement

 

  •  

CBRE Melody – Washington Mutual REPO Agreement

 

  •  

Real Estate Services Agreement dated as of July, 2006 between Boeing Realty
Corporation and CB Richard Ellis, Inc.

 

  •  

Insignia Financial Group, Inc. –Deferred Loan Notes for St. Quintin
Stockholders; restricted cash held in escrow with Royal Bank of Scotland

 

  •  

Subordination Agreement between CB Commercial Ltd., REI Investment Ltd., and CB
Richard Ellis Gmbh.

 

  •  

Amended and Restated Agreement and Plan of Merger, dated as of May 28, 2003, by
and among Insignia Financial Group, Inc., CBRE Holding, Inc., CB Richard Ellis
Services, Inc. and Apple Acquisition Corp.

 

  •  

CB Richard Ellis Services, Inc. Indenture for 9  3 /4% Senior Notes due May 15,
2010